                   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 1 of 446

CASE HISTORY(ROA)                                                               https://vvww.jococourts.org/securepublic/civroa.aspx



          Case        17CV04848           Caption SANCHEZ-DIAZ ET AL vs. KANSAS CITY POWER AND LIGHT CO
          Chapter     60                  Nature OTHER TORT(60)
          Status      PENDING             Judge    DAVID W HAUBER
          Division    7

            Search    Case History(ROA)    Plaintiff/Defendant   Court Events    Other Cases       Documents      II

           Sort By Ascending Order   Sort by Descending Order               Print Friendly              E-File On Case


           02/27/2019 FILE STAMP 02/26/19, DEFENDANTS CUSTOM LIGHTING
                     . SERVICES LLC D/B/A BLACK & MCDONALD AND BLACK
                       & MCDONALD INC'S MOTION TO DISMISS OR IN THE                             DOC(124).
                       ALTERNATIVE MOTION TO MAKE STATEMENTS MORE
                       CONCISE
           02/27/2019 DISPOSITIVE MOTION FEE $195.00; PAID BY JANE ANN
                      LANDRUM,RECEIPTED AMOUNT $195.00, E-PAYMENT NO:
                      85170452
           02/26/2019 ELECTRONIC ENTRY OF APPEARANCE BY STEPHEN J
                      TORLINE AS A DEFENSE ATTORNEY FOR VALMONT
                      INDUSTRIES INC
           02/26/2019 SCHED. MOTION on 04/04/19,02:00pm,Div 7
           02/26/2019'Defendant LIMITED added on 02/26/19
           02/26/2019 FILE STAMP 02/25/19, LIMITED ENTRY OF APPEARANCE                          DOC(123)
           02/25/2019 FILE STAMP 02/25/19, NOTICE OF HEARING                                    DOC(122),
           02/25/2019 FILE STAMP 02/25/19, CLERK'S ORDER OF EXTENSION OF
                                                                                                DOC(121)
                      TIME TO PLEAD TO PETITION
           02/25/2019 ELECTRONIC ENTRY OF APPEARANCE BY JANE ANN
                      LANDRUM AS A DEFENSE ATTORNEY FOR DBA CUSTOM
                      LIGHTING SERVICES LLC; BLACK & MCDONALD;BLACK
                      & MCDONALD INC
           02/22/2019 FILE STAMP 02/22/19, CLERK'S ORDER FOR 14 DAY
                                                                     DOC(120)
                      EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD
           02/20/2019 FILE STAMP 02/18/19, PLAINTIFFS'NOTICE OF RETURN
                      RECEIPT FOR SERVICE UPON JOHN DOE(S)                                      DOC(119)
                      PERSON/COMPANY/ENTITY SERVED BY PUBLICATION
           02/14/2019 FILE STAMP 02/13/19, KANSAS CITY POWER & LIGHT
                      COMPANY'S MOTION TO STRIKE DESIGNATED EXPERT
                                                                                                DOC(118)
                      TIMOTHY KREHBIEL AND INCORPORATED OPPOSITION
                      TO PLAINTIFFS'MOTION FOR EXTENSION OF TIME
           02/13/2019 FILE STAMP 02/12/19, RETURN OF SERVICE OF SUMMONS                                                EXHIBIT
                                                                                                DOC(1 17)
                      ON AN INDIVIDUAL



1 of 10                                                                                                         2/27/2019, 3:22 PM
             Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 2 of 446

CASE HISTORY(ROA)                                             https://www.jococourts.org/securepublic/civroa.aspx



         02/06/2019 FILE STAMP 02/06/19, SECOND AMENDED NOTICE OF
                                                                             DOC(116)
                    VIDEO-TAPED DEPOSITION
         02/06/2019 FILE STAMP 02/06/19, SECOND AMENDED NOTICE OF
                                                                             DOC(115)
                    VIDEO-TAPED DEPOSITION
         02/06/2019 FILE STAMP 02/06/19, SECOND AMENDED NOTICE OF
                                                                             DOC(114)
                    VIDEO-TAPED DEPOSITION
         02/06/2019 FILE STAMP 02/06/19, SECOND AMENDED NOTICE OF
                                                                             DOC(1113)
                    VIDEO-TAPED DEPOSITION
         02/06/2019 FILE STAMP 02/06/19, RETURN OF SERVICE OF SUMMONS
                                                                             DOC(112)
                    ON AN INDIVIDUAL
         02/06/2019 FILE STAMP 02/06/19, RETURN OF SERVICE OF SUMMONS
                                                                             DOC(111)
                    ON AN INDIVIDUAL
         02/06/2019 FILE STAMP 02/06/19, RETURN OF SERVICE OF SUMMONS
                                                                             DOC(1 10)
                    ON AN INDIVIDUAL
         02/06/2019 FILE STAMP 02/06/19, RETURN OF SERVICE OF SUMMONS
                                                                             DOC(109)
                    ON AN INDIVIDUAL
         02/06/2019 FILE STAMP 02/06/19, RETURN OF SERVICE OF SUMMONS
                                                                             DOC(108)
                    ON AN INDIVIDUAL
         02/05/2019 FILE STAMP 02/04/19, AFFIDAVIT FOR SERVICE BY
                                                                             DOC(107)1
                    PUBLICATION
         01/30/2019 FILE STAMP 01/29/19, PLAINTIFFS' COUNSEL'S ENTRIES OF
                                                                          DOC(106)1
                    APPEARANCE
         01/29/2019 AMENDED PETITION AND SUMMONS ISSUED TO
                    ATTORNEY FOR CERTIFIED MAIL "GREAT PLAINS
                    ENERGY SERVICES INC" E/S
         01/29/2019 AMENDED PETITION AND SUMMONS ISSUED TO
                    ATTORNEY FOR CERTIFIED MAIL "BLACK & MCDONALD
                    INC" E/S
         01/29/2019 AMENDED PETITION AND SUMMONS ISSUED TO
                    ATTORNEY FOR CERTIFIED MAIL "BLACK & MCDONALD"
                    E/S
         01/29/2019 AMENDED PETITION AND SUMMONS ISSUED TO
                    ATTORNEY FOR CERTIFIED MAIL "VALMONT INDUSTRIES
                    INC" E/S
         01/29/2019 AMENDED PETITION AND SUMMONS ISSUED TO
                    ATTORNEY FOR CERTIFIED MAIL "MILLERBERND
                    MANUFACTURING CO" E/S
         01/29/2019 ELECTRONIC ENTRY OF APPEARANCE BY LYNN W
                    JUDKINS AS A PLAINTIFF ATTORNEY FOR CARLOS
                    SANCHEZ-DIAZ; JEAN CHAVEZ-SANCHEZ; ADAN
                    GUZMAN




2 of10                                                                                       2/27/2019, 3:22 PM
              Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 3 of 446

CASE HISTORY(ROA)                                                https://www.jococourts.org/securepublic/civroa.aspx



          01/29/2019 DEFENDANT BLACK & MCDONALD INC ADDED ON
                     01/29/19
          01/29/2019 Defendant GREAT PLAINS ENERGY SERVICE INC added on
                     01/29/19
          01/29/2019 FILE STAMP 01/25/19, REQUEST AND SERVICE
                                                                                DOC(105)
                     INSTRUCTION FORM
          01/29/2019 FILE STAMP 01/25/19, PLAINTIFFS' REQUEST FOR
                     SUMMONS,SERVICE, AND INSTRUCTION FORM(BLACK & DOC(104)
                     MCDONALD INC)
          01/29/2019 PETITION AND SUMMONS ISSUED TO ATTORNEY FOR
                     CERTIFIED MAIL "VALMONT INDUSTRIES INC" E/S
          01/29/2019 FILE STAMP 01/25/19, PLAINTIFFS' REQUEST FOR
                     SUMMONS,SERVICE, AND INTSTRUCTION FORM                     DOC(103)
                    (VALMONT INDUSTRIES)
          01/29/2019 AMENDED PETITION AND SUMMONS ISSUED TO
                     ATTORNEY FOR CERTIFIED MAIL "GREAT PLAINS
                     ENERGY INCORPORATED" E/S
          01/29/2019 PETITION AND SUMMONS ISSUED TO ATTORNEY FOR
                     CERTIFIED MAIL "MILLERBERND MANUFACTURING CO"
                     E/S
          01/29/2019 Defendant VALMONT INDUSTRIES INC added on 01/29/19
          01/29/2019 Defendant MILLERBERND MANUFACTURING CO added on
                     01/29/19
          01/29/2019 FILE STAMP 01/25/19, REQUEST AND SERVICE
                                                                                DOC(1.02)1
                     INSTRUCTION FORM
          01/29/2019 FILE STAMP 01/25/19, PLAINTIFFS' REQUEST FOR
                     SUMMONS,SERVICE, AND INTRUCTIONS FORM                      DOC(I Op!,
                    (MILLERBERND MANUFACTURING COMPANY)
          01/28/2019 PETITION AND SUMMONS ISSUED TO ATTORNEY FOR
                     CERTIFIED MAIL "DBA CUSTOM LIGHTING SERVICES
                     LLC" E/S
          01/28/2019 PETITION AND SUMMONS ISSUED TO ATTORNEY FOR
                     CERTIFIED MAIL "GREAT PLAINS ENERGY
                     INCORPORATED" E/S
          01/28/2019 Defendant BLACK & MCDONALD added on 01/28/19 Defendant
                     CUSTOM LIGHTING SERVICES LLC,DBA added on 01/28/19
          01/28/2019 Defendant GREAT PLAINS ENERGY INCORPORATED added on
                     01/28/19
          01/28/2019 FILE STAMP 01/25/19, FILE STAMP 01/25/19, PLAINTIFF'S
                     REQUEST FOR SUMMONS, SERVICE, AND INSTRUCTION              I)OC(I 00)
                     FORM




3 of 10                                                                                         2/27/2019, 3:22 PM
             Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 4 of 446

CASE HISTORY(ROA)                                               https://www.jococourts.org/securepublic/civroa.aspx



                    FILE STAMP 01/25/19, PLAINTIFF'S REQUEST FOR
                                                                               DOC(99)
                    SUMMONS,SERVICE, AND INSTRUCTION FORM
         01/28/2019 FILE STAMP 01/25/19, PLAINTIFF'S MOTION FOR
                    EXTENSION OF TIME DESIGNATE ADDITIONAL EXPERTS
                                                                               DOC(98)
                    AND TO SUPPLEMENT EXISTING DESIGNATIONS WITH
                    REPORTS
         12/26/2018 FILE STAMP 12/21/18, ANSWER OF KANSAS CITY POWER &
                    LIGHT COMPANY TO FIRST AMENDED PETITION FOR        DOC(97)
                    DAMAGES
         12/04/2018 FILE STAMP 12/03/18, PLAINTIFF'S SECOND WITNESS AND
                                                                        DOC(96)
                    EXHIBIT LIST
         12/04/2018 FILE STAMP 12/03/18, PLAINTIFF'S MOTION FOR
                    ADDITIONAL TIME TO SUPPLEMENT IDENTIFIED
                                                                               DOC(95)
                    WITNESS(ES) AND EXHIBIT(S) WITH INCORPORATED
                    SUPPORTING SUGGESTIONS
         12/04/2018 FILE STAMP 12/03/18, KANSAS CITY POWER & LIGHT
                    COMPANY'S FIRST AMENDED PRELIMINARY WITNESS                DOC(94)
                    AND EXHIBIT LIST
                    FILE STAMP 11/21/18, FIRST AMENDED PETITION FOR
                                                                               DOC(93)
                    DAMAGES
                    FILE STAMP 11/05/18, FIRST AMENDED CASE
                                                                               DOC(92)
                    MANAGEMENT ORDER
         09/12/2018 SCHED. JURY TRIAL 8TH UP on 07/18/19,09:00am,Div 7
         09/12/2018 SCHED. JURY TRIAL 8TH UP on 07/17/19,09:00am,Div 7
         09/12/2018 SCHED. JURY TRIAL 8TH UP on 07/16/19,09:00am,Div 7
         09/12/2018 SCHED. JURY TRIAL 8TH UP on 07/15/19,09:00am,Div 7
                    SCHED.FINAL TRIAL CONFERENCE on 07/12/19,09:00am,Div
                    7
         09/12/2018 SCHED.PRE-TRIAL CONFERENCE on 05/16/19,10:45am,Div 7
         09/12/2018 <******* Bench Notes *********>
                    APPEARANCES BY PHONE: ATTORNEY FOR PLAINTIFF
                    TARAK DEVKOTA. ATTORNEY FOR DEFENDANT NICK
                    KURT. COURT WILL ALLOW TRIAL TO BE MOVED NO
                    LATER THAN 6 MONTHS. CASE MANAGEMENT ORDER TO
                    BE SUBMITTED BY SEPTEMBER 28, 2018.(JUDGE: HAUBER)
         09/12/2018 CANCELLED JURY TRIAL 2ND UP on 12/06/18,09:00am,Div 7
         09/12/2018 CANCELLED JURY TRIAL 2ND UP on 12/05/18,09:00am,Div 7
         09/12/2018 CANCELLED JURY TRIAL 2ND UP on 12/04/18,09:00am,Div
         09/12/2018 CANCELLED JURY TRIAL 2ND UP on 12/03/18,09:00am,Div 7
         09/12/2018 CANCELLED FINAL TRIAL CONFERENCE on
                    11/30/18,09:00am,Div 7



4 of10                                                                                         2/27/2019, 3:22 PM
              Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 5 of 446

CASE HISTORY(ROA)                                              https://www.jococourts.org/securepublic/civroa.aspx



          09/12/2018 CANCELLED PRE-TRIAL CONFERENCE on
                     10/11/18,09:15am,Div 7
          09/07/2018 SCHED.CONFERENCE CALL on 09/12/18,02:00pm,Div 7
          08/31/2018 FILE STAMP 08/30/18, KANSAS CITY POSER & LIGHT
                     COMPANY'S RESPONSE TO PLAINTIFFS' MOTION FOR
                                                                              DOC(91)
                     CONTINUANCE OF TRIAL SETTING AND MODIFICATION
                     OF SCHEDULING ORDER
          08/27/2018 FILE STAMP 08/24/18,PROOF OF SERVICE                     DOC(90)
          08/27/2018 FILE STAMP 08/24/18,PROOF OF SERVICE                     DOC(89)
          08/27/2018 FILE STAMP 08/24/18, PROOF OF SERVICE                    DOC(88)
          08/27/2018 FILE STAMP 08/24/18, PROOF OF SERVICE                    DOC(87)
          08/27/2018 FILE STAMP 08/24/18, PROOF OF SERVICE                    DOC(86)
          08/27/2018 FILE STAMP 08/24/18,PROOF OF SERVICE                     DOC(85)
                                                    _
          08/27/2018 FILE STAMP 08/24/18, PROOF OF SERVICE                    DOC(84)
          08/24/2018 FILE STAMP 08/23/18, PLAINTIFFS' MOTION FOR
                     CONTINUANCE OF TRIAL SETTING AND MODIFICATION            DOC(83)
                     OF SCHEDULING ORDER
          08/22/2018'FILE STAMP 08/21/18, AMENDED NOTICE OF DEPOSITION
                                                                              DOC(82)
                     DUCES TECUM
          08/17/2018 SUBPOENA ISSUED TO ATTORNEY FOR PROCESS SERVER
                     "JACQUELINE FRANKLIN" E/S
          08/17/2018 FILE STAMP 08/17/18 03:53pm, REQUEST AND SERVICE
                                                                              DOC(81)
                     INSTRUCTION FORM
          08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                              DOC(80)
                     WITH INCORPORATED DEPOSITION NOTICE
          08/17/2018 SUBPOENA ISSUED TO ATTORNEY FOR PROCESS SERVER
                     "KENYATTA HARDEN" E/S
          08/17/2018 FILE STAMP 08/17/18 03:51pm, REQUEST AND SERVICE
                                                                               DOC(79)
                     INSTRUCTION FORM
          08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                               DOC(78)
                     WITH INCORPORATED DEPOSITION NOTICE
          08/17/2018 SUBPOENA ISSUED TO AI'l ORNEY FOR PROCESS SERVER
                     "CYNTHIA OBENHAUS,RN" E/S
          08/17/2018 FILE STAMP 08/17/18 03:45pm, REQUEST AND SERVICE
                                                                              DOC(77)
                     INSTRUCTION FORM
          08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                        DOC(76)
                     WITH INCORPORATED DEPOSITION NOTICE
                       --          -                              --- -
          08/17/2018 SUBPOENA ISSUED TO ATTORNEY FOR PROCESS SERVER
                     "KATHI GLAUNER, M.D." E/S




5 of 10                                                                                       2/27/2019, 3:22 PM
              Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 6 of 446

CASE HISTORY(ROA)                                              https://www.jococourts.org/securepublic/civroa.aspx



          08/17/2018 FILE STAMP 08/17/18 03:44pm, REQUEST AND SERVICE
                                                                              DOC(75)
                     INSTRUCTION FORM
          08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                              DOC(74)
                     WITH INCORPORATED DEPOSITION NOTICE
          08/17/2018 SUBPOENA ISSUED TO ATTORNEY FOR PROCESS SERVER
                     "CHRISTINA TWARDOWSKI,D.O." E/S
          08/17/2018 FILE STAMP 08/17/18 03:42pm, REQUEST AND SERVICE
                                                                              DOC(73)
                     INSTRUCTION FORM
          08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                              DOC(72)
                     WITH INCORPORATED DEPOSITION NOTICE
          08/17/2018 SUBPOENA ISSUED TO Al'I ORNEY FOR PROCESS SERVER
                     "JENNIFER REINTJES, M.D." E/S
          08/17/2018 FILE STAMP 08/17/18 03:39pm, REQUEST AND SERVICE
                                                                              DOC(71)
                     INSTRUCTION FORM
          08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                              DOC(70)
                     WITH INCORPORATED DEPOSITION NOTICE
          08/17/2018 SUBPOENA ISSUED TO ATTORNEY FOR PROCESS SERVER
                     "DAYLIN RODRIGUEZ" E/S
          08/17/2018 FILE STAMP 08/17/18 03:37pm, REQUEST AND SERVICE
                                                                              DOC(69)
                     INSTRUCTION FORM
          08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                               DOC(68)
                     WITH INCORPORATED DEPOSITION NOTICE
          08/17/2018 SUBPOENA ISSUED TO AI'I ORNEY FOR PROCESS SERVER
                     "KENNETH PRINGLE,PT" E/S
          08/17/2018 FILE STAMP 08/17/18 03:34pm, REQUEST AND SERVICE
                                                                               DOC(67)
                     INSTRUCTION FORM
          08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                               DOC(66)
                     WITH INCORPORATED DEPOSITION NOTICE
          08/17/2018 SUBPOENA ISSUED TO ATTORNEY FOR PROCESS SERVER
                     "KELLY STUMPFF, M.D." E/S
          08/17/2018 FILE STAMP 08/17/18 03:32pm, REQUEST AND SERVICE
                                                                               DOC(65)
                     INSTRUCTION FORM
          08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                               DOC(64)
                     WITH INCORPORATED DEPOSITION NOTICE
          08/17/2018 SUBPOENA ISSUED TO AFIORNEY FOR PROCESS SERVER
                     "DOUGLAS BURTON, M.D" E/S
          08/17/2018 FILE STAMP 08/17/18 03:30pm, REQUEST AND SERVICE
                                                                               i)OC(63)
                     INSTRUCTION FORM
          08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                               DOC(62)
                     WITH INCORPORATED DEPOSITION NOTICE




6 of 10                                                                                        2/27/2019, 3:22 PM
             Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 7 of 446

CASE HISTORY(ROA)                                               https://www.jococourts.org/securepublic/civroa.aspx



         08/17/2018 SUBPOENA ISSUED TO ATTORNEY FOR PROCESS SERVER
                    "RUSTY HUNSAKER" E/S
         08/17/2018 FILE STAMP 08/17/18 03:27pm, REQUEST AND SERVICE
                                                                               DOC(6 1)
                    INSTRUCTION FORM
         08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                               DOC(60)
                    WITH INCORPORATED DEPOSITION NOTICE
         08/17/2018 SUBPOENA ISSUED TO ATTORNEY FOR PROCESS SERVER
                    "MICHAEL TILLEY, M.D" E/S
         08/17/2018 FILE STAMP 08/17/18 03:22pm, REQUEST AND SERVICE
                                                                               DOC(59)
                    INSTRUCTION FORM
         08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                               DOC(58)
                    WITH INCORPORATED DEPOSITION NOTICE
         08/17/2018 SUBPOENA ISSUED TO ATTORNEY FOR PROCESS SERVER
                    "RUSTY HUNSAKER" E/S
         08/17/2018 FILE STAMP 08/17/18 03:25pm, REQUEST AND SERVICE
                                                                               DOC(57)
                    INSTRUCTION FORM
         08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                               DOC(56)
                    WITH INCORPORATED DEPOSITION NOTICE
         08/17/2018 FILE STAMP 08/17/18, NOTICE OF DEPOSITON                   DOC(55)
         08/17/2018 SUBPOENA ISSUED TO ATTORNEY FOR PROCESS SERVER
                    "ASHLEY BENNETT, M.D." E/S
         08/17/2018 FILE STAMP 08/17/18 03:19pm, REQUEST AND SERVICE
                                                                               DOC(54)
                    INSTRUCTION FORM
         08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                               DOC(53)
                    WITH INCORPORATED DEPOSITION NOTICE
         08/17/2018 FILE STAMP 08/17/18, NOTICE OF DEPOSITION                  DOC(52)
         08/17/2018 SUBPOENA ISSUED TO Al I ORNEY FOR PROCESS SERVER
                    "KELLIE MOULIN" E/S
         08/17/2018 FILE STAMP 08/17/18 03:11pm, REQUEST AND SERVICE
                                                                               DOC(51)
                    INSTRUCTION FORM
         08/17/2018 FILE STAMP 08/17/18, SUBPOENA TO TAKE DEPOSITION
                                                                               DOC(50)
                    WITH INCORPORATED DEPOSITION NOTICE
         08/17/2018 FILE STAMP 08/17/18, NOTICE FOR DEPOSTITION                DOC(49)
         08/17/2018 FILE STAMP 08/17/18, NOTICE FOR VIDEO-TAPED
                                                                               DOC(48)
                    DEPOSITION
         08/17/2018 FILE STAMP 08/17/18, NOTICE FOR VIDEO-TAPED
                                                                               DOC(47)
                    DEPOSITION
         08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                                DOC(46)
                    TAPED DEPOSITION




7 of10                                                                                         2/27/2019, 3:22 PM
              Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 8 of 446

CASE HISTORY(ROA)                                             https://www.jococourts.org/securepublic/civroa.aspx



          08/17/2018 FILE STAMP 08/16/18, NOTICE FOR VIDEO-TAPED
                                                                             DOC(45)
                     DEPOSITION DUCES TECUM
          08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(44)
                     TAPED DEPOSITION
          08/17/2018 FILE STAMP 08/16/18, NOTICE FOR VIDEO-TAPED
                                                                             DOC(43)
                     DEPOSITION DUCES TECUM
          08/17/2018 FILE STAMP 08/16/18, NOTICE FOR VIDEO-TAPED
                                                                             DOC(42)
                     DEPOSITION
          08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(41)
                     TAPED DEPOSITION
          08/17/2018 FILE STAMP 08/16/18, NOTICE FOR VIDEO-TAPED
                                                                             DOC(40)
                     DEPOSITION
          08/17/2018 FILE STAMP 08/16/18, NOTICE FOR VIDEO-TAPED
                                                                             DOC(39)
                     DEPOSITION
          08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(38)
                     TAPED DEPOSITION
          08/17/2018 FILE STAMP 08/16/18, NOTICE FOR VIDEO-TAPED
                                                                             DOC(37)
                     DEPOSITION
          08/17/2018 FILE STAMP 08/16/18, NOTICE FOR VIDEO-TAPED
                                                                             DOC(36)
                     DEPOSITION
          08/17/2018 FILE STAMP 08/16/18, NOTICE FOR VIDEO-TAPED
                                                                             DOC(35)
                     DEPOSITION
          08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(34)
                     TAPED DEPOSITION
          08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(33)
                     TAPED DEPOSITION
          08/17/2018 FILE STAMP 08/16/18, NOTICE FOR VIDEO-TAPED
                                                                             DOC(32)
                     DEPOSITION
          08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(31)
                     TAPED DEPOSITION
          08/17/2018 FILE STAMP 08/16/18, NOTICE FOR VIDEO-TAPED
                                                                             DOC(30)
                     DEPOSITION
          08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(29)
                     TAPED DEPOSITION
          08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             i)OC(28)
                     TAPED DEPOSITION
          08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(27)
                     TAPED DEPOSITION
          08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(26)
                     TAPED DEPOSITION




8 of 10                                                                                      2/27/2019, 3:22 PM
             Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 9 of 446

CASE HISTORY(ROA)                                             https://www.jococourts.org/securepublic/civroa.aspx



         08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(25)
                    TAPED DEPOSITION
         08/17/2018 FILE STAMP 08/16/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(24)
                    TAPED DEPOSITION
         08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(23)
                    TAPED DEPOSITION
         08/17/2018 FILE STAMP 08/16/18, AMENDED NOTICE FOR VIDEO-
                                                                             i)OC(22)
                    TAPED DEPOSITION
         08/17/2018 FILE STAMP 08/16/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(21)
                    TAPED DEPOSITION
         08/17/2018 FILE STAMP 08/16/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(20)
                    TAPED DEPOSITION
         08/17/2018 FILE STAMP 08/16/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(19)
                    TAPED DEPOSITION
         08/17/2018 FILE STAMP 08/17/18, AMENDED NOTICE FOR VIDEO-
                                                                             DOC(18)
                    TAPED DEPOSITION(RUSTY HUNSAKER)
         08/16/2018 FILE STAMP 08/15/18, PLAINTIFFS' CERTIFICATE OF
                    ELECTRONIC SERVICE PLAINTIFFS'INTERROGATORIES
                                                                             DOC(17)
                    AND REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                    KANSAS CITY POWER & LIGHT COMPANY
         08/10/2018 FILE STAMP 08/10/18, NOTICE OF DEPOSITION DUCES
                                                                             D()C(16)
                    TECUM,STEWART GROTE
         08/10/2018 FILE STAMP 08/10/18, NOTICE OF DEPOSITION DUCES
                                                                             DOC(15)
                    TECUM
         07/30/2018 FILE STAMP 07/27/18, PLAINTIFF'S CERTIFICATE OF
                    ELECTRONIC SERVICEF PLAINTIFFS'INTERROGATORIES
                                                                             DOC(1.4)
                    AND REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                    KANSAS CITY POWER & LIGHT COMPANY
         07/11/2018 FILE STAMP 07/10/18, PLAINTIFFS'INTITIAL DESIGNATION
                    OF EXPERTS AND MOTION FOR ADDITIONAL TIME TO         DOC(1 3)
                    DESIGNATE EXPERT(S)
         06/04/2018 FILE STAMP 06/01/18, PLAINTIFFS'INITIAL WITNESS AND
                                                                             DOC(1 2)
                    EXHIBIT LIST
         06/04/2018 FILE STAMP 06/01/18, KANSAS CITY POWER & LIGHT
                                                                             DOC(I I)
                    COMPANY'S PRELIMINARY WITNESS AND EXHIBIT LIST
         05/14/2018 FILE STAMP 05/11/18, PLAINTIFFS' CERTIFICATE OF
                    SERVICE OF ANSWERS AND REPLIES TO KANSAS CITY
                                                                             DOC(10)
                    POWER & LIGHT COMPANY'S INTERROGATORIES AND
                    REQUEST FOR PRODUCTION OF DOCUMENTS
         04/06/2018 FILE STAMP 04/06/18, CERTIFICATE OF SERVICE OF
                                                                             DOC(9)
                    DISCOVERY
         01/31/2018 FILE STAMP 01/31/18, CASE MANAGEMENT ORDER               DOC(8)



9 of10                                                                                       2/27/2019, 3:22 PM
               Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 10 of 446

CASE HISTORY(ROA)                                                 https://www.jococourts.org/securepublic/civroa.aspx



           01/16/2018 SCHED. JURY TRIAL 2ND UP on 12/06/18,09:00am,Div 7
           01/16/2018 SCHED. JURY TRIAL 2ND UP on 12/05/18,09:00am,Div 7
           01/16/2018 SCHED. JURY TRIAL 2ND UP on 12/04/18,09:00am,Div 7
           01/16/2018 SCHED. JURY TRIAL 2ND UP on 12/03/18,09:00am,Div 7
                     SCHED.FINAL TRIAL CONFERENCE on 11/30/18,09:00am,Div
                     7
           01/16/2018 SCHED.PRE-TRIAL CONFERENCE on 10/11/18,09:15am,Div 7
           12/01/2017 FILE STAMP 12/01/17, ORDER,(CONTINUED TO 01/12/18 AT
                                                                           DOC(7)
                      10:00A.M.)
           11/30/2017 FILE STAMP 11/30/17, UNOPPOSED MOTION TO CONTINUE
                                                                        DOC(6)
                      CASE MANAGEMENT CONFERENCE
           11/29/2017 RESCHED. CASE MANAGEMENT CONFERENCE on
                      01/12/18,10:00am,Div 7, COUNSEL REQUEST
           11/15/2017 FILE STAMP 11/14/17, ANSWER OF KANSAS CITY POWER &
                                                                         DOC(5)
                      LIGHT COMPANY
           11/14/2017 ELECTRONIC ENTRY OF APPEARANCE BY CARSON M
                      HINDERKS AS A DEFENSE ATTORNEY FOR KANSAS CITY
                      POWER AND LIGHT COMPANY
           11/14/2017 ELECTRONIC ENTRY OF APPEARANCE BY NICK J KURT
                      AS A DEFENSE ATTORNEY FOR KANSAS CITY POWER
                      AND LIGHT COMPANY
           10/25/2017 FILE STAMP 10/25/17, CLERK'S ORDER FOR ADDITIONAL
                                                                                 DOC(4)
                      TIME TO PLEAD TO PETITION
           09/27/2017 FILE STAMP 09/27/17, ORDER FOR CASE MANAGEMENT
                                                                                 DOC(3)
                      CONFERENCE
           09/27/2017 SCHED. CMF on 12/21/17,03:15pm,Div 7
           08/29/2017 PETITION AND SUMMONS ISSUED TO ATTORNEY FOR
                      CERTIFIED MAIL "KANSAS CITY POWER AND LIGHT
                      COMPANY" E/S
           08/29/2017 FILE STAMP 08/28/17 04:55pm, REQUEST AND SERVICE
                                                                                 DOC(2)
                      INSTRUCTION FORM
           08/29/2017 FILE STAMP 08/28/17, PETITION FOR DAMAGES                  DOC(1)
                     JUDGE DAVID W HAUBER ASSIGNED TO CASE
           08/29/2017 NEW CASE E-FILED; SANCHEZ-DIAZ VS KANSAS CITY
                      POWER AND LIGHT COMPANY; FILING FEE $196.50; PAID
                      BY DEVKOTA,TARAK ALEXANDER,RECEIPTED AMOUNT
                      $196.50, E-PAYMENT NO: 75662922




10 of 10                                                                                         2/27/2019, 3:22 PM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 11 of 446                                  17CV04848
                                                                                                                Div?




             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and    )
                            )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                            )
and ADAN GUZMAN,            )
                            )
      Plaintiffs,           )

v.

KANSAS CITY POWER AND
LIGHT COMPANY, and
SERVE Resident Agent:
Corporation Service Company,
2900 S.W. Wanamaker Drive, Suite # 204
Topeka, Kansas 66614,

JOHN DOE BUSINESS ENTITY A,
OPERATIONS COMPANY, and
                              )
JOHN DOE ENTITY B MAINTENANCE )
COMPANY,                      )
                              )
     Defendants.              )

                                 PETITION FOR DAMAGES

        COMES NOW,Plaintiffs Carlos Sanchez Diaz ("Mr. Diaz"), his wife Jean Chavez

("Mrs. Chavez"), and her son, Adan Guzman ("Mr. Guzman"), through counsel, to make the

following allegations against these Defendants giving rise to their injuries:

                           PARTIES, JURISDICTION, AND VENUE

        1.     Plaintiff Mr. Diaz is an individual, over the age of 18 years, and a resident of

Olathe, Johnson County, Kansas at all times relevant to these claims.




                                                  1        Clerk ofthe District Court, Johnson County Kansas
                                                                                        08/28/17 04:55pm EC
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 12 of 446




         2.    Plaintiff Mrs. Chavez is an individual, over the age of 18 years and a resident of

Olathe, Johnson County, Kansas at all times relevant to these claims.

         3.    Plaintiff Mr. Guzman is an individual, minor child, living with his mother and

step-father, the other Plaintiffs, in Olathe, Johnson County, Kansas.

         4.    Defendant Kansas City Power and Light Company("KCP&L")is a Missouri

corporation, registered, and in good standing and may be served through its resident agent

Corporation Service Company, 2900 S.W. Wanamaker Drive, Suite # 204, Topeka, Kansas

66614.

         5.    KCP&L is in the business of generating, transmitting, distributing, and selling

electricity to homes and municipalities in the greater Kansas City metropolitan area and

including Johnson County, Kansas.

         6.    At all times, KCP&L was acting through its agents, servants, or employees who

were acting within the course and scope of their employment with KCP&L.

         7.    Defendant John Doe Business Entity A is an operations company and likely

subsidiary of KCP&L for purposes of its in-field line services, monitoring, and maintenance for

municipal utility electrical lines and poles in Johnson County, Kansas. Business Entity A may be

served through its resident agent to be supplemented following discovery.

         8.    Defendant John Doe Business Entity B is a maintenance company contractually

or otherwise affiliated with KCP&L for purposes of its in-field line services, monitoring, and

maintenance for municipal utility electrical lines and poles in Johnson County, Kansas. Business

Entity B may be served through its resident agent to be supplemented following discovery.

         9.    Prior to this auto accident, and upon information and belief, KCP&L,either on its

own or via Business Entities A and/or B, placed utility poles on or along 100 East Santa Fe



                                                2         Clerk ofthe District Court, Johnson County Kansas
                                                                                       08/28/17 04:55pm EC
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 13 of 446




Road, and near South Blackbob Road and West 131'Street in Olathe, Johnson County, Kansas

66061 and were responsible for subsequent inspection, review, maintenance, repair, and/or

replacement to maintain the public's safety at this location.

        10.    This Court enjoys jurisdiction over the subject matter of and parties to this matter,

because this Court has subject matter over all civil cases within this county, and where the facts

and circumstances of this accident arose within the county. The Court also enjoys jurisdiction

over these parties where Plaintiffs are residents of this county where the cause of action arose,

and where Defendant(s) maintain an agent for service.

        1 1.   Venue is appropriate within this county pursuant to K.S.A. § 60-604(2) where the

cause of action arose herein and where Plaintiffs were first injured within the county.

                          FACTS COMMON TO ALL ALLEGATIONS

        12.      These claims arise from an incident that occurred at approximately 9:36 p.m.,

on February 23, 2016, in Olathe, Johnson County Kansas.

        13.    At that time, Mr. Diaz was driving a 2002 Mazda Protege northbound on

Blackbob Road from 135t
                      h Street, in Olathe, Johnson County, Kansas. He was in the lane #1,

approaching 131' Street, when without warning, the light pole in the median, maintained by

Defendants, failed, fell over, landing atop Mr. Diaz's car causing injury and major damage.

        14.    At all times on February 23, 2016, prior to and at the time of this failed light pole,

the weather was clear. Upon information and belief, Mr. Diaz' car was also without mechanical

defect and did not previously strike the light pole.

        15.    As a direct and proximate result of Defendant(s)' acts and omissions, Mr. Diaz

sustained severe, permanent, and progressive painful injuries including, but not limited to, crush

injuries due to the collision and subsequent extraction from the car due to the light pole,



                                                  3        Clerk ofthe District Court, Johnson County Kansas
                                                                                        08/28/17 04:55pm EC
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 14 of 446




numerous lacerations in his face, eyes, neck, and shoulder from broken glass, a left-clavicle

fracture, left rib fracture(s), left and C-7 transverse process fracture(s), blunt head trauma, pain in

his neck, shoulders, back, and legs, and surgical repair of his clavicle fracture with hardware

causing subsequent pain and limited range of motion from this accident, requiring significant and

on-going pain management and therapy, resulting lost wages, emotional trauma with diagnoses

of post-traumatic stress disorder("PTSD"), major depression, generalized anxiety disorder, loss

of sleep, lost opportunity, and loss of enjoyment of life. Mr. Diaz expects that he will continue to

experience pain and will also incur future medical, pharmaceutical, mental health, and other

treatment expenses and future pain and suffering as a result of Defendant(s)' negligence, fault,

acts, and/or omissions.

        16.     As a direct and proximate result of Defendant(s)' above acts and omissions, Mr.

Diaz sustained property damage including but not limited to the total loss of his car, damage to

personal property, loss of value, and loss of use.

        17.     Mr. Diaz has incurred expenses in connection with the above injuries and

damages, and he will continue to incur expenses in the future — the exact amount of which is

unknown at this time, but is upon information and belief more than $25,000.

        18.     As a direct and proximate result of Defendant(s)' above acts and omissions, Mr.

Guzman also sustained severe, permanent, and painfully progressive injuries including, but not

limited to lacerations from broken glass, headaches from post-concussive syndrome, blurred

vision, neck pain, thoracic pain, chest wall contusion(s) and pain, abdominal tenderness and pain,

right knee, right shin, and right lower leg pain, low back pain, hyperopia, and mental health

injuries, including diagnoses of post-traumatic stress disorder("PTSD"), separation anxiety

disorder, attention deficit disorder due to the collision, bedwetting, need for pain management



                                                   4        Clerk ofthe District Court, Johnson County Kansas
                                                                                         08/28/17 04:55pm EC
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 15 of 446




and therapy, and loss of sleep, lost opportunity, and loss of enjoyment of life. Mr. Guzman

expects that he will continue to experience pain and will also incur future medical,

pharmaceutical, and mental health treatment expenses and future pain and suffering as a result of

Defendant(s)' negligence, fault, acts, and/or omissions.

        19.      Mr. Guzman has incurred expenses in connection with the above injuries and

damages, and he will continue to incur expenses in the future — the exact amount of which is

unknown at this time, but is upon information and belief more than $25,000.

                                   COUNT I - NEGLIGENCE

        20.      Plaintiffs herein incorporate by reference each and every averment contained

or implied within the above paragraphs 1-20 of their Petition for Damages as if fully set out.

        21.      KCP&J.,owned, installed, operated, inspected, and/or maintained the light pole

near Blackbob Road near 131' Street, in Olathe, Johnson County, Kansas, the site of this failure

and collision.

        22.      KCP&L's subsidiaries owned, installed, operated, inspected, and/or maintained

the light pole near Blackbob Road near 131' Street, in Olathe, Johnson County, Kansas, the site

of this failure and collision.

        23.      Under Kansas law, KCP&L and/or its subsidiaries had a duty to exercise the

highest degree of care in its placement, inspection, and/or maintenance of such light poles and

their wires.

        24.      Kansas law obligates KCP&L to exercise that degree of care that a very careful

person would use under same or similar circumstances for installing, operating, inspecting,

repairing, and/or maintaining such light pole(s).




                                                    5      Clerk ofthe District Court, Johnson County Kansas
                                                                                        08/28/17 04:55pm EC
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 16 of 446




       25.     KCP&L knew or should have known that in failing to exercise such highest

degree of care would create an unreasonable and substantial risk of harm to individuals like Mr.

Diaz and Mr. Guzman whom KCP&L could reasonably expect to be at or near the roadway near

Blackbob Road near 131st Street, in Olathe, Johnson County, Kansas, the site of this failure and

collision.

       26.     Defendant breached those dut(ies) when it was negligent in the following

respects, including but not limited to:

               a.      negligently installing the light pole where such failure occurred;
               b.      failing to inspect(or negligently inspecting) such light pole for failure
                       where it could not in compliance with industry standards or city
                       regulations and ordinances;
               c.      failing to properly anchor the light pole near Blackbob Road near 131st
                       Street, in Olathe, Johnson County, Kansas;
               d.      failing to maintain/repair (or negligently maintaining or repairing) such
                       light pole for failure where it could not in compliance with industry
                       standards or city regulations and ordinances; and
               e.      failing to adhere to or employ adequate safety measures to ensure that a
                       light pole would not fail and collide with traffic near Blackbob Road near
                       1 3l st Street, in Olathe, Johnson County, Kansas.

       27.     As a direct and proximate cause of Defendant(s)' acts and/or omissions, Plaintiffs

Diaz and Guzman sustained the above severe, permanent, and debilitating injuries, permanent

damages, loss ofincome and wages, and other losses detailed.

       28.      As a direct and proximate cause of Defendant(s)' careless, recklessness, and

negligence, Mr. Diaz also sustained extensive damage to his motor vehicle, making it a total loss.

He also suffered a loss of use.

       29.     Mr. Diaz and Mr. Guzman have incurred expenses in relation to the diagnosis and

treatment of these claimed injuries and will continue to incur such expenses in the future; the

exact amount of such expenses is unknown at this time, but they total more than $25,000.00.




                                                 6        Clerk ofthe District Court, Johnson County Kansas
                                                                                       08/28/17 04:55pm EC
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 17 of 446




        30.     As a further direct and proximate cause of Defendant(s)' acts and/or omissions,

Mr. Diaz and Mr. Guzman also received extensive medical care and treatment and suffered pain,

bodily injury, and have and will continue to incur and needs medical care and treatment.

        31.     As a direct and proximate cause of Defendant(s)' acts and omissions, Mr. Diaz

and Mr. Guzman also lost capacity to provide assistance around their household, including a loss

of ability to enjoy life, pain and suffering, lost opportunities, and other above-noted non-

economic damages.

        WHEREFORE,Plaintiffs pray that this Court will grantjudgment in their favor on Count

I for Negligence and against Defendant(s) and award such past and future damages that are fair

and reasonable, together with interest, for an award for the costs of this action, and for all other

appropriate and further relief that the Court deems just and proper after review.

                                      COUNT II — Res Ipsa Loquitor

        32.     Plaintiffs herein incorporate by reference each and every averment contained

or implied within the above paragraphs 1-31 of their Petition for Damages as if fully set out.

        33.     KCP&L owned, installed operated, controlled, and maintained the light pole at or

near the roadway near Blackbob Road near 131' Street, in Olathe, Johnson County, Kansas, the

site of this failure and collision.

        34.     KCP&L had superior knowledge, or means of knowledge or investigation

concerning the condition of the failed light pole at or near the roadway near Blackbob Road near

131'Street, in Olathe, Johnson County, Kansas, the site of this failure and collision.

        35.     Individuals, like Plaintiffs Mr. Diaz and Mr. Guzman, as well as others, such as




                                                   7        Clerk ofthe District Court, Johnson County Kansas
                                                                                         08/28/17 04:55pin EC
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 18 of 446




Kenyatta Harden, a passenger in another vehicle struck by the failed light pole, are not ordinarily

injured, harmed, or suffer damages in such a collision, unless the entity in charge failed to use

appropriate care.

       36.     The fact of such failure and collision and the reasonable inferences therefrom, a

fact-finder in Kansas may conclude only that Plaintiffs' injuries and the occurrence were due to

KCP&L's negligence.

       37. Plaintiffs Mr. Diaz and Mr. Guzman were injured and sustained damages as a direct

and proximate result of KCP&L's and. Defendant(s)' negligence.

        WHEREFORE,Plaintiffs pray that this Court will grant judgment in their favor on Count

II under Res Ipsa Loquitor and against Defendant(s) and award such past and future damages

that arc fair and reasonable, together with interest, for an award for the costs of this action, and

for all other appropriate and further relief that the Court deems just and proper after review.

                                         JURY DEMAND

       Pursuant to K.S.A. § 60-238(b)(1), Plaintiffs request trial by jury on all issues so triable.



                                                       Respectfully Submitted,

                                                       DEVKOTA LAW FIRM,LLC

                                                      /s/ Tarak Alexander Devkota
                                                       Tarak Alexander Devkota, KS #19767
                                                       Lynn Weddle Judkins,        KS # 20003
                                                      4010 Washington Street, Suite # 350
                                                       Kansas City, Missouri 64111
                                                      (816)842-9100
                                                      (816)817-1080 - FAX
                                                       litigation@devkotalawfirm.com
                                                       attyjudkins@gmail.com
                                                       ATTORNEYS FOR PLAINTIFFS


                                                  8         Clerk ofthe District Court, Johnson County Kansas
                                                                                         08/28/17 04:55pin EC
      Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 19 of 446




               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                           CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                              Plaintiff                              Case No: 17CV04848
               vs                                                    Division: 7
                                                                     K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                          REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a SUMMONS and PETITION in this action for KANSAS CITY POWER AND LIGHT
COMPANY whose address for service is:

       CORPORATION SERVICE COMPANY,2900 SW WANAMAKER DRIVE, SUITE 204
       TOPEKA,KS 66614


Certified mail service by the undersigned attorney, who understands that it is their responsibility to
obtain service and to make the return to the clerk. The postal receipt for service must be filed with the
Clerk's office to prove service.




                                              By: /s/ TARAK ALEXANDER DEVKOTA
                                              TARAK ALEXANDER DEVKOTA,#19767
                                              4010 WASHINGTON SUITE 350
                                              KANSAS CITY, MO 64111
                                              816-842-9100




                                                              Clerk ofthe District Court, Johnson County Kansas
                                                                                           08/28/17 04:55pm EC
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 20 of 446                                  17CV04848
                                                                                                             Div?




          IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                       CIVIL COURT DEPARTMENT

SANCHEZ-DIAZ,CARLOS ET AL,
             Plaintiff,
                                                    CASE NO. 17CV04848
vs.                                                 Chap. 60

KANSAS CITY POWER AND LIGHT COMPANY,ET AL,

                      Defendant,


                    ORDER FOR CASE MANAGEMENT CONFERENCE

               A case management conference has been scheduled in the above-referenced case

for December 21, 2017, 03:15pm, Division 7. Plaintiff=s counsel is required to serve a copy

of this order on all counsel who enter their appearance on behalf of any other party to this

action, and/or any party that is proceeding pro se. Failure to comply with this order may

result in dismissal of this action. Failure to appear at the case management conference may

result in judgment against the party who has failed to appear. Personal appearance is required of

Pro Se litigants.



       IT IS SO ORDERED.




                                                    /s/ David W. Hauber
                                                    DAVID W.HAUBER
                                                    District Court Judge, Div. 7

                                    NOTICE OF SERVICE

Copies of the above and foregoing have been sent by the court to counsel and/or self-represented
litigants at the address(es) provided by them as of record this date of filing.

                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                     09/27/17 11:18am EP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 21 of 446                                         17CV04848
                                                                                                                    Div?




             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,
JEAN CHAVEZ(GUZMAN)SANCHEZ,
and ADAN GUZMAN,

                      Plaintiffs,

       v.                                             Case No. 17CV04848
                                                      Division: 7
KANSAS CITY POWER & LIGHT                             K.S.A. Chapter 60
COMPANY,

JOHN DOE BUSINESS ENTITY A,
OPERATIONS COMPANY,and

JOHN DOE ENTITY B
MAINTENANCE COMPANY,

                      Defendants.

        CLERK
            ' S ORDER FOR ADDITIONAL TIME TO PLEAD TO PETITION

       The Clerk of the District Court of Johnson County, Kansas, pursuant to Sup. Ct. Rule

I 13, hereby grants defendant Kansas City Power & Light Company an additional 14 days to

answer or otherwise respond to plaintiffs' Petition (Doe. 1).

       Dated this      day of October, 2017.



                                                    /s/ EMILY PARKER
                                                    Dated• 10/25/17
                                               Clerk of the District Court




                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        10/25/17 02:04pm EP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 22 of 446




Respectfully submitted,

BERKOWITZ OLIVER LLP

/s/ Nick J. Kurt
Nick J. Kurt                   KS Bar No. 20225
Carson M. Hinderks             KS Bar No. 25079
2600 Grand Boulevard, Suite 1200
Kansas City, Missouri 64108
P:(816)561-7007
F:(816)561-1888
nkurt@berkowitzoliver.com
chinderks@berkowitzoliver.com

Attorneysfor Defendant Kansas City Power & Light
Company




                                           2       Clerk ofthe District Court, Johnson County Kansas
                                                                                10/25/17 02:04pm EP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 23 of 446
                                                                                                          17CV04848
                                                                                                               Div?




             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,
JEAN CHAVEZ(GUZMAN)SANCHEZ,
and ADAN GUZMAN,

                       Plaintiffs,

       v.                                            Case No. l 7CV04848
                                                     Division: 7
KANSAS CITY POWER & LIGHT                            K.S.A. Chapter 60
COMPANY,

JOHN DOE BUSINESS ENTITY A,
OPERATIONS COMPANY,and

JOHN DOE ENTITY B
MAINTENANCE COMPANY,

                       Defendants.

               ANSWER OF KANSAS CITY POWER & LIGHT COMPANY

       Defendant Kansas City Power & Light Company("KCP&L") hereby submits its Answer

to plaintiffs' Petition for Damages ("Petition").

                          PARTIES,JURISDICTION, AND VENUE

        1.     KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph l and, therefore, denies them.

       2.      KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 2 and, therefore, denies them.

       3.      KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 3 and, therefore, denies them.

       4.      KCP&L admits the allegations in Paragraph 4.

       5.      KCP&L admits that it performs the services alleged by plaintiffs in Paragraph 5.



                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       11/14/17 02:40pm EP
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 24 of 446




       6.      Paragraph 6 states a legal conclusion to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 6. Answering

further, KCP&L states that the phrase "at all times" is vague and undefined and, therefore,

KCP&L also denies the allegations in Paragraph 6 for that reason.

       7.      The allegations in Paragraph 7 are directed at an entity other than KCP&L and,

for that reason, KCP&L states that it is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 7 and, therefore, denies them.

       8.      The allegations in Paragraph 8 are directed at an entity other than KCP&L and,

for that reason, KCP&L states that it is without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 8 and, therefore, denies them.

       9.      The allegations in Paragraph 9 are vague and confusing because the acts attributed

to KCP&L are stated in the disjunctive. Accordingly, KCP&L states that it is without

knowledge or information sufficient to form a belief as to the truth of the allegations—as

written—in Paragraph 9 and, therefore, denies them. Answering further, KCP&L denies that it

failed to meet any applicable standard of care.

        10.    KCP&L admits that, as pleaded by plaintiffs in Paragraph 10,jurisdiction in this

Kansas district court is proper.

        1 1.   KCP&L admits that, as pleaded by plaintiffs in Paragraph 11, venue in this

Kansas district court is proper.

                        FACTS COMMON TO ALL ALLEGATIONS

        12.    KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 12 and, therefore, denies them.




                                                  2        Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/14/17 02:40pm EP
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 25 of 446




       13.     KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 13 and, therefore, denies them.

       14.     KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 14 and, therefore, denies them.

       15.     KCP&L denies that Mr. Diaz was injured as a direct and proximate result of its

acts and omissions. Answering further, KCP&L denies that it failed to meet any applicable

standard of care. KCP&L is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 15 concerning the injuries allegedly suffered

by Mr. Diaz and, therefore, denies them.

        16.    KCP&L denies that Mr. Diaz has suffered damages as a direct and proximate

result of its acts and omissions. Answering further, KCP&L denies that it failed to meet any

applicable standard of care. KCP&L is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 16 concerning the damages Mr.

Diaz allegedly incurred and, therefore, denies them.

        17.    KCP&L denies that Mr. Diaz has suffered damages or was injured as a direct and

proximate result of its acts and omissions. Answering further, KCP&L denies that it failed to

meet any applicable standard of care. KCP&L is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations contained in Paragraph 17 and,

therefore, denies them.

        18.    KCP&L denies that Mr. Guzman was injured as a direct and proximate result of

its acts and omissions. Answering further, KCP&L denies that it failed to meet any applicable

standard of care. KCP&L is without knowledge or information sufficient to form a belief as to




                                                 3        Clerk ofthe District Court, Johnson County Kansas
                                                                                       11/14/17 02:40pm EP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 26 of 446




the truth of the allegations contained in Paragraph 18 concerning the injuries allegedly suffered

by Mr. Guzman and, therefore, denies them.

        19.    KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 19 and, therefore, denies them.

                          ANSWER TO COUNT I - NEGLIGENCE

       20.     KCP&L incorporates its responses to Paragraphs 1 through 19 above as its

response to Paragraph 20.

       21.     The allegations in Paragraph 21 are vague and confusing because the acts

attributed to KCP&L are stated in the disjunctive. Accordingly, KCP&L states that it is without

knowledge or information sufficient to form a belief as to the truth of the allegations—as

written—in Paragraph 21 and, therefore, denies them. Answering further, KCP&L denies that it

failed to meet any applicable standard of care.

       22.     The allegations in Paragraph 22 are vague and confusing because the acts

attributed to KCP&L are stated in the disjunctive. Accordingly, KCP&L states that it is without

knowledge or information sufficient to form a belief as to the truth of the allegations—as

written—in Paragraph 22 and, therefore, denies them. Answering further, KCP&L denies that it

failed to meet any applicable standard of care.

       23.     Paragraph 23 states an alleged legal duty to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 23 that are directed

to it. Answering further, KCP&L denies that it failed to meet any applicable standard of care.

        24.    Paragraph 24 states an alleged legal duty to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 24. Answering

further, KCP&L denies that it failed to meet any applicable standard of care.



                                                  4       Clerk ofthe District Court, Johnson County Kansas
                                                                                       11/14/17 02:40pm EP
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 27 of 446




       25.     KCP&L denies the allegations in Paragraph 25. Answering further, KCP&L

denies that it failed to meet any applicable standard of care.

       26.     KCP&L denies the allegations in Paragraph 26.

       27.     KCP&L denies that Mr. Diaz was injured as a direct and proximate result of its

acts and omissions. Answering further, KCP&L denies that it failed to meet any applicable

standard of care.

       28.     KCP&L denies that Mr. Diaz has suffered damages as a direct and proximate

result of its acts and omissions. Answering further, KCP&L denies that it failed to meet any

applicable standard of care.

       29.     KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 29 and, therefore, denies them.

       30.     KCP&L denies that Mr. Diaz and Mr. Guzman were injured as a direct and

proximate result of its acts and omissions. Answering further, KCP&L denies that it failed to

meet any applicable standard of care.

       31.     KCP&L denies that Mr. Diaz and Mr. Guzman were injured as a direct and

proximate result of its acts and omissions. Answering further, KCP&L denies that it failed to

meet any applicable standard of care.

                      ANSWER TO COUNT II - RESIPSA LOQUITOR

       32.     KCP&L incorporates its responses to Paragraphs 1 through 31 above as its

response to Paragraph 32.

       33.     The allegations in Paragraph 33 are vague and confusing because the acts

attributed to KCP&L are stated in the disjunctive. Accordingly, KCP&L states that it is without

knowledge or information sufficient to form a belief as to the truth of the allegations as



                                                 5         Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/14/17 02:40pm EP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 28 of 446




written    in Paragraph 33 and, therefore, denies them. Answering further, KCP&L denies that it

failed to meet any applicable standard of care.

          34.    Paragraph 34 states a legal conclusion to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 34.

          35.    Paragraph 35 states a legal conclusion to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 35.

          36.    KCP&L denies the allegations in Paragraph 36.

          37.    KCP&L denies the allegations in Paragraph 37.

                                        GENERAL DENIAL

          KCP&L hereby denies each and every allegation of plaintiffs' Petition not admitted

specifically herein.

                                    AFFIRMATIVE DEFENSES

          Without waiving and in the alternative to all other defenses and denials set out herein,

KCP&L states:

          1.     Plaintiffs' Petition fails to state any claim or cause of action on which the Court

can grant relief against KCP&L.

          2.     Plaintiffs' alleged injuries and damages are the result ofindependent,

unforeseeable, superseding, and/or intervening causes unrelated to any conduct of KCP&L.

          3.     Plaintiffs' alleged injuries were not proximately caused by any act or omission of

KCP&L.

          4.     Any alleged injuries or damages suffered by plaintiffs were caused solely by acts

of others independent of KCP&L,including unforeseeable intervening or superseding acts,

which bar any recovery against KCP&L.



                                                   6         Clerk ofthe District Court, Johnson County Kansas
                                                                                          11/14/17 02:40pm EP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 29 of 446




       5.       KCP&L's liability, if any, on plaintiffs' claims sounding in negligence should be

restricted to its appropriate share of liability (which is denied) in accordance with principles of

comparative negligence and proportionate fault under K.S.A. § 60-258a. Plaintiffs' recoverable

damages, if any, must be reduced by the percentage of fault attributable to the plaintiffs or other

persons or entities associated with them. Plaintiffs' claims should not result in any liability to

KCP&L in the event plaintiffs are found to be 50% or more at fault on that claim.

       6.       Plaintiffs' claims are barred because KCP&L owed no duty to plaintiffs or, in the

alternative, that if any duty was owed, KCP&L satisfied such duty.

       7.       Plaintiffs' claims are barred in whole or in part because KCP&L has substantially

complied with all applicable statutes, regulations, laws, and/or industry practices.

        8.      To the extent plaintiffs seek loss of wages or earnings, those claims are barred or

may be set off by the receipt of unemployment compensation.

        9.      Upon information and belief, plaintiffs' rights to recovery are barred in whole or

in part by their respective failures to mitigate the damages they allege.

        10.     KCP&L reserves the right to assert additional defenses as they become known

through discovery.

        WHEREFORE,KCP&L prays for judgment in its favor and for an order dismissing

plaintiffs' Petition for Damages with prejudice, for its costs incurred herein, and for such other

relief as the Court finds just and appropriate.

                                         JURY DEMAND

        Defendant Kansas City Power & Light Company demands that all issues set forth herein

be tried to a jury.




                                                  7         Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/14/17 02:40pm EP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 30 of 446




Dated: November 14, 2017                     Respectfully submitted,
                                             BERKOWITZ OLIVER LLP

                                             /s/ Nick J. Kurt
                                             Nick K. Kurt                    KS Bar No. 20225
                                             Carson M. Hinderks              KS Bar No. 25079
                                             2600 Grand Boulevard, Suite 1200
                                             Kansas City, Missouri 64108
                                             Telephone: (816)561-7007
                                             Facsimile: (816) 561-1888
                                             Email         nkurt@berkowitzoliver.com
                                                           chinderks@berkowitzoliver.com

                                             A ttorneysfor Defendant Kansas City Power & Light
                                             Company




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served upon the
following, via email, on this 14th day of November, 2017.

       Tarak Alexander Devkota
       Lynn Weddle Judkins
       DEVKOTA LAW FIRM, LLC
       4010 Washington Street, Suite 350
       Kansas City, Missouri 64111
       litigation@devkotalawfirm.com
       attyjudkins@gmail.com

       Attorneysfor Plaintiffs


                                             /s/ Nick J. Kurt
                                             Attorneyfor Defendant




                                                8         Clerk ofthe District Court, Johnson County Kansas
                                                                                       11/14/17 02:40pm EP
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 31 of 446
                                                                                                           17CV04848
                                                                                                                Div?




               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                            CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ, et al.,

                         Plaintiffs,                   Case No. 17CV04848
                                                       Division: 7
        v.                                             K.S.A. Chapter 60

KANSAS CITY POWER & LIGHT
COMPANY,et al.,

                          Defendants.

    UNOPPOSED MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE

        Defendant Kansas City Power & Light Company("KCP&L")respectfully moves the

Court for an order continuing the current, December 21, 2017 case management conference until

January 12, 2018, at 10:00 a.m. In support of its motion, KCP&L states:

         1.        On September 27, 2017, the Court issued an Order for Case Management

Conference (Doc. 3), setting a case management conference in this matter on December 21,

2017.

        2.         Due to conflicting holiday travel schedules, KCP&L counsel is unavailable on

December 21, 2017. It thus respectfully requests that the Court continue the case management

conference until January 12, 2018.

        3.         KCP&L counsel has conferred with Plaintiffs' counsel, who does not oppose the

requested continuance.

        4.         This is KCP&L's first request to continue the case management conference. The

requested continuance will not delay the proceeding nor will it prejudice any party.

         WHEREFORE,for the reasons stated above, KCP&L respectfully requests that the Court

enter an order continuing the December 21, 2017 case management conference until January 12,

2018, at 10:00 a.m.

02097212.DOCX;-1                                   1       Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/30/17 01:19pin EP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 32 of 446




Dated: November 30. 2017                      Respectfully submitted
                                              BERKOWITZ 01

                                              /s/ Nick J. Kurt
                                              Nick K, Kurt                    KS Bar No, 20225
                                              Carson M, Hinderks              KS Bar No. 25079
                                              2600 Grand. Boulevard, Suite 1200
                                              Kansas City, Missouri 64108
                                              Telephone: (816) 561-7007
                                              Facsimile: (816)561-1888
                                              Email        nkurt@berkowitzoliver.com
                                                           chinderks@berkowitzoliver,cont

                                              /1.4oPtzeys  Defendant Kansas City Powl-
                                              Light Company




                                               Tr, OF SEP   Imo:E



       1 hereby certify that a true and correct copy of the foregoing was served upon the
folio fug, via email, on this 30th day of November, 2017,

          Tarak Alexander Devkota
          Lynn Weddle Judkins
          DEVKOTA LAW FIRM, EA.(
          4010 Washington Street, Suite 350
          Kansas City, Missouri 64111
          litigationgdevkotalawfirm.com
          attyjtidk ns( gmaj1.corn.

          Attorney,s'for


                                              /s/ Nick J. Kurt
                                              Attorneyftn- Defendant




 r9r2l1       -
                                                         Clerk ofthe District Court, Johnson County Kansas
                                                                                      11/30/17 01:19pm EP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 33 of 446
                                                                                                      17CV04848
                                                                                                           Div?




             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ, et al.,

                      Plaintiffs,                 Case No. 17CV04848
                                                  Division: 7
       v.                                         K.S.A. Chapter 60

KANSAS CITY POWER & LIGHT
COMPANY,et al.,

                      Defendants.



       Defendant Kansas City Power & Light Company has filed an Unopposed Motion to

Continue Case Management Conference. Defendant requests that the Court continue the current,

December 21, 2017 case management conference until January 12, 2018, at 10:00 a.m. For the

reasons set out in the motion, and for good cause shown, Defendant's motion is GRANTED.

       It is therefore ORDERED that the case management conference in this matter is

continued until January 12, 2018, at 10:00 a.m.

       IT IS SO ORDERED.
                                                         /s/ DAVID W HAUBER
                                                         Dated: 11/30/17



                                                  Hon. David W. Hauber
                                                  Judge of the District Court
                                                  Division 7




                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                    12/01/17 08:41am EP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 34 of 446




Submitted and approved by:

BERKOWITZ OLIVER IAA'

/s/ Nick. J. Kurt
Nick J. Kurt           KS Bar No. 20225
Carson M. Hinderks KS Bar No. 25079
2600 Grand Boulevard, Suite 1200
Kansas City, Missouri 64108
Telephone: (816) 561-7007
Facsimile:      (816) 561-1888
Email nlairt@berkowitzoliver,corn
        chinderks@berkowitzoliver.com

Attorneysfor DO:114km t Kansas City
Power & Light Company



A pproved by:

1)F )4(0Ti .-IA, V FIRM,I.IC
                            A.

Tar        an(
Lynn V li71fe Jud.           2-0Pe)
DEVKOTA LAW FIRM, LLC
4010 Washington Street, Suite 350
Kansas City, Missouri 64111
litigation@,devkotalawfirtn.com
attyjudkins@gmail.eorn

Attorneys for Plaintiffi'




                                          Clerk ofthe District Court, Johnson County Kansas
                                                                        12/01/17 08:41am
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 35 of 446
                                                                                                         17CV04848
                                                                                                              Div?




          IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                       CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ, et al.
     Plaintiff,                                      Filed- 8/28/17 — Other Contract
                                                            Case No. 17CV4848
                                                            Division 7
v.                                                          Chapter 60

KANSAS CITY POWER AND LIGHT COMPANY,
       Defendant.

                           CASE MANAGEMENT ORDER

       Now on this 16th day of January, 2018, after review of the court file and

consultation with counsel, the Court enters the following orders and deadlines which

will govern the discovery in this case:

     1.    TRIAL SETTING: This case has been set for trial to jury beginning

the 3rd day ofDecember,2018 at 9:00 a.m. The estimated length oftrial is 4 days;

2"d up.

     2. FINAL TRIAL CONFERENCE: A final trial conference will be held on

the 30t
      h day of November, 2018, at 9:00 a.m. One week prior to the final trial

conference, the parties will submit the following to the Court:

     A. The plaintiff shall provide to the Court all stipulated jury instructions.

     B. Each party shall provide to the Court any jury instructions requested by

           that party that are not stipulated.

                                                 1


                                                         Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/31/18 10:45am HS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 36 of 446




   C. Any motions in limine. Responses to motions in limine shall be submitted

        by close of business on the Wednesday before the final trial conference.

   3. PRE-TRIAL CONFERENCE: A Pre-Trial Conference shall be held

 on the 11th day of October, 2018, at 9:00 a.m. The parties must comply with

Johnson County District Court Local Rule 13. (If you submit an agreed pre-trial

order, contact the Administrative Assistant to have hearing taken off calendar, after

you have mailed it in to the Court. If you cannot come up with an agreed pre-trial

order, all counsel will need to make a personal appearance with their version of a

pre-trial order)

   4.    DISCOVERY DEADLINE: All discovery in this case shall be

completed on or before the 27th day ofAugust,2018. No written discovery may

be served by any party after the 27th day ofJuly, 2018, absent agreement of the

parties or order of this Court.

    5. PRELIMINARY WITNESS AND EXHIBIT LIST:                              The parties shall

file and serve on all other parties, a preliminary list of witnesses and exhibits on or

before the 1st day ofJune,2018. Any witness known to a party as of this deadline

who may be reasonably anticipated to be called as a witness and who is not listed

may be excluded at trial. Similarly, exhibits that are not listed that are known to a

                                          2

                                                   Clerk ofthe District Court, Johnson County Kansas
                                                                                01/31/18 10:45am HS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 37 of 446




party as of this deadline may be excluded at trial.

6.    MOTIONS:

     A. Dispositive Motions: Any dispositive motion must be filed no

        later than the 3rd day ofSeptember,2018. Such motion

        and any response thereto, must be in compliance with Kansas

        Supreme Court Rule 141, or it will not be considered.

     B. Motions To Compel Discovery: Any motion to compel discovery

          must be filed within 45 days of the default, service of response

          answer or objection that is the subject of the motion. If the motion

           is not filed within this time, the motion will not be considered. Any

          such motion must recite with particularity, the communications or

           attempted communications aimed at resolving the discovery dispute

           prior to the filing of the motion. The motion must also recite the

           date of the conference call above-referenced.

      C. Other motions: If a motion is filed, and neither the Kansas

           Statutes, nor the Kansas Supreme Court Rules clearly set forth a

           deadline for a response to such motion, the deadline shall be 14

           calendar days after service of the motion.

      D. Any motion (other than a motion to dismiss, motion for judgment on

                                          3

                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                               01/31/18 10:45am HS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 38 of 446




          the pleadings, motion for summary judgment or motion to compel)

          must contain a statement that counsel for the moving party has

           attempted to consult with opposing counsel, the result of those

           attempts, and whether or not opposing counsel agree(s) to the relief

           sought in the motion.

     E. The moving party shall not provide a proposed journal entry relating

            to the motion filed, unless the journal entry is signed by all counsel

            of record in the case, or, the motion recites specifically that all

            counsel of record have been consulted, and that they agree to the

            relief granted in the proposed journal entry.

     F.      The parties must comply with Johnson County District Court Local

           Rule 8.

     G.      Scheduling motions: Any party who desires a hearing for oral

            argument on any motion filed is responsible for contacting the

            Administrative Assistant for Division 7 to schedule such hearing.

            Such party must then send written notice of the hearing to all other

            parties.

     7.      EXPERT WITNESSES:

     A.      Any party with an affirmative claim for damages must designate an

                                         4


                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                               01/31/18 10:45am HS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 39 of 446




         expert witness on or before the 9th day ofJuly,2018.

         Such designation must include the name and business address of

       each expert witness. In addition, the designation must state the

         subject matter on which each designated expert is expected to testify,

         the substance of the facts and opinions of the expert and a summary of

         the grounds for each opinion. In addition to the designation, if the

         expert witness is a "retained" expert pursuant to K.S.A.60-226(b)(6)(B)

        and he/she has prepared a written report, such report must be provided

        along with the designation. If the written report contains the information

        contemplated by K.S.A. 60-226(b)(6)(A) &/or (B), the designation for

       that expert may simply refer to and incorporate the written report.

  B.     Any party that wishes to call a rebuttal expert witness to testify at trial

        must identify such expert witness on or before the 10t
                                                             h day ofAukust,

       2018. Such designation must include the name and business address

        of each rebuttal expert witness. In addition, the designation must state

        the subject matter on which each designated expert is expected to

        testify, the substance of the facts and opinions of the expert and a

        summary of the grounds for each opinion. In addition to the designation,

        if the expert witness is a "retained" expert pursuant to K.S.A.

                                       5

                                               Clerk ofthe District Court, Johnson County Kansas
                                                                            01/31/18 10:45am HS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 40 of 446




        226(b)(6)(B) and he/she has prepared a written report, such report must

        be provided along with the designation. If the written report contains

        the information contemplated by K.S.A. 60-226(b)(6)(A) &/or (B), the

        designation for that expert may simply refer to and incorporate the

        written report.

  C. Along with the designation of expert witness, counsel must provide at

        least two dates that each identified expert is available to have his/her

        deposition taken within 30 days of the service of the expert designation.

        If for some reason, the parties cannot agree upon a date for the

        deposition of an expert witness within 30 days of the service of the

        expert designation, counsel must contact Court for a conference call to

        set a deposition date for the expert witness.

   D.   Any party who has an objection to the form of another party's expert

        designation, must file such objection with the Court within ten (10) days

         of receipt of such expert designation. If the objection is not timely

        filed, it is waived. The parties are mutually responsible for contacting

        the Court to set a hearing on the objection.

   E. Any party that wishes to move to determine whether a witness qualifies

        as an expert and/or whether or not the proposed expert's testimony

                                       6

                                               Clerk ofthe District Court, Johnson County Kansas
                                                                            01/31/18 10:45am HS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 41 of 446




             satisfies the requirements of K.S.A. 60-456(b), as amended, shall file

             a motion and set the matter for hearing on a date within thirty(30)

            days after the date of the expert's deposition or before the close of

              discovery, whichever is sooner. The party should allow sufficient

              time for the court to rule on the motion before the pretrial

             conference. Failure to timely file the motion, pursuant to K.S.A. 60-

             457(b) as amended, may be deemed a waiver of the challenge to an

             expert's qualifications.

       8.       MOTIONS TO AMEND:               Any motions to amend the pleadings

must be filed on or before the 4th day of May, 2018. Absent agreement of the

parties, no such motions will be granted after this date. Any motion to extend this

deadline must be filed prior to this deadline. This deadline does not apply to a

motion to amend the pleadings to assert a claim for punitive damages. Any such

motion must be filed prior to the Pre-Trial Conference pursuant to K.S.A. 60-3703.

       9.     FINAL WITNESS AND EXHIBIT LIST: The parties shall include a

final list of witnesses and exhibits, in the Pre-Trial Order. The final witness and

exhibit list must be specific (catch-all phrases like any witness identified during the

course of discovery or any and all documents produced in response to a request for

production of documents is not sufficient and will be stricken).

                                            7

                                                    Clerk ofthe District Court, Johnson County Kansas
                                                                                 01/31/18 10:45am HS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 42 of 446




      10.      SETTLEMENT CONFERENCE: The parties shall participate in a

settlement conference/mediation prior to the Pre-Trial Conference. Failure to

participate in a settlement conference/mediation prior to the Pre-Trial Conference

may result in a dismissal of the case, a dismissal of a parties' claims or defenses,

continuance of the trial date, or other sanctions to be determined by the Court. The

parties may schedule a settlement conference/mediation with any other district court

judge, any retired district court judge, or any other mediator who may be agreed

upon by the parties. If the parties cannot agree upon a mediator, the Court will

appoint one.

      11.      OTHER ORDERS:




PLAINTIFF/PLAINTIFF ATTORNEY:

/s/Lynn Weddle Judkins,KS # 20003



DEFENDANT/DEFENDANT ATTORNEY:

/s/Nick J Kurt, KS Bar No. 20225




                                         8

                                                 Clerk ofthe District Court, Johnson County Kansas
                                                                              01/31/18 10:45am HS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 43 of 446




                                               /s/ DAVID W HAUBER
IT IS SO ORDERED:                              Dated: 01/31/18
Dated:

                                       David W. Hauber
                                       Judge of the District Court
                                       Division 7




                                   9

                                           Clerk ofthe District Court, Johnson County Kansas
                                                                        01/31/18 10:45am HS
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 44 of 446
                                                                                                              17CV04848
                                                                                                                   Div?




                   IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                                CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,        )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
and ADAN GUZMAN,            )
                            )
                Plaintiffs, )
                            )
      v.                    )                          Case No. 17CV04848
                            )                          Division: 7
KANSAS CITY POWER & LIGHT   )                          K.S.A. Chapter 60
COMPANY,et al.,             )
                            )
                Defendants. )

                         CERTIFICATE OF SERVICE OF DISCOVERY

         Kansas City Power & Light Company("KCP&L")hereby certifies that, on April 6, 2018,

it served KCP&L's First Interrogatories and First Requests for Production of Documents on

Plaintiffs, by email and U.S. Mail, return receipt requested, at the following address:

                   Tarak Alexander Devkota
                   Lynn Weddle Judkins
                   DEVKOTA LAW FIRM, LLC
                   4010 Washington Street, Suite 350
                   Kansas City, Missouri 64111


Dated: April 6, 2018                           Respectfully submitted,

                                               BERKOWITZ OLIVER LLP

                                              Is/Nick J. Kurt
                                              Nick J. Kurt                    KS Bar No. 20225
                                              Carson M. Hinderks              KS Bar No. 25079
                                              2600 Grand Boulevard, Suite 1200
                                              Kansas City, Missouri 64108
                                              Telephone: (816) 561-7007
                                              Facsimile: (816) 561-1888
                                              Email        nkurt@berkowitzoliver.coln
                                                           chinderks@berkowitzoliver.corn

                                              Attorneysfor Defendant Kansas City
                                              Power & Light Company
02161727.DOCX;-1                                  1       Clerk ofthe District Court, Johnson County Kansas
                                                                                       04/06/18 11:47am HS
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 45 of 446




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served via e-mail this

6th day of April, 2018, on the following:


        Tarak Alexander Devkota
        Lynn Weddle Judkins
        DEVKOTA LAW FIRM,LLC
        4010 Washington Street, Suite 350
        Kansas City, Missouri 64111
        Phone:        (816) 842-9100
        Facsimile:    (816) 817-1080
        litigation@devkotalawfirm.com
        attyjudkins@gmail.com

        Attorneysfor Plaintiff



                                                         /s/ Nick J. Kurt
                                                      Attorney for Defendants




02161727.DOCX;-1                                 2         Clerk ofthe District Court, Johnson County Kansas
                                                                                        04/06/18 11:47am HS
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 46 of 446
                                                                                                          17CV04848
                                                                                                               Div?




             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,                         )
JEAN CHAVEZ(GUZMAN)SANCHEZ,                  )
and ADAN GUZMAN,                             )
                                             )
                       Plaintiffs,           )
                                             )
       v.                                    )       Case No. 17CV04848
                                             )       Division: 7
KANSAS CITY POWER & LIGHT                    )       K.S.A. Chapter 60
COMPANY,et al.,                              )
                                             )
                       Defendants.           )

      PLAINTIFFS' CERTIFICATE OF SERVICE OF ANSWERS AND REPLIES
      TO KANSAS CITY POWER & LIGHT COMPANY'S INTERROGATORIES
             AND REQUESTS FOR PRODUCTION OF DOCUMENTS

       Plaintiffs, through counsel with the Devkota Law Firm, L.L.C. through the undersigned,
and per agreement, certifies that the firm filed and served a copy of Plaintiffs' Answers to
Interrogatories and Plaintiffs' Replies to KCP&L's First Requests for Production of Documents
via JIMS to the Court and via electronic mail, with a hard copy original and a CD of documents
mailed on May 11, 2018 sent to Nick Kurt and Carson M. Hinderks, c/o BERKOWITZ
OLIVER, LLP,2600 Grand Boulevard, Suite # 1200, Kansas City, MO 64108,(816)627-0253 *
(913) 706-2099 — FAX; and NKurt@berkowitzoliver.com, CHinderks@berkowitzolivercom as
attorneys for KCP&L.


                                              Respectfully submitted,

                                              DEVKOTA LAW FIRM, L.L.C.

                                             /s/ Lynn Weddle Judkins
                                              Lynn Weddle Judkins,        KS # 20003
                                              Tarak A. Devkota,           KS # 19767
                                             4010 Washington Street, Suite # 350
                                              Kansas City, Missouri 64111
                                             (816)842-9100 * (816) 817-1080 - FAX
                                              attyjudkins@gmail.com
                                              ATTORNEYS FOR PLAINTIFFS



                                                 1        Clerk ofthe District Court, Johnson County Kansas
                                                                                       05/11/18 03:42prn EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 47 of 446




                               CERTIFICATE OF SERVICE

       The Devkota Law Firm, L.L.C. through the undersigned, certifies that the firm served a

copy of Plaintiffs' Certificate of Service for Discovery Answers and Replies to KCP&L via

electronic mail, with a hard copy original and a CD of documents mailed on May 11, 2018 by

agreement and sent to:

 Nick Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER, LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816)627-0253
(913) 706-2099 - FAX
 NKurt@berkowitzoliver.com
 CHinderks@berkowitzolivercom
 ATTORNEYS FOR KCP&L




                                            /s/ Lynn Weddle Judkins
                                            ATTORNEY FOR PLAINTIFFS




                                               2        Clerk ofthe District Court, Johnson County Kansas
                                                                                     05/11/18 03:42pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 48 of 446
                                                                                                             17CV04848
                                                                                                                  Div?




                IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,
JEAN CHAVEZ(GUZMAN)SANCHEZ,
and ADAN GUZMAN,

                        Plaintiffs,                   Case No. 17CV04848
                                                      Division: 7
         v.                                           K.S.A. Chapter 60

KANSAS CITY POWER & LIGHT
COMPANY,et al.,

                        Defendants.

                       KANSAS CITY POWER & LIGHT COMPANY'S
                       PRELIMINARY WITNESS AND EXHIBIT LIST

         Defendant Kansas City Power & Light Company("KCP&L")submits the following

Preliminary Witness and Exhibit List pursuant to the Court's January 31, 2018 Case

Management Order.

                                      Preliminary Witness List

         1. Carlos Sanchez Diaz;

         2. Jean Chavez(Guzman)Sanchez;

         3. Adan Guzman;

         4. Kenyatta Harden;

         5. Jacqueline Franklin;

         6. Olathe Police Officers, including, but not limited to, Officer A. Cerda #10787;

         7. Mike Madrigal;

         8. All individuals who installed or maintained the pole involved in the incident;

         9. Ryan C. Reeves, MD(Shawnee Mission Medical Center);

         1 0. Kathryn C. Molly, PA (Shawnee Mission Medical Center);


02186.530.DOCX;-2                                1        Clerk ofthe District Court Johnson County Kansas
                                                                                      06/01/18 04:08pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 49 of 446




        11. Bradford McCrary(University of Kansas Physicians);

        12. Douglas Nelson (University of Kansas Physicians);

        1 3. Ludmila Wilson (University of Kansas Physicians);

        14. Alexandrea Johnson (University of Kansas Physicians);

        15. Ashley W. Bennett (University of Kansas Physicians);

        16. Joel A. Lambotte (University of Kansas Physicians);

        17. Malik Hamid (University of Kansas Physicians);

        18. Stepheny Berry (University of Kansas Physicians);

        1 9. Kenneth R. Pringle (University of Kansas Physicians);

        20. Michael Tilley (University of Kansas Physicians);

        21. Gary Hinson (University of Kansas Physicians);

        22. Lynn H. Rob (University of Kansas Physicians);

        23. Megan Cassady-Kramer (University of Kansas Physicians);

        24. Brian Everist(University of Kansas Physicians);

        25. Kristen W.Pope, MD (University of Kansas Physicians);

        26. Eleanor Wilson, CRNA (University of Kansas Hospital);

        27. Madison Thorp, RN (University of Kansas Hospital);

        28. Rebecca Fitzgerald, RN (University of Kansas Hospital);

        29. Dustin Broyles, RN (University of Kansas Hospital);

        30. Janet Dewey,RN (University of Kansas Hospital);

        31. Jonathan King, RN (University of Kansas Hospital);

        32. Thuy-Van Tina Ho, MD (University of Kansas Hospital);

        33. Casey L. Shelley, DO (University of Kansas Hospital);



02186530.DOCX;-2                                2        Clerk ofthe District Court, Johnson County Kansas
                                                                                      06/01/18 04:08pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 50 of 446




        34. Caleb Grote (University of Kansas Hospital);

        35. Anne Njoroge, SRNA (University of Kansas Hospital);

        36. Christopher Koo, MD (University of Kansas Hospital);

        37. Lacey Quinn, RN (University of Kansas Hospital);

        38. Kathi Glauner, MD (University of Kansas Hospital);

        39. Jonathan Lindquist, MD (University of Kansas Hospital);

        40. Jonathan C. Burkes, MD (University of Kansas Hospital);

        41. Bradley Barth, MD (University of Kansas Hospital);

        42. Brandy Blakey (University of Kansas Hospital);

        43. Dawn Coleman, RN (University of Kansas Hospital);

        44. Danielle Blakemore, APRN-NP (University of Kansas Hospital);

        45. Abigail Nesbitt, RN (University of Kansas Hospital);

        46. Kelsey Newton, RN (University of Kansas Hospital);

        47. Cheryl Bruner, LMSW (University of Kansas Hospital);

        48. Aleyamma Mathew, RN (University of Kansas Hospital);

        49. Reese Fauser, RN (University of Kansas Hospital);

        50. Rachel Rogers (University of Kansas Hospital);

        51. Jason Farrow, MD (University of Kansas Hospital);

        52. Catherine Castleman, RN (University of Kansas Hospital);

        53. Rose E. Cortina, MD (University of Kansas Hospital);

        54. Daylin Rodriguez, MA,LPC RPT (Penuel Counseling);

        55. Kellie Moulin (Johnson County Med-Act);

        56. Troy Burns (Johnson County Med-Act);



02186530.DOCX;-2                               3           Clerk ofthe District Court, Johnson County Kansas
                                                                                        06/01/18 04:08pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 51 of 446




         57. Monica Stringfiled (Johnson County Med-Act);

         58. Jagadishwar Devkota, MD (Mount Everest Medical);

         59. Loanna Halcomb (Mount Everest Medical);

         60. Jennifer H. Reintjes, MD (Children's Mercy);

         61. Caulynn Castle (Children's Mercy);

         62. Maria Torres (Children's Mercy);

         63. Peggy Sutton, LPN (Children's Mercy);

         64. Elizabeth Parker, RCP (Children's Mercy);

         65. John M. Rucker, ARRT (Children's Mercy);

         66. Amy Hendricks, LPN (Children's Mercy);

         67. Jamie L. Baker, CPNP (Children's Mercy);

         68. Christine D. Green, MD (Pediatrician);

         69. Terrance W. Carver, MD (Children's Mercy);

         70. Christina M. Twardowski, OD (Children's Mercy);

         71. Jamie L. McDermott, CPNP (Children's Mercy);

         72. All expert witnesses identified according to the schedule set out in the Court's
             January 31, 2018 Case Management Orders;

         73. All witnesses listed on any witness list submitted by Plaintiffs;

         74. All individuals identified or disclosed through the discovery process;

         75. All witnesses necessary for impeachment or rebuttal.

         Discovery is ongoing. KCP&L therefore reserves the right to amend this preliminary

witness list.



        Given the preliminary nature of this list, KCP&L reserves the right to object to the admissibility
or relevance of any expert testimony that Plaintiffs might advance in this action.
02186530.T_)0CX;-2                                   4         Clerk ofthe District Court, Johnson County Kansas
                                                                                            06/01/18 04:08pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 52 of 446




                                    Preliminary Exhibit List

        1. Kansas Motor Vehicle Accident Report, No. 2016-0002736, dated February 23, 2016;

        2. Photographs taken by the Olathe Police Department at the accident scene on February
           23, 2016;

        3. Carlos A. Sanchez-Diaz Certificate of Title for 2002 Mazda Protege, VIN
           #JM1BJ246921487437;

        4. Marriage License of Carlos Sanchez and Jean Chavez, dated January 6, 2017;

        5. Documents pertaining to the purchase and maintenance of the light pole.

        6. All photographs of property damage and alleged injuries sustained by Carlos Sanchez
           Diaz and Adan Guzman provided by Plaintiffs to KCP&L;

        7. Carlos Sanchez EM Specialists PA Invoice, dated November 18, 2016, and
           corresponding affidavit;

        8. Carlos Sanchez Diaz Medical Provider and Medicare Information Form;

        9. Carlos A Sanchez Diaz University of Kansas Invoices and corresponding affidavits;

        10. Carlos A Sanchez Diaz University of Kansas Physicians Invoice, dated March 1,
            2016;

         1 1. Carlos A Sanchez Diaz University of Kansas Physicians Invoice, dated April 1, 2016;

         1 2. Carlos A Sanchez Diaz University of Kansas Hospital Radiology Invoice, dated May
              31, 2016;

         13. Carlos A Sanchez Diaz University of Kansas Hospital Invoice, dated March 7, 2016;

        14. Carlos A Sanchez Diaz University of Kansas Hospital Invoice, dated May 1, 2016;

         15. Carlos A Sanchez Diaz University of Kansas Hospital Invoice, dated May 31, 2016;

         16. Carlos A Sanchez Diaz University of Kansas Hospital itemization of hospital or
             professional services, and corresponding affidavits;

         17. Carlos Sanchez Shawnee Mission Medical Center Statement, dated June 14, 2016,
             and corresponding affidavit;

         18. Carlos A. Sanchez Diaz medical records from University of Kansas Hospital;



02186530.DOCX;-2                                5        Clerk ofthe District Court, Johnson County Kansas
                                                                                      06/01/18 04:08pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 53 of 446




        19. Penuel Counseling, LLC Invoice to Devkota Law Firm (Client Name: Carlos Sanchez
            Diaz), dated October 10, 2016;

        20. Health Insurance Claim Forms prepared by Mount Everest Medical on behalf of
            Carlos Sanchez;

        21. Carlos Sanchez Johnson County Med-Act invoices, medical records, and
            corresponding affidavit;

        22. Carlos Sanchez ECG Full Disclosure, dated February 23, 2016;

        23. Carlos Sanchez Johnson County Med-Act invoices, medical records, and
            corresponding affidavit;

        24. Carlos Sanchez medical records from Mount Everest Medical;

        25. Carlos Sanchez Diaz records from Penuel Counseling, LLC;

        26. Carlos Sanchez medical records for services received from Shawnee Mission Medical
            Center;

        27. Carlos A. Sanchez Diaz medical records for services received from University of
            Kansas Physicians — Orthopedics;

        28. Adan Guzman Johnson County Med-Act invoices, medical records, and
            corresponding affidavit;

        29. Adan Guzman ECG Full Disclosure, dated February 23, 2016;

        30. Adan Guzman Children's Mercy School/Work Release, dated March 10m 2016;

        31. Adan Guzman medical records for services received from Children's Mercy Hospital,
            with corresponding affidavit;

        32. Adan Guzman, Jr. Discharge Instruction Records from Children's Mercy Hospital
            and Clinics, Pediatric Care Clinic;

        33. BlueCross and BlueShield of Kansas Explanation of Benefits for Adan Guzman;

        34. Adan Guzman, Jr. BlueCross Blue Shield of Kansas City Health Insurance Card;

        35. Adan Guzman, Jr. Sunflower Health Plan Insurance Card;

        36. Adan Guzman medical records for services received from University of Kansas
            Hospital, and corresponding affidavit;



02186530.DOCX;-2                               6        Clerk ofthe District Court, Johnson County Kansas
                                                                                     06/01/18 04:08pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 54 of 446




        37. Adan Guzman medical bill from University of Kansas Hospital, dated June 14, 2016,
            for services received on February 24, 2016, and corresponding affidavit;

        38. University of Kansas Hospital itemization of hospital or professional services for
            Adan Guzman, dated February 23, 2016 through February 24, 2016, and
            corresponding affidavit;

        39. Cardon Outreach letter to Jean Chavez, dated March 7, 2016;

        40. Penuel Counseling, LLC Invoice to Devkota Law Firm (Client Name: Adan
            Guzman), dated October 10, 2016;

        41. Adan Guzman records from Penuel Counseling, LLC;

        42. Adan Guzman medical records from Mount Everest Medical;

        43. Health Insurance Claim Forms prepared by Mount Everest Medical on behalf of Adan
            Guzman;

        44. Johnson County Med-Act bills and records pertaining to Adan Guzman, with affidavit
            dated November 20, 2016;

        45. Johnson County Med-Act Invoice to Guardian of Adan Guzman, dated March 1,
            2016;

        46. Johnson County Med-Act Invoice to Guardian of Adan Guzman, dated April 1, 2016;

        47. Adan Guzman medical bills from Children's Mercy Hospital;

        48. Carlos Sanchez Diaz Cardon Outreach Amended Hospital Liens, dated March 17,
            2016;

        49. Adan Guzman Panuel Counseling Notice of Medical/Doctor Lien, dated July 25,
            2016;

        50. All injury photos produced by Plaintiffs in response to KCP&L discovery requests;

        51. All photos of property damages produced by Plaintiffs in response to KCP&L
            discovery requests;

        52. All photographs of the accident scene;

        53. Adan Guzman Social Security Card;

        54. Allied. Towing Service, Inc. invoice, dated February 24, 2016;



02186530.DOCX;-2                                 7        Clerk ofthe District Court, Johnson County Kansas
                                                                                       06/01/18 04:08pm EG
    Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 55 of 446




        55. Allied. Towing Service, Inc. receipt, dated February 26, 2016;

        56. All communications between Plaintiffs (or their counsel) and KCP&L (or its
            counsel);

        57. All pleadings and documents filed in this action;

        58. Any documents or things produced by either party during discovery or obtained by
            either party by subpoena;

        59. All transcripts, recordings, and errata sheets of any deposition taken in this action;

        60. All exhibits relied on, used, or referenced during any deposition taken in this action;

        61. All statements, affidavits, or other documents obtained from non-parties by KCP&L
            or Plaintiffs in this action;

        62. All exhibits identified by Plaintiffs on their exhibit lists;

        63. All documents produced by Plaintiffs' expert witnesses in this action2;

        64. Any exhibit necessary for impeachment or rebuttal.

        Discovery is ongoing. KCP&L therefore reserves the right to amend this preliminary

exhibit list.

Dated: June 1, 2018                              Respectfully submitted,

                                                 BERKOWITZ OLIVER LLP

                                                 /s/Nick J. Kurt
                                                 Nick J. Kurt                     KS Bar No. 20225
                                                 Carson M. Hinderks               KS Bar No. 25079
                                                 2600 Grand Boulevard, Suite 1200
                                                 Kansas City, Missouri 64108
                                                 Telephone: (816) 561-7007
                                                 Facsimile: (816) 561-1888
                                                 Email        nkurt@berkowitzoliver.com
                                                              chinderksq_;Oerkowitzoliver.com

                                                 A ttorneysfor Defendant Kansas City
                                                 Power & Light Company


2
        Given the preliminary nature of this list, KCP&L reserves the right to object to the admissibility
or relevance of any expert testimony that Plaintiffs might advance in this action.
02186530.DOCX;-2                                     8         Clerk ofthe District Court, Johnson County Kansas
                                                                                            06/01/18 04:O8pm EG
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 56 of 446




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served via e-mail this

1 st day of June, 2018, on the following:


        Tarak Alexander Devkota
        Lynn Weddle Judkins
        DEVKOTA LAW FIRM,LLC
        4010 Washington Street, Suite 350
        Kansas City, Missouri 64111
        Phone:        (816) 842-9100
        Facsimile:    (816) 817-1080
        litigation@devkotalawfirm.com
        attyjudkins@gmail.com

        Attorneysfor Plaintiff



                                                         ts/ Nick' Kurt
                                                      Attorney for Defendants




02186530,DOCX;-2                                  9        Clerk ofthe District Court, Johnson County Kansas
                                                                                        06/01/18 04:08pm EG
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 57 of 446
                                                                                                          17CV04848
                                                                                                               Div?




              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                              CIVIL DEPARTMENT
                           (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,

        PlaintIffs,

v.

KANSAS CITY POWER AND
LIGHT COMPANY, and

JOHN DOE BUSINESS ENTITY A,
OPERATIONS COMPANY, and

JOHN DOE ENTITY B MAINTENANCE
COMPANY,

        Defendants.

                      PLAINTIFFS'INITIAL WITNESS AND EXHIBIT LIST

        Plaintiffs, through counsel with the Devkota Law Firm, L.L.C., identifies the following as

their initial witness and exhibit list. Where discovery and treatment remains ongoing, Plaintiffs

reserve the right to amend and/or supplement this list as necessary.

PROPOSED WITNESS(ES)
                   :

                Plaintiff Carlos Sanchez Diaz
                16790 West 127th Street, Apt. H
                Olathe, KS 66062


        2.      Plaintiff Jean Chavez and Next Friend for Minor Plaintiff Adan Guzman
                16790 West 127th Street, Apt. H
                Olathe, KS 66062




                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       06/01/18 11:21pm EG
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 58 of 446




   3.    Minor Plaintiff Adan Guzman, Jr.
         16790 West 127th Street, Apt. H
         Olathe, KS 66062


   4.    Adan Guzman
         Updated Address Unknown


   5.    Police Officer A. Cerda, Badge #10787
         Reviewing Police Officer, Badge #10617
         Investigating Officers
         Photographing Officers
         Traffic Division
         City of Olathe Police Department
         501 East Highway 56
         Olathe, KS 66061


   6.    Jacqueline Franklin
         6403 Manchester Avenue, Apt. D
         Kansas City, MO 64133



   7.    Kenyatta Harden
         2212 Cleveland Avenue
         Kansas City, MO 64127


   8.    Corporate Representative for Allied Towing Company
         15485 South Highway 169
         Olathe, KS 66062


   9.    Allied Corporate Representative for Kansas City Power & Light Company
         1200 Main Street
         Kansas City, MO 64105


   10.   Installation and/or maintenance personnel for KCPLA2556, KCPLA2557 &
         KCPLA2559
         1200 Main Street
         Kansas City, MO 64105




                                       2          Clerk ofthe District Court, Johnson County Kansas
                                                                               06/01/18 11:21pm EG
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 59 of 446




   11.    Med-Act #1154 personnel
          Med-Act #1143 personnel
          Monica Stringfield — EMT Paramedic
          Noah Hoelscher — EMT Paramedic
          Johnson County Med-Act
          1 1811 South Sunset Drive
          Olathe, KS 66061


   1 2.   Jaime L. McDermott Baker, APRN, R.N.
          Children's Mercy Hospital
          3101 Broadway Boulevard
          Kansas City, MO 64111


   1 3.   Ashley W. Bennett, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


   14.    Stepheny Berry, M.D. FACS
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


   1 5.   Terrance W. Carver, Jr., M.D.
          Children's Mercy Hospital
          2401 Gillham Road
          Kansas City, MO 64108


   16.    Meghan Cassady-Kramer, DPT
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


   17.    Jag Devkota, M.D.
          Mount Everest Medical, LLC
          Office Closed




                                          3      Clerk ofthe District Court, Johnson County Kansas
                                                                              06/01/18 11:21pm EG
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 60 of 446




   18.    Brian M. Everist, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


   19.    Kathi Glauncr, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


   20.    Elisha R. Gray
          Children's Mercy Hospital
          3101 Broadway Boulevard
          Kansas City, MO 64111


   21 .   Christine M. Green, FAAP, M.D.
          Meritas Health
          2700 Clay Edwards Drive, #400
          Kansas City, MO 64116


   22.    Malik A. Hamid, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


   23.    Gary Hinson, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


   24.    Pamela R. Hite, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


   25.    Alexandrea Johnson, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


                                          4   Clerk ofthe District Court, Johnson County Kansas
                                                                           06/01/18 11:21pm EG
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 61 of 446




   26.   Records and treating representative
         Johnson County Health Partnership
         8600 West 95th Street
         Overland Park, KS 66212


   27.   Joel A. Lambotte, PA
         University of Kansas Hospital
         3091 Rainbow Boulevard
         Kansas City, KS 66160


   28.   Jonathan Lindquist, M.D.
         University of Kansas Hospital
         3091 Rainbow Boulevard
         Kansas City, KS 66160


   29.   Roh H. Lynn, M.D.
         University of Kansas Hospital
         3091 Rainbow Boulevard
         Kansas City, KS 66160


   30.   J. Marp, RN
         Children's Mercy Hospital
         BC Pediatric Care Clinic — Green
         3101 Broadway Boulevard — Third Floor
         Kansas City, MO 64111


   31.   Bradford S. Mccrary, M.D.
         University of Kansas Hospital
         3091 Rainbow Boulevard
         Kansas City, KS 66160


   32.   Records representative/treater
         Midwest Orthopedic Group, PA
         8800 West 75th Street, Suite # 350
         Shawnee Mission, KS 66204




                                         5       Clerk ofthe District Court, Johnson County Kansas
                                                                              06/01/18 11:21pm EG
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 62 of 446




   33.   Douglas Nelson, M.D.
         University of Kansas Hospital
         3091 Rainbow Boulevard
         Kansas City, KS 66160


   34.   Kelsey Newton, RN BSN — Trauma Nurse Care Manager
         University of Kansas Hospital
         3091 Rainbow Boulevard
         Kansas City, KS 66160


   35,   Kenneth R. Pringle, ATC
         University of Kansas Hospital
         3091 Rainbow Boulevard
         Kansas City, KS 66160


   36.   Kristen Pope, M.D.
         University of Kansas Hospital
         3091 Rainbow Boulevard
         Kansas City, KS 66160


   37.   Ryan C. Reeves, M.D.
         Shawnee Mission Medical Center
         9100 West 74th Street
         Shawnee Mission, KS 66204


   38.   Jennifer H. Reintjes, FAAP, M.D.
         Children's Mercy Hospital
         3101Broadway Boulevard
         Kansas City, MO 64111


   39.   Daylin Rodriguez, MA,LPC
         Penuel Counseling, LLC
         Westowne Office Park
         1 170 West Kansas Avenue, Building 10
         Liberty, MO 64068


   40.   Irene Sanchez




                                         6       Clerk ofthe District Court, Johnson County Kansas
                                                                              06/01/18 11:21pm EG
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 63 of 446




   41.   Jason F. Tobler, M.D.
         Children's Mercy Hospital
         3101 Broadway Boulevard
         Kansas City, MO 64111


   42.   Michael B. Tilley, M.D.
         University of Kansas Hospital
         3091 Rainbow Boulevard
         Kansas City, KS 66160


   43.   Christina M. Twardowski, D.O.
         Children's Mercy Hospital
         3101 Broadway Boulevard
         Kansas City, MO 64111


   44.   Patricia A. Wallace, M.D.
         Children's Mercy Hospital (formerly with)
         BC Pediatric Care Clinic — Green
         3101Broadway Boulevard — Third Floor
         Kansas City, MO 64111


   45.   William Weatherford, M.D.
         410 Woodfield Drive
         Tonganoxie, KS 66086


   46.   Ludmila Wilson
         University of Kansas Hospital
         3091 Rainbow Boulevard
         Kansas City, KS 66160


   47.   Additional treaters found within records produced to date.


   48.   Fact witnesses identified through discovery.


   49.   Foundational witnesses as necessary.


   50.   Personnel from installation and/or maintenance company agents of KCP&L.


                                         7        Clerk ofthe District Court, Johnson County Kansas
                                                                               06/01/18 11:21pm EG
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 64 of 446




PROPOSED EXHIBITS:

    1.      Pleadings
    2.      Answers to Interrogatories
    3.      Documents produced in response to discovery
    4.      Documents used in deposition
    5.      Depositions of any party or witness
    6.      Police Report
    7.      Photo(s) of cars involved in accident
    8.      Photo(s) from Olathe Police Department
    9.      Photo(s) of injuries, damage claims.
    10.     Google Earth or other photos of accident scene/intersection
    1 1.    Investigative files of City of Olathe, Olathe Police Department
    12.     Inspection reports concerning KCPLA2556, KCPLA2557 & KCPLA2559
    13.     Failure complaints to City of Olathe
    14.     Repair invoice for Plaintiff's car, including all repair estimates and payment(s) for
            property damage
     1 5.   Business records, receipts, and bills from Allied Towing
     16.    Demonstrative representations regarding accident and/or failure as necessary
     17.    All treaters' medical bills with affidavit
     1 8.   EMS Reports from Med-Act for treatment
     19.    Children's Mercy medical records, test results, and billing records
     20.    Daylin Rodriguez/Penuel Counseling, LLC's medical records, reports, and bills
     21.    Johnson County Med-Act medical records, surgical notes, therapy notes, findings,
            and bills
     22.    Johnson County Health Partnership medical records, notes, therapy notes,
            findings, and bills
     23.    Midwest Orthopedic Group, PA (Midwest Orthopedics) medical records, surgical
            and/or therapy notes, therapy notes, findings, and bills
     24.    Meritas Health medical records, surgical notes, therapy notes, findings, and bills
     25.    Mount Everest Medical records, doctor's notes, and treatment log(s)
     26.    Mount Everest Medical billing records
     27.    Shawnee Mission Medical Center medical records, surgical notes, therapy notes,
            records, findings, and bills
     28.    X-rays, MRIs, and/or any test results from any treater
     29.    University of Kansas Hospital medical records, surgical and/or therapy notes,
            reports, and findings
     30.    University of Kansas Hospital billing records for all treatment
     31.    University of Kansas Emergency Physicians medical records, notes, and reports
     32.    University of Kansas Emergency Physicians billing records
     33.    All demonstrative and/or 3-D models and/or exhibits necessary concerning
            claims, causation, and damages.
     34.    All exhibits/documents necessary to prove damages
     35.    All exhibits/documents necessary for foundation
     36.    All exhibits/documents necessary for rebuttal; and
     37.    All exhibits/documents designated in final pre-trial order.


                                              8        Clerk ofthe District Court, Johnson County Kansas
                                                                                    06/01/18 11:21pm EG
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 65 of 446




                                                        Respectfully submitted,

                                                        DEVKOTA LAW FIRM, L.L.C.


                                                        /s/Lynn Weddle Judkins
                                                         Lynn Weddle Judkins,        KS # 20003
                                                         Tarak Devkota               KS # 19767
                                                        4010 Washington Street, Suite # 350
                                                         Kansas City, Missouri 64111
                                                        (816) 842-9100 * (816) 817-1080 - FAX
                                                         attyjudkins@gmail.corn
                                                         ATTORNEYS FOR PLAINTIFFS




                        CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Initial Witness and

Exhibit List via eFlex on June 1, 2018, which the Court should send and serve electronically to

all counsel of record via eFlex notice, including to:


 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816)561-7007
(816)561-1888 -- FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY


                                                         /s/ Lynn Weddle Judkins
                                                         ATTORNEY FOR PLAINTIFFS



                                                 9           Clerk ofthe District Court, Johnson County Kansas
                                                                                          06/01/18 11:21pm EG
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 66 of 446
                                                                                                               17CV04848
                                                                                                                    Div?




               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                               CIVIL DEPARTMENT
                            (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,

        Plaintiff's,

v.

KANSAS CITY POWER AND
LIGHT COMPANY, and

JOHN DOE BUSINESS ENTITY A,
OPERATIONS COMPANY, and

JOHN DOE ENTITY B MAINTENANCE
COMPANY,

        Defendants.

               PLAINTIFFS'INITIAL DESIGNATION OF EXPERTS
         AND MOTION FOR ADDITIONAL TIME TO DESIGNATE EXPERT(S)

             COMES NOW,Lynn Weddle Judkins, of the Devkota Law Firm, L.L.C., counsel for

Plaintiffs to designate their initial treating physician experts and to request an additional day

extension in which to either supplement or present any report(s) of additional expert(s) due to a

computer problem. Plaintiffs outline the following in support of their reasonable request:

                 MOTION FOR TIME TO DESIGNATE ADDITIONAL EXPERT

        1.       Plaintiffs Carlos Sanchez Diaz and Adan Guzman, through his Next Friend and

Natural Mother, Jean Chavez, filed their Petition for claims arising from an auto accident

on February 23, 2016;

        2.       Pursuant to the parties' Journal Entry of Case Management Conference Order,

                                                            Clerk ofthe District Court Johnson County Kansas
                                                                                        07/10/18 06:02pm EG
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 67 of 446




Plaintiffs' initial expert disclosures are set for July 9, 2018. Due to computer issues, the

undersigned requested a single-day extension for the filing from defense counsel, who agreed;

       3.      Due to a computer delay and the family emergency of her partner, the

undersigned seeks an additional week in which to supplement and/or complete these expert

witness designations, including these designations and motion for enlargement of time in an

abundance of caution on the general Plaintiffs' designation deadline;

       4.      Though those listed below and designated as experts for Plaintiffs are all treating

physicians for their care, the undersigned notes that Plaintiffs have been referred for additional

treatment, but those treatments have not been completed and require a brief additional time in

which to provide any additional designations;

       5.      No prior continuance requests or extension requests have been sought by

Plaintiffs for any expert designation(s);

       6.      The timeframe sought is solely to supplement the existing designations, and it is

not for any vexatious purpose or for undue delay. It is a minimal extension request that should

not prejudice any other party;

       7.      Based upon the existing deadlines, and that defense expert disclosures are not due

for more than a month, and with trial being set for December 10-14, 2018, the undersigned does

not anticipate any prejudice to any party;

       8.      Based upon the above and for good cause shown, Plaintiffs seeks up to and

including June 16, 2018 to serve its complete expert witness designation(s) and to serve any

doctor's report.

                             BRIEF ARGUMENT WITH SUPPORT

       A.      Request isfor a one-week extension prior to expiration ofdesignation deadline.



                                                  2         Clerk ofthe District Court, Johnson County Kansas
                                                                                         07/10/18 06:02pm EG
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 68 of 446




       Plaintiffs completed appointments with initial experts, but were referred for additional

treatment that has not yet been completed in order to finalize their expert witness designations.

However and due to the undersigned's scheduling conflict, her partner's unexpected family

emergency, and the undersigned's computer problem, Plaintiffs seek a brief extension of their

designations as necessary. Plaintiffs make this motion prior to the expiration of the Plaintiffs'

expert witness designation deadline. The Court enjoys broad discretion to allow this minimal

extension of time to do so. See generally, K.S.A. § 60-206(b)(1)(A).

       Plaintiffs have designated all other treating physicians and otherwise provided the

information necessary to make such designations, including prior signed medical authorizations

and medical records. The only remaining issues are for these referred additional treating

physicians.

       B.      Request is minimalfor only likely two additional
               expert(s) and will not adversely affect others.

       Plaintiffs will be able to designate these doctors and produce any report(s) following

completion of the respective treatment. However and in order to finalize such designations,

counsel seeks an additional week.

        The brief extension should not adversely affect any other parties. Discovery does not

close in this case until August 31, 2018, while defense designations are not due for more than a

month. The extension still leaves plenty of time for other parties to either depose witness(es)

and/or expert(s), as well as make his/her/their designations. Plaintiffs are also willing to extend

defense designations an additional one-two weeks too as necessary.

                                          CONCLUSION

        For these reasons and for good cause shown, Plaintiffs respectfully request to designate

additional expert(s) on or by July 16, 2018.


                                                  3        Clerk of the District Court, Johnson County Kansas
                                                                                         07/10/18 06:02pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 69 of 446




               PLAINTIFFS
                        'INTIAL EXPERT WITNESS DESIGNATIONS


CARLOS SANCHEZ DIAZ

Kellie Moulin — EMT-Paramedic
Troy Bruns — EMT — Paramedic
JOHNSON COUNTY MED-ACT
Olathe Fire Department
1 1811 South Sunset, Suite # 1100
Olathe, KS 66061

These emergency personnel's expertise includes emergency medical procedures at the accident
scene. She/he/they made assessments, including evaluation and diagnoses and shall address their
observations and findings upon arrival to the auto accident on February 23, 2016. They will
include Plaintiff Carlos Sanchez Diaz's complaints of left shoulder (broken clavicle), neck pain,
leg contusions as a result of being pinned following intrusion when a light pole fell on Plaintiff
Sanchez-Diaz's car without warning. They will also explain their assessment of Mr. Sanchez
Diaz's lacerations and injury to his left arm from glass, bruising to his chest (including broken
ribs), soft tissue injury with lacerations to his face, chest, and neck and initial medications
needed for pain management. These treaters stabilized Mr. Sanchez Diaz for transport to
University of Kansas Hospital.

Their observations, findings, diagnoses, and recommendations are found within the medical
records already produced.




Brandley Barth, M.D.                  Jonathan Lindquist, M.D.
Ashley Bennett, M.D.                  Christopher Koo, M.D.
Stepheny Berry, M.D.                  Brad McCrary, M.D.
Johnathan C. Burkes, M.D.             Kelsey Newton, RN, BSN (Trauma Nurse Care Manager)
Douglas Burton, M.D.                  Kenneth Pringle, PT
Jason Farrow, M.D.                    Casey L. Shelley, D.O.
Kathi Glauner, M.D.                   Kelly Stumpff, M.D.
Caleb Grote, M.D.                     Michael B. Tilley, M.D.

 University of Kansas Hospital
 Emergency Room and Consulting Treaters
 University of Kansas Physicians — PT Sports Medicine Clinic
 3901 Rainbow Boulevard
 Kansas City, KS 66101
(913) 588-6100



                                                4         Clerk ofthe District Court, Johnson County Kansas
                                                                                       07/10/18 06:02pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 70 of 446




These treatment providers are all board certified medical professionals in their respective
specialties. They are part of the University of Kansas Hospital's Emergency, Trauma,
Orthopedic, and. Surgical teams respectively and handled the intake history, assessment, physical
examination, testing, and recommendations for Carlos Sanchez Diaz's treatment following the
accident. Dr. Bennett was the primary, initial emergency room physician, while Dr. Glauner
handled Mr. Sanchez Diaz's case later and through discharge.

This included emergency evaluation of his injuries, various X-rays of the chest, clavicle, and
humerus, and pelvis, CT scans of the head, cervical spine, face, thorax, and abdomen/pelvis, as
well as additional MRI films reviewed for the diagnoses and treatment recommendations for his
C-spine TP fracture (Comminuted C-7 Transverse Process Fracture), clavicle fracture, and
broken ribs, which Drs. Stumpff and. Burton initially diagnosed, and additional initial diagnoses
of multiple facial lacerations, eye irritation from glass shards (irrigation), neck laceration and
acute pain from the accident trauma.

 The above also provided surgical and orthopaedic consult(s), prescribed narcotics and other
 medicines for pain/swelling, scheduled Mr. Sanchez Diaz for surgery, and other related treatment
(including but not limited to wound treatment protocol). Dr. Tilley diagnosed Plaintiff Carlos
 Sanchez Diaz's ORIF left clavicle fracture, recommended Mr. Sanchez Diaz for surgery at the
 Trauma Clinic, and later recommended several weeks of therapy with a followed-up home
 exercise program and outlined Mr. Sanchez Diaz's work and time off restrictions.

His/her/their observations, findings, diagnoses, and treatment plan(s) are found within the
medical records already produced.




 Ryan C. Reeves, M.D.
 C. Molly Kathryn Kurtz,PA
 SHAWNEE MISSION MEDICAL CENTER
 9100 West 74th Street
 Shawnee, Mission, KS 66204
(913)676-2000

Dr. Reeves is board certified and evaluated PA Kurtz's assessment of Mr. Sanchez Diaz in the
emergency room a few days after the accident concerning his negative reaction to pain
medications provided to treat his injuries and fractures. These two recommended alternative
prescription therapies to assist with Mr. Sanchez Diaz's pain.




                                                 5        Clerk ofthe District Cowl, Johnson County Kansas
                                                                                      07/10/18 06:•02pm EG
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 71 of 446




Mount Everest Medical, LLC (Office Closed)
4010 Washington, Suite # 310
Kansas City, Missouri 64111

This doctor is board certified and also a licensed radiologist. His field of expertise is general
medicine, and he saw and treated Carlos Sanchez Diaz following the accident between March-
May 2016 for continuing headaches, neck/chest/shoulder pain onset right after the auto accident.
His complaints also included insomnia, limited range of motion, and several positive tests with
diagnoses of cervicalgia myalgia, headaches due to trauma, anxiety due to trauma, sprains, and
contusions as a result of the accident. Mr. Sanchez Diaz also had keloid elevation of the neck
wound following the accident.

Additional observations, findings, diagnoses, and treatment plan(s) are found within the medical
records already produced, and note the additional therapies provided following Mr. Sanchez
Diaz's surgery at University of Kansas Hospital. Following completion of said therapies, it was
recommended that Mr. Sanchez Diaz return to Mount Everest Medical for follow-up and/or
discharge.



Daylin Rodriguez, MA LPC
PENUEL COUNSELING,LLC
Westowne Office Park
1 170 West Kansas Avenue, Building #10
Liberty, MO 64068

This licensed professional counselor evaluated Mr. Sanchez Diaz's injury complaints to his neck,
shoulder, and legs from the accident. Following his surgery and slow recovery, she will opine
how his chronic pain has adversely affected his life, how being pinned in the car and constant
pain has led to his withdrawal from life and activities, causing depression, and fear. She can
share about how the accident and his subsequent mental health has led to insomnia, catastrophic
thinking, forgetfulness, and psychological trauma.

She will opine about his diagnoses of Major Depressive Disorder, clinical depression, anxiety,
And Post-Traumatic Stress Disorder("PTSD")and her referral to a medical professional
regarding corroboration of these diagnoses and proposed treatment, including medications.

Additional opinions are found within her report already produced in this case discovery.




                                                6        Clerk ofthe District Court, Johnson County Kansas
                                                                                      07/10/18 06:02pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 72 of 446




 Timothy M. Krehbiel, P.E.
 SEMKE FORENSIC
 100 North Clayview Drive, Suite B
 Liberty, MO 64068
(816)415-2020

This mechanical engineer, following review of existing file materials and photos, determined that
the light pole fell due to the base not being secured. His curriculum vitae is attached. Plaintiffs
will supplement regarding any deposition availability.



 Stewart Grote, D.O.
 UNITED MEDICAL LOGISTICS, LLC
6025 Metcalf Lane, Suite # 100
 Overland Park, KS 66202
(913)499-8103

This physician consulted Mr. Sanchez Diaz's prior treatments, review of records, past and
current complaints, provided some initial additional therapy, and outlines his opinions
concerning causation, care, and future medical needs, including medical diagnoses of
psychological conditions corroborated by the prior therapist in the attached report. Dr. Grote is
board certified and specializes in osteopathic and internal medicine. His brief biography, fee
schedule, and report, are attached and incorporated herein as sent privately to counsel.




                                                 7        Clerk ofthe District Court, Johnson County Kansas
                                                                                       07/10/18 06:02pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 73 of 446




ADAN GUZMAN

Monica Stringfield — EMT-Paramedic
Neil Houlscher — EMT — Paramedic
Johnson County Med-Act M#1143
Olathe Fire Department
1 1811 South Sunset, Suite # 1100
Olathe, KS 66061

These emergency personnel's expertise includes emergency medical procedures at the accident
scene. She/he/they made assessments, including evaluation and diagnoses and shall address their
observations and findings upon arrival to the auto accident on February 23, 2016. They will
include Minor Plaintiff Adan Guzman's complaints of injury to his right knee, leg, ankle, and
foot with abrasions and right-side chest wall pain as a result of being pinned following intrusion
when a light pole fell on Plaintiff Sanchez-Diaz's car without warning. They will also explain
their assessment of Minor Plaintiff Guzman's injuries. These treaters stabilized him for transport
to University of Kansas Hospital Emergency Room.

Their observations, findings, diagnoses, and recommendations are found within the medical
records already produced.




 Kathi Glauner, M.D.
 Pamela Hite, M.D.
 Kristin Pope, M.D.
 Johnathan D. Lindquist, M.D.
 UNIVERSITY OF KANSAS HOSPITAL
 Emergency Room and Consulting Treaters
 3901 Rainbow Boulevard
 Kansas City, KS 66101
(913) 588-6100

These treatment providers are all board certified medical professionals in their respective
specialties. They are part of the University of Kansas Hospital's Emergency, Trauma, and
Radiology teams respectively and handled the intake, assessment, and recommendations for
Plaintiff Adan Guzman for initial evaluation of his chest contusions, abrasions and injury to his
right chest wall, right knee, leg, ankle, and foot (right lower leg pain), and completion of various
X-rays, scans, and additional MRI films recommended for review for the diagnoses and
treatment recommendations for his headaches, back pain, chest pain, the osseous fragment at the
medial anterior of the right knee, and for removal of glass shards from Adan Guzman's right leg
and ankle in the ER.

 His/her/their observations, findings, diagnoses, and treatment plan(s) are found within the
 medical records already produced.

                                                  8        Clerk ofthe District Court, Johnson County Kansas
                                                                                        07/10/18 06:02pin EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 74 of 446




 J. Maprin
 Jaime L. McDermott, RN, APRN (Nurse Case Manager)
 Elizabeth Parker, RCP
 Jennifer H. Reintjes, M.D.
 Christina Twardowski, D.O.(Opthamology Clinic)
 CHILDREN'S MERCY HOSPITALS & CLINICS
 BC Pediatric Care Clinic — Green
 3101 Broadway Boulevard
 Kansas City, MO 64111
(816)234-3000

These medical professionals are all board certified in their respective specialties. Dr. Reintjes
saw Adan Guzman for the continued headaches as a result of this accident, confirmed he suffered
a concussion as a result of this accident, diagnosed him with post-concussion syndrome, created
a treatment plan including limiting activities and brain rest, reviewed the complaints about
continuing nightmares, and referred him to the Children's Mercy Neurology Clinic for further
monitoring.

His/her/their observations, findings, diagnoses, and treatment plan(s) are found within the
medical records already produced.




Mount Everest Medical, LLC (Office Closed)
4010 Washington, Suite # 310
Kansas City, Missouri 64111

 This doctor is board certified and also a licensed radiologist. His field of expertise is general
 medicine, and he saw and treated Adan Guzman following the accident between March-April
 2016 for continuing headaches due to a diagnosis of cerebral concussion at Children's Mercy
 Hospital, cervicalgia, back/knee/thoracic pain, spinal instability, and sprains onset right after the
 auto accident. His complaints also included anxiety due to the trauma, which was medically
 diagnosed and led to referral for therapy.

 He continue(s) to be fearful due to the accident, including nightmares and bedwetting that did not
 exist prior to the accident. Additional observations, findings, diagnoses, and treatment plan(s) are
 found within the medical records already produced, and note that request for referral regarding
 therapy was recommended.




                                                   9         Clerk ofthe District Court, Johnson County Kansas
                                                                                          07/10/18 06:02pm EG
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 75 of 446




Daylin Rodriguez, MA LPC
PENUEL COUNSELING,LLC
Westowne Office Park
1 170 West Kansas Avenue, Building #10
Liberty, MO 64068

This licensed professional counselor evaluated Minor Plaintiff Adan Guzaman's complaints of
headaches, back pain, right leg/knee pain, anxiety and nightmares from the accident in April
2016. Following and as a result of this accident, Ms. Rodriguez notes that trauma from being
trapped in the car and fearing he would die, led Mr. Guzman to experience fear of being in
another accident, fear of driving, and fear in seeing his step-father gravely injured from the
accident.

She will opine about his diagnoses of Separation Anxiety Disorder, and Post-Traumatic Stress
Disorder ("PTSD"). Her observations of and diagnoses of Mr. Guzman's sadness, anxiety, and
need for treatment prompted referral for additional treatment.

Additional opinions arc found within her report are already produced in this case discovery. Mr.
Guzman has also recently been referred for further anxiety and now depression treatment to Hills
Partnership Clinic (Olathe, KS)as of June 22, 2018.

Plaintiffs will further supplement under their Motion for Additional Time concerning these
reports, as well as Mr. Guzman's depression diagnosis and therapy treatment appointments with
Responsive Center in Overland Park.




                                                    Respectfully Submitted,

                                                    DEVKOTA LAW FIRM, L.L.C.

                                                    /s/Lynn Weddle Judlcins
                                                     Lynn Weddle Judkins,        KS # 20003
                                                    4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 * (816) 817-1080 - FAX
                                                     attyjudkinsCc__,Dgmail.com
                                                     ATTORNEYS FOR PLAINTIFFS




                                               10        Clerk ofthe District Court, Johnson County Kansas
                                                                                      07/10/18 06:02pm EG
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 76 of 446




                        CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Initial Designation

of Experts and Motion for Additional Time to Name/Supplement Expert(s) via the Court's JIMS

Notice Network on June 10, 2018 by agreement, which the Court should send and serve

electronically to all counsel of record via JIMS notice, including to:


 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER, LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007
(816)561-1888 FAX
 nkurt_,Dberkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY




                                                      /s/ Lynn Weddle Judkins
                                                      ATTORNEY FOR PLAINTIFFS




                                                 11        Clerk ofthe District Court, Johnson County Kansas
                                                                                        07/10/18 06:02pm EG
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 77 of 446
                                                                                                         17CV04848
                                                                                                              Div?




             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,
JEAN CHAVEZ(GUZMAN)SANCHEZ,
and ADAN GUZMAN,

                      Plaintiffs,

       v.                                           Case No. 17CV04848
                                                    Division: 7
KANSAS CITY POWER & LIGHT                           K.S.A. Chapter 60
COMPANY,et al.,

                      Defendants.

      PLAINTIFFS' CERTIFICATE OF ELECTRONIC SERVICE PLAINTIFFS'
           INTERROGATORIES AND REQUESTS FOR PRODUCTION
        OF DOCUMENTS TO KANSAS CITY POWER & LIGHT COMPANY

       Plaintiffs, through counsel with the Devkota Law Firm, L.L.C. certifies that the firm filed
and served Plaintiffs' Interrogatories and Plaintiffs' Requests for Production of Documents to
Kansas City Power & Light Company via electronic mail on July 27, 2018 with this Certificate
of Electronic Service filed with JIMS to the Court and via electronic mail sent to Nick Kurt and
Carson M. Hinderks, c/o BERKOWITZ OLIVER, LLP, NKurt@berkowitzoliver.com,
CHinderks@berkowitzolivercom as attorneys for KCP&L.

                                             Respectfully submitted,

                                             DEVKOTA LAW FIRM, L.L.C.

                                            /s/ Lynn Weddle Judkins
                                             Lynn Weddle Judkins,        KS # 20003
                                             Tarak A. Devkota,           KS # 19767
                                            4010 Washington Street, Suite # 350
                                             Kansas City, Missouri 64111
                                            (816)842-9100 * (816) 817-1080 - FAX
                                             attyjudkins@gmail.com
                                             ATTORNEYS FOR PLAINTIFFS




                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       07/27/18 04:47pin GT
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 78 of 446




                       CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. through the undersigned, certifies that the firm served a

copy of Plaintiffs' Certificate of Service for Discovery to KCP&L via electronic mail with a

copy filed with the Court via JIMS on July 27, 2018 to:

 Nick Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816)627-0253
(913) 706-2099 - FAX
 NKurt@berkowitzoliver.com
 CHinderks@berkowitzolivercom
 ATTORNEYS FOR KCP&L




                                            /s/ Lynn Weddle Judkins
                                            ATTORNEY FOR PLAINTIFFS




                                                2         Clerk ofthe District Court, Johnson County Kansas
                                                                                       07/27/18 04:47pm GT
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 79 of 446

                                                                                              17CV04848
                                                                                              Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,                         )
JEAN CHAVEZ(GUZMAN)SANCHEZ,                  )
and ADAN GUZMAN,                             )
                                             )
                      Plaintiffs,            )
                                             )
       v.                                    )         Case No. 17CV04848
                                             )         Division: 7
KANSAS CITY POWER & LIGHT                    )         K.S.A. Chapter 60
COMPANY,et al.,                              )
                                             )
                      Defendants.            )

                        NOTICE OF DEPOSITION DUCES TECUM

TO:    Plaintiffs and their Counsel of Record

       PLEASE TAKE NOTICE that, pursuant to the Kansas Rules of Civil Procedure, K.S.A.

Section 60-230, Defendant Kansas City Power & Light Company will take the deposition of

Plaintiff's expert, Timothy M. Krehbiel, P.E., on the 16th day of August 2018, commencing at

1:30 p.m. at Devkota Law Firm, L.L.C., 4010 Washington St., Suite 350, Kansas City, Missouri

64111. Said deposition will be recorded by stenographic means before a duly authorized court

reporter, and will be continued or adjourned until completed. The deponent is requested to bring

with him all documents and materials relied upon in rendering his expert opinion, including the

items specifically listed on the attached Exhibit A.




                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       08/10/18 10:16am EG
                                                 1
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 80 of 446




Dated: August 10, 2018                       Respectfully submitted,
                                             BERKOWITZ OLIVER LLP

                                             /s/Nick J. Kurt
                                             Nick J. Kurt                    KS Bar No. 20225
                                             Carson M. Hinderks              KS Bar No. 25079
                                             2600 Grand Boulevard, Suite 1200
                                             Kansas City, Missouri 64108
                                             Telephone: (816)561-7007
                                             Facsimile: (816)561-1888
                                             Email        nkurt@berkowitzoliver.com
                                                          chinderks@berkowitzoliver.corn

                                             Attorneys.for Defendant Kansas City
                                             Power & Light Company




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via e-mail this

10th day of August 2018, on the following:


       Tarak Alexander Devkota
       Lynn Weddle Judkins
       DEVKOTA LAW FIRM, LLC
       4010 Washington Street, Suite 350
       Kansas City, Missouri 64111
       Phone:        (816)842-9100
       Facsimile:    (816)817-1080
       litigation@devkotalawfirm.com
       attyjudkins@gmail.com

       Attorneysfor Plaintiff



                                                        /s/ Nick J. Kurt
                                                     Attorney for Defendants



                                                          Clerk ofthe District Court, Tohnson County Kansas
                                                                                       08/10/18 10:16am EG
                                                2
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 81 of 446




                                         EXHIBIT A

 1. A copy of your engagement letter and/or contract with Plaintiffs or their counsel
   (Devkota Law Firm) for your work in the above-captioned case.

2. Copies of any reports prepared by you with regard to your opinions in this case.

3. Copies of all writings authored or co-authored by you that pertain to any of your opinions
   in this case.

4. All notes, work papers, spreadsheets, analyses, or writings you personally wrote or
   prepared concerning the issues or subjects on which you have been asked to opine in this
   case.

5. Copies of all invoices, billings, time records, rendered or prepared by you or on your
   behalf in any way related to time spent on this case.

6. A list of all cases for which you have testified either at trial or deposition in the last 7
   years.

7. The complete contents of your file kept, maintained, and possessed by you in and related
   to your engagement in this actions and your work in developing the opinions you propose
   to express in this case.

8. All documents of any type that you have reviewed or considered in arriving at your
   opinions in this case.

9. Any demonstrative charts, graphs, or exhibits you have prepared in connection with your
   work in this case.

 10. Any communications with any person other than plaintiffs or their attorneys in relation to
     or in furtherance of your work in this case.




                                                         Clerk ofthe District Court, Johnson County Kansas
                                                                                      08/10/18 10:16am EG
                                               3
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 82 of 446


                                                                                            17CV04848
                                                                                            Div7


             IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                         CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,
JEAN CHAVEZ(GUZMAN)SANCHEZ,
and ADAN GUZMAN,



       V.                                           Case No. l'7CV04848
                                                    Division: 7
KANSAS CITY POWER & LIGHT                           K.S.A. Chapter 60
COMPANY,et al,

                       Defendants.

                        NOTICE OF DEPOSITION I UCES TECUM

TO:    Plaintiffs and their Counsel of Record

       PLEASE TAKE NOTICE that, pursuant to the Kansas Rules of Civil Procedure, K.S.A.

Section 60-230, Defendant Kansas City Power & Light Company will take the deposition of

Plaintiff's expert, Stewart Grote, D.O., on the 20th day of August 2018, commencing at 1:30 p.m.

at Devkota Law Firm, L.L.C., 4010 Washington St., Suite 350, Kansas City, Missouri 6411 1. Said

deposition will be recorded by        graphic means before a duly authorized court reporter, and

will be continued or adjourned until completed. The deponent is requested to bring with him all

documents and materials relied upon in rendering his expert opinion, including the items

specifically listed on the attached Exhibit A.




                                                         Clerk ofthe District Court, Johnson County Kansas
                                                                                      0811 s 10,1 73J11.EG
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 83 of 446




Dated: August 10, 2018                        Respectfully submitted,
                                              BERKOWITZ OLIVER.LLP

                                              Is/ Nick J. Kurt
                                              Nick J. Kurt                    KS Bar No, 20225
                                              Carson M. Hinderks              KS Bar No. 25079
                                              2600 Grand Boulevard, Suite 1200
                                              Kansas City, Missouri 64108
                                              Telephone: (816) 561-7007
                                               Facsimile: (816) 561-1888
                                               Email        nkurtgberkowitzoliver.com
                                                            chinderks@berkowitzoliver.com

                                              Attorneysfi - Defendant Kansas City
                                              Power & Light Company


                                CERTIFICATE OF SERVICE

       1 hereby certify that a true and correct copy of the foregoing was served via e-mail this

1 0th day of August 2018, on the following:

       Tarak Alexander Devkota
       Lynn Weddle Judkins
       DEVKOTA LAW FIRM, LLC
       4010 Washington Street, Suite 350
       Kansas City, Missouri 641 1 1
       Phone:        (816) 842-9100
       Facsimile:    (816) 817-1080
       litigationgdevkotalawtirm.com
       attyjudkins(q4mail.com

       Attornowfor Plaintiff



                                                       //Nick J. Kurt
                                                     Attorney for Defendants




                                                          Clerk ofthe District Court,.Tohnson County Kansas
                                                                                      08/10/18 10.717am.EG
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 84 of 446




                                         EXHIBIT A

1. A copy of your engagement letter and/or contract with Plaintiffs or their counsel
  (Dcvkota Law Firm)for your work in the above-captioned case.

2. Copies of any reports prepared by you with regard to your opinions in this case.

3. Copies of all writings authored or co-authored by you that pertain to any of your opinions
   in this case.

4. All notes, work papers, spreadsheets, analyses, or writings you personally wrote or
   prepared concerning the issues or subjects on which you have been asked to opine in this
   case.

5. Copies of all invoices, billings, time records, rendered or prepared by you or on your
   behalf in any way related to time spent on this case.

6. A list of all cases for which you have testified either at trial or deposition in the last 7
   years.

7. The complete contents of your file kept, maintained, and possessed by you in and related
   to your engagement in this actions and your work in developing the opinions you propose
   to express in this case.

    All documents of any type that you have reviewed or considered in arriving at your
    opinions in this case.

9, Any demonstrative charts, graphs, or exhibits you have prepared in connection with your
   work in this case.

10. Any communications with any person other than plaintiff's' or their attorneys in relation to
    or in furtherance of your work in this case.




                                                         Clerk ofthe District Court, Johnson County Kansas
                                                                                      08/10/18 10:17am.EG
                                               3
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 85 of 446

                                                                                             17CV04848
                                                                                             Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,                        )
JEAN CHAVEZ(GUZMAN)SANCHEZ,                 )
and ADAN GUZMAN,                            )
                                            )
                      Plaintiffs,           )
                                            )
       v.                                   )       Case No. 17CV04848
                                            )       Division: 7
KANSAS CITY POWER & LIGHT                   )       K.S.A. Chapter 60
COMPANY,et al.,                             )
                                            )
                      Defendants.           )

       PLAINTIFFS' CERTIFICATE OF ELECTRONIC SERVICE PLAINTIFFS'
            INTERROGATORIES AND REQUESTS FOR PRODUCTION
         OF DOCUMENTS TO KANSAS CITY POWER & LIGHT COMPANY

       Plaintiffs, through counsel with the Devkota Law Firm, L.L.C. certifies that the firm filed
and served Plaintiffs' Interrogatories and Plaintiffs' Requests for Production of Documents to
Kansas City Power & Light Company via electronic mail on July 27, 2018 with this Certificate
of Electronic Service filed with JIMS to the Court and via electronic mail sent to Nick Kurt and
Carson M. Hinderks, c/o BERKOWITZ OLIVER, LLP, NKurt@berkowitzoliver.com,
CHinderks@berkowitzolivercom as attorneys for KCP&L.


                                             Respectfully submitted,

                                             DEVKOTA LAW FIRM, L.L.C.

                                            /s/ Lynn Weddle Judkins
                                             Lynn Weddle Judkins,        KS # 20003
                                             Tarak A. Devkota,           KS # 19767
                                            4010 Washington Street, Suite # 350
                                             Kansas City, Missouri 64111
                                            (816)842-9100 * (816) 817-1080 - FAX
                                             attyjudkins@gmail.com
                                             ATTORNEYS FOR PLAINTIFFS




                                                1        Clerk ofthe District Court, Johnson County Kansas
                                                                                      08/15/18 02:59pm EG
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 86 of 446




                        CERTIFICATE OF ELECTRONIC SERVICE

        The Devkota Law Firm, L.L.C. through the undersigned, certifies that the firm served a

 copy of Plaintiffs' Certificate of Service for Discovery to KCP&L via electronic mail on July 27,

2018 with a copy filed with the Court via JIMS on August 15, 2018 to:

 Nick Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816)627-0253
(913)706-2099 - FAX
 NKurt@berkowitzoliver.com
 CHinderks@berkowitzolivercom
 ATTORNEYS FOR KCP&L




                                             /s/ Lynn Weddle Judkins
                                             ATTORNEY FOR PLAINTIFFS




                                                2        Clerk ofthe District Court, Johnson County Kansas
                                                                                      08/15/18 02:59pm EG
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 87 of 446


                                                                                         17CV04848
                                                                                         Div?


              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                              CIVIL DEPARTMENT
                           (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,

        Plaintiffs,

v.                                               Case No.        17CV04848

KANSAS CITY POWER AND
LIGHT COMPANY, and

JOHN DOE BUSINESS ENTITY A,
OPERATIONS COMPANY, and

JOHN DOE ENTITY B MAINTENANCE                    Division No. 7(Judge Hauber)
COMPANY,

        Defendants.

                      AMENDED NOTICE FOR VIDEO-TAPED DEPOSITON

TO:     ALL PARTIES AND/OR THEIR ATTORNEYS OF RECORD

        PLEASE TAKE NOTICE that Plaintiffs will take the video-taped deposition of Rusty
Hunsaker, City of Olathe, Kansas, pursuant to subpoena before an officer authorized to
administer oaths in Kansas affiliated with Sommers Reporting Company, 8700 Monrovia, Suite
# 310, Lenexa, KS 66215, and the videographer will likely be Wayne Greenlaw or another
designated videographer employed from Legal Video Productions, 500 N.W. 301'Street,
Warrensburg, MO 64093,(660) 429-1156. This deposition will be continued from day to day
until completed.

        WHO:                  Rusty Hunsaker
                              1415 South Robinson Drive
                              Olathe, KS 66061

        TIME/DATE:            1:30 p.m., Monday, August 27, 2018

        PLACE:                DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111

                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                  08/17/18 10:03am MM
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 88 of 446




                                                     Respectfully Submitted,

                                                     DEVKOTA LAW FIRM, L.L.C.

                                                     /s/ Tarok A. Devkota
                                                      Tarak A. Devkota,      KS # 19767
                                                      Lynn Weddle Judkins, KS # 20003
                                                     4010 Washington Street, Suite # 350
                                                      Kansas City, Missouri 64111
                                                     (816) 842-9100 * (816) 817-1080 - FAX
                                                      attyjudkins@gmail.com
                                                      ATTORNEYS FOR PLAINTIFFS


                        CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Amended Notices

of Deposition for August 27, 2018 on August 17, 2018, which the Court should send and serve

electronically to all counsel of record via JIMS notice, including to:


 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007 *(816) 561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY



                                                      /s/ Tarak A. Devkota
                                                      ATTORNEY FOR PLAINTIFFS




                                                 2         Clerk ofthe District Court, Johnson County Kansas
                                                                                       08/17/18 10:03am MM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 89 of 446


                                                                                          17CV04848
                                                                                          Div?


              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                              CIVIL DEPARTMENT
                           (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,

        Plaintiffs,

v.                                               Case No.        17CV04848

KANSAS CITY POWER AND
LIGHT COMPANY, and

JOHN DOE BUSINESS ENTITY A,
OPERATIONS COMPANY,and

JOHN DOE ENTITY B MAINTENANCE                    Division No. 7(Judge Hauber)
COMPANY,

        Defendants.

                       NOTICE FOR VIDEO-TAPED DEPOSITON

TO:     ALL PARTIES AND/OR THEIR ATTORNEYS OF RECORD

        PLEASE TAKE NOTICE that Plaintiffs will take the video-taped deposition of Jennifer
H. Reintjest, Children's Mercy Hospital, before an officer authorized to administer oaths in
Kansas affiliated with Sommers Reporting Company,8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer
employed from Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)
429-1156. This deposition will be continued from day to day until completed.

        WHO:                Jennifer H. Reintjest, M.D.
                            CHILDREN'S MERCY HOSPITAL

        TIME/DATE:          12:30 p.m., Monday, August 27, 2018

        PLACE:              DEVKOTA LAW FIRM,L.L.C.
                            4010 Washington, Suite # 350
                            Kansas City, MO 64111




                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                  08/16/18 04:46pm MM
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 90 of 446




                                                      Respectfully Submitted,

                                                      DEVKOTA LAW FIRM, L.L.C.

                                                     /s/ Tarak A. Devkota
                                                      Tarak A. Devkota,      KS # 19767
                                                      Lynn Weddle Judkins, KS # 20003
                                                     4010 Washington Street, Suite # 350
                                                      Kansas City, Missouri 64111
                                                     (816)842-9100 * (816)817-1080 - FAX
                                                      attyjudkins@gmail.com
                                                      ATTORNEYS FOR PLAINTIFFS


                        CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Notices of

Deposition for August 27, 2018 on August 16, 2018, which the Court should send and serve

electronically to all counsel of record via JIMS notice, including to:


 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007 *(816) 561-1888 — FAX
 nIcurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY



                                                      /s/ Tarak A. Devkota
                                                      ATTORNEY FOR PLAINTIFFS




                                                 2         Clerk ofthe District Court, Johnson County Kansas
                                                                                      08/16/18 04:46pm MM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 91 of 446




                                     EXHIBIT A



 1. Copy of your complete (i.e. Children's Mercy Hospital's) complete file concerning your
    diagnoses and treatment of Adan Guzman in 2016;

2. Copy of all records relied upon for your review, diagnoses, and/or treatment of Adan
   Guzman, including diagnosis of post-concussion syndrome as a result of this accident.




                                           3        Clerk ofthe District Court, Johnson County Kansas
                                                                               08/16/18 04:46pm MM
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 92 of 446


                                                                                            17CV04848
                                                                                            Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and      )
                              )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                              )
and ADAN GUZMAN,              )
                              )
                              )
                              )
v.                            )                    Case No.        17CV04848
                              )
KANSAS CITY POWER AND         )
LIGHT COMPANY, and            )
                              )
JOHN DOE BUSINESS ENTITY A,   )
OPERATIONS COMPANY, and       )
                              )
JOHN DOE ENTITY B MAINTENANCE )                    Division No. 7(Judge Hauber)
COMPANY,                      )
                              )
      Defendants.             )

                        NOTICE FOR VIDEO-TAPED DEPOSITON

TO:    ALL PARTIES AND/OR THEIR ATTORNEYS OF RECORD

       PLEASE TAKE NOTICE that Plaintiffs will take the video-taped deposition of Douglas
Burton, M.D., University of Kansas Hospital, before an officer authorized to administer oaths in
Kansas affiliated with Sommers Reporting Company,8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer
employed from Legal Video Productions, 500 N.W. 301'Street, Warrensburg, MO 64093,(660)
429-1156. This deposition will be continued from day to day until completed, and documents to
be produced will include those outlined in Exhibit A.

       WHO:                  Douglas Burton
                             UNIVERSITY OF KANSAS HOSPITAL

       TIME/DATE:            3:00 p.m., Monday, August 27, 2018

       PLACE:                DEVKOTA LAW FIRM,L.L.C.
                             4010 Washington, Suite # 350
                             Kansas City, MO 64111



                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                   08/16/18 04:42pm MM
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 93 of 446




                                                      Respectfully Submitted,

                                                      DEVKOTA LAW FIRM, L.L.C.

                                                     /s/ Tarak A. Devkota
                                                      Tarak A. Devkota,      KS # 19767
                                                      Lynn Weddle Judkins, KS # 20003
                                                     4010 Washington Street, Suite # 350
                                                      Kansas City, Missouri 64111
                                                     (816)842-9100 * (816) 817-1080 - FAX
                                                      attyjudkins@gmail.com
                                                      ATTORNEYS FOR PLAINTIFFS


                        CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Notices of

Deposition for August 27, 2018 on August 16, 2018, which the Court should send and serve

electronically to all counsel of record via JIMS notice, including to:


 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER, LLP
2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007 *(816) 561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY



                                                      /s/ Tarak A. Devkota
                                                      ATTORNEY FOR PLAINTIFFS




                                                 2         Clerk ofthe District Court, Johnson County Kansas
                                                                                       08/16/18 04:42pm MM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 94 of 446




                                      EXHIBIT A



 1. Copy of your complete file concerning your diagnoses and treatment of Carlos Sanchez
    Diaz on February 23, 2016 regarding orthopedic consult and opinions;

2. Copy of all records relied upon for your review, diagnoses, and/or treatment of Carlos
   Sanchez Diaz at the University of Kansas Hospital.




                                           3        Clerk ofthe District Court,Johnson County Kansas
                                                                               08/16/18 04:42pm MM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 95 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 96 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 97 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 98 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 99 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 100 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 101 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 102 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 103 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 104 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 105 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 106 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 107 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 108 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 109 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 110 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 111 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 112 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 113 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 114 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 115 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 116 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 117 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 118 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 119 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 120 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 121 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 122 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 123 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 124 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 125 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 126 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 127 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 128 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 129 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 130 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 131 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 132 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 133 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 134 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 135 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 136 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 137 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 138 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 139 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 140 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 141 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 142 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 143 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 144 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 145 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 146 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 147 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 148 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 149 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 150 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 151 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 152 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 153 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 154 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 155 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 156 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 157 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 158 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 159 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 160 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 161 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 162 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 163 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 164 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 165 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 166 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 167 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 168 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 169 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 170 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 171 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 172 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 173 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 174 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 175 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 176 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 177 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 178 of 446
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 179 of 446




                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                               4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 * (816) 817-1080 - FAX
                                attyjudkins@gmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                  2       Clerk ofthe District Court, Johnson County Kansas
                                                                      08/17/18 03:25pin MM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 180 of 446




              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                       Case No: 17CV04848
               vs                                            Division: 7
                                                             K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for RUSTY HUNSAKER whose address for service is:

       1415 SOUTH ROBINSON DRIVE
       OLATHE,KS 66061


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By:/s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                 08/17/18 03:25pm MM
         Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 181 of 446


                                                                                                      17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                  Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and    )
                            )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                            )
and ADAN GUZMAN,            )

       Plaintiffs,

v.                                                   Case No.        17CV04848

KANSAS CITY POWER AND
LIGHT COMPANY, et al.
                                                     Division No. 7(Judge Hauber)

       Defendants.

                            SUBPOENA TO TAKE DEPOSITION WITH
                             INCORPORATED DEPOSITION NOTICE

                TO:    Michael B. Tilley, M.D.
                       UNIVERSITY OF KANSAS HOSPITAL
                       UNIVERSITY OF KANSAS PHYSICIANS - Orthopedics and Sports Medicine
                       3901 Rainbow Boulevard
                       Kansas City, KS 66160

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.


       TIME/DATE:             5:00 p.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111

      (SEAL)                                         Clerk of the District Court



                                                                /s/ IMELDA MARTINEZ
                                                                Dated: 08/17/18
       Dated:                                        BY:

                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:22pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 182 of 446




                                Respectfully Submitted,
                                DEVKOTA LAW FIRM,L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                                4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 * (816) 817-1080 - FAX
                                attyjudkinsAgmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                  2       Clerk ofthe District Court, Johnson County Kansas
                                                                       08/17/18 03:22pin IM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 183 of 446




               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                           CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                       Case No: 17CV04848
               vs                                            Division: 7
                                                             K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for MICHAEL B TILLEY, M.D whose address for service
is:

       3901 RAINBOW BOULEVARD
       KANSAS CITY, KS 66160


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                   08/17/18 03:22pm IM
        Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 184 of 446


                                                                                                  17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                              Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and    )
                            )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                            )
and. ADAN GUZMAN,           )
                            )
       Plaintiffs,          )
                            )
v.                          )                      Case No.       17CV04848
                            )
KANSAS CITY POWER AND       )
LIGHT COMPANY, et al.       )
                            )                      Division No. 7(Judge Hauber)
                            )
       Defendants.          )

                      SUBPOENA TO TAKE DEPOSITION DUCES TECUM
                        WITH INCORPORATED DEPOSITION NOTICE

                TO:   RUSTY HUNSAKER
                      1415 South Robinson Drive
                       Olathe, KS 66061
                      CITY OF OLATHE,
                      (with document requests — additional notice)

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice duces tecum before an officer authorized to
administer oaths in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310,
Lenexa, KS 66215, and the videographer will likely be Wayne Greenlaw or another designated videographer
employed from Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.


       TIME/DATE:             1:30 p.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111

      (SEAL)                                       Clerk of the District Court



                                                          /s/ MELISSA MERCER
       Dated:                                      BY:    Dated: 08/17/18

                                                               Clerk ofthe District Court, Johnson County Kansas
                                                                                          08/17/18 03:27pm MM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 185 of 446




                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                               Tarak A. Devkota,       KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                               4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 * (816) 817-1080 - FAX
                                attvjudkinsAgmail.corn
                                ATTORNEYS FOR PLAINTIFFS




                                   2      Clerk ofthe District Court, Johnson County Kansas
                                                                     08/17/18 03:27pin MM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 186 of 446




              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                        Case No: 17CV04848
               vs                                             Division: 7
                                                              K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for RUSTY HUNSAKER whose address for service is:

       1415 SOUTH ROBINSON DRIVE
       OLATHE,KS 66061


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                       Clerk ofthe District Court, Johnson County Kansas
                                                                                   08/17/18 03:27pm 114114
          Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 187 of 446


                                                                                                       17CV04848
                       IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                  Div7
                                       CIVIL DEPARTMENT
                                    (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and   )
                            )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                           )
and ADAN GUZMAN,            )
                            )
                            )
                            )
V.                          )                        Case No.        I 7CV04848
                            )
KANSAS CITY POWER AND       )
LIGHT COMPANY, et           )
                            )                        Division No. 7(Judge Hauber)
                            )
      Dektulants.           )

                            SUBPOENA TO TAKE DEPOSITION WITH
                             INCORPORATED DEPOSITION NOTICE

                 TO:    Douglas Burton,
                        University of Kansas Hospital
                        University of Kansas Physicians -- Orthopedic Surgery
                        3901 Rainbow Boulevard
                        Kansas City, KS 66160

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company,8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301' Street, Warrensburg, MO 64093,(660)429-1156,

       TIME/DATE:              3:00 p.m., Monday, August 27, 2018

       PLACE:                  DEVKOTA LAW FIRM, L.L.C.
                               4010 Washington, Suite # 350
                               Kansas City, MO 64111



       (SEAL)                                        Clerk of the District Court



                                                             /s/ IMELDA MARTINEZ
        Dated:                                       By:     Dated: 08/17/18
                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:30pin 111/1
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 188 of 446




                               Respectfully Submitted,
                               DI VKOTA LAW FIRM, L L(

                               A/ Turak A. Devkata
                               Tarak A. Devkota,      KS 11 19767
                               Lynn Weddle Judkins, KS # 20003
                              4010 Washington Street, Suite 11 350
                               Kansas City, Missouri 64111
                              (816)842-9100 * (816) 817-1080 - FAX
                               attyjudkinsaqmail.com
                               ATTORNEYS FOR PLAINTIFFS




                                  2      Clefk ofthe District Court, Johnson County Kansas
                                                                      OS/17/18 03:30pm JM
         Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 189 of 446


                                                                                                     17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                 Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and    )
                            )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                            )
and ADAN GUZMAN,

       Plaintiffs,

v.                                                   Case No.        17CV04848

KANSAS CITY POWER AND
LIGHT COMPANY, et al.
                                                     Division No. 7(Judge Hauber)

       Defendants.

                           SUBPOENA TO TAKE DEPOSITION WITH
                            INCORPORATED DEPOSITION NOTICE

                TO:    Douglas Burton, M.D.
                       University of Kansas Hospital
                       University of Kansas Physicians — Orthopedic Surgery
                       3901 Rainbow Boulevard
                       Kansas City, KS 66160

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.

       TIME/DATE:             3:00 p.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111



      (SEAL)                                         Clerk ofthe District Court



                                                             /s/ IMELDA MARTINEZ
       Dated:                                        BY:     Dated: 08/17/18
                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:30pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 190 of 446




                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                               4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 * (816) 817-1080 - FAX
                                attyjudkins@gmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                   2      Clerk ofthe District Court, Johnson County Kansas
                                                                       08/17/18 03:30pm IM
    Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 191 of 446




              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                      Case No: 17CV04848
               vs                                           Division: 7
                                                            K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for DOUGLAS BURTON, M.D whose address for service
is:

       3901 RAINBOW BOULEVARD
       KANSAS CITY, KS 66160


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                  08/17/18 03:30pm 111/1
         Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 192 of 446

                                                                                                      17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                  Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and    )
                            )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                            )
and ADAN GUZMAN,            )
                            )
      Plaintiffs,           )
                            )
v.                          )                        Case No.        17CV04848
                            )
KANSAS CITY POWER AND       )
LIGHT COMPANY, et al.                        )
                                             )       Division No. 7(Judge Hauber)
                                             )
       Defendants.                           )

                           SUBPOENA TO TAKE DEPOSITION WITH
                            INCORPORATED DEPOSITION NOTICE

                TO:    Kelly Stumpff, M.D.
                       University of Kansas Hospital
                       University of Kansas Physicians — Emergency Room
                       3901 Rainbow Boulevard
                       Kansas City, KS 66160

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.



       TIME/DATE:             3:30 p.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111


      (SEAL)                                         Clerk of the District Court



                                                               /s/ IMELDA MARTINEZ
                                                               Dated: 08/17/18
       Dated:                                        BY:
                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:32pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 193 of 446




                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                               4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 * (816) 817-1080 - FAX
                                attyjudkins gmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                   2      Clerk ofthe District Court, Johnson County Kansas
                                                                       08/17/18 03:32pm IM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 194 of 446




               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                           CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                        Case No: 17CV04848
               vs                                             Division: 7
                                                              K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for KELLY STUMPFF, M.D. whose address for service is:

       3901 RAINBOW BOULEVARD
       KANSAS CITY, KS 66160


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                       Clerk ofthe District Court, Johnson County Kansas
                                                                                    08/17/18 03:32pm IM
         Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 195 of 446

                                                                                                      17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                  Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,

       Plaintiffs,

v.                                                           Case No.        17CV04848

KANSAS CITY POWER AND
LIGHT COMPANY, et al.
                                                             Division No. 7(Judge Hauber)
                                                    )
       Defendants.                                  )
                           SUBPOENA TO TAKE DEPOSITION WITH
                            INCORPORATED DEPOSITION NOTICE

                TO:    Kenneth Pringle, PT
                       University of Kansas Hospital - PT
                       University of Kansas Physicians — Orthopedics and Sports Medicine
                       3901 Rainbow Boulevard
                       Kansas City, KS 66160

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.


       TIME/DATE:             6:00 p.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111

      (SEAL)                                         Clerk of the District Court



                                                              /s/ IMELDA MARTINEZ
       Dated:                                        BY:      Dated: 08/17/18

                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:34pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 196 of 446




                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                               4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 *(816) 817-1080 - FAX
                                attyjudkinsAgmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                   2      Clerk ofthe District Court, Johnson County Kansas
                                                                       08/17/18 03:34pm IM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 197 of 446




              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                        Case No: 17CV04848
               vs                                             Division: 7
                                                              K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for KENNETH PRINGLE,PT whose address for service is:

       3901 RAINBOW BOULEVARD
       KANSAS CITY, KS 66160


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                       Clerk ofthe District Court, Johnson County Kansas
                                                                                    08/17/18 03:34pm IM
         Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 198 of 446


                                                                                                     17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                 Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and    )
                            )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                            )
and ADAN GUZMAN,            )
                            )
      Plaintiffs,           )
                            )
v.                          )                        Case No.        17CV04848
                            )
KANSAS CITY POWER AND       )
LIGHT COMPANY, et al.       )
                                             )       Division No. 7(Judge Hauber)
                                             )
       Defendants.                           )

                           SUBPOENA TO TAKE DEPOSITION WITH
                            INCORPORATED DEPOSITION NOTICE

                TO:    Daylin Rodriguez
                       PENUEL COUNSELING,LLC
                       150 E. Kansas Ave.
                       Independence, Missouri 64050

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.


       TIME/DATE:             6:30 p.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111

      (SEAL)                                         Clerk ofthe District Court



                                                             /s/ IMELDA MARTINEZ
       Dated:                                        BY:     Dated: 08/17/18


                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:37pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 199 of 446




                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                                4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816) 842-9100 *(816) 817-1080 - FAX
                                attyjudkins@gmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                   2      Clerk ofthe District Court, Johnson County Kansas
                                                                       08/17/18 03:37pin IM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 200 of 446




               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                           CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                       Case No: 17CV04848
               vs                                            Division: 7
                                                             K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for DAYLIN RODRIGUEZ whose address for service is:

       150 E. KANSAS AVE.
       INDEPENDENCE, MO 64050


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                   08/17/18 03:37pin 1M
         Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 201 of 446

                                                                                                      17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                  Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and    )
                            )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                            )
and. ADAN GUZMAN,           )
                            )
       Plaintfffs,          )
                            )
v.                          )                        Case No.        17CV04848
                            )
KANSAS CITY POWER AND       )
LIGHT COMPANY, et al.       )
                            )                        Division No. 7(Judge Hauber)
                            )
       Defendants.          )

                                SUBPOENA TO TAKE DEPOSITION WITH
                                 INCORPORATED DEPOSITION NOTICE

                TO:    Jennifer H. Reintjes, M.D.
                       CHILDREN'S MERCY HOSPITALS AND CLINICS.
                       Pediatric Care Clinic — Yellow
                       2401 Gillham Rd.
                       Kansas City, MO 64108

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660) 429-1156.

       TIME/DATE:             12:30 a.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111

      (SEAL)                                         Clerk of the District Court



                                                            /s/ IMELDA MARTINEZ
       Dated:                                        BY:    Dated: 08/17/18


                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:39pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 202 of 446



                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                               4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 *(816) 817-1080 - FAX
                                attyjudkins@gmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                  2       Clerk ofthe District Court, Johnson County Kansas
                                                                       08/17/18 03:39pm IM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 203 of 446




              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                       Case No: 17CV04848
               vs                                            Division: 7
                                                             K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for JENNIFER REINTJES, M.D. whose address for
service is:

       2401 GILLHAM RD.
       KANSAS CITY, MO 64108


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                   08/17/18 03:39pm IM
         Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 204 of 446

                                                                                                     17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                 Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and    )
                            )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                            )
and ADAN GUZMAN,            )
                            )
      Plaintiffs,           )

v.                                                   Case No.        17CV04848

KANSAS CITY POWER AND
LIGHT COMPANY, et al.
                                                     Division No. 7(Judge Hauber)

       Defendants.

                                SUBPOENA TO TAKE DEPOSITION WITH
                                 INCORPORATED DEPOSITION NOTICE

                TO:    Christina Twardowski, D.O.
                       CHILDREN'S MERCY HOSPITALS AND CLINICS
                       Pediatric Optometry
                       2401 Gillham Rd
                       Kansas City, MO 64108

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.

       TIME/DATE:             9:00 a.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111

      (SEAL)                                         Clerk of the District Court



                                                            /s/ IMELDA MARTINEZ
       Dated:                                        BY:    Dated: 08/17/18


                                                                 Clerk ofthe District Court, Johnson County Kansas
                                                                                              08/17/18 03:42pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 205 of 446



                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                               4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 *(816) 817-1080 - FAX
                                attyjudkins@gmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                   2      Clerk ofthe District Court, Johnson County Kansas
                                                                       08/17/18 03:42pm IM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 206 of 446




              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                      Case No: 17CV04848
               vs                                           Division: 7
                                                            K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for CHRISTINA TWARDOWSKI,D.O. whose address for
service is:

       2401 GILLHAM RD
       KANSAS CITY, MO 64108


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                  08/17/18 03:42pm IM
        Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 207 of 446



                                                                                                     17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                 Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and    )
                            )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                            )
and ADAN GUZMAN,            )
                            )
      Plaintiffs,           )
                            )
v.                          )                        Case No.        17CV04848
                            )
KANSAS CITY POWER AND       )
LIGHT COMPANY, et al.       )
                            )                        Division No. 7(Judge Hauber)
                            )
      Defendants.           )

                           SUBPOENA TO TAKE DEPOSITION WITH
                            INCORPORATED DEPOSITION NOTICE

                TO:    Kathi Glauner, M.D.
                       University of Kansas Hospital — Emergency Room
                       University of Kansas Physicians
                       University of Kansas Medical Center
                       Department of Emergency Medicine
                       3901 Rainbow Boulevard
                       Kansas City, KS 66160

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.

       TIME/DATE:             10:00 a.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111

      (SEAL)                                         Clerk of the District Court



                                                              /s/ IMELDA MARTINEZ
       Dated:                                        BY:      Dated: 08/17/18
                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:44pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 208 of 446




                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                                /s/ Tarak A. Devkota
                                 Tarak A. Devkota,      KS # 19767
                                 Lynn Weddle Judkins, KS # 20003
                                4010 Washington Street, Suite # 350
                                 Kansas City, Missouri 64111
                                (816)842-9100 *(816) 817-1080 - FAX
                                 attyjudkins@gmail.com
                                 ATTORNEYS FOR PLAINTIFFS




                                   2       Clerk ofthe District Court, Johnson County Kansas
                                                                        08/17/18 03:44pm IM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 209 of 446




              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                      Case No: 17CV04848
              vs                                            Division: 7
                                                            K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for KATHI GLAUNER, M.D. whose address for service
is:

       3901 RAINBOW BOULEVARD
       KANSAS CITY, KS 66160


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#I9767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                   08/17/18 03:44pm IM
         Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 210 of 446


                                                                                                     17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                 Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,

       Plaintiffs,

v.                                                           Case No.        17CV04848

KANSAS CITY POWER AND
LIGHT COMPANY, et al.
                                                             Division No. 7(Judge Hauber)

       Defendants.

                           SUBPOENA TO TAKE DEPOSITION WITH
                            INCORPORATED DEPOSITION NOTICE

                TO:    Cynthia Obenhaus, RN
                       University of Kansas Hospital
                       KUPI Pediatrics-Clinic-MOB
                       3901 Rainbow Boulevard
                       Kansas City, KS 66160

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.

       TIME/DATE:             9:30 a.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111

      (SEAL)                                         Clerk of the District Court




                                                             /s/ IMELDA MARTINEZ
       Dated:                                        BY:     Dated: 08/17/18


                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:45pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 211 of 446



                                Respectfully Submitted,



                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                               4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 *(816)817-1080 - FAX
                                attyjudkins@gmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                           Clerk ofthe District Court, Johnson County Kansas
                                                                        08/17/18 03:45pm IM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 212 of 446




              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                      Case No: 17CV04848
               vs                                           Division: 7
                                                            K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for CYNTHIA OBENHAUS,RN whose address for
service is:

       3901 RAINBOW BOULEVARD
       KANSAS CITY, KS 66160


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                  08/17/18 0.3:45prn IM
         Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 213 of 446

                                                                                                      17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                  Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,

       Plaintiffs,

v.                                                           Case No.        17CV04848

KANSAS CITY POWER AND
LIGHT COMPANY, et al.
                                                             Division No. 7(Judge Hauber)

       Defendants.

                            SUBPOENA TO TAKE DEPOSITION WITH
                             INCORPORATED DEPOSITION NOTICE

                TO:    Kenyatta Harden
                       2212 Cleveland Avenue
                       Kansas City, MO 64127

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.


       TIME/DATE:             7:30 p.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111


      (SEAL)                                         Clerk of the District Court



                                                             /s/ IMELDA MARTINEZ
       Dated:                                        BY:     Dated: 08/17/18


                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:51pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 214 of 446



                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                               4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 * (816) 817-1080 - FAX
                                attyjudkins@gmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                  2       Clerk ofthe District Court, Johnson County Kansas
                                                                       08/17/18 03:51pm IM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 215 of 446




               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                           CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                       Case No: 17CV04848
               vs                                            Division: 7
                                                             K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for KENYATTA HARDEN whose address for service is:

       2212 CLEVELAND AVENUE
       KANSAS CITY, MO 64127


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                   08/17/18 03:51pm 1M
         Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 216 of 446



                                                                                                     17CV04848
                      IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS                                 Div?
                                      CIVIL DEPARTMENT
                                   (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,

       Plaintiffs,

v.                                                           Case No.        17CV04848

KANSAS CITY POWER AND
LIGHT COMPANY, et al.
                                                             Division No. 7(Judge Hauber)

       Defendants.

                           SUBPOENA TO TAKE DEPOSITION WITH
                            INCORPORATED DEPOSITION NOTICE

                TO:    Jacqueline Franklin
                       3121 Spruce Ave.
                       Kansas City, Mo 64128-1762

        YOU ARE COMMANDED to appear for your video-taped deposition concerning treatment provided
at the date, time, and location on the attached deposition notice before an officer authorized to administer oaths
in Kansas/Missouri affiliated with Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS
66215, and the videographer will likely be Wayne Greenlaw or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156.


       TIME/DATE:             7:00 p.m., Monday, August 27, 2018

       PLACE:                 DEVKOTA LAW FIRM,L.L.C.
                              4010 Washington, Suite # 350
                              Kansas City, MO 64111

      (SEAL)                                         Clerk of the District Court



                                                            Is/ IMELDA MARTINEZ
       Dated:                                        BY:    Dated: 08/17/18



                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/17/18 03:53pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 217 of 446




                                Respectfully Submitted,
                                DEVKOTA LAW FIRM, L.L.C.

                               /s/ Tarak A. Devkota
                                Tarak A. Devkota,      KS # 19767
                                Lynn Weddle Judkins, KS # 20003
                               4010 Washington Street, Suite # 350
                                Kansas City, Missouri 64111
                               (816)842-9100 * (816) 817-1080 - FAX
                                attyjudkins@gmail.com
                                ATTORNEYS FOR PLAINTIFFS




                                   2      Clerk ofthe District Court, Johnson County Kansas
                                                                       08/17/18 03:53prn IM
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 218 of 446




              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT



CARLOS SANCHEZ-DIAZ
                             Plaintiff                      Case No: 17CV04848
               vs                                           Division: 7
                                                            K.S.A. Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY
                    Defendant



                         REQUEST AND SERVICE INSTRUCTION FORM


To: Clerk of the District Court:


Please issue a(n) SUBPOENA in this action for JACQUELINE FRANKLIN whose address for service
is:

       3121 SPRUCE AVE.
       KANSAS CITY, MO 64128-1762


Service by an authorized process server.


PRIVATE PROCESS SERVER



                                           By: /s/ TARAK ALEXANDER DEVKOTA
                                           TARAK ALEXANDER DEVKOTA,#19767
                                           4010 WASHINGTON SUITE 350
                                           KANSAS CITY, MO 64111
                                           816-842-9100




                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                  08/17/18 03:53pin IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 219 of 446



                                                                                            17CV04848
                                                                                            Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,                         )
JEAN CHAVEZ(GUZMAN)SANCHEZ,                  )
and ADAN GUZMAN,                             )
                                             )
                       Plaintiffs,           )
                                             )
       v.                                    )       Case No. 17CV04848
                                             )       Division: 7
KANSAS CITY POWER & LIGHT                    )       K.S.A. Chapter 60
COMPANY,et al.,                              )
                                             )
                       Defendants.           )

                 AMENDED NOTICE OF DEPOSITION DUCES TECUM

TO:    Plaintiffs and their Counsel of Record

       PLEASE TAKE NOTICE that, pursuant to the Kansas Rule of Civil Procedure, K.S.A. §

60-230, Defendant Kansas City Power & Light Company will take the deposition of Plaintiff's

expert, Timothy M. Krehbiel, P.E., on the 29th day of August 2018, commencing at 8:30 a.m. at

Devkota Law Firm, L.L.C., 4010 Washington St., Suite 350, Kansas City, Missouri 641 11 . Said

deposition will be recorded by stenographic means before a duly authorized court reporter, and

will be continued or adjourned until completed. The deponent is requested to bring with him all

documents and materials relied upon in rendering his expert opinion, including the items

specifically listed on the attached Exhibit A.




                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                     08/21/18 04:30pin EG
                                                 1
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 220 of 446




Dated: August 21, 2018                       Respectfully submitted,
                                             BERKOWITZ OLIVER LLP

                                             Is/Nick J. Kurt
                                             Nick J. Kurt                   KS Bar No. 20225
                                             Carson M. Hinderks             KS Bar No. 25079
                                             2600 Grand Boulevard, Suite 1200
                                             Kansas City, Missouri 64108
                                             Telephone: (816) 561-7007
                                             Facsimile: (816) 561-1888
                                             Email        nkurt@berkowitzoliver.com
                                                          chinderks@berkowitzoliver.com

                                             Attorneysfor Defendant Kansas City
                                             Power & Light Company




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via e-mail this

21st day of August 2018, on the following:


       Tarak Alexander Devkota
       Lynn Weddle Judkins
       DEVKOTA LAW FIRM,LLC
       4010 Washington Street, Suite 350
       Kansas City, Missouri 64111
       Phone:        (816) 842-9100
       Facsimile:    (816) 817-1080
       litigation@devkotalawfirm.com
       attyjudkins@gmail.com

       Attorneysfor Plaintiff



                                                        /s/ Nick J. Kurt
                                                     Attorney for Defendants



                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       08/21/18 04:30pin EG
                                                2
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 221 of 446




                                          EXHIBIT A

 1. A copy of your engagement letter and/or contract with Plaintiffs or their counsel
   (Devkota Law Firm) for your work in the above-captioned case.

 2. Copies of any reports prepared by you with regard to your opinions in this case.

 3. Copies of all writings authored or co-authored by you that pertain to any of your opinions
    in this case.

 4. All notes, work papers, spreadsheets, analyses, or writings you personally wrote or
    prepared concerning the issues or subjects on which you have been asked to opine in this
    case.

 5. Copies of all invoices, billings, time records, rendered or prepared by you or on your
    behalf in any way related to time spent on this case.

 6. A list of all cases for which you have testified either at trial or deposition in the last 7
    years.

 7. The complete contents of your file kept, maintained, and possessed by you in and related
    to your engagement in this actions and your work in developing the opinions you propose
    to express in this case.

 8. All documents of any type that you have reviewed or considered in arriving at your
    opinions in this case.

 9. Any demonstrative charts, graphs, or exhibits you have prepared in connection with your
    work in this case.

 10. Any communications with any person other than plaintiffs or their attorneys in relation to
     or in furtherance of your work in this case.




                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       08/21/18 04:30pm EG
                                                3
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 222 of 446



                                                                                           17CV04848
                                                                                           Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and      )
                              )
JEAN CHAVEZ(GUZMAN)SANCHEZ,)
                              )
and ADAN GUZMAN,              )
                              )
      Plaintiffs,             )
                              )
v.                            )                    Case No.        17CV04848
                              )
KANSAS CITY POWER AND         )
LIGHT COMPANY, and            )
                              )
JOHN DOE BUSINESS ENTITY A,   )
OPERATIONS COMPANY,and        )
                              )
JOHN DOE ENTITY B MAINTENANCE )                    Division No. 7(Judge Hauber)
COMPANY,                      )
                              )
      Defendants.             )

               PLAINTIFFS' MOTION FOR CONTINUANCE OF TRIAL
              SETTING AND MODIFICATION OF SCHEDULING ORDER

       COMES NOW Plaintiffs through their counsel request a continuance of the trial set for

December 3, 2018, and modification of the Scheduling Order. Plaintiffs outline the following in

support of their request:

                                   FACTUAL OVERVIEW

       Carlos Sanchez Diaz and his Adan Guzman were traveling from a gym in Olathe, Kansas

to their home when a light pole spontaneously fell upon their car near Blackbob Road

approaching 131' Street in Olathe, Johnson County, Kansas. A portion of this metal light pole

sliced through Mr. Sanchez Diaz's neck as it bounced off his hood and crashed into the roof and




                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                     08/23/18 06:32pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 223 of 446




windshield of his automobile. The car was smoking when emergency personnel arrived, and both

Plaintiffs thought that they were going to die in this accident.

        In addition to ongoing pain and medical treatment, these Plaintiffs developed significant

psychological issues the nature and extent of which are just becoming fully known. Additional

medical diagnoses have surfaced post filing of the suit at hand.

        Due to the party's injuries 640 emergency personnel were on scene and more than 20

medical personnel treated Plaintiffs' grave injuries. This complex case involves issues

surrounding the installation, lack of maintenance, failure of a KCP&L light pole and engineering

opinions concerning the same. This is not a simple automobile tort.

                         MOTION AND SUPPORTING SUGGESTIONS

        1.      Trial is set for December 3, 2018.

        2.     Plaintiff has not submitted any prior request for continuance of trial nor has the

                Defendant. Both parties have been working diligently with a spirit of cooperation.

                It is Plaintiff's belief that both parties would benefit from this request without

                prejudice to either party.

        3.      The parties have timely exchanged written discovery.

        4.      Depositions notices have been timely filed by both parties yet they are

voluminous.

        5.      Plaintiff has complied with existing discovery deadlines despite both of Plaintiffs'

counsel experiencing significant family issues during the previous 3 months, which have caused

small delays and hindered optimal efficiency. Plaintiff's counsel's mother faced a breast cancer

scare within the past two months, which required several surgical procedures, as well as her

father-in-law being hospitalized twice and currently under medical care for suggested liver



                                                   2        Clerk ofthe District Court, Johnson County Kansas
                                                                                         08/23/18 06:32prn IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 224 of 446




and/or pancreatic cancer. Additionally, co-counsel has had to travel out of state for his mother's

surgeries during the same time period.

       6.      Some delays have also occurred due to the additional diagnoses, including but not

limit to Plaintiff Carlos Sanchez Diaz's recent medically diagnosed posttraumatic stress, while

minor Plaintiff Adan Guzman has further developed anxiety, suicidal issues, and depression and

is again under care for which his treatment remains. Such additional care, treatment, and records

require additional time for preparation prior to trial.

                              BRIEF ARGUMENT WITH SUPPORT

        The Court enjoys broad discretion to allow additional time where necessary to complete

such discovery in this case. See generally, K.S.A. § 60-206(b)(1)(B).

        Plaintiffs have already named their witnesses and doctors in discovery.

These sheer numbers of witness(es) require additional time for review, preparation, and possible

depositions in addition to those already planned. In addition, Plaintiffs have been diagnosed with

additional medical and psychological issues and are undergoing treatment that requires time for

records retrieval.

        Plaintiffs file this motion more than 3.5 months prior to the trial and prior to the close of

discovery. The additional time needed stems primarily from the additional diagnoses and the

complexity derived from potential KC P&L engineering reports yet to be received by defendant

for discovery has not closed but receipt is imminent. Plaintiffs' counsel both faced extremely

difficult family hardships this summer, creating unforeseen delays. Plaintiffs do not make this

request for additional time for any ill purpose or to unduly delay this trial. Defendant will

receive a benefit from a continuance in this matter and shall not be prejudiced by the same.




                                                   3       Clerk ofthe District Court, Johnson County Kansas
                                                                                        08/23/18 06:32pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 225 of 446




                                         CONCLUSION

       For these reasons and for good cause, Plaintiffs respectfully requests the additional time

for discovery and continuance of the trial setting.

                                                      Respectfully Submitted,

                                                      DEVKOTA LAW FIRM, L.L.C.

                                                      /s/ Tarak A. Devkota
                                                       Tarak A. Devkota, KS # 19767
                                                       Lynn Weddle Judkins, KS # 20003
                                                      4010 Washington Street, Suite # 350
                                                       Kansas City, Missouri 64111
                                                      (816)842-9100 * (816) 817-1080 - FAX
                                                       attyjudkins@gmail.com
                                                       ATTORNEYS FOR PLAINTIFFS


                        CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Motion for

Additional Time and Continuance via the Court's JIMS Notice Network on August 23, 2018,

which the Court should send and serve electronically to all counsel of record via JIMS notice,

including to:


 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007 *(816) 561-1888 —FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY



                                                      /s/ Tarak A. Devkota
                                                      ATTORNEY FOR PLAINTIFFS


                                                 4         Clerk ofthe District Court, Johnson County Kansas
                                                                                        08/23/18 06:32pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 226 of 446

                                                                                                           17CV04848
                                                                                                           Div?

                                             PROOF OF SERVICE

         I received this subpoena for (name ofindividual and title, ifany)                       F444.41-
on (date)                   .

Complete one ofthefollowing:
         I served the subpoena by delivering a copy to the named person as follows:

                                                                             1,4

 4„,
                                                                                                   Wr
                                                                                                    ' •"
                                                                                                       .
                                                                                                       4 1.
                                                                                                          011,
                                                                                                             71e




                                                       on (date)

         or

         I returned the subpoena unexecuted because:




        I have also tendered to the witness the fees for one day's attendance, and the mileage allowed by

law,in the amount of$

        Under K.S.A. 60-303(d)(3) and K.S.A. 28-110, my fees are $                     for travel and $

for services, for a total of$



        I declare under penalty of perjury under the laws of the state of Kansas that the foregoing is true

and correct.



        Executed on:




                                                                        Printed name and title



                                                                       400 timsf* /   t
                                                                                    sif   ;
                                                                                        ..44 r0
                                                                      ". v,a,f ro
                                                                                  ('4W
Additional information regarding attempted service:

                                                                    Clerk ofthe District Court, Johnson County Kansas
                                                                                                 08/24/18 04:29pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 227 of 446



                                                                                                         17CV04848
                                                                                                         Div?
                                            PROOF OF SERVICE



on(date)
        I received this subpoena for (name ofindividual and title, ifany)
                                                                                                 144-pele4,
                           er*

Complete one ofthefollowing:
        I served the subpoena by delivering a copy to the named person as follows:

                                                                                   elttet
                                                                                        lairk 4vt4444/
                                                      on (date)

         Or


        I returned the subpoena unexecuted because:



        I have also tendered to the witness the fees for one day's attendance, and the mileage allowed by

law,in the amount of$ 11-'PO

        Under K.S.A. 60-303(d)(3) and K.S.A. 28-110, my fees are $                    for travel and $

for services, for a total of$



        I declare under penalty of perjury under the laws ofthe state of Kansas that the foregoing is true

and correct.



        Executed on:




                                                                       Fri ted name and title



                                                                            MO
                                                                       Server's address
                                                                                                         5(401-,a4t,re
Additional info/illation regarding attempted service:
                                                                      frylptistri               /14-0     Atlit
                                                                   Clerk ofthe District Court, Johnson County Kansas
                                                                                                08/24/18 04:29pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 228 of 446


                                                                                                         17CV04848
                                                                                                         Div?
                                            PROOF OF SERVICE

         I received this subpoena for (name ofindividual and title, many)      ti
on (date)

Complete one ofthefollowing:
         I served the subpoena by delivering a copy to the named person as follows:




         or

        I returned the subpoena unexecuted because:




        I have also tendered to the witness the fees for one day's attendance, and the mileage allowed by

law, in the amount of$ 11•

        Under K.S.A. 60-303(d)(3) and K.S.A. 28-110, my fees are $                    for travel and $

for services, for a total of$



        I declare under penalty of perjury under the laws ofthe state ofKansas that the foregoing is true

and correct.



        Executed on:




                                                                       Pri ted name and title



                                                                        /1  1,
                                                                            )                                e• i4311-"b
                                                                                                            St
                                                                       Server's address
                                                                                                                    /r//
                                                                                                                    1
                                                                                                                    -
                                                                            AllitrAS 411,./
                                                                                          144

Additional information regarding attempted service:

                                                                    Clerk ofthe District Court, Johnson County Kansas
                                                                                                 08/24/18 04:28pm HS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 229 of 446




                                                                                                            17CV04848
                                                                                                            Div?

                                           PROOF OF SERVICE

       I received this subpoena for (name ofindividual and title, ifany)
            413
on(date)

Complete one ofthefollowing:
       I served the subpoena by delivering a:copy to the named person as follows:




        or

        I returned the subpoena unexecuted because:



        I have also tendered to the witness the fees for one day's attendance, and the mileage allowed by

law,in the amount of$

        Under K.S.A. 60-303(d)(3) and K.S.A. 28-110, my fees are $                       for travel and $

for services, for a total of$ 0
                              1 6
                                ' •



        I declare under penalty of perjury under the laws of the state of Kansas that the foregoing is true

and correct.



           Executed on: 6
                        / 2-11 1610




                                                                           erver's signature


                                                                                         JerA•041,6
                                                                      Pri ted name and title



                                                                                I
                                                                      Server's address

                                                                      /
                                                                      444
                                                                        4 4t
Additional information regarding attempted service:

                                                                   Clerk ofthe District Court, Johnson County Kansas
                                                                                                08/24/18 04:30pm HS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 230 of 446
                                                                                                    17CV04848
                                                                                                    Div?

                                         PROOF OF SERVICE

        I received this subpoena for(name ofindividual and title, ifany) kfatik et,
                                                                                               i
                                                                                               k t it*
on(date)e
        1 2211616".

Complete one ofthefollowing:
        I served the subpoena by delivering a copy o the named person as follows:

                   cr$1406 414• Witiq                 ky4A3                                474.
  4                             d            1
                                    a              on (date)    hal leq,%.

        or
                                    4                   ttir


        I returned the subpoena unexecuted because:




        I have also tendered to the witness the fees for one day's attendance, and the mileage allowed by

law, in the amount of$ I t• 7 ,

        Under K.S.A. 60-303(d)(3) and K.S.A. 28-110, my fees are $               for travel and $

for services, for a total of$



        I declare under penalty of perjury under the laws ofthe state of Kansas that the foregoing is true

and correct.



        Executed on:




                                                                       Jut futtc1/14)
                                                                                    4-p-'
                                                                  Pri#ted name and title


                                                                                                               143%
                                                                  Server's address
                                                                 'OW &                        40 64/e(
Additional information regarding attempted service:

                                                               Clerk ofthe District Court, Johnson County Kansas
                                                                                            08/24/18 04:30pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 231 of 446


                                                                                                         17CV04848
                                                                                                         Div?
                                            PROOF OF SERVICE

        I received this subpoena for (name ofindividual and title, ifany)

on(date)            4-14 tic
Complete one ofthefollowing:
        I served the subpoena by delivering a copy to the named person as follows:
   s+
                                /4A/•b.                on (date)

        or

        I returned the subpoena unexecuted because:




        I have also tendered to the witness the fees for one day's attendance, and the mileage allowed by

law, in the amount of$ (4sb.

           Under K.S.A. 60-303(d)(3) and K.S.A. 28-110, my fees are $                 for travel and $

for services, for a total of$



        I declare under penalty of perjury under the laws of the state of Kansas that the foregoing is true

and correct.



        Executed on:



                                                                       Server's signature


                                                                             Apt luelk4
                                                                                      ./.
                                                                                        5
                                                                       Prinisd name and title


                                                                            PLC
                                                                              '                   SOW;             e43F8
                                                                       Server's a
                                                                                                 l e5 (IN
                                                                                                f‘
Additional information regarding attempted service:

                                                                    Clerk ofthe District Court, Johnson County Kansas
                                                                                                 08/24/18 04:31pm IM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 232 of 446




                                                                                                        17CV04848
                                                                                                        Div?

                                           PROOF OF SERVICE

        I received this subpoena for(name ofIndividual and title, ifany)

on(date) et

Complete one ofthefollowing:
        I served the subpoena by delivering a copy to the named person as follows: Atiettett

ftti               c taive.weet gs14.4g, tiberre oetfortoa 04;44t.
                 cr
                  ,4
                   t             Milt+ 4(             ong(date)    %OPt ;

        or                              (W 6
                                           4 464/141e1 41/14 creytot)

        I returned the subpoena unexecuted because:



        I have also tendered to the witness the fees for one day's attendance, and the mileage allowed by

law,in the amount of$

        Under K.S.A. 60-303(d)(3)and K.S.A. 28-110, my fees are $                    for travel and $

for services, for a total of$ /1 4



        I declare under penalty of perjury under the laws of the state of Kansas that the foregoing is true

and correct.



        Executed on:




                                                                              itkt :
                                                                                   ,rualge
                                                                                         (3
                                                                      Printed name and title



                                                                       Afolo catlt                      Rvseef
                                                                                                             r/
                                                                      Servi;
                                                                           r 4e
                                                                             add th
                                                                                                        ) 6q//(
Additional information regarding attempted service:

                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               08/24/18 04:32pm HS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 233 of 446


                                                                                                      17CV04848
                                                                                                      Div?


               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                            CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ, et al.,

                         Plaintiffs,                        Case No. 17CV04848
                                                            Division: 7
        v.                                                  K.S.A. Chapter 60

KANSAS CITY POWER & LIGHT
COMPANY,et al.,

                         Defendants.

                     KANSAS CITY POWER & LIGHT COMPANY'S
              RESPONSE TO PLAINTIFFS' MOTION FOR CONTINUANCE OF
             TRIAL SETTING AND MODIFICATION OF SCHEDULING ORDER

        On August 24, 2018, Plaintiffs filed a motion (Doc. 83), requesting that the Court

continue the trial of this case—currently set to begin on December 3, 2018              and modify the

existing Case Management Order(Doc. 8). Plaintiffs seek additional time to conduct discovery

and investigate potential claims against third parties. They also ask for a continuance because of

delays resulting from Plaintiffs' ongoing medical treatments and family health problems

experienced by plaintiffs' counsel.

        Defendant Kansas City Power & Light Company("KCP&L") does not oppose Plaintiff's

request for a continuance of the December 3, 2018 trial setting or a corresponding modification

of the Case Management Order. As pleaded and developed by the parties during discovery, this

case presents complex and technical engineering issues, as well as medical treatments.

Moreover, KCP&L understands and is sympathetic to the repeated and serious interruptions and

delays experienced by Plaintiffs' counsel while caring for ill family members. For those reasons,

KCP&L does not oppose continuing trial for a period of no more than six months.1 Nor does it



        Plaintiffs' Motion does not propose alternative trial dates or an amended Case Management Schedule.

                                                                 Clerk ofthe District Court, Johnson County Kansas
                                                                                              08/30/18 02:46pm SS
02229052.DOCX;-1                                       1
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 234 of 446




oppose a modification of the Case Management Order, extending existing fact and expert

discovery, dispositive motion, and final witness and exhibit list deadlines.



Dated: August 30, 2018                        Respectfully submitted,
                                              BERKOWITZ OLIVER LLP

                                              Is/Nick J. Kurt
                                              Nick J. Kurt                    KS Bar No. 20225
                                              Carson M. Hinderks              KS Bar No. 25079
                                              2600 Grand Boulevard, Suite 1200
                                              Kansas City, Missouri 64108
                                              Telephone: (816) 561-7007
                                              Facsimile: (816) 561-1888
                                              Email        nkurt@berkowitzoliver.com
                                                           chinderks@berkowitzoliver.corn

                                              Attorneysfor Defendant Kansas City
                                              Power & Light Company




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served via e-mail this

30th day of August 2018, on the following:

        Tarak Alexander Devkota
        Lynn Weddle Judkins
        DEVKOTA LAW FIRM,LLC
        4010 Washington Street, Suite 350
        Kansas City, Missouri 64111
        Phone:        (816) 842-9100
        Facsimile:    (816) 817-1080
        litigation@devkotalawfirm.com
        attyjudkins@gmail.corn

        Attorneysfor Plaintiff


                                                         /s/ Nick J. Kurt
                                                      Attorney for Defendant

                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        08/30/18 02:46pin SS
02229052.DOCX;-1                                 2
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 235 of 446


                                                                                         17CV04848
                                                                                         Div?



         IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                     CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ et al.,
     Plaintiff,
                        Filed- 8/28/17 — Other Contract
                                        Case No. 17CV4848
v.                                      Division 7
                                  Chapter 60
KANSAS CITY POWER AND LIGHT COMPANY,
      Defendant.

                   FIRST AMENDED CASE MANAGEMENT ORDER

       Now on this 12t
                     h day ofSeptember, 2018, after review of the court file and

consultation with counsel, the Court enters the following orders and deadlines which

will govern the discovery in this case:

    1.     TRIAL SETTING: This case has been set for trial to jury beginning

the 15th day ofJuly,2019 at 9
                            :00. The estimated lenjth oftrial is 4 days;

3(51E.

    2. FINAL TRIAL CONFERENCE: A final trial conference will be held on

the 12th day ofJuly,2019,at 9
                            :00.

One week prior to the final trial conference, the parties will submit the following to

the Court:

    A. The plaintiff shall provide to the Court all stipulated jury instructions.

    B. Each party shall provide to the Court any jury instructions requested by

           that party that are not stipulated.

                                                     Clerk ofthe District Court, Johnson County Kansas
02241252.DOCX;-1
                                                                                  11/05/18 04:40pm HS
                                                 1
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 236 of 446




    C. Any motions in limine. Responses to motions in limine shall be submitted

         by close of business on the Wednesday before the final trial conference.

    3. PRE-TRIAL CONFERENCE: A Pre-Trial Conference shall be held

 on the 161h day of May, 2019, at 10:45. The parties must comply with Johnson

County District Court Local Rule 13.(If you submit an agreed pre-trial order, contact

the Administrative Assistant to have hearing taken off calendar, after you have

mailed it in to the Court. If you cannot come up with an agreed pre-trial order, all

counsel will need to make a personal appearance with their version of a pre-trial

order)

    4.     DISCOVERY DEADLINE: All discovery in this case shall be

completed on or before the 29th day ofMarch,2019. No written discovery may be

served by any party after the 271h day ofFebruary, 2019, absent agreement of the

parties or order of this Court.

     5. PRELIMINARY WITNESS AND EXHIBIT LIST:                              The parties shall

file and serve on all other parties, a preliminary list of witnesses and exhibits on or

before the P1 day of December, 2018. If the parties have previously served a

preliminary list of witnesses and exhibits, they shall supplement that list, if necessary

by the 1"day ofDecember,2018. Any witness known to a party as ofthis deadline

who may be reasonably anticipated to be called as a witness and who is not listed

may be excluded at trial. Similarly, exhibits that are not listed that are known to a
                                                    Clerk ofthe District Court, Johnson County Kansas
                                                                                 11/05/18 04:40pm HS
02241252.DOCX;-1                            2
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 237 of 446




party as of this deadline may be excluded at trial.

 6.     MOTIONS:

      A. Dispositive Motions: Any dispositive motion must be filed no

          later than the 5th day ofApril,2019. Such motion

          and any response thereto, must be in compliance with Kansas

          Supreme Court Rule 141, or it will not be considered.

      B. Motions To Compel Discovery: Any motion to compel discovery

            must be filed within 45 days ofthe default, service of response

            answer or objection that is the subject of the motion. If the motion

              is not filed within this time, the motion will not be considered. Any

              such motion must recite with particularity, the communications or

              attempted communications aimed at resolving the discovery dispute

              prior to the filing of the motion. The motion must also recite the

              date of the conference call above-referenced.

       C. Other motions: If a motion is filed, and neither the Kansas

              Statutes, nor the Kansas Supreme Court Rules clearly set forth a

              deadline for a response to such motion, the deadline shall be 14

              calendar days after service of the motion.

       D. Any motion (other than a motion to dismiss, motion for judgment on

               the pleadings, motion for summary judgment, or motion to compel)
                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                  11/05/18 04:40pm HS
02241252 DOCX,-1                             3
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 238 of 446




                must contain a statement that counsel for the moving party has

                   attempted to consult with opposing counsel, the result of those

                   attempts, and whether or not opposing counsel agree(s) to the relief

                   sought in the motion.

           E.      The moving party shall not provide a proposed journal entry relating

                   to the motion filed, unless the journal entry is signed by all counsel

                   of record in the case, or, the motion recites specifically that all

                   counsel of record have been consulted, and that they agree to the

                   relief granted in the proposed journal entry.

           F.       The parties must comply with Johnson County District Court Local

                   Rule 8.

           G.       Scheduling motions: Any party who desires a hearing for oral

                   argument on any motion filed is responsible for contacting the

                   Administrative Assistant for Division 7 to schedule such hearing.

                   Such party must then send written notice of the hearing to all other

                   parties.

           7.       EXPERT WITNESSES:

           A.       Any party with an affirmative claim for damages must designate an

                   expert witness on or before the 25th day ofJanuary,2019.

                   Such designation must include the name and business address of
                                                         Clerk ofthe District Court, Johnson County Kansas
                                                                                      11/05/18 04:40pm HS
02241252.DOCX,-1                                 4
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 239 of 446




               each expert witness. In addition, the designation must state the

                   subject matter on which each designated expert is expected to testify,

                   the substance of the facts and opinions of the expert and a summary of

                   the grounds for each opinion. In addition to the designation, if the

                   expert witness is a "retained" expert pursuant to K.S.A.60-226(b)(6)(B)

                   and he/she has prepared a written report, such report must be provided

                   along with the designation. If the written report contains the information

               contemplated by K.S.A. 60-226(b)(6)(A) &/or (B), the designation for

               that expert may simply refer to and incorporate the written report.

       B.          Any party that wishes to call a rebuttal expert witness to testify at trial

               must identify such expert witness on or before the'
                                                                 21 day ofMarch,

               2019. Such designation must include the name and business address

               of each rebuttal expert witness. In addition, the designation must state

               the subject matter on which each designated expert is expected to

               testify, the substance of the facts and opinions of the expert and a

               summary of the grounds for each opinion. In addition to the designation,

               if the expert witness is a "retained" expert pursuant to K.S.A.

               226(b)(6)(B) and he/she has prepared a written report, such report must

               be provided along with the designation. If the written report contains

               the information contemplated by K.S.A. 60-226(b)(6)(A) &/or(B), the
                                                         Clerk ofthe District Court, Johnson County Kansas
                                                                                      11/05/18 04:40pm HS
02241252.DOCX;-1                                 5
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 240 of 446




               designation for that expert may simply refer to and incorporate the

               written report.

       C.     Along with the designation of expert witness, counsel must provide at

               least two dates that each identified expert is available to have his/her

               deposition taken within 30 days of the service of the expert designation.

               If for some reason, the parties cannot agree upon a date for the

               deposition of an expert witness within 30 days of the service of the

               expert designation, counsel must contact Court for a conference call to

               set a deposition date for the expert witness.

        D.         Any party who has an objection to the form of another party's expert

               designation, must file such objection with the Court within ten (10) days

                   of receipt of such expert designation. If the objection is not timely

               filed, it is waived. The parties are mutually responsible for contacting

               the Court to set a hearing on the objection.

        E. Any party that wishes to move to determine whether a witness qualifies

               as an expert and/or whether or not the proposed expert's testimony

               satisfies the requirements of K.S.A. 60-456(b), as amended, shall file

               a motion and set the matter for hearing on a date within thirty(30)

             days after the date of the expert's deposition or before the close of

                   discovery, whichever is sooner. The party should allow sufficient
                                                       Clerk ofthe District Court, Johnson County Kansas
                                                                                    11/05/18 04:40pin HS
02241252.DOCX,-1                               6
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 241 of 446




                   time for the court to rule on the motion before the pretrial

                   conference. Failure to timely file the motion, pursuant to K.S.A. 60-

                   457(b) as amended, may be deemed a waiver of the challenge to an

                   expert's qualifications.

         8.         MOTIONS TO AMEND:               Any motions to amend the pleadings

must be filed on or before the 21st day ofNovember,2018. Absent agreement of

the parties, no such motions will be granted after this date. Any motion to extend

this deadline must be filed prior to this deadline. This deadline does not apply to a

motion to amend the pleadings to assert a claim for punitive damages. Any such

motion must be filed prior to the Pre-Trial Conference pursuant to K.S.A. 60-3703.

          9.       FINAL WITNESS AND EXHIBIT LIST: The parties shall include a

final list of witnesses and exhibits, in the Pre-Trial Order. The final witness and

exhibit list must be specific (catch-all phrases like any witness identified during the

course of discovery or any and all documents produced in response to a request for

production of documents is not sufficient and will be stricken).

        10.        SETTLEMENT CONFERENCE: The parties shall participate in a

settlement conference/mediation prior to the Pre-Trial Conference. Failure to

participate in a settlement conference/mediation prior to the Pre-Trial Conference

may result in a dismissal of the case, a dismissal of a party's claims or defenses,

continuance of the trial date, or other sanctions to be determined by the Court. The
                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                     11/05/18 04:40pm HS
02241252.DOCX;-1                                7
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 242 of 446




parties may schedule a settlement conference/mediation with any other district court

judge, any retired district court judge, or any other mediator who may be agreed

upon by the parties. If the parties cannot agree upon a mediator, the Court will

appoint one.

        11.        OTHER ORDERS:




PLAINTIFF/PLAINTIFF ATTORNEY:

 /s/ Tarak A. Devkota, KS Bar No. 19767



DEFENDANT/DEFENDANT ATTORNEY:

 /s/ Nick J. Kurt, KS Bar No. 20225



IT IS SO ORDERED:                                    /s/ DAVID W HAUBER
                                                      Dated: 11/05/18
Dated: September 12,2018

                                             David W. Hauber
                                             Judge of the District Court
                                             Division 7




                                                 Clerk ofthe District Court, Johnson County Kansas
                                                                              11/05/18 04:40pm HS
02241252,DOCX;-1                         8
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 243 of 446


                                                                                17CV04848
                                                                                Div?


           IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                           CIVIL DEPARTMENT
                        (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

      Plain4ffi,

v.
                                               Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,                 and

GREAT PLAINS ENERGY
SERVICES,INCORPORATED
1200 Main Street
Kansas City, MO 64105,         and
SERVE:
CORPORATION SERVICE COMPANY                    Division No. 7(Judge Hauber)
2900 S.W. Wanamaker Drive, Suite # 204
Topeka, KS 66614,

GREAT PLAINS ENERGY
INCORPORATED
1200 Main Street
Kansas City, MO 64105,         and
SERVE:
CORPORATION SERVICE COMPANY
2900 S.W. Wanamaker Drive, Suite # 204
Topeka, KS 66614,

CUSTOM LIGHTING SERVICES,L.L.C.
d/b/a BLACK & McDONALD,
6001 Front Street
Kansas City, MO 64120,         and
SERVE:
CORPORATION SERVICE COMPANY
2900 S.W. Wanamaker Drive, Suite # 204
Topeka, KS 66614,




                                         1   Clerk ofthe District Court, Johnson County Kansas
                                                                           11/21/18 05:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 244 of 446




BLACK & McDONALD,INC.,
6001 Front Street
Kansas City, MO 64120,         and
SERVE:
CORPORATION SERVICE COMPANY
2900 S.W. Wanamaker Drive, Suite # 204
Topeka, KS 66614,

MILLERBERND MANUFACTURING
COMPANY,                          and
622 South 6th Street
Winsted, MN 55395,
SERVE:
Corporate Secretary or Registered Agent
622 South 6th Street
Winsted, MN 55395,
                                                      )
VALMONT INDUSTRIES,INC.,
c/o Carmen Jones
One Valmont Place
Omaha, NE 68154-5215,
SERVE:
THE CORPORATION COMPANY
112 S.W. 7th Street, Suite # 3C
Topeka, KS 66603,               and

JOHN DOE COMPANY/PERSON/ENTITY
LIGHT POLE ORIGINAL INSTALLER
SERVE:
TO BE SERVED VIA PUBLICATION,

       Defendants.

                       FIRST AMENDED PETITION FOR DAMAGES

       COMES NOW,Plaintiffs Carlos Sanchez Diaz("Mr. Diaz"), his wife Jean Chavez

("Mrs. Chavez"), and her son, Minor Plaintiff Adan Guzman ("Mr. Guzman"), through counsel,

to make the following allegations against these Defendants, following receipt of additional

information in discovery, giving rise to Plaintiffs' injuries:




                                                  2         Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/21/18 05:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 245 of 446




                           PARTIES, JURISDICTION, AND VENUE

         1.    Plaintiff Mr. Diaz is an individual, over the age of 18 years, and a resident of

Olathe, Johnson County, Kansas at all times relevant to these claims.

        2.     Plaintiff Mrs. Chavez is an individual, over the age of 18 years and a resident of

Olathe, Johnson County, Kansas at all times relevant to these claims. She is also the Natural

Mother and to be appointed Next Friend of Minor Plaintiff, Adan Guzman, concerning his

personal injuries.

         3.     Minor Plaintiff Mr. Guzman is an individual, minor child, living with his mother

and step-father, the other Plaintiff, in Olathe, Johnson County, Kansas. His Mother, Jean Chavez

(Guzman)Sanchez, is to be his Next Friend.

         4.     Defendant Kansas City Power and Light Company("KCP&L")is a Missouri

corporation, registered, and in good standing and may be served through its resident agent

Corporation Service Company, 2900 S.W. Wanamaker Drive, Suite # 204, Topeka, Kansas

66614.

         5.     KCP&L is in the business of generating, transmitting, distributing, and selling

 electricity to homes and municipalities in the greater Kansas City metropolitan area and

 including Johnson County, Kansas.

         6.     At all times, KCP&L was acting through its agents, servants, or employees who

 were acting within the course and scope of their employment with KCP&L.

         7.     Defendant Great Plains Energy Services Incorporated ("GPESI") is a Missouri,

 for-profit corporation that procures services and merchandise on behalf of Great Plains Energy

 Incorporated, and GPESI is a subsidiary of Great Plains Energy Incorporated, who contracted

 with Defendant Custom Lighting Services, L.L.C., d/b/a Black & McDonald and later Black &



                                                 3         Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/21/18 05:58ptn SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 246 of 446




McDonald, Inc. for the Master Service Agreement, the Alliance Agreement a/k/a Alliance

Partnership, and various Statements of Work concerning these parties' "strong emphasis on

safety", "installation and maintenance of street lighting, field inventory and maintenance of

installed assets" and monitoring. GPESI may be served through its resident agent, the

Corporation Service Company, at 2900 S.W. Wanamaker Drive, Suite # 204, Topeka, KS 66614.

       8.      Defendant Great Plains Energy Incorporated ("GPEI") is a foreign (Missouri),

for-profit corporation engaged in the acquisition, construction, maintenance, and operation of

electric power and heating plant or plants and distributions systems, including the purchase of

electrical current and ofsteam and other heating mediums and forms of energy, the distribution

and sale thereof, and the doing of all things necessary or incident to carrying on the business of

KCP&L for purposes of its in-field line services, monitoring, and maintenance for municipal

utility electrical lines and poles in Johnson County, Kansas at or on February 23, 2016, either

directly or through its agents, including but not limited to Defendants GPESI, Defendant Custom

Lighting Services, L.L.C., d/b/a Black & McDonald and later Defendant Black & McDonald,

Inc. as part of the Alliance Agreement a/k/a Alliance Partnership for ownership, installation,

inspection, and/or maintenance of the unmarked light pole near Blackbob Road near 131'Street,

East, between those light poles marked as KCPLA2559 and KCPLA22557,respectively, in

Olathe, Johnson County, Kansas, that failed and fell on this accident date ("fallen pole"). GPEI

may be served through its resident agent, the Corporation Service Company, at 2900 S.W.

Wanamaker Drive, Suite # 204, Topeka, KS 66614.

       9.      Through discovery and presumed as the prior John Doe Entity A and/or B,

Defendant Custom Lighting Services, L.L.C., d/b/a Black & McDonald ("CLS") and later

Defendant Black & McDonald, Inc. as part of the Alliance Agreement a/k/a Alliance Partnership



                                                 4         Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 247 of 446




contracted with one or more of the following Defendants KCP&L, GPEI and/or GPESI to

resolve and provide via an Alliance Contract, Alliance Agreement a/k/a Alliance Partnership,

and/or the Master Service Agreement including and incorporating all various Statements of

Work, to provide a "flexible and cooperative relationship to reduce operating costs, enhance

service quality, and pursue continuous improvement of processes." Defendant Custom Lighting

Services, L.L.C., d/b/a Black & McDonald and later Defendant Black & McDonald, Inc.

provided turnkey street light maintenance service under structured pricing and as part of these

relationships and agreements. Defendant Custom Lighting Services, L.L.C., d/b/a Black &

McDonald may be served via its resident agent, the Corporation Service Company, at 2900 S.W.

Wanamaker Drive, Suite # 204, Topeka, KS 66614.'

        10.      Through discovery and presumed as the prior John Doe Entity A and/or B,

Defendant Black & McDonald, Inc. as part ofthe Alliance Agreement a/k/a Alliance Partnership

contracted with one or more of the following Defendants KCP&L, GPEI and/or GPESI to

resolve and provide via an Alliance Contract, Alliance Agreement a/k/a Alliance Partnership,

and/or the Master Service Agreement including and incorporating all various Statements of

Work, to provide a "flexible and cooperative relationship to reduce operating costs, enhance

service quality, and pursue continuous improvement of processes." Defendant Black &

McDonald, Inc.("Black & McDonald") also provided turnkey street light maintenance service

under structured pricing and as part of these relationships and agreements, including but not

limited to patrols, proactive maintenance service, timely repairs,job and/or work site audits, loss

prevention, inspections, training and monitoring field personnel, working and supervising



                   Upon information and belief, Defendant CLS was providing procurement, installation,
maintenance, and monitoring services under these agreements with KCP&L, GPEI and/or GPESI, which may have
included the light pole at issue, but in September 2009, CLS changed its name. Given the unknown
interrelationships between CLS and Black & McDonald, Plaintiffs name this Defendant in an abundance of caution.

                                                       5         Clerk ofthe District Court, Johnson County Kansas
                                                                                               11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 248 of 446




vendors, handling emergency issues, investigating failures (such as the fallen light pole at issue),

and reporting to KCP&L, GPEI, and/or GPESI. Defendant Black & McDonald may be served

via its resident agent, the Corporation Service Company, at 2900 S.W. Wanamaker Drive, Suite

# 204, Topeka, KS 66614.

        1 1.   Defendant Millerbernd Manufacturing Company ("Millerbernd Manufacturing")

is a foreign, for-profit corporation doing business in the state of Kansas as it places its products

in the stream of commerce in Kansas. It may be served via its corporate officer at its principal

Minnesota-based business location, via its Chief Executive Officer, Trevor Millerbernd,

Millerbernd Manufacturing 622 South 6th Street South, Winsted, MN 55395.

        12.    Defendant Valmont Industries, Inc.("Valmont Industries") is a foreign, for-profit

corporation doing business in the state of Kansas as it places its products in the stream of

commerce in Kansas. It may be served via its Kansas resident agent, The Corporation Company,

1 12 S.W. 7th Street, Suite # 3C, Topeka, KS 66603.

        13.    Defendant John Doe Corporation/Person/Entity as original installer if one

different than the above corporations and/or entities, including those otherwise affiliated with

KCP&L or the above affiliated entities: GPEI and/or GPESI for purposes of in-field installation

on the unmarked light pole near Blackbob Road near 131' Street, East, between those light poles

marked as KCPLA2559 and KCPLA22557, respectively. Such John Doe Corporation/

Person/Business Entity C were not identified specifically by the owner of the fallen light pole.

Such John Doe C may be served through its resident agent to be supplemented following

discovery and/or served via publication.

        14.    Prior to this auto accident, and upon information and belief, KCP&L,either on its




                                                  6         Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 249 of 446




own or via its agents Defendants GPEI, GPESI, CLS, and/or Black & McDonald placed utility

light poles on or along 100 East Santa Fe Road, and near South Blackbob Road and West 131'

Street in Olathe, Johnson County, Kansas 66061 and were responsible for subsequent inspection,

review, maintenance, repair, and/or replacement to maintain the public's safety at this location.

       15.     This Court enjoys jurisdiction over the subject matter of and parties to this matter,

because this Court has subject matter over all civil cases within this county, and where the facts

and circumstances of this accident arose within the county. The Court also enjoys jurisdiction

over these parties where Plaintiffs are residents of this county where the cause of action arose,

and where Defendant(s) maintain a resident agent for service.

        16.    Venue is appropriate within this county pursuant to K.S.A. § 60-604(2) where the

cause of action arose herein and where Plaintiffs were first injured within Johnson County,

Kansas.

                 ADDITIONAL FACTS COMMON TO ALL ALLEGATIONS

        17.    At all times relevant to these claims, these companies were authorized to and did

conduct business in the state of Kansas and were engaged in their respective outlined

business(es): KCP&L (generating, transmitting, distributing, and selling electricity to homes and

municipalities in the greater Kansas City metropolitan area and including Johnson County,

Kansas); GPESI(procures services and merchandise on behalf of Great Plains Energy

Incorporated as its subsidiary for transmitting, distributing, and selling electricity to homes and

municipalities in the greater Kansas City metropolitan area and including Johnson County,

Kansas); GPEI(the holding company of KCP&L and KCP&L Greater Missouri Operations

Company for transmitting, distributing, and selling electricity to homes and municipalities in the

greater Kansas City metropolitan area and including Johnson County, Kansas); CLS (for Black



                                                  7        Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/21/18 05:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 250 of 446




& McDonald's patrols, proactive maintenance service, timely repairs,job and/or work site

audits, loss prevention, inspections, training and monitoring field personnel, working and

supervising vendors, handling emergency issues, investigating failures (such as the fallen light

 pole at issue), and reporting to KCP&L,GPEI, and/or GPESI under their above-described

agreements); and Black & McDonald (for its patrols, proactive maintenance service, timely

repairs,job and/or work site audits, loss prevention, inspections, training and monitoring field

 personnel, working and supervising vendors, handling emergency issues, investigating failures

(such as the fallen light pole at issue), and reporting to KCP&L,GPEI, and/or GPESI per Black

& McDonald's above-described agreements); Millerbernd Manufacturing (offering custom steel

 light pole design and manufacturing for structural lighting products/projects across the United

 States); and/or Valmont Industries (manufacturing of a broad array of standard and custom-

 engineered light poles, lamp posts, utility lights, etc.).

         18.     These claims arise from an incident that occurred at approximately 9:36 p.m., on

February 23, 2016, in Olathe, Johnson County Kansas.

         19.     Upon information and belief, and all times relevant thereto, this unmarked light

 pole near Blackbob Road near 131st Street, East, between those light poles marked as

 KCPLA2559 and KCPLA22557, respectively, was being used in its intended and reasonably

 foreseeable manner.

         20.     At all times relevant and as applicable, Defendant(s) Millerbernd Manufacturing

 and/or Valmont Industries represented to the public, including Plaintiffs, that the design and

 manufacture of the unmarked light pole near Blackbob Road near 131' Street, East, between

 those light poles marked as KCPLA2559 and KCPLA22557, respectively, was intended and

 reasonably safe for installation and maintenance in Olathe, Johnson County, Kansas.



                                                    8         Clerk ofthe District Court, Johnson County Kansas
                                                                                           11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 251 of 446




        21.    Based upon information and belief, KCP&L or its agents installed the unmarked

light pole near Blackbob Road near 131'Street, East, between those light poles marked as

KCPLA2559 and KCPLA22557, respectively.

        22.    At the time of said installation, and in the alternative, if KCP&L made such

installation, KCP&L knew or should have known installation failed due to lack of proper

following of specifications and/or incomplete or improper specifications not properly followed

that caused or contributed to cause the failure of the fallen pole.

        23.    In the alternative at the time of said installation, and where an agent of KCP&L or

agent(s) of Defendant(s) GPEI and/or GHPESI made such installation, Defendant GPEI and/or

GPESI knew or should have known installation failed due to lack of proper following of

specifications and/or incomplete or improper specifications not properly followed that caused or

contributed to cause the failure of the fallen pole, and. GPEI or GPESI failed to procure

adequately trained, supervised, or appropriate agent(s) to perform the installation services of the

KCP&L unmarked light pole near Blackbob Road near 131' Street, East, between those light

poles marked as KCPLA2559 and KCPLA22557, respectively, that later fell.

        24.     In the alternative and upon additional information and belief, Defendants CLS

and/or Defendant Black & McDonald, if one or both made such installation, the one or both of

these Defendants CLS and/or Black & McDonald knew or should have known said installation

failed due to lack of proper following of specifications and/or incomplete or improper

specifications not properly followed that caused or contributed to cause the failure of the fallen

pole.

        25.     In the alternative and upon additional information and belief, Defendants CLS

and/or Defendant Black & McDonald failed to provide the agreed turnkey street light



                                                  9         Clerk ofthe District Court, Johnson County Kansas
                                                                                          11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 252 of 446




maintenance service as part of the relationships and agreements for which the public, such as

Plaintiffs were third-party beneficiaries, including but not limited to Defendants CLS and/or

Black & McDonald and/or its/their agent(s)' patrols, proactive maintenance service, timely

repairs,job and/or work site audits, loss prevention, inspections, training and monitoring field

personnel, working and supervising vendors, handling emergency issues, and/or investigating

failures that could have identified, led to and/or prevented this fallen pole.

       26.      At that time, Mr. Diaz was driving a 2002 Mazda Protégé northbound on

Blackbob Road from 135th Street, in Olathe, Johnson County, Kansas. He was in the lane #1,

approaching 131' Street, when upon information and belief, suddenly and without warning, the

unmarked light pole between KCPLA2559 and KCPLA 2557 located in the median, and as

installed, inspected, and/or maintained by on or more of the Defendants KCP&L,GPEL, GPESI,

CLS, and/or Black & McDonald, failed, fell over, and landed atop Mr. Diaz's car causing injury

and major damage to Plaintiff Mr. Diaz and Plaintiff Adan Guzman.

        27.     At all times on February 23, 2016, prior to and at the time of this fallen light pole,

the weather was clear. Upon information and belief, Mr. Diaz' car was also without mechanical

defect and did not previously strike the(now)fallen light pole.

        28.     Upon information and belief, the unmarked light pole (and/or the alleged failed

component parts) near Blackbob Road near 131st Street, East, between those light poles marked

as KCPLA2559 and KCPLA22557, respectively, was at least 25 years old at the time of this

February 23, 2016 incident.

        29.     As a direct and proximate result of Defendant(s)' acts and omissions, Mr. Diaz

sustained severe, permanent, and progressive painful injuries including, but not limited to, crush

injuries due to the collision and subsequent extraction from the car due to the fallen light pole,



                                                  10        Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/21/18 05:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 253 of 446




numerous lacerations in his face, eyes, neck, and shoulder from broken glass, a left-clavicle

fracture, left rib fracture(s), left and C-7 transverse process fracture(s), blunt head trauma, pain in

his neck, shoulders, back, and legs, and surgical repair of his clavicle fracture with hardware

causing subsequent pain and limited range of motion from this accident, requiring significant and

on-going pain management and therapy, resulting lost wages, emotional trauma with diagnoses

of post-traumatic stress disorder("PTSD"), major depression, generalized anxiety disorder, loss

of sleep, lost opportunity, and loss of enjoyment of life. Mr. Diaz expects that he will continue to

experience pain and will also incur future medical, pharmaceutical, mental health, and other

treatment expenses and future pain and suffering as a result of Defendant(s)' negligence, fault,

acts, and/or omissions.

        30.     As a direct and proximate result of Defendant(s)' above acts and omissions, Mr.

Diaz sustained property damage including but not limited to the total loss of his car, damage to

personal property, loss of value, and loss of use.

        31.     Mr. Diaz has incurred expenses in connection with the above injuries and

damages, and he will continue to incur expenses in the future — the exact amount of which is

unknown at this time, but is upon information and belief more than $25,000.

        32.     As a direct and proximate result of above-noted Defendant(s)' acts and omissions,

Minor Plaintiff Mr. Guzman also sustained severe, permanent, and painfully progressive injuries

including, but not limited to lacerations from broken glass, headaches from post-concussive

syndrome, blurred vision, neck pain, thoracic pain, chest wall contusion(s) and pain, abdominal

tenderness and pain, right knee, right shin, and right lower leg pain, low back pain, hyperopia,

and mental health injuries, including diagnoses of post-traumatic stress disorder("PTSD"),

separation anxiety disorder, attention deficit disorder due to the collision, bedwetting, need for



                                                   11        Clerk ofthe District Court, Johnson County Kansas
                                                                                          11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 254 of 446




pain management and therapy, and loss of sleep, lost opportunity, and loss of enjoyment of life.

Minor Plaintiff Mr. Guzman expects that he will continue to experience pain and will also incur

future medical, pharmaceutical, and mental health treatment expenses and future pain and

suffering as a result of Defendant(s)' negligence, fault, acts, and/or omissions.

        33.     Minor Plaintiff Mr. Guzman has incurred expenses in connection with the above

injuries and damages, and he will continue to incur expenses in the future — the exact amount of

which is unknown at this time, but is upon information and belief more than $25,000.

                                COUNT I — NEGLIGENCE
                      Against KCP&L,GPEI, GPESI, and/or John Doe C

        34.     Plaintiffs herein incorporate by reference each and every averment contained

or implied within the above paragraphs 1-33 of their Petition for Damages as if fully set out.

        35.     KCP&L owned, installed, operated, inspected, and/or maintained the unmarked

light pole near Blackbob Road near 131' Street, East, between those light poles marked as

KCPLA2559 and KCPLA22557,respectively, in Olathe, Johnson County, Kansas, the site of

this failure and collision.

        36.     In the alternative, and upon information concerning the actions of GPEI, GPESI,

and/or John Doe C and where KCP&L either contractually or through division of an agent's

labor and authority, GPEI, GPESI, and/or John Doe C owned, installed, operated, inspected,

and/or maintained the unmarked light pole near Blackbob Road near 131st Street, East, between

those light poles marked as KCPLA2559 and KCPLA22557,respectively, in Olathe, Johnson

County, Kansas, the site of this failure and collision.

        37.     Under Kansas law, KCP&L and/or its subsidiaries(GPEI and/or GPESI)or vice

versa and/or John Doe C had a duty to exercise the highest degree of care in its placement,

installation, inspection, and/or maintenance of such light poles and their wires.


                                                 12        Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 255 of 446




        38.     Kansas law obligates KCP&L and/or its subsidiaries(GPEI and/or GPESI)or vice

versa and/or John Doc C to exercise that degree of care that a very careful person would use

under same or similar circumstances for installing, operating, inspecting, repairing, and/or

maintaining such light pole(s).

        39.     KCP&L and/or its subsidiaries(GPEI and/or GPESI) or vice versa and/or John

Doe C knew or should have known that in failing to exercise such highest degree of care would

create an unreasonable and substantial risk of harm to individuals like Mr. Diaz and Minor

Plaintiff Mr. Guzman whom these Defendants could reasonably expect to be at or near the

roadway near Blackbob Road near 131st Street, in Olathe, Johnson County, Kansas, the site of

this failure and collision.

        40.     These Defendants breached those dut(ies) when it was negligent in the following

respects, including but not limited to:

                a.      negligently installing the light pole where such failure occurred;
                b.      failing to inspect(or negligently inspecting) such light pole for failure
                        where it could not in compliance with industry standards or city
                        regulations and ordinances;
                c.      failing to properly anchor the light pole near Blackbob Road near 131'
                        Street, in Olathe, Johnson County, Kansas;
                d.      failing to maintain/repair (or negligently maintaining or repairing) such
                        light pole for failure where it could not in compliance with industry
                        standards or city regulations and ordinances; and
                e.      failing to adhere to or employ adequate safety measures to ensure that a
                        light pole would not fail and collide with traffic near Blackbob Road near
                        131st Street, in Olathe, Johnson County, Kansas.

        41.     As a direct and proximate cause of these Defendant(s)' acts and/or omissions,

Plaintiff Diaz and Minor Plaintiff Guzman sustained the above severe, permanent, and

debilitating injuries, permanent damages, loss of income and wages, and other losses detailed.




                                                 13        Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 256 of 446




       42.      As a direct and proximate cause of these Defendant(s)' careless, recklessness,

and negligence, Mr. Diaz also sustained extensive damage to his motor vehicle, making it a total

loss. He also suffered a loss of use.

       43.     Mr. Diaz and Minor Plaintiff Mr. Guzman have incurred expenses in relation to

the diagnosis and treatment of these claimed injuries and will continue to incur such expenses in

the future; the exact amount of such expenses is unknown at this time, but they total more than

$25,000.00.

       44.      As a further direct and proximate cause of these Defendant(s)' acts and/or

omissions, Mr. Diaz and Minor Plaintiff Mr. Guzman also received extensive medical care and

treatment and suffered pain, bodily injury, and have and will continue to incur and needs future

medical care and treatment.

       45.      As a direct and proximate cause of Defendant(s)' acts and omissions, Mr. Diaz

and Minor Plaintiff Mr. Guzman also lost capacity to provide assistance around their household,

including a loss of ability to enjoy life, pain and suffering, lost opportunities, future damages at

an amount that is not currently known, and other above-noted non-economic damages.

        WHEREFORE,Plaintiffs pray that this Court will grantjudgment in their favor on Count

I for Negligence and against Defendant(s) Kansas City Power & Light Company, Great Plains

Energy Incorporated, and/or its subsidiary Great Plains Energy Services Incorporated, and/or

John Doe C and award such past and future damages that are fair and reasonable, together with

interest, for an award for the costs of this action, and for all other appropriate and further relief

that the Court deems just and proper after review.

                               COUNT II — NEGLIGENCE
              Against Defendants CSL, Black & McDonald, and/or John Doe C

        46.     Plaintiffs herein incorporate by reference each and every averment contained


                                                   14       Clerk ofthe District Court, Johnson County Kansas
                                                                                          11/21/18 05:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 257 of 446




or implied within the above paragraphs 1-10, 13-19, 21, 24-33 of their First Amended Petition

for Damages as if fully set out.

        47.     KCP&L and/or GPEI and/or GPESI owned, and. Defendant(s) CLS and/or Black

and McDonald, and/or John Doe C, installed, operated, inspected, and/or maintained the

unmarked light pole near Blackbob Road near 131' Street, East, between those light poles

marked as KCPLA2559 and KCPLA22557, respectively, in Olathe, Johnson County, Kansas, the

site of this failure and collision.

        48.     Under Kansas law, as agents of KCP&L and/or GPEI and/or GPESI, Defendant(s)

CLS and/or Black & McDonald and/or John Doe C had a duty to exercise the highest degree of

care in its/their placement, installation, inspection, and/or maintenance of such light poles and

their wires.

        49.     Kansas law obligates as agents of KCP&L and/or GPEI and/or GPESI,

Defendant(s) CLS and/or Black & McDonald and/or John Doc C to exercise that degree of care

that a very careful person would use under same or similar circumstances for installing,

operating, inspecting, repairing, and/or maintaining such light pole(s).

        50.     As agents of KCP&L and/or GPEI and/or GPESI, Defendant(s) CLS and/or Black

& McDonald and/or John Doe C knew or should have known that in failing to exercise such

highest degree of care would create an unreasonable and substantial risk of harm to individuals

like Mr. Diaz and Minor Plaintiff Mr. Guzman whom these Defendants could reasonably expect

to be at or near the roadway near Blackbob Road near 131'Street, in Olathe, Johnson County,

Kansas, the site of this failure and collision.

        51.     These respective specific Defendants breached those dut(ies) when it was

negligent in the following respects, including but not limited to:



                                                  15       Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/21/18 05:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 258 of 446




               a.      negligently installing the light pole where such failure occurred;
               b.      failing to inspect (or negligently inspecting) such light pole for failure
                       where it could not in compliance with industry standards or city
                       regulations and ordinances;
               c.      failing to properly anchor the light pole near Blackbob Road near 131st
                       Street, in Olathe, Johnson County, Kansas;
               d.      failing to maintain/repair (or negligently maintaining or repairing) such
                       light pole for failure where it could not in compliance with industry
                       standards or city regulations and ordinances; and
               e.      failing to adhere to or employ adequate safety measures to ensure that a
                       light pole would not fail and collide with traffic near Blackbob Road near
                       131'Street, in Olathe, Johnson County, Kansas,

       52.     As a direct and proximate cause of these Defendant(s)' acts and/or omissions,

Plaintiff Diaz and Minor Plaintiff Guzman sustained the above severe, permanent, and

debilitating injuries, permanent damages, loss of income and wages, and other losses detailed.

       53.      As a direct and proximate cause of these Defendant(s)' careless, recklessness,

and negligence, Mr. Diaz also sustained extensive damage to his motor vehicle, making it a total

loss. He also suffered a loss of use.

       54.      Mr. Diaz and Minor Plaintiff Mr. Guzman have incurred expenses in relation to

the diagnosis and treatment of these claimed injuries and will continue to incur such expenses in

the future; the exact amount of such expenses is unknown at this time, but they total more than

$25,000.00.

       55.      As a further direct and proximate cause ofthese Defendant(s)' acts and/or

omissions, Mr. Diaz and Minor Plaintiff Mr. Guzman also received extensive medical care and

treatment and suffered pain, bodily injury, and have and will continue to incur and needs future

medical care and treatment.

       56.      As a direct and proximate cause of Defendant(s)' acts and omissions, Mr. Diaz

and Minor Plaintiff Mr. Guzman also lost capacity to provide assistance around their household,




                                                16        Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/21/18 05:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 259 of 446




including a loss of ability to enjoy life, pain and suffering, lost opportunities, the issue of still

unknown future medical damages, and other above-noted non-economic damages.

        WHEREFORE,Plaintiffs pray that this Court will grantjudgment in their favor on Count

II for Negligence and against Defendant(s) Custom Lighting Services, L.L.C., d/b/a Black &

McDonald, Black & McDonald, Inc., and/or John Doe C and award such past and future

damages that are fair and reasonable, together with interest, for an award for the costs of this

action, and for all other appropriate and further relief that the Court deems just and proper after

review.

                               COUNT III — RESIPSA LOQUITOR
                                   Against all Defendants

        57.     Plaintiffs herein incorporate by reference each and every averment contained

or implied within the above paragraphs 1-57 as applicable of their First Amended Petition for

Damages as if fully set out.

        58.     In the alternative to some of the above averments, KCP&L, GPEI, and/or GPESI

owned,installed operated, controlled, and maintained the unmarked light pole near Blackbob

Road near 131' Street, East, between those light poles marked as KCPLA2559 and

KCPLA22557, respectively, in Olathe, Johnson County, Kansas, the site of this failure and

collision.

        59.     KCP&L,GPEI, and/or GPESI, either each or through its/their agents, Defendants

CLS and Black & McDonald, and/or John Doe C, had superior knowledge, or means of

knowledge or investigation concerning the condition of the unmarked light pole near Blackbob

Road near 131' Street, East, between those light poles marked as KCPLA2559 and

KCPLA22557, respectively, in Olathe, Johnson County, Kansas, the site of this failure and

collision.

                                                    17        Clerk ofthe District Court, Johnson County Kansas
                                                                                           11/21/18 05:58pm SS
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 260 of 446




        60.     Individuals, like Plaintiffs Mr. Diaz and Minor Plaintiff Mr. Guzman, as well as

others, such as Kenyatta Harden, a passenger in another vehicle struck by the fallen light pole,

are not ordinarily injured, harmed, or suffer damages in such a collision, unless the entity in

charge failed to use appropriate care.

        61.     The fact of such failure and collision and the reasonable inferences therefrom, a

fact-finder in Kansas may conclude only that Plaintiffs' injuries and the occurrence were due to

Defendants' negligence.

        62.     Plaintiffs Mr. Diaz and Minor Plaintiff Mr. Guzman were injured and sustained

past, current, and will incur future damages as a direct and proximate result of Defendant(s)'

 negligence.

         WHEREFORE,Plaintiffs pray that this Court will grant judgment in their favor on Count

III under Res Ipsa Loquitor and against all Defendants and award such past and future damages

 that are fair and reasonable, together with interest, for an award for the costs of this action, and

for all other appropriate and further relief that the Court deems just and proper after review.

                              COUNT IV — STRICT LIABILITY
 in the alternative, against Defendants Millerbernd Manufacturing and Valmont Industries
        and KCP&L, GPEL & GPESI, CLS,Black & McDonald, and/or John Doe C

        63.     Plaintiffs herein incorporate by reference each and every averment contained

 or implied within the above paragraphs 1-63 as applicable of their First Amended Petition for

Damages as if fully set out.

        64.      Upon information and belief, and in the alternative, the unmarked light pole

(and/or the alleged failed component parts) near Blackbob Road near 131' Street, East, between

 those light poles marked as KCPLA2559 and KCPLA22557, respectively, was in substantially




                                                   18        Clerk ofthe District Court, Johnson County Kansas
                                                                                          11/21/18 05:58pm SS
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 261 of 446




 the same condition as it was on the date it left the control of either Defendant Millerbernd

 Manufacturing and/or Valmont Industries.

        65.      Upon information and belief, and in the alternative, the unmarked light pole

(and/or the alleged failed component parts) near Blackbob Road near 131st Street, East, between

 those light poles marked as KCPLA2559 and KCPLA22557, respectively, was used in a manner

 as it was intended, and in a reasonable and foreseeable manner.

        66.      At all times relevant thereto, and in the alternative, Defendants Millerbernd

 Manufacturing and/or Valmont Industries was/were in the business of designing, manufacturing,

 and selling such light poles and/or component parts and had duties) to design, manufacture,

 supply, inspect, sell, test, and/or distribute its/their products which were reasonably safe for their

 intended use as to not injure or damage those coming into contact with and/or otherwise using

 such products in a foreseeable manner.

        67.      Notwithstanding said duty, and in breach thereof and in the alternative, the

 unmarked light pole (and/or the alleged failed component parts) near Blackbob Road near 131'

 Street, East, between those light poles marked as KCPLA2559 and KCPLA22557, respectively

 was unreasonably dangerous, defective, and not reasonably safe for its intended use at the time it

 was distributed to the public (and/or installed for public benefit) and used on the public roadway

 at all times and up to and including the incident complained about on February 23, 2016 in one

 or more of the following respects:

         a.      Defendant(s) Millerbernd Manufacturing and/or Valmont Industries designed

                 and/or manufactured the fallen pole such that it failed and collapsed, causing

                 personal injuries and damages to Plaintiffs during its use;




                                                   19        Clerk ofthe District Court, Johnson County Kansas
                                                                                          11/21/18 05:58pm SS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 262 of 446




    b.   Where, in the alternative, and where a failure of the product due to manufacturing

         defect, such alleged failure(s) were latent defects and unable to be assessed,

         evaluated, and repaired at or about February 23, 2016 due to being underground;

    c.   In the alternative to improper installation and prior to February 23, 2016,

         Defendant(s) Millerbernd Manufacturing and/or Valmont Industries had

         knowledge of and failed to warn owners, purchasers, consumers, reasonable users

         of the pole's (or component parts') defective and unreasonably dangerous latent

         condition, in part per K.S.A. § 60-3305;

    d.   In the alternative to improper installation, Defendant(s) Millerbernd

         Manufacturing and/or Valmont Industries failed to adequately test the poles or

         component parts before and/or during the design, production, and sale of such to

         the public and/or to Defendant(s) KCP&L,GPEI, GPESI, CLS, and/or Black &

         McDonald and knowingly placed the unreasonably dangerous items into the

         stream of commerce;

    e.   In the alternative to improper installation, Defendant(s) Millerbernd

         Manufacturing and/or Valmont Industries knowingly sold and continued to sell

         these items to the public when testing or quality control review would establish

         the latent defect and likelihood of failure when put to a reasonably foreseeable

         use;

    f.   In the alternative to improper installation, and prior to February 23, 2016,

         Defendant(s) Millerbernd Manufacturing and/or Valmont Industries failed to issue

         recall notices for these items for the purpose of making alternative design(s)

         available and for the protections of those using the same;



                                          20        Clerk ofthe District Court, Johnson County Kansas
                                                                                 11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 263 of 446




       g.      In the alternative to improper installation, and prior to February 23, 2016,

               Defendant(s) Millerbernd Manufacturing and/or Valmont Industries failed to warn

               or give adequate warnings and/or instructions to owners, purchasers, consumers,

               reasonable users of the pole's (or component parts') existence of, availability of,

               and/or safety benefits of such available alternative design(s);

       h.      In the alternative to improper installation, and prior to February 23, 2016, the pole

              (and/or its component parts) was/were dangerous when used in the way it

               ordinarily would be contemplated to do so; and

       i.      In the alternative to improper installation and in other respects unknown to

               Plaintiffs at this time, who reserve their right to amend as discovery remains

               ongoing and for that which may become known or discovered prior to trial.

       68.     As a direct and proximate result of one or more of the foregoing unreasonably

dangerous conditions, as well as to latent defects known or could be known to the Defendant(s)

Millerbernd Manufacturing and/or Valmont Industries, the unmarked light pole near Blackbob

Road near 131' Street, East, between those light poles marked as KCPLA2559 and

KCPLA22557, respectively, and/or its component parts being used for the intended purposes,

failed thereby causing Plaintiffs' personal injuries and damages.

       69.     As the direct and proximate result of the defect(s) in Defendant(s) Millerbernd

Manufacturing's and/or Valmont Industries' product items, Plaintiffs Mr. Diaz and Minor

Plaintiff Mr. Guzman were injured and sustained the above damages and losses, have suffered

and will continue to suffer pain, have incurred, and will continue to incur in the future

disfigurement, suffering, medical expenses and future medical expenses for treatment, at an

amount that in unknown.



                                                 21        Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 264 of 446




       70.     For Defendants KCP&L, GPEI, GPESI, CLS,and Black & McDonald, and in the

alternative to improper installation and/or the above claims for strict liability against the

manufacturer(s), the recipient(s) of the unreasonably dangerous product(s) failed to notify the

respective manufacturer(s). See generally, K.S.A. § 84-2-607 as applicable.

        WHEREFORE,Plaintiffs pray that this Court will grant judgment in their favor on Count

IV under Strict Liability these Defendants and award such past and future damages that are fair

and reasonable, together with interest, for an award for the costs of this action, and for all other

appropriate and further relief that the Court deems just and proper after review.

                     COUNT V — BREACH OF IMPLIED WARRANTY
in the alternative, against Defendants Millerbernd Manufacturing and Valmont Industries

       71.     Plaintiffs herein incorporate by reference each and every averment contained

or implied within the above paragraphs 1-70 as applicable of their First Amended Petition for

Damages as if fully set out.

       72.     Upon information and belief, and in the alternative to failed installation, at all

times relevant hereto, Defendant Millerbernd Manufacturing and/or Valmont Industries

impliedly warranted that the design and manufacture of the pole and/or its component parts was

of merchantable quality.

       73.     Upon information and belief, and in the alternative to failed installation,

notwithstanding the foregoing implied warranty of merchantability, and in breach thereof the

unmarked light pole (and/or the alleged failed component parts) near Blackbob Road near 131'

Street, East, between those light poles marked as KCPLA2559 and KCPLA22557, respectively,

was not in a good merchantable condition at the time it was distributed to KCP&L, GPEI,

GPESI, CLS, and/or to Black & McDonald and while used failed in one or more of the following

respects:


                                                  22        Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/21/18 05:58pm SS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 265 of 446




    a.    Defendant Millerbernd Manufacturing's and/or Valmont Industries' designed

          and/or manufactured the pole or its component parts where it fell and collapsed

          causing personal injuries and damages to Plaintiffs;

    b.    In the alternative to installation failure, and prior to February 23, 2016, Defendant

          Millerbernd Manufacturing and/or Valmont Industries, despite its/their knowledge

          of such failure(s), failed to warn of or give adequate warnings to owners,

          purchasers, consumers, and reasonable users of the items ofthe defective and

          unreasonably dangerous conditions of the items;

    c.    In the alternative to installation failure, and prior to February 23, 2016, Defendant

          Millerbernd Manufacturing and/or Valmont Industries failed to adequately test the

          items before and during the design, production, and sale of the items and

          knowingly placed the unreasonably dangerous items into the stream of commerce;

    d.    In the alternative to installation failure, and prior to February 23, 2016, Defendant

          Millerbernd Manufacturing and/or Valmont Industries knowingly sold and

          continued to sell the items to the public when testing would have established that

          such was susceptible to failure and/or would have disclosed the latent defect(s)

          during reasonably foreseeable use;

    e.    In the alternative to installation failure, and prior to February 23, 2016, Defendant

          Millerbernd Manufacturing and/or Valmont Industries failed to recall the items

          for the purpose of making alternative design(s) available for the items and for

          protections of the public for use;

    f.    In the alternative to improper installation and prior to February 23, 2016,

          Defendant(s) Millerbernd Manufacturing and/or Valmont Industries had



                                           23        Clerk ofthe District Court, Johnson County Kansas
                                                                                   11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 266 of 446




               knowledge of and failed to warn or give adequate warnings and/or instructions

               owners, purchasers, consumers, reasonable users of the pole's (or component

               parts') of the existence, availability, and safety benefits of alternative safety

               design(s), in part per K.S.A. § 60-3305; and

       g.      In the alternative to improper installation and in other respects unknown to

               Plaintiffs at this time, who reserve their right to amend as discovery remains

               ongoing and for that which may become known or discovered prior to trial.

       74.     As a direct and proximate result of Defendant(s) Millerbernd Manufacturing's

and/or Valmont Industries' breach(es) of its/their warranties of merchantability for the unmarked

light pole near Blackbob Road near 131' Street, East, between those light poles marked as

KCPLA2559 and KCPLA22557, respectively, and/or its component parts being used for the

intended purposes, failed thereby causing Plaintiffs' personal injuries and damages.

       75.      As the direct and proximate result of the defect(s) in Defendant(s) Millerbernd

Manufacturing's and/or Valmont Industries' product items, Plaintiffs Mr. Diaz and Minor

Plaintiff Mr. Guzman were injured and sustained the above damages and losses, have suffered

and will continue to suffer pain, have incurred, and will continue to incur in the future

disfigurement, suffering, medical expenses and future medical expenses for treatment, at an

amount that in unknown.

        WHEREFORE,Plaintiffs pray that this Court will grantjudgment in their favor on Count

V Defendant(s) Millerbernd Manufacturing's and/or Valmont Industries' Breach of Implied

Warranties) and award such past and future damages that are fair and reasonable, together with

interest, for an award for the costs of this action, and for all other appropriate and further relief

that the Court deems just and proper after review.



                                                  24        Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 267 of 446




            COUNT VI — BREACH OF IMPLIED WARRANTY OF FITNESS
              AND BREACH OF EXPRESS WARRANTY AS APPLICABLE
in the alternative, against Defendants Millerbernd Manufacturing and Valmont Industries

       76.     Plaintiffs herein incorporate by reference each and every averment contained

or implied within the above paragraphs 1-75 as applicable of their First Amended Petition for

Damages as if fully set out.

       77.     Upon information and belief, and in the alternative to failed installation, at all

times relevant hereto, Defendant Millerbernd Manufacturing and/or Valmont Industries

impliedly warranted that the design and manufacture of the pole and/or its component parts was

of reasonably fit for the particular purpose of being reasonably safe to install and stand without

falling, breaking, or otherwise failing.

       78.     Upon information and belief, and in the alternative to failed installation,

notwithstanding the foregoing implied warranty of fitness, and in breach thereof Defendant

Millerbernd Manufacturing's and/or Valmont Industries' unmarked light pole (and/or the alleged

failed component parts) near Blackbob Road near 131' Street, East, between those light poles

marked as KCPLA2559 and KCPLA22557, respectively, was not fit for its intended use/purpose

at the time it was distributed to KCP&L, GPEI, GPESI, CLS, and/or to Black & McDonald and

while used failed in one or more of the following respects:

        a.     Defendant Millerbernd Manufacturing's and/or Valmont Industries' designed

               and/or manufactured the pole or its component parts where it fell and collapsed

               causing personal injuries and damages to Plaintiffs;

        b.     In the alternative to installation failure, and prior to February 23, 2016, Defendant

                Millerbernd Manufacturing and/or Valmont Industries, despite its/their knowledge

               of such failure(s), failed to warn of or give adequate warnings to owners,



                                                  25        Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/21/18 05:58pm SS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 268 of 446




          purchasers, consumers, and reasonable users of the items of the defective and

          unreasonably dangerous conditions of the items;

    c.    In the alternative to installation failure, and prior to February 23, 2016, Defendant

          Millerbernd Manufacturing and/or Valmont Industries failed to adequately test the

          items before and during the design, production, and sale of the items and

          knowingly placed the unreasonably dangerous items into the stream of commerce;

    d.    In the alternative to installation failure, and prior to February 23, 2016, Defendant

          Millerbernd Manufacturing and/or Valmont Industries knowingly sold and

          continued to sell the items to the public when testing would have established that

          such was susceptible to failure and/or would have disclosed the latent defect(s)

          during reasonably foreseeable use;

    e.    In the alternative to installation failure, and prior to February 23, 2016, Defendant

          Millerbernd Manufacturing and/or Valmont Industries failed to recall the items

          for the purpose of making alternative design(s) available for the items and for

          protections of the public for use;

    f.    In the alternative to improper installation and prior to February 23, 2016,

          Defendant(s) Millerbernd Manufacturing and/or Valmont Industries had

          knowledge of and failed to warn or give adequate warnings and/or instructions

          owners, purchasers, consumers, reasonable users of the pole's (or component

          parts') of the existence, availability, and safety benefits of alternative safety

          design(s), in part per K.S.A. § 60-3305; and




                                            26         Clerk oldie District Court, Johnson County Kansas
                                                                                    11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 269 of 446




       g.      In the alternative to improper installation and in other respects unknown to

               Plaintiffs at this time, who reserve their right to amend as discovery remains

               ongoing and for that which may become known or discovered prior to trial.

       79.     As a direct and proximate result of Defendant(s) Millerbernd Manufacturing's

and/or Valmont Industries' breach(es) of its/their warranties of fitness for the unmarked light

pole near Blackbob Road near 131St Street, East, between those light poles marked as

KCPLA2559 and KCPLA22557, respectively, and/or its component parts being used for the

intended purposes, failed thereby causing Plaintiffs' personal injuries and damages.

       80.     As the direct and proximate result of the defect(s) in Defendant(s) Millerbernd

Manufacturing's and/or Valmont Industries' product items, Plaintiffs Mr. Diaz and Minor

Plaintiff Mr. Guzman were injured and sustained the above damages and losses, have suffered

and will continue to suffer pain, have incurred, and will continue to incur in the future

disfigurement, suffering, medical expenses and future medical expenses for treatment, at an

amount that in unknown.

       81.     In the alternative to installation failure, and prior to February 23, 2016, and

pursuant to the distribution of the items, Plaintiffs are reasonably expected to have used the items

as installed as light poles on/near the roadway. To the extent any written or contractual

warranties exist, Plaintiffs claim that he/they were third-party beneficiaries of the same and

reserves the right to further amend as to any specifics. See generally, K.S.A. § 84-2-607.

       WHEREFORE, Plaintiffs pray that this Court will grantjudgment in their favor on Count

VI Defendant(s) Millerbernd Manufacturing's and/or Valmont Industries' Breach of

Warrant(ies) for Fitness and/or for any Breach(es) of Express Warranty and Plaintiffs as Third-

Party Beneficiaries and award such past and future damages that are fair and reasonable, together



                                                 27        Clerk ofthe District Court, Johnson County Kansas
                                                                                        11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 270 of 446




with interest, for an award for the costs of this action, and for all other appropriate and further

relief that the Court deems just and proper after review.

                               COUNT VII — NEGLIGENCE
in the alternative, against Defendants Millerbernd Manufacturing and Valmont Industries

       82.     Plaintiffs herein incorporate by reference each and every averment contained

or implied within the above paragraphs 1-82 as applicable of their First Amended. Petition for

Damages as if fully set out.

       83.    Upon information and belief, and in the alternative to failed installation, at all

times relevant hereto, Plaintiffs understood that reasonable care was taken in operating the

unmarked light pole (and/or the alleged failed component parts) near Blackbob Road near 131st

Street, East, between those light poles marked as KCPLA2559 and KCPLA22557, respectively.

       84.     Upon information and belief, and in the alternative to failed installation,

at all times relevant herein, Defendant Millerbernd Manufacturing and/or Valmont Industries had

a duty to design, manufacture, supply, inspect, test, sell, and/or otherwise distribute products

which were reasonably safe for their intended use so as not to injure or damage those coming

into contact with or nearby the unmarked light pole (and/or the alleged failed component parts)

near Blackbob Road near 131'Street, East, between those light poles marked as KCPLA2559

and KCPLA22557, respectively, and making use of the same in a foreseeable manner.

       85.     Upon information and belief, and in the alternative to failed installation,

at all times relevant herein, notwithstanding the foregoing, and in breach thereof, Defendant

Millerbernd. Manufacturing and/or Valmont Industries, by and through its/their agents, was/were

negligent or careless at the time the unmarked light pole (and/or the alleged failed component

parts) near Blackbob Road near 131' Street, East, between those light poles marked as

KCPLA2559 and KCPLA22557, respectively, was designed, manufactured, sold, distributed,


                                                  28        Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 271 of 446




and/or used as well as at all times up to and including the incident on February 23, 2016 in one

or more of the following respects:

       a.      Defendant Millerbernd Manufacturing's and/or Valmont Industries' designed

               and/or manufactured the pole or its component parts where it fell and collapsed

               causing personal injuries and damages to Plaintiffs;

       b.      In the alternative to installation failure, and prior to February 23, 2016, Defendant

               Millerbernd Manufacturing and/or Valmont Industries, despite its/their knowledge

               of such failure(s), failed to warn of or give adequate warnings to owners,

               purchasers, consumers, and reasonable users of the items of the defective and

               unreasonably dangerous conditions of the items;

       c.      In the alternative to installation failure, and prior to February 23, 2016, Defendant

               Millerbernd Manufacturing and/or Valmont Industries failed to adequately test the

               items before and during the design, production, and sale of the items and

               knowingly placed the unreasonably dangerous items into the stream of commerce;

       d.      In the alternative to installation failure, and prior to February 23, 2016, Defendant

               Millerbernd Manufacturing and/or Valmont Industries knowingly sold and

               continued to sell the items to the public when testing would have established that

               such was susceptible to failure and/or would have disclosed the latent defect(s)

               during reasonably foreseeable use;

       e.      In the alternative to installation failure, and prior to February 23, 2016, Defendant

               Millerbernd Manufacturing and/or Valmont Industries failed to recall the items

               for the purpose of making alternative design(s) available for the items and for

               protections of the public for use;



                                                29        Clerk ofthe District Court, Johnson County Kansas
                                                                                       11/21/18 05:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 272 of 446




       f.      In the alternative to improper installation and prior to February 23, 2016,

               Defendant(s) Millerbernd Manufacturing and/or Valmont Industries had

               knowledge of and failed to warn or give adequate warnings and/or instructions

               owners, purchasers, consumers, reasonable users of the pole's (or component

               parts') of the existence, availability, and safety benefits of alternative safety

               design(s), in part per K.S.A. § 60-3305; and

       g.      In the alternative to improper installation and in other respects unknown to

               Plaintiffs at this time, who reserve their right to amend as discovery remains

               ongoing and for that which may become known or discovered prior to trial.

       86.     As a direct and proximate result of Defendant(s) Millerbernd Manufacturing's

and/or Valmont Industries' negligent acts or omissions concerning the unmarked light pole near

Blackbob Road near 131' Street, East, between those light poles marked as KCPLA2559 and

KCPLA22557,respectively, and/or its component parts being used for the intended purposes,

failed thereby causing Plaintiffs' personal injuries and damages.

       87.     As the direct and proximate result of the defect(s) in Defendant(s) Millerbernd

Manufacturing's and/or Valmont Industries' product items and due to these Defendants'

negligence, Plaintiffs Mr. Diaz and Minor Plaintiff Mr. Guzman were injured and sustained the

above damages and losses, have suffered and will continue to suffer pain, have incurred, and will

continue to incur in the future disfigurement, suffering, medical expenses and future medical

expenses for treatment, at an amount that in unknown.

       WHEREFORE,Plaintiffs pray that this Court will grant judgment in their favor on Count

VII Defendant(s) Millerbernd Manufacturing's and/or Valmont Industries' Negligence and

award such past and future damages that arc fair and reasonable, together with interest, for an



                                                 30         Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 273 of 446




award for the costs of this action, and for all other appropriate and further relief that the Court

deems just and proper after review.



                                         JURY DEMAND

       Pursuant to K.S.A. § 60-238(b)(1), Plaintiffs request trial by jury on all issues so triable.



                                                       Respectfully Submitted,

                                                       DEVKOTA LAW FIRM, LLC

                                                       /s/Lynn Weddle Judkins
                                                        Tarak Alexander Devkota, KS #19767
                                                        Lynn Weddle Judkins,       KS # 20003
                                                       4010 Washington Street, Suite # 350
                                                       Kansas City, Missouri 64111
                                                       (816)842-9100 *(816) 817-1080 - FAX
                                                        attyjudkins@gmail.com
                                                        ATTORNEYS FOR PLAINTIFFS


                        CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Amended Petition
for Damages on November 21, 2018, which the Court should send and serve electronically to all
counsel of record via JIMS notice, including to:

 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816)561-7007 *(816)561-1888 -- FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT KCP&L
 KANSAS CITY POWER & LIGHT COMPANY


                                                       /s/ Lynn Weddle Judkins
                                                       ATTORNEY FOR PLAINTIFFS

                                                  31        Clerk ofthe District Court, Johnson County Kansas
                                                                                         11/21/18 05:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 274 of 446


                                                                                            17CV04848
                                                                                            Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,                        )
JEAN CHAVEZ(GUZMAN)SANCHEZ,                 )
and ADAN GUZMAN,                            )
                                            )
                     Plaintiffs,            )       Case No. 17CV04848
                                            )       Division: 7
       v.                                   )       K.S.A. Chapter 60

KANSAS CITY POWER & LIGHT
COMPANY,et al.,

                      Defendants.           )

                   KANSAS CITY POWER & LIGHT COMPANY'S
            FIRST AMENDED PRELIMINARY WITNESS AND EXHIBIT LIST

       Defendant Kansas City Power & Light Company("KCP&L")submits its First Amended

Preliminary Witness and Exhibit List pursuant to the Court's November 5, 2018 First Amended

Case Management Order.

                                    Preliminary Witness List

       1. Carlos Sanchez Diaz;

       2. Jean Chavez(Guzman) Sanchez;

       3. Adan Guzman;

       4. Kcnyatta Harden;

       5. Jacqueline Franklin;

       6. Olathe Police Officers, including, but not limited to, Officer A. Cerda #10787;

       7. Mike Madrigal, Safety Specialist;

       8. Matthew Kellogg, KCP&L Operations;

       9. Caleb Hambrick, KCP&L Operations;

       10. Chris Kurtz, Senior Director of Transmission and Distribution;


                                                        Clerk ofthe District Court, Johnson County Kansas
                                                1                                    12/03/18 05:11pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 275 of 446




    11. Jeremiah Palmer, KCP&L Dispatch

    12. All individuals who installed or maintained the pole involved in the incident;

    1 3. David Kumke, City of Olathe;

    14. Rusty Hunsaker, City of Olathe;

    15. Chris Clark, City of Olathe;

    16. Rrachelle R. Breckenridge, City of Olathe;

    17. Ryan C. Reeves, MD (Shawnee Mission Medical Center);

    18. Kathryn C. Molly,PA (Shawnee Mission Medical Center);

    19. Bradford McCrary(University of Kansas Physicians);

    20. Douglas Nelson (University of Kansas Physicians);

    21. Ludmila Wilson (University of Kansas Physicians);

    22. Alexandrea Johnson (University of Kansas Physicians);

    23. Ashley W. Bennett (University of Kansas Physicians);

    24. Joel A. Lambotte (University of Kansas Physicians);

    25. Malik Hamid (University of Kansas Physicians);

    26. Stepheny Berry (University of Kansas Physicians);

    27. Kenneth R. Pringle (University of Kansas Physicians);

    28. Michael Tilley (University of Kansas Physicians);

    29. Gary Hinson (University of Kansas Physicians);

    30. Lynn H. Roh (University of Kansas Physicians);

    31. Megan Cassady-Kramer (University of Kansas Physicians);

    32. Brian Everist (University of Kansas Physicians);

    33. Kristen W.Pope, MD (University of Kansas Physicians);



                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                    12/03/18 05:11pm SP
                                             2
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 276 of 446




    34. Eleanor Wilson, CRNA (University of Kansas Hospital);

    35. Madison Thorp, RN (University of Kansas Hospital);

    36. Rebecca Fitzgerald, RN (University of Kansas Hospital);

    37. Dustin Broyles, RN (University of Kansas Hospital);

    38. Janet Dewey, RN (University of Kansas Hospital);

    39. Jonathan King, RN (University of Kansas Hospital);

    40. Thuy-Van Tina Ho, MD (University of Kansas Hospital);

    41. Casey L. Shelley, DO (University of Kansas Hospital);

    42. Caleb Grote (University of Kansas Hospital);

    43. Anne Njoroge, SRNA (University of Kansas Hospital);

    44. Christopher Koo, MD (University of Kansas Hospital);

    45. Lacey Quinn, RN (University of Kansas Hospital);

    46. Kathi Glauner, MD (University of Kansas Hospital);

    47. Jonathan Lindquist, MD (University of Kansas Hospital);

    48. Jonathan C. Burkes, MD (University of Kansas Hospital);

    49. Bradley Barth, MD (University of Kansas Hospital);

    50. Brandy Blakey (University of Kansas Hospital);

    51. Dawn Coleman, RN (University of Kansas Hospital);

    52. Danielle Blakemore, APRN-NP (University of Kansas Hospital);

    53. Abigail Nesbitt, RN (University of Kansas Hospital);

    54. Kelsey Newton, RN (University of Kansas Hospital);

    55. Cheryl Bruner, LMSW (University of Kansas Hospital);

    56. Aleyamma Mathew, RN (University of Kansas Hospital);



                                                       Clerk ofthe District Court, Johnson County Kansas
                                                                                    12/03/18 05:11pm SP
                                           3
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 277 of 446




    57. Reese Fauser, RN (University of Kansas Hospital);

    58. Rachel Rogers (University of Kansas Hospital);

    59. Jason Farrow, MD (University of Kansas Hospital);

    60. Catherine Castleman, RN (University of Kansas Hospital);

    61. Rose E. Cortina, MD (University of Kansas Hospital);

    62. Daylin Rodriguez, MA,LPC RPT (Penuel Counseling);

    63. Kellie Moulin (Johnson County Med-Act);

    64. Troy Burns (Johnson County Med-Act);

    65. Monica Stringfiled (Johnson County Med-Act);

    66. Jagadishwar Devkota, MD (Mount Everest Medical);

    67. Loanna Halcomb (Mount Everest Medical);

    68. Jennifer H. Reintjes, MD (Children's Mercy);

    69. Caulynn Castle (Children's Mercy);

    70. Maria Torres (Children's Mercy);

    71. Peggy Sutton, LPN (Children's Mercy);

    72. Elizabeth Parker, RCP (Children's Mercy);

    73. John M.Rucker, ARRT (Children's Mercy);

    74. Amy Hendricks, LPN (Children's Mercy);

    75. Jamie L. Baker, CPNP (Children's Mercy);

    76. Christine D. Green, MD (Pediatrician);

    77. Terrance W. Carver, MD (Children's Mercy);

    78. Christina M. Twardowski, OD (Children's Mercy);

    79. Jamie L. McDermott, CPNP (Children's Mercy);



                                                    Clerk ofthe District Court, Johnson County Kansas
                                                                                 12/03/18 05:11pm SP
                                             4
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 278 of 446




        80. Authentication witnesses for Black & McDonald inspection records and/or reports;

        81. All expert witnesses identified according to the schedule set out in the Court's
            Amended Case Management Orderl;

        82. All witnesses listed on any witness list submitted by any party;

        83. All individuals identified or disclosed through the discovery process;

        84. All witnesses necessary for impeachment or rebuttal.

        Discovery is ongoing. KCP&L therefore reserves the right to amend this preliminary

witness list.

                                       Preliminary Exhibit List

        1. Kansas Motor Vehicle Accident Report, No. 2016-0002736, dated February 23,2016;

        2. Photographs taken by the Olathe Police Department at the accident scene on February
           23, 2016;

        3. Carlos A. Sanchez-Diaz Certificate of Title for 2002 Mazda Protege, VIN
           #JM1BJ246921487437;

        4. Marriage License of Carlos Sanchez and Jean Chavez, dated January 6, 2017;

        5. Documents pertaining to the purchase and maintenance of the light pole.

        6. All photographs of property damage and alleged injuries sustained by Carlos Sanchez
           Diaz and Adan Guzman provided by Plaintiffs to KCP&L;

        7. Carlos Sanchez EM Specialists PA Invoice, dated November 18, 2016, and
           corresponding affidavit;

        8. Carlos Sanchez Diaz Medical Provider and Medicare Information Fottn;

        9. Carlos A Sanchez Diaz University of Kansas Invoices and corresponding affidavits;

        10. Carlos A Sanchez Diaz University of Kansas Physicians Invoice, dated March 1,
            2016;

        1 1 . Carlos A Sanchez Diaz University of Kansas Physicians Invoice, dated April 1, 2016;


        Given the preliminary nature of this list, KCP&L reserves the right to object to the admissibility
or relevance of any expert testimony that any party might advance in this action.
                                                               Clerk ofthe District Court, Johnson County Kansas
                                                                                            12/03/18 05:11pm SP
                                                     5
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 279 of 446




    12. Carlos A Sanchez Diaz University of Kansas Hospital Radiology Invoice, dated May
        31, 2016;

    13. Carlos A Sanchez Diaz University of Kansas Hospital Invoice, dated March 7, 2016;

    14. Carlos A Sanchez Diaz University of Kansas Hospital Invoice, dated May 1, 2016;

    15. Carlos A Sanchez Diaz University of Kansas Hospital Invoice, dated May 31, 2016;

    16. Carlos A Sanchez Diaz University of Kansas Hospital itemization of hospital or
        professional services, and corresponding affidavits;

    17. Carlos Sanchez Shawnee Mission Medical Center Statement, dated June 14, 2016,
        and corresponding affidavit;

    1 8. Carlos A. Sanchez Diaz medical records from University of Kansas Hospital;

    19. Per uel Counseling, LLC Invoice to Devkota Law Firm (Client Name: Carlos Sanchez
        Diaz), dated October 10, 2016;

    20. Health Insurance Claim Forms prepared by Mount Everest Medical on behalf of
        Carlos Sanchez;

    21. Carlos Sanchez Johnson County Med-Act invoices, medical records, and
        corresponding affidavit;

    22. Carlos Sanchez ECG Full Disclosure, dated February 23, 2016;

    23. Carlos Sanchez Johnson County Med-Act invoices, medical records, and
        corresponding affidavit;

    24. Carlos Sanchez medical records from Mount Everest Medical;

    25. Carlos Sanchez Diaz records from Penuel Counseling, LLC;

    26. Carlos Sanchez medical records for services received from Shawnee Mission Medical
        Center;

    27. Carlos A. Sanchez Diaz medical records for services received from University of
        Kansas Physicians — Orthopedics;

    28. Adan Guzman Johnson County Med-Act invoices, medical records, and
        corresponding affidavit;

    29. Adan Guzman ECG Full Disclosure, dated February 23, 2016;



                                                    Clerk ofthe District Court, Johnson County Kansas
                                                                                 12/03/18 05:11pm SP
                                           6
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 280 of 446




    30. Adan Guzman Children's Mercy School/Work Release, dated March 10m 2016;

    31. Adan Guzman medical records for services received from Children's Mercy Hospital,
        with corresponding affidavit;

    32. Adan Guzman, Jr. Discharge Instruction Records from Children's Mercy Hospital
        and Clinics, Pediatric Care Clinic;

    33. BlueCross and BlueShield of Kansas Explanation of Benefits for Adan Guzman;

    34. Adan Guzman, Jr. BlueCross Blue Shield of Kansas City Health Insurance Card;

    35. Adan Guzman, Jr. Sunflower Health Plan Insurance Card;

    36. Adan Guzman medical records for services received from University of Kansas
        Hospital, and corresponding affidavit;

    37. Adan Guzman medical bill from University of Kansas Hospital, dated June 14, 2016,
       for services received on February 24, 2016, and corresponding affidavit;

    38. University of Kansas Hospital itemization of hospital or professional services for
        Adan Guzman, dated February 23, 2016 through February 24, 2016, and
        corresponding affidavit;

    39. Cardon Outreach letter to Jean Chavez, dated March 7, 2016;

    40. Penuel Counseling, LLC Invoice to Devkota Law Firm (Client Name: Adan
        Guzman), dated October 10, 2016;

    41. Adan Guzman records from Penuel Counseling, LLC;

    42. Adan Guzman medical records from Mount Everest Medical;

    43. Health Insurance Claim Forms prepared by Mount Everest Medical on behalf of Adan
        Guzman;

    44. Johnson County Med-Act bills and records pertaining to Adan Guzman, with affidavit
        dated November 20, 2016;

    45. Johnson County Med-Act Invoice to Guardian of Adan Guzman, dated March 1,
        2016;

    46. Johnson County Med-Act Invoice to Guardian of Adan Guzman, dated April 1, 2016;

    47. Adan Guzman medical bills from Children's Mercy Hospital;



                                                      Clerk ofthe District Court, Johnson County Kansas
                                                                                   12/03/18 05:11pm SP
                                             7
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 281 of 446




    48. Carlos Sanchez Diaz Cardon Outreach Amended Hospital Liens, dated March 17,
        2016;

    49. Adan Guzman Panuel Counseling Notice of Medical/Doctor Lien, dated July 25,
        2016;

    50. All injury photos produced by Plaintiffs in response to KCP&L discovery requests;

    51. All photos of property damages produced by Plaintiffs in response to KCP&L
        discovery requests;

    52. All photographs of the accident scene, pole, vehicle, or any other relevant object;

    53. Adan Guzman Social Security Card;

    54. Allied Towing Service, Inc. invoice, dated February 24, 2016;

    55. Allied Towing Service, Inc. receipt, dated February 26, 2016;

    56. All correspondence, including all attachments thereto, between the City of Olathe (or
        its counsel) and Plaintiffs (or their counsel);

    57. Black & McDonald inspection records and/or reports;

    58. Weather report from the night of February 23, 2016;

    59. Any relevant immigration and citizenship documentation;

    60. All communications between Plaintiffs (or their counsel) and KCP&L (or its
        counsel);

    61. All communications between any party(or its counsel) and KCP&L (or its counsel);

    62. All pleadings and documents filed in this action;

    63. Any documents or things produced by any party during discovery or obtained by
        either party by subpoena;

    64. All transcripts, recordings, and errata sheets of any deposition taken in this action;

    65. All exhibits relied on, used, or referenced during any deposition taken in this action;

    66. All statements, affidavits, or other documents obtained from non-parties by KCP&L
        or any other party in this action;

    67. All exhibits identified by any party and/or any on their exhibit lists;

                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                      12/03/18 05:11pm SP
                                              8
    Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 282 of 446




        68. Where necessary, business records affidavits for all documents listed herein;

        69. All documents produced by any party's expert witnesses in this action2;

        70. Any exhibit necessary for impeachment or rebuttal.

        Discovery is ongoing. KCP&L therefore reserves the right to amend this preliminary

exhibit list.



Dated: December 3, 2018                          Respectfully submitted,

                                                 BERKOWITZ OLIVER LLP

                                                 Is/Nick J. Kurt
                                                 Nick J. Kurt                    KS Bar No. 20225
                                                 Carson M. Hinderks              KS Bar No. 25079
                                                 2600 Grand Boulevard, Suite 1200
                                                 Kansas City, Missouri 64108
                                                 Telephone: (816)561-7007
                                                 Facsimile: (816) 561-1888
                                                 Email        nkurt@berkowitzoliver.com
                                                              chinderks@berkowitzoliver.corn

                                                 Attorneyslbr Defendant Kansas City
                                                 Power & Light Company




2
        Given the preliminary nature of this list, KCP&L reserves the right to object to the admissibility
or relevance of any expert testimony that any party might advance in this action.
                                                               Clerk ofthe District Court, Johnson County Kansas
                                                                                            12/03/18 05:11pm SP
                                                     9
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 283 of 446




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via e-mail this

3rd day of December 2018, on the following:


       Tarak Alexander Devkota
       Lynn Weddle Judkins
       DEVKOTA LAW FIRM,LLC
       4010 Washington Street, Suite 350
       Kansas City, Missouri 64111
       Phone:        (816)842-9100
       Facsimile:    (816) 817-1080
       litigation@devkotalawfirm.com
       attyjudkins@gmail.com

       Attorneysfor Plaintiff



                                                        /s/ Nick J. Kurt
                                                     Attorney for Defendants




                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       12/03/18 05:11pm SP
                                                10
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 284 of 446


                                                                                              17CV04848
                                                                                              Div?


                IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                                CIVIL DEPARTMENT
                             (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and    )
                           )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
                            )
and ADAN GUZMAN,            )
                            )                        Case No.:       17CV04848
      Plaintiffs,           )
                            )
v.                          )                         Division No.: 7(Judge Hauber)
                            )
KANSAS CITY POWER AND       )
LIGHT COMPANY, et al.       )
                            )
      Defendants.           )

                   PLAINTIFFS' MOTION FOR ADDITIONAL TIME TO
                SUPPLEMENT IDENTIFIED WITNESS(ES)AND EXHIBIT(S)
                  WITH INCORPORATED SUPPORTING SUGGESTIONS

             COMES NOW,Lynn Weddle Judkins, of the Devkota Law Firm, L.L.C., counsel for

Plaintiffs to move this Court for an additional sixty (60) days in which to supplement its prior

and subsequent identifications of witness(es) and exhibit(s) due to amending and the

continuation of discovery respectively and outlines the following in support of this request:

                               MOTION FOR ADDITIONAL TIME

        1.       Plaintiffs Carlos Sanchez Diaz and Adan Guzman, through his Next Friend and

Natural Mother, Jean Chavez, filed their Petition for claims arising from an auto accident

on February 23, 2016;

       2.        Pursuant to the parties' First Amended Case Management Order, the parties'

updated witness(es) and exhibit list(s) are due on December 3, 2018;

        3.       Plaintiffs amended their Petition on November 21, 2018, and they're in the


                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       12/03/18 09:05pm SP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 285 of 446




 process of serving the same on the additional defendants;

        4.      Those additional defendants will include witness(es) and document(s) to be

 produced as part ofthe pending discovery in this case, which will require supplementation of the

 previously filed initial witness and exhibit lists filed on or about June 1, 2018;

        5.      No prior continuance requests or extension requests have been sought by

Plaintiffs for any initial witness or exhibit designation(s), and where the trial has been now set

for the week of July 15-19, 2019, Plaintiffs do not expect that such request for an additional sixty

(60)days will be prejudicial to any other party;

        6.      The timeframe sought is solely to supplement the existing identifications already

 made contemporaneously herein and not for any vexatious purpose or for undue delay;

        7.      Based upon the existing deadlines, and noting where the discovery deadline is set

for March 29, 2019, the undersigned asserts that the witness and exhibit list would need to be

supplemented following completion of discovery;

        8.      Based upon the above and for good cause shown, Plaintiffs seeks up to and

including February 1, 2019 to supplement their witness and exhibit lists.

                              BRIEF ARGUMENT WITH SUPPORT

        A.      Request isfor an extension is made prior to expiration ofthe deadline.

        Plaintiffs made this request for additional time prior to the expiration of the Plaintiffs'

 witness and exhibit list deadline. The Court enjoys broad discretion to allow this extension of

time to do so. See generally, K.S.A. § 60-206.

        Plaintiffs have identified their witnesses and exhibits and further supplemented their

second designation subject to this motion for additional time. The parties will not be prejudiced




                                                   2        Clerk ofthe District Court, Johnson County Kansas
                                                                                         12/03/18 09:05pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 286 of 446




by this additional time where discovery remains ongoing and where the cutoff is not until March

29, 2019.

                                        CONCLUSION

       For these reasons and for good cause shown, Plaintiffs respectfully request to name any

witnesses and/or designate exhibits on or by February 1, 2019.

                                                    Respectfully Submitted,

                                                    DEVKOTA LAW FIRM, L.L.C.

                                                   /s/Lynn Weddle Judkins
                                                    Lynn Weddle Judkins,        KS # 20003
                                                   4010 Washington Street, Suite # 350
                                                    Kansas City, Missouri 64111
                                                   (816)842-9100 * (816) 817-1080 - FAX
                                                    attyjudkins@gmail.com
                                                    ATTORNEYS FOR PLAINTIFFS


                       CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Motion for
Additional Time to Identify Witnesses and Exhibits via the Court's JIMS Notice Network on
December 3, 2018, which the Court should send and serve electronically to all counsel of record
via JIMS notice, including to:

 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007 *(816) 561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY




                                                   /s/ Lynn Weddle Judkins
                                                   ATTORNEY FOR PLAINTIFFS

                                               3        Clerk ofthe District Court, Johnson County Kansas
                                                                                      12/03/18 09:05pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 287 of 446


                                                                                              17CV04848
                                                                                              Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and   )
                           )
JEAN CHAVEZ(GUZMAN)SANCHEZ,)
                           )
and ADAN GUZMAN,           )
                           )                         Case No.:        17CV04848
      Plaintiffs,

v.                                                   Division No.: 7(Judge Hauber)

KANSAS CITY POWER AND
LIGHT COMPANY, et al.

       Defendants.

                 PLAINTIFFS'SECOND WITNESS AND EXHIBIT LIST

       Plaintiffs, through counsel with the Devkota Law Firm, L.L.C., identifies the following as

their initial witness and exhibit list. Where discovery and treatment remains ongoing, Plaintiffs

reserve the right to amend and/or supplement this list as necessary and incorporate their Motion

for Additional Time herein.

PROPOSED WITNESS(ES)
                   :

        1.     Plaintiff Carlos Sanchez Diaz
               16790 West 127th Street, Apt. H
               Olathe, KS 66062


       2.      Plaintiff Jean Chavez and Next Friend for Minor Plaintiff Adan Guzman
               16790 West 127th Street, Apt. H
               Olathe, KS 66062


       3.      Minor Plaintiff Adan Guzman, Jr.
               16790 West 127th Street, Apt. H
               Olathe, KS 66062


                                                          Clerk ofthe District Court., Johnson County Kansas
                                                                                         12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 288 of 446




    4.   Adan Guzman
         Updated Address Unknown


    5.   Police Officer A. Cerda, Badge #10787
         Reviewing Police Officer, Badge #10617
         Investigating Officers
         Photographing Officers
         Traffic Division personnel
         Public Safety personnel
         City of Olathe Police Department
         501 East Highway 56
         Olathe, KS 66061



    6.   Jacqueline Franklin
         6403 Manchester Avenue, Apt. D
         Kansas City, MO 64133



    7.    Kenyatta Harden
          2212 Cleveland Avenue
          Kansas City, MO 64127


    8.    Corporate Representative for Allied Towing Company
          15485 South Highway 169
          Olathe, KS 66062



    9.    Corporate Representative(s) for Kansas City Power & Light Company, including
          but not limited to
          Matthew Kellogg, operations
          Caleb Hambrick, operations
          Chris Kurtz, transmission/distribution
          Jeremiah Palmer, dispatch
          Investigations Team
          Site inspection personnel
          Engineering personnel
          1200 Main Street
          Kansas City, MO 64105




                                         2        Clerk ofthe District Court, Johnson County Kansas
                                                                                12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 289 of 446




    10.    Installation and/or maintenance personnel for KCPLA2556, KCPLA2557 &
           KCPLA2559
           1200 Main Street
           Kansas City, MO 64105



    1 1.   Representative(s)
           Great Plains Energy Incorporated
           Great Plains Energy Services Incorporated
           1200 Main Street
           Kansas City, MO 64105



    12.    Rachelle R. Breckenridge
           Chris Clark
           Rusty Hunsaker
           David Kumke
           Site inspectors
           Investigation Team
           Public Works personnel
           Public Safety personnel
           City of Olathe, Kansas
           100 East Santa Fe Street
           Olathe, KS 66061-3409



    13.    Med-Act #1154 personnel
           Med-Act #1143 personnel
           Monica Stringfield — EMT Paramedic
           Kellie Moulin — EMT Paramedic
           Noah Hoelscher — EMT Paramedic
           Troy Bruns — EMT Paramedic
           Johnson County Med-Act
           1 1811 South Sunset Drive
           Olathe, KS 66061


    14.    Jaime L. McDermott Baker, APRN,R.N., CPNP
           Children's Mercy Hospital
           3101 Broadway Boulevard
           Kansas City, MO 64111




                                          3        Clerk ofthe District Court, Johnson County Kansas
                                                                                 12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 290 of 446




    15.    Bradley Barth, M.D.
           University of Kansas Hospital
           3091 Rainbow Boulevard
           Kansas City, KS 66160



    16.    Ashley W. Bennett, M.D.
           University of Kansas Hospital
           3091 Rainbow Boulevard
           Kansas City, KS 66160



    17.    Stepheny Berry, M.D. FACS
           University of Kansas Hospital
           3091 Rainbow Boulevard
           Kansas City, KS 66160



    1 8.   Purchase personnel
           Installation personnel
           Testing/quality control personnel
           Inspection personnel
           Supervisory/Maintenance personnel
           Site personnel
           Black & McDonald, Inc.
           6001 Front Street
           Kansas City, MO 64120



    19.    Danielle Blakemore, APRN-NP
           University of Kansas Hospital
           3091 Rainbow Boulevard
           Kansas City, KS 66160



    20.    Cheryl Bruner, LMSW
           University of Kansas Hospital
           3091 Rainbow Boulevard
           Kansas City, KS 66160




                                           4   Clerk ofthe District Court, Johnson County Kansas
                                                                            12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 291 of 446




    21.   Terrance W. Carver, Jr., M.D.
          Children's Mercy Hospital
          2401 Gillham Road
          Kansas City, MO 64108



    22.   Meghan Cassady-Kramer, DPT
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    23.   Certain nursing personnel
          Children's Mercy Hospital
          3101Broadway Boulevard
          Kansas City, MO 64111



    24.   Rose E. Cortina, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    25.   Jag Devkota, M.D.
          Mount Everest Medical, LLC
          Office Closed



    26.   Brian M. Everist, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    27.   Jason Farrow, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



                                          5   Clerk ofthe District Court, Johnson County Kansas
                                                                           12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 292 of 446




    28.   Kathi Glauner, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    29.   Elisha R. Gray
          Children's Mercy Hospital
          3101 Broadway Boulevard
          Kansas City, MO 64111



    30.   Christine M. Green, FAAP, M.D.
          Meritas Health
          2700 Clay Edwards Drive, #400
          Kansas City, MO 64116


    31.   Stewart Grote, D.O.
          United Medical Logistics, LLC
          6025 Metcalf Lane, Suite # 100
          Overland Park, KS 66202



    32.   Caleb Grote, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    33.   Malik A. Hamid, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    34.   Gary Hinson, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



                                           6   Clerk ofthe District Court, Johnson County Kansas
                                                                            12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 293 of 446




    35.   Pamela R. Hite, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    36.   Alexandrea Johnson, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    37.   Records and treating representative(s)
          Johnson County Health Partnership
          8600 West 95th Street
          Overland Park, KS 66212



    38.   Christopher Koo, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


    39.   Tim Krehbiel, M.E.
          1000 North Clayview Drive
          Liberty, MO 64068


    40.   Joel A. Lambotte, PA
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


    41.   Jonathan Lindquist, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160




                                          7        Clerk ofthe District Court, Johnson County Kansas
                                                                                12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 294 of 446




    42.   J. Marp, RN
          Children's Mercy Hospital
          BC Pediatric Care Clinic — Green
          3101 Broadway Boulevard — Third. Floor
          Kansas City, MO 64111


    43.   Bradford S. McCrary, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


    44.   Records representative/treater
          Midwest Orthopedic Group, PA
          8800 West 75th Street, Suite # 350
          Shawnee Mission, KS 66204



    45.   Douglas Nelson, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    46.   Kelsey Newton, RN BSN — Trauma Nurse Care Manager
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    47.   Anne Njoroge, SRNA
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    48.   Kenneth R. Pringle, ATC
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



                                           8       Clerk ofthe District Court, Johnson County Kansas
                                                                                 12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 295 of 446




    49.   Kristen Pope, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


    50.   Lacey Quinn, RN
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    51.   Ryan C. Reeves, M.D.
          Kathryn C. Molly, P.A.
          Shawnee Mission Medical Center
          9100 West 74th Street
          Shawnee Mission, KS 66204



    52.   Jennifer H. Reintjes, FAAP, M.D.
          Children's Mercy Hospital
          3102Broadway Boulevard
          Kansas City, MO 64111



    53.   Daylin Rodriguez, MA,LPC, RPT
          Penuel Counseling, LLC
          Westowne Office Park
          1 170 West Kansas Avenue, Building 10
          Liberty, MO 64068



    54.   Rachel Rogers
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


    55.   Lynn H. Roh, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160


                                          9       Clerk ofthe District Court, Johnson County Kansas
                                                                                12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 296 of 446




    56.   Irene Sanchez


    57.   Casey L. Shelley, D.O.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    58.   Jason F. Tobler, M.D.
          Children's Mercy Hospital
          3101 Broadway Boulevard
          Kansas City, MO 64111



    59.   Michael B. Tilley, M.D.
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    60.   Christina M. Twardowski, D.O.
          Children's Mercy Hospital
          3101 Broadway Boulevard
          Kansas City, MO 64111



    61.   Certain nursing personnel
          University of Kansas Hospital
          3091 Rainbow Boulevard
          Kansas City, KS 66160



    62.   Patricia A. Wallace, M.D.
          Children's Mercy Hospital (formerly with)
          BC Pediatric Care Clinic — Green
          3101Broadway Boulevard — Third Floor
          Kansas City, MO 64111




                                          10     Clerk ofthe District Court, Johnson County Kansas
                                                                              12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 297 of 446




    63.    William Weatherford, M.D.
           410 Woodfield Drive
           Tonganoxie, KS 66086


    64.    Ludmila Wilson
           Eleanor Wilson, CRNA
           University of Kansas Hospital
           3091 Rainbow Boulevard
           Kansas City, KS 66160


    65.    Additional treaters and counselors found within records produced to date and
           supplemented.


    66.    Additional fact witnesses identified through discovery.


    67.    Additional foundational and damage witnesses as necessary.


    68.    Personnel from installation and/or maintenance company agents of KCP&L.


    69.    Personnel/agents from manufacturer(s): Millerbernd Manufacturing Company and
           Valmont Industries, Inc.



PROPOSED EXHIBITS:

    1.     Pleadings
    2.     Answers to Interrogatories
    3.     Documents produced in response to discovery
    4.     Documents used in deposition
    5.     Depositions of any party or witness
    6.     Police Report and supplement
    7.     Photo(s) of cars involved in accident
    8.     Photo(s)from Olathe Police Department
    9.     Photo(s) of injuries, damage claims.
    10.    Google Earth or other photos of accident scene/intersection
    1 1.   Investigative files of City of Olathe
    12.    Investigative files of Olathe Police Department
    13.    Investigative files of KCP&L
    14.    Investigative files of Black & McDonald


                                           11        Clerk ofthe District Court, Johnson County Kansas
                                                                                  12/03/18 10:55pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 298 of 446




    15.   Inspection reports concerning KCPLA2556, KCPLA2557 & KCPLA2559
    16.   Failure complaints to City of Olathe
    17.   Repair invoice for Plaintiff's car, including all repair estimates and payment(s) for
          property damage
    18.   Business records, receipts, and bills from Allied Towing
    19.   All documents from Allied Towing regarding Plaintiff's car
    20.   Demonstrative representations regarding accident and/or failure as necessary
    21.   All treaters' medical bills with affidavit
    22.   EMS Reports from Med-Act for treatment
    23.   Children's Mercy medical records, test results, and billing records
    24.   Daylin Rodriguez/Penuel Counseling, LLC's medical records, reports, and bills
    25.   Johnson County Med-Act medical records, surgical notes, therapy notes, findings,
          and bills
    26.   Johnson County Health Partnership medical records, notes, therapy notes,
          findings, and bills
    27.   Midwest Orthopedic Group,PA (Midwest Orthopedics) medical records, surgical
          and/or therapy notes, therapy notes, findings, and bills
    28.   Meritas Health medical records, surgical notes, therapy notes, findings, and bills
    29.   Mount Everest Medical records, doctor's notes, and treatment log(s)
    30.   Mount Everest Medical billing records
    31.   Shawnee Mission Medical Center medical records, surgical notes, therapy notes,
          records, findings, and bills
    32.   X-rays, MRIs, and/or any test results from any treater
    33.   United Medical Logistics, LLC's medical records and bills with affidavits
    34.   University of Kansas Hospital medical records, surgical and/or therapy notes,
          reports, and findings
    35.   University of Kansas Hospital billing records for all treatment
    36.   University of Kansas - Orthopedics medical and billing records for all treatment
    37.   University of Kansas Emergency Physicians medical records, notes, and reports
    38.   University of Kansas Emergency Physicians billing records
    39.    All counseling records and bills
    40.    All educational counseling records
    41.    All demonstrative and/or 3-D models and/or exhibits necessary concerning
          claims, causation, and damages.
    42.    All documents showing ownership of Plaintiff's car at issue in case
    43.    All documents pertaining to the purchase, installation, inspection, sign off, and
           maintenance of the light pole at issue
    44.    All photographs showing the scene, the pole at issue, the failure, damages related
           to the pole falling, and any other photographs relevant to the claims, damages, etc.
    45.    All correspondence/communications between KCP&L and the City of Olathe
    46.    All documents between KCP&L and Black & McDonald regarding the light pole
    47.    All documents between Black & McDonald and the City of Olathe regarding the
           light pole
    48.    All documents regarding testing, purchase, approval, installation, inspection,
           and/or maintenance of the light pole
    49.    All documents between any party in this case and any other party

                                            12       Clerk ofthe District Court, Johnson County Kansas
                                                                                  12/03/18 10:55pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 299 of 446




       50.     All documents regarding installation guidelines, regulations, and/or requirements
               for the light pole
       51.     All engineering documents regarding the manufacture of, testing of, approval of,
               and installation of the light pole
       52.     Expert(s) files with reserved objections dependent upon designations
       53.     All documents produced in response to any subpoena
       54.     All deposition transcripts and deposition exhibits
       55.     All exhibits/documents necessary to prove damages
       56.     All exhibits/documents necessary for foundation
       57.     All exhibits/documents necessary for impeachment and/or rebuttal; and
       58.     All exhibits/documents designated in final pre-trial order.

       Plaintiffs reserve their rights to amend or supplement this exhibit list based upon ongoing
discovery and subject to Plaintiffs' pending Motion for Additional Time to identify witness(es)
and/or exhibit(s).


                                                     Respectfully submitted,

                                                     DEVKOTA LAW FIRM, L.L.C.


                                                     /s/Lynn Weddle Judkins
                                                      Lynn Weddle Judkins,        KS # 20003
                                                      Tarak Devkota               KS # 19767
                                                     4010 Washington Street, Suite # 350
                                                      Kansas City, Missouri 64111
                                                     (816) 842-9100 * (816) 817-1080 - FAX
                                                      attyjudkins@gmail.com
                                                      ATTORNEYS FOR PLAINTIFFS




                                                13        Clerk ofthe District Court, Johnson County Kansas
                                                                                       12/03/18 10:55pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 300 of 446




                       CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Second Witness

and Exhibit List via eFlex on December 3, 2018, which the Court should send and serve

electronically to all counsel of record via eFlex notice, subject to the companion Motion for

Additional Time, including to:


 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007 *(816)561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY




                                                     /s/ Lynn Weddle Judkins
                                                     ATTORNEY FOR PLAINTIFFS




                                                14        Clerk ofthe District Court, Johnson County Kansas
                                                                                       12/03/18 10:55pm SP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 301 of 446


                                                                                                17CV04848
                                                                                                Div?


               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                            CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,
JEAN CHAVEZ(GUZMAN)SANCHEZ,
and ADAN GUZMAN,                                        Case No. 17CV04848
                                                        Division: 7
                          Plaintiffs,                   K.S.A. Chapter 60

        v.

KANSAS CITY POWER & LIGHT
COMPANY,et al.,

                          Defendants.

              ANSWER OF KANSAS CITY POWER & LIGHT COMPANY TO
                   FIRST AMENDED PETITION FOR DAMAGES

        Defendant Kansas City Power & Light Company("KCP&L")hereby submits its Answer

to Plaintiffs' First Amended Petition for Damages("Amended Petition").

                             PARTIES,JURISDICTION,AND VENUE

         1.        KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 1 and, therefore, denies them.

        2.         KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 2 and, therefore, denies them.

        3.         KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 3 and, therefore, denies them.

        4.         KCP&L admits the allegations in Paragraph 4.

        5.         KCP&L admits that it performs the services alleged by Plaintiffs in Paragraph 5.

        6.         Paragraph 6 states a legal conclusion to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 6. Answering




02280098.DOCX;-2                                            Clerk ofthe District Court, Johnson County Kansas
                                                                                         12/21/18 04:36pm IM
   Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 302 of 446




further, KCP&L states that the phrase "at all times" is vague and undefined and, therefore, it also

 denies the allegations in Paragraph 6 for that reason.

         7.         KCP&L admits that Great Plains Energy Services Incorporated ("GPESI") is a

 Missouri corporation and its Kansas resident agent is Corporation Service Company,2900 SW

 Wanamaker Drive, Suite 204, Topeka, Kansas 66614. KCP&L further admits that GPESI, CLS

 d.b.a. Black and McDonald, and Black and McDonald entered into Master Service Agreements,

 an Alliance Agreement, and various statements of work concerning street light repair,

 maintenance, and construction services. The provisions of those agreements speak for

 themselves. Those agreements allowed affiliates, like KCP&L,to contract for negotiated

 services, through a separate purchase order, under the terms of the applicable Master Service

 Agreement and associated documents. KCP&L denies the remaining allegations in Paragraph 7,

 as written.

         8.         KCP&L admits that, on February 23, 2016, Great Plains Energy Incorporated

("GPEI") was a Missouri corporation and that its Kansas resident agent is Corporation Service

 Company, 2900 SW Wanamaker Drive, Suite 204, Topeka, Kansas 66614. KCP&L denies the

 remaining allegations in Paragraph 8.

         9.         KCP&L admits that GPESI, CLS d.b.a. Black and McDonald, and Black and.

 McDonald entered into Master Service Agreements, an Alliance Agreement, and various

 statements of work concerning street light repair, maintenance, and construction services. The

 provisions of those agreements speak for themselves. Those agreements allowed affiliates, like

 KCP&L,to contract for negotiated services, through a separate purchase order, under the terms

 of the applicable Master Service Agreement and associated documents. KCP&L is without




 02280098.DOCX;-2                                  2       Clerk ofthe District Court, Johnson County Kansas
                                                                                        12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 303 of 446




knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 9 and, therefore, denies them.

          10.      KCP&L admits that GPESI and Black and McDonald entered into Master Service

Agreements, an Alliance Agreement, and various statements of work concerning street light

repair, maintenance, and construction services. The provisions of those agreements speak for

themselves. Those agreements allowed affiliates, like KCP&L,to contract for negotiated

services, through a separate purchase order, under the terms of the applicable Master Service

Agreement and associated documents. KCP&L is without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 10 and, therefore, denies

them.

          11.      KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 11 and, therefore, denies them.

          12.      KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 12 and, therefore, denies them.

          13.      KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 13 and, therefore, denies them

          14.      The allegations in Paragraph 14 are vague and confusing because the acts

attributed to KCP&L are stated in the disjunctive. Accordingly, KCP&L states that it is without

knowledge or information sufficient to form a belief as to the truth of the allegations—as

written    in Paragraph 14 and, therefore, denies them. Answering further, KCP&L denies that it

failed to meet any applicable standard of care.




02280098.DOCX;-2                                   3        Clerk ofthe District Court Johnson County Kansas
                                                                                        12/21/18 04:36pm IM
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 304 of 446




         15.       Paragraph 15 states a legal conclusion to which no answer is required. To the

extent that it requires an answer, KCP&L admits that, as pleaded by Plaintiffs in Paragraph 15,

jurisdiction over KCP&L in this Kansas district court is proper.

         16.       Paragraph 16 states a legal conclusion to which no answer is required. To the

extent that it requires an answer, KCP&L admits that, as pleaded by Plaintiffs in Paragraph 16,

venue in this Kansas district court is proper.

                   ADDITIONAL FACTS COMMON TO ALL ALLEGATIONS

         17.       KCP&L admits that it is authorized to conduct business in Kansas and generates,

transmits, and sells electric power in and around Kansas City, which include Johnson County,

Kansas. KCP&L further admits that GPESI may enter contracts that allow subsidiaries and

affiliates to procure services and merchandise and that GPEI used to be the holding company of

KCP&L and non-party KCP&L Greater Missouri Operations Company. The remaining

allegations in Paragraph 17 are directed toward entities other than KCP&L and, for that reason,

KCP&L states that it is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 17 and, therefore, denies them.

         1 8.      KCP&L admits that Plaintiffs' claims purport to arise from an incident that

occurred at approximately 9:36 p.m. on February 23, 2016, in Olathe, Kansas.

         19.       KCP&L admits the allegations in Paragraph 19.

        20.        KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 20 and, therefore, denies them.

        21.        KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 21 and, therefore, denies them.

        22.        KCP&L denies the allegations in Paragraph 22.



02280098.DOCX;-2                                   4        Clerk ofthe District Court, Johnson County Kansas
                                                                                         12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 305 of 446




        23.        KCP&L denies the allegations in Paragraph 23.

        24.        KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 24 and, therefore, denies them.

        25.        KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 25 and, therefore, denies them.

        26.        KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 26 and, therefore, denies them. Answering

further, KCP&L states that the phrase "at that time" is vague and undefined and, therefore, it also

denies the allegations in Paragraph 26 for that reason.

        27.        KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 27 and, therefore, denies them.

        28.        KCP&L admits that it believes that the pole referenced in Paragraph 28 was

installed in or around 1991. KCP&L is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 28 and, therefore,

denies them.

        29.        KCP&L denies that Mr. Diaz was injured as a direct and proximate result of its

acts and omissions. Answering further, KCP&L denies that it failed to meet any applicable

standard of care. KCP&L is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 29 concerning the injuries Mr. Diaz allegedly

incurred and, therefore, denies them.

        30.        KCP&L denies that Mr. Diaz has suffered damages as a direct and proximate

result of its acts and omissions. Answering further, KCP&L denies that it failed to meet any

applicable standard of care. KCP&L is without knowledge or information sufficient to form a



02280098.DOCX;-2                                   5        Clerk ofthe District Court, Johnson County Kansas
                                                                                         12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 306 of 446




belief as to the truth of the allegations contained in Paragraph 30 concerning the damages Mr.

Diaz allegedly incurred and, therefore, denies them.

         31.       KCP&L denies that Mr. Diaz has suffered damages or was injured as a direct and

proximate result of its acts and omissions. Answering further, KCP&L denies that it failed to

meet any applicable standard of care. KCP&L is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in Paragraph 31 and, therefore, denies

them.

         32.       KCP&L denies that Mr. Guzman was injured as a direct and proximate result of

its acts and omissions. Answering further, KCP&L denies that it failed to meet any applicable

standard of care. KCP&L is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 32 concerning the injuries allegedly suffered

by Mr. Guzman and, therefore, denies them.

        33.        KCP&L denies that Mr. Guzman has suffered damages or was injured as a direct

and proximate result of its acts and omissions. Answering further, KCP&L denies that it failed

to meet any applicable standard of care. KCP&L is without knowledge or information sufficient

to form a belief as to the truth of the allegations contained in Paragraph 33 and, therefore, denies

them.

                            ANSWER TO COUNT I — NEGLIGENCE
                        Against KCP&L,GPEI, GPESI, and/or John Doe C

        34.        KCP&L incorporates its responses to Paragraphs 1 through 33 above as its

response to Paragraph 34.

        35.        KCP&L admits that, on February 23, 2016, it owned the pole referenced in

Paragraph 35. The remaining allegations in Paragraph 35 are vague and confusing because the

acts attributed to KCP&L arc stated in the disjunctive. Accordingly, KCP&L states that it is

02280098.DOCX;-2                                  6        Clerk ofthe District Court, Johnson County Kansas
                                                                                        12/21/18 0436pin IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 307 of 446




without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations—as written—in Paragraph 35 and, therefore, denies them. Answering further,

KCP&L denies that it failed to meet any applicable standard of care.

        36.        KCP&L denies that GPEI or GPESI owned,installed, operated, inspected and/or

maintained the pole referenced in Paragraph 36. KCP&L is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 36 and,

therefore, denies them. Answering further, KCP&L denies that it failed to meet any applicable

standard of care.

        37.        Paragraph 37 states an alleged legal duty to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 37 that are directed

to it. Answering further, KCP&L denies that it failed to meet any applicable standard of care.

        38.        Paragraph 38 states an alleged legal duty to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 38 that are directed

to it. Answering further, KCP&L denies that it failed to meet any applicable standard of care.

        39.        KCP&L denies the allegations in Paragraph 39. Answering further, KCP&L

denies that it failed to meet any applicable standard of care.

        40.        KCP&L denies the allegations in Paragraph 40.

        41.        KCP&L denies that Mr. Diaz or Mr. Guzman were injured or damaged as a direct

and proximate result of its acts and omissions. Answering further, KCP&L denies that it failed

to meet any applicable standard of care.

        42.        KCP&L denies that Mr. Diaz suffered damages as a direct and proximate result of

its acts and omissions. Answering further, KCP&L denies that it failed to meet any applicable

standard of care.



02280098.DOCX;-2                                    7        Clerk ofthe District Court, Johnson County Kansas
                                                                                          12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 308 of 446




        43.        KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 43 and, therefore, denies them.

        44.        KCP&L denies that Mr. Diaz or Mr. Guzman were injured as a direct and

proximate result of its acts and omissions. Answering further, KCP&L denies that it failed to

meet any applicable standard of care.

        45.        KCP&L denies that Mr. Diaz or Mr. Guzman were injured as a direct and

proximate result of its acts and omissions. Answering further, KCP&L denies that it failed to

meet any applicable standard of care.

                             ANSWER TO COUNT II — NEGLIGENCE
                   Against Defendants CSL,Black & McDonald, and/or John Doe C

        46.        KCP&L incorporates its responses to Paragraphs 1 through 45 above as its

response to Paragraph 46.

        47.        KCP&L admits that, on February 23, 2016, it owned the pole referenced in

Paragraph 47 and that CLS and/or Black & McDonald inspected and/or maintained it. KCP&L

is without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 47 and, therefore, denies them.

        48.        Paragraph 48 is not directed at KCP&L. Paragraph 48 also states an alleged legal

duty to which no answer is required. To the extent that it requires an answer, KCP&L is without

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 48 and, therefore, denies them.

        49.        Paragraph 49 is not directed at KCP&L. Paragraph 48 also states an alleged legal

duty to which no answer is required. To the extent that it requires an answer, KCP&L is without

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 49 and, therefore, denies them.

02280098,DOCX;-2                                   8        Clerk ofthe District Court, Johnson County Kansas
                                                                                         12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 309 of 446




        50.        Paragraph 50 is not directed at KCP&L. To the extent that it requires an answer,

KCP&L is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 50 and, therefore, denies them.

        51.        Paragraph 51 is not directed at KCP&L. Paragraph 51 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 51 and, therefore, denies them.

        52.        Paragraph 52 is not directed at KCP&L. Paragraph 52 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 52 and, therefore, denies them.

        53.        Paragraph 53 is not directed at KCP&L. Paragraph 53 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 52 and, therefore, denies them.

        54.        KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 54 and, therefore, denies them.

        55.        Paragraph 55 is not directed at KCP&L. Paragraph 53 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 55 and, therefore, denies them.

        56.        Paragraph 56 is not directed at KCP&L. Paragraph 56 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is



02280098.DOCX;-2                                   9        Clerk ofthe District Court, Johnson County Kansas
                                                                                         12/21/18 04:36pin IM
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 310 of 446




without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 56 and, therefore, denies them.

                         ANSWER TO COUNT III - RESIPSA LOOUITOR
                                  Against all Defendants

         57.       KCP&L incorporates its responses to Paragraphs 1 through 56 above as its

response to Paragraph 57.

         58.       KCP&L admits that, on February 23, 2016, it owned the pole referenced in

Paragraph 58. The remaining allegations in Paragraph 58 are vague and confusing because the

acts attributed to KCP&L are stated in the disjunctive and may constitute legal conclusions.

Accordingly, KCP&L states that it is without knowledge or information sufficient to form a

belief as to the truth of the allegations—as written—in Paragraph 58 and, therefore, denies them.

Answering further, KCP&L denies that it failed to meet any applicable standard of care.

         59.       Paragraph 59 states a legal conclusion to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 59 that are directed

to it.

         60.       Paragraph 60 states a legal conclusion to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 60 that are directed

to it.

         61.       KCP&L denies the allegations in Paragraph 61 that are directed to it.

         62.       KCP&L denies the allegations in Paragraph 37 that are directed to it.

                             COUNT IV — STRICT LIABILITY
in the alternative, against Defendants Millerbernd Manufacturing and Valmont Industries
       and KCP&L,GPEL & GPESI, CLS,Black & McDonald, and/or John Doe C

         63.       KCP&L incorporates its responses to Paragraphs 1 through 62 above as its

response to Paragraph 63.

02280098.DOCX;-2                                   10        Clerk ofthe District Court, Johnson County Kansas
                                                                                          12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 311 of 446




         64.       KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 64 and, therefore, denies them.

         65.       KCP&L admits the allegations in Paragraph 65.

         66.       Paragraph 66 is not directed at KCP&L. Paragraph 66 also states an alleged legal

duty to which no answer is required. To the extent that it requires an answer, KCP&L is without

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 66 and, therefore, denies them.

         67.       Paragraph 67 is not directed at KCP&L. Paragraph 67 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 67 and, therefore, denies them.

         68.       Paragraph 68 is not directed at KCP&L. Paragraph 68 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 68 and, therefore, denies them.

         69.       Paragraph 69 is not directed at KCP&L. Paragraph 69 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 69 and, therefore, denies them.

         70.       Paragraph 70 states a legal conclusion to which no answer is required. To the

extent that it requires an answer, KCP&L denies the allegations in Paragraph 70 that are directed

to it.

             ANSWER TO COUNT V — BREACH OF IMPLIED WARRANTY
in the alternative, against Defendants Millerbernd Manufacturing and Valmont Industries

02280098.DOCX;-2                                   11       Clerk ofthe District Court, Johnson County Kansas
                                                                                         12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 312 of 446




        71.        KCP&L incorporates its responses to Paragraphs 1 through 70 above as its

response to Paragraph 71.

        72.        Paragraph 72 is not directed at KCP&L. Paragraph 72 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 72 and, therefore, denies them.

        73.        Paragraph 73 is not directed at KCP&L. Paragraph 73 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 73 and, therefore, denies them.

        74.        Paragraph 74 is not directed at KCP&L. Paragraph 74 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 74 and, therefore, denies them.

        75.        Paragraph 75 is not directed at KCP&L. Paragraph 75 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 75 and, therefore, denies them.

     ANSWER TO COUNT VI — BREACH OF IMPLIED WARRANTY OF FITNESS
              AND BREACH OF EXPRESS WARRANTY AS APPLICABLE
in the alternative, against Defendants Millerbernd Manufacturing and Valmont Industries

        76.        KCP&L incorporates its responses to Paragraphs 1 through 75 above as its

response to Paragraph 76.




02280098.DOCX;-2                                   12       Clerk ofthe District Court, Johnson County Kansas
                                                                                         12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 313 of 446




       77.         Paragraph 77 is not directed at KCP&L. Paragraph 77 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 77 and, therefore, denies them.

       78.         Paragraph 78 is not directed at KCP&L. Paragraph 78 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 78 and, therefore, denies them.

        79.        Paragraph 79 is not directed at KCP&L. Paragraph 79 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 79 and, therefore, denies them.

        80.        Paragraph 80 is not directed at KCP&L. Paragraph 80 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 80 and, therefore, denies them.

        81.        Paragraph 81 is not directed at KCP&L. Paragraph 81 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 81 and, therefore, denies them.

                         ANSWER TO COUNT VII — NEGLIGENCE
 in the alternative, against Defendants Millerbernd Manufacturing and Valmont Industries

        82.        KCP&L incorporates its responses to Paragraphs 1 through 81 above as its

response to Paragraph 82.

02280098.DOCX;-2                                   13        Clerk ofthe District Court, Johnson County Kansas
                                                                                          12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 314 of 446




        83.        KCP&L is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 83 and, therefore, denies them.

        84.        Paragraph 84 is not directed at KCP&L. Paragraph 84 also states an alleged legal

duty to which no answer is required. To the extent that it requires an answer, KCP&L is without

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 84 and, therefore, denies them.

        85.        Paragraph 85 is not directed at KCP&L. Paragraph 85 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 85 and, therefore, denies them.

        86.        Paragraph 86 is not directed at KCP&L. Paragraph 86 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 86 and, therefore, denies them.

        87.        Paragraph 87 is not directed at KCP&L. Paragraph 87 also states a legal

conclusion to which no answer is required. To the extent that it requires an answer, KCP&L is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 87 and, therefore, denies them.

                                         GENERAL DENIAL

        KCP&L hereby denies each and every allegation of Plaintiffs' Amended Petition not

admitted specifically herein.




02280098,DOCX;-2                                   14       Clerk ofthe District Court, Johnson County Kansas
                                                                                         12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 315 of 446




                                     AFFIRMATIVE DEFENSES

        Without waiving and in the alternative to all other defenses and denials set out herein,

KCP&L states:

        1.         Plaintiffs' Amended Petition fails to state any claim or cause of action on which

the Court can grant relief against KCP&L.

        2.         Plaintiffs' alleged injuries and damages are the result ofindependent,

unforeseeable, superseding, and/or intervening causes unrelated to any conduct of KCP&L.

        3.         Plaintiffs' alleged injuries were not proximately caused by any act or omission of

KCP&L.

        4.         Any alleged injuries or damages suffered by Plaintiffs were caused solely by acts

of others independent of KCP&L,including unforeseeable intervening or superseding acts,

which bar any recovery against KCP&L.

        5.         KCP&L's liability, if any, on Plaintiffs' claims sounding in negligence should be

restricted to its appropriate share of liability (which is denied) in accordance with principles of

comparative negligence and proportionate fault under K.S.A. § 60-258a. Plaintiffs' recoverable

damages, if any, must be reduced by the percentage of fault attributable to Plaintiffs or other

persons or entities associated with them. Plaintiffs' claims should not result in any liability to

KCP&L in the event Plaintiffs are found to be 50% or more at fault on that claim.

        6.         The trier of fact, under K.S.A. § 60-258a, must compare the fault of Plaintiffs

with the alleged fault and/or negligence of each party to this action and the alleged occurrence,

including that of persons not formally joined in the lawsuit, those who cannot be held legally

responsible for their proportionate fault, or any party to the lawsuit that might settle Plaintiffs'

claims against it pretrial.



02280098.DOCX;-2                                    15        Clerk ofthe District Court, Johnson County Kansas
                                                                                           12/21/18 04:36pin IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 316 of 446




        7.         Plaintiffs' claims are barred because KCP&L owed no duty to Plaintiffs or, in the

alternative, if any duty was owed, KCP&L satisfied such duty.

        8.         Plaintiffs' claims are barred in whole or in part because KCP&L has substantially

complied with all applicable statutes, regulations, laws, and/or industry practices.

        9.         To the extent Plaintiffs seek loss of wages or earnings, those claims are barred or

may be set off by the receipt of unemployment compensation.

        10.        Upon information and belief, Plaintiffs' rights to recovery are barred in whole or

in part by their respective failures to mitigate the damages they allege.

        1 1.       KCP&L incorporates by reference any defenses raised by any other defendant in

its Answer to Plaintiff's Amended Petition to the extent they arc not factually or legally

inconsistent with the positions of KCP&L.

        12.        KCP&L reserves the right to assert additional defenses as they become known

through discovery.

        WHEREFORE,KCP&L prays for judgment in its favor and for an order dismissing

Plaintiffs' First Amended Petition for Damages with prejudice, for its costs incurred herein, and

for such other relief as the Court finds just and appropriate.

                                            JURY DEMAND

        Defendant Kansas City Power & Light Company demands that all issues set forth herein

be tried to a jury.




02280098.DOCX;-2                                    16        Clerk ofthe District Court, Johnson County Kansas
                                                                                           12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 317 of 446




Dated: December 21, 2018                     Respectfully submitted,
                                             BERKOWITZ OLIVER LLP

                                            /s/ Nick J. Kurt
                                            Nick K. Kurt                    KS Bar No. 20225
                                            Carson M. Hinderks              KS Bar No. 25079
                                            2600 Grand Boulevard, Suite 1200
                                            Kansas City, Missouri 64108
                                            Telephone: (816) 561-7007
                                            Facsimile: (816) 561-1888
                                            Email         nkurt@berkowitzoliver.com
                                                          chinderks@berkowitzoliver.com

                                             A ttorneys for Defendant Kansas City Power &
                                             Light Company




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served upon the
following, via email, on this 21st day of December, 2018.

        Tarak Alexander Devkota
        Lynn Weddle Judkins
        DEVKOTA LAW FIRM,LLC
        4010 Washington Street, Suite 350
        Kansas City, Missouri 64111
        litigation@devkotalawfirm.com
        attyjudkins@gmail.com

        Attorneysfor Plaintiffs


                                             /s/ Nick J. Kurt
                                             Attorneyfor Defendant




02280098.DOCX;-2                                17       Clerk ofthe District Court, Johnson County Kansas
                                                                                      12/21/18 04:36pm IM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 318 of 446


                                                                                               17CV04848
                                                                                               Div?


               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                               CIVIL DEPARTMENT
                            (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

        Plaintiffs,

v.
                                                              Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,
                                                              Division No. 7(Judge Hauber)
        Defendants.


     PLAINTIFFS' MOTION FOR EXTENSION OF TIME DESIGNATE ADDITIONAL
     EXPERTS AND TO SUPPLEMENT EXISTING DESIGNATIONS WITH REPORTS

        COME NOW,Plaintiffs, by and through their attorneys of record with the Devkota Law

Firm, L.L.C., to request at least an additional two weeks in which to supplement their

designation of expert witnesses due to weather, awaiting additional treatment medical records,

and illness.

        In support of their Motion, Plaintiffs state as follows:

        1.      Plaintiffs filed their claims and later amended by agreement in November 2018;

        2.      Plaintiffs and Defendant Kansas City Power and Light Company("KCP&L")

have exchanged written discovery, and Plaintiffs have pending discovery out to the additional

defendants, which may affect the need for additional expert(s);

        3.      Pursuant to the parties' Amended Journal Entry of Case Management,Plaintiffs'




                                                  1        Clerk ofthe District Court, Johnson County Kansas
                                                                                        01/25/19 02:33pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 319 of 446




initial expert disclosures are set for January 25, 2019. However and due to weather, illness of

counsel, and trial conflicts of several of the following experts, the need for at least an additional

three (3) weeks is necessary for the finalization of supplemental retained expert(s)' reports;

        4.      The parties were able to complete the deposition of emergency medical

technician, Kellie Moulin;

        5.      In addition, Plaintiff Carlos Sanchez-Diaz is also still undergoing treatment with

the Health Partnership in Olathe, KS, and due to unknown conflicts, Health Partnership has

cancelled recent appointments that Mr. Sanchez Diaz set, as well as the undersigned awaits

return of the requested medical records concerning therapy and treatment at this facility;

        6.      Plaintiffs had previously designated their treating physicians to that date

concerning the intent for medical and expert witness testimony about Plaintiffs' injuries,

complaints, diagnoses, treatments provided and future treatment recommendations, and that all

such treatment(s) are as a result of and arising out of the accident and failure of the light pole,

and that the costs and expenses of such treatment are fair and reasonable;

        7.      Plaintiffs anticipate at least one additional supplemental medical expert(s) for

whom the above records are necessary for his assessment of future medical needs and for

finalization of his report;

        8.      Defendants should not be surprised by these designations and motion request

wherein prior designations for treatment providers have been listed, discovery responses detailed

additional treatment, and authorizations for such providers have already been provided;

        9.      Though those listed below and continuing to be designated as non-retained




                                                  2         Clerk ofthe District Court, Johnson County Kansas
                                                                                         01/25/19 02:33pm SP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 320 of 446




experts for Plaintiffs' emergency and medical treating healthcare providers, defendants, who

have not yet been served, and those Defendant(s) for whom a corresponding extension of similar

time would be offered and allowed, should preclude any claim of prejudice from this request;

       10.     Plaintiffs' counsel called defense counsel and requested an inspection of the light

pole as part of the completion need for expert mechanical engineer, Timothy M. Krehbiel;

however, no date has been set yet, which, in part, prompts this request for additional time;

       1 1.    Plaintiffs had filed only a single extension request previously concerning expert

witness designations, which was prior to the receipt of initial written discovery from KCP&L;

       12.     The timeframe sought is minimal and solely to supplement the existing

designations with respective report(s), and it is not for any vexatious purpose or for undue delay;

       13.     Discovery does not close for more than two months, March 29,2019,and the trial

for this case begins the week of July 15, 2019;

        14.    Based upon the above and for good cause shown, Plaintiff seeks an Order of the

Court to allow such supplemental designations on or by Friday, February 15, 2019.

                             BRIEF ARGUMENT WITH SUPPORT

       A.      Request is reasonable give the timeframes and circumstances.

       Plaintiffs have already named their treating physicians in discovery, provided medical

records received to date, and submitted signed medical record authorizations to Defendant

KCP&L. Plaintiffs seek to name the additional therapists who have been treating these

individuals and to incorporate their exam notes and/or opinions within the respective diagnoses;

however, and due to unforeseen circumstances, Health Partnership, has recently cancelled some

of Plaintiffs' appointments, and we await these additional records with additional recommended

treatment provided.



                                                  3       Clerk ofthe District Court, Johnson County Kansas
                                                                                       01/25/19 02:33pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 321 of 446




        Plaintiffs also seek to name these therapists and at least one additional doctor following

finalization of the report. Such is not an excessive request for requested additional timeframe.

The additional time is necessary too for the light pole inspection, review, and report finalization

by the engineer.

        The Court enjoys broad discretion to allow this extension of time to do so. See generally,

K.S.A. § 60-206(b)(1)(B). Plaintiff has otherwise provided the information necessary to make

such designations, and are willing to provide and extent the same additional time courtesy to

defense as necessary. Neither of which should cause or adversely affect the planned trial setting

of this case.

                                          CONCLUSION

        For these reasons and for good cause shown, Plaintiffs respectfully request to have up to

and including February 15, 2019 in which to supplement their expert witness designations.

                PLAINTIFFS
                         'INTIAL EXPERT WITNESS DESIGNATIONS


CARLOS SANCHEZ DIAZ

Kellie Moulin — EMT-Paramedic
Troy Bruns — EMT — Paramedic
JOHNSON COUNTY MED-ACT
Olathe Fire Department
1 1811 South Sunset, Suite # 1100
Olathe, KS 66061

These emergency personnel's expertise includes emergency medical procedures at the accident
scene. She/he/they made assessments, including evaluation and diagnoses and shall address their
observations and findings upon arrival to the auto accident on February 23, 2016. They will
include Plaintiff Carlos Sanchez Diaz's complaints of left shoulder (broken clavicle), neck pain,
leg contusions as a result of being pinned following intrusion when a light pole fell on Plaintiff
Sanchez-Diaz's car without warning. They will also explain their assessment of Mr. Sanchez
Diaz's lacerations and injury to his left arm from glass, bruising to his chest (including broken
ribs), soft tissue injury with lacerations to his face, chest, and neck and initial medications
needed for pain management. These treaters stabilized Mr. Sanchez Diaz for transport to
University of Kansas Hospital.


                                                 4         Clerk ofthe District Court, Johnson County Kansas
                                                                                        01/25/19 02:33pin SP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 322 of 446




 Their observations, findings, diagnoses, and recommendations are found within the medical
 records already produced.




 BrandIcy Barth, M.D.                  Jonathan Lindquist, M.D.
 Ashley Bennett, M.D.                  Christopher Koo, M.D.
 Stepheny Berry, M.D.                  Brad McCrary, M.D.
 Johnathan C. Burkes, M.D.             Kelsey Newton, RN, BSN (Trauma Nurse Care Manager)
 Douglas Burton, M.D.                  Kenneth Pringle, PT
 Jason Farrow, M.D.                    Casey L. Shelley, D.O.
 Kathi Glauner, M.D.                   Kelly Stumpff, M.D.
 Caleb Grote, M.D.                     Michael B. Tilley, M.D.

 University of Kansas Hospital
 Emergency Room and Consulting Treaters
 University of Kansas Physicians — PT Sports Medicine Clinic
 3901 Rainbow Boulevard
 Kansas City, KS 66101
(913)588-6100

 These treatment providers are all board-certified medical professionals in their respective
 specialties. They arc part of the University of Kansas Hospital's Emergency, Trauma,
 Orthopedic, and Surgical teams respectively and handled the intake history, assessment, physical
 examination, testing, and recommendations for Carlos Sanchez Diaz's treatment following the
 accident. Dr. Bennett was the primary, initial emergency room physician, while Dr. Glauner
 handled Mr. Sanchez Diaz's case later and through discharge.

 This included emergency evaluation of his injuries, various X-rays of the chest, clavicle, and
 humerus, and pelvis, CT scans of the head, cervical spine, face, thorax, and abdomen/pelvis, as
 well as additional MRI films reviewed for the diagnoses and treatment recommendations for his
 C-spine TP fracture (Comminuted C-7 Transverse Process Fracture), clavicle fracture, and
 broken ribs, which Drs. Stumpff and. Burton initially diagnosed, and additional initial diagnoses
 of multiple facial lacerations, eye irritation from glass shards (irrigation), neck laceration and
 acute pain from the accident trauma.

 The above also provided surgical and orthopedic consult(s), prescribed narcotics and other
 medicines for pain/swelling, scheduled Mr. Sanchez Diaz for surgery, and other related treatment
(including but not limited to wound treatment protocol). Dr. Tilley diagnosed Plaintiff Carlos
 Sanchez Diaz's ORIF left clavicle fracture, recommended Mr. Sanchez Diaz for surgery at the
 Trauma Clinic, and later recommended several weeks of therapy with a followed-up home
 exercise program and outlined Mr. Sanchez Diaz's work and time off restrictions.

His/her/their observations, findings, diagnoses, and treatment plan(s) arc found within the
medical records already produced.


                                                  5        Clerk ofthe District Court, Johnson County Kansas
                                                                                        01/25/19 02:33pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 323 of 446




 Ryan C. Reeves, M.D.
 C. Molly Kathryn Kurtz, PA
 SHAWNEE MISSION MEDICAL CENTER
 9100 West 74th Street
 Shawnee, Mission, KS 66204
(913)676-2000

Dr. Reeves is board certified and evaluated PA Kurtz's assessment of Mr. Sanchez Diaz in the
emergency room a few days after the accident concerning his negative reaction to pain
medications provided to treat his injuries and fractures. These two recommended alternative
prescription therapies to assist with Mr. Sanchez Diaz's pain.
Mount Everest Medical, LLC (Office Closed)
4010 Washington, Suite # 310
Kansas City, Missouri 64111

This doctor is board certified and also a licensed radiologist. His field of expertise is general
medicine, and he saw and treated Carlos Sanchez Diaz following the accident between March-
May 2016 for continuing headaches, neck/chest/shoulder pain onset right after the auto accident.
His complaints also included insomnia, limited range of motion, and several positive tests with
diagnoses of cervicalgia myalgia, headaches due to trauma, anxiety due to trauma, sprains, and
contusions as a result of the accident. Mr. Sanchez Diaz also had keloid elevation of the neck
wound following the accident.

Additional observations, findings, diagnoses, and treatment plan(s) arc found within the medical
records already produced, and note the additional therapies provided following Mr. Sanchez
Diaz's surgery at University of Kansas Hospital. Following completion of said therapies, it was
recommended that Mr. Sanchez Diaz return to Mount Everest Medical for follow-up and/or
discharge.




Daylin Rodriguez, MA LPC
PENUEL COUNSELING, LLC
Westowne Office Park
1 170 West Kansas Avenue, Building #10
Liberty, MO 64068

This licensed professional counselor evaluated Mr. Sanchez Diaz's injury complaints to his neck,
shoulder, and legs from the accident. Following his surgery and slow recovery, she will opine
how his chronic pain has adversely affected his life, how being pinned in the car and constant
pain has led to his withdrawal from life and activities, causing depression, and fear. She can
share about how the accident and his subsequent mental health has led to insomnia, catastrophic
thinking, forgetfulness, and psychological trauma.

She will opine about his diagnoses of Major Depressive Disorder, clinical depression, anxiety,


                                                6        Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/25/19 02:33pm SP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 324 of 446




and Post-Traumatic Stress Disorder("PTSD") and her referral to a medical professional
regarding corroboration of these diagnoses and proposed treatment, including medications.

 Additional opinions are found within her report already produced in this case discovery.

Plaintiffs will further supplement under their Motion for Additional Time concerning these
reports, as well as Mr. Sanchez Diaz's depression diagnosis and therapy treatment appointments
with Health Partnership in Olathe, Kansas.




 Timothy M. Krehbiel, P.E.
 SEMKE FORENSIC
 100 North Clayview Drive, Suite B
 Liberty, MO 64068
(816)415-2020

 This mechanical engineer, following review of existing file materials, photos, and discovery in
 this case determined that the light pole fell due to the base not being secured, installation error,
 and concern about material. His curriculum vitae is attached. Plaintiffs will supplement regarding
 his report within this timeframe requested, following inspection sought of the light pole, and as
 well concerning deposition availability.




 Stewart Grote, D.O.
 UNITED MEDICAL LOGISTICS, LLC
6025 Metcalf Lane, Suite # 100
 Overland Park, KS 66202
(913)499-8103

 This physician consulted Mr. Sanchez Diaz's prior treatments, review of records, past and
 current complaints, provided some initial additional therapy, and outlines his opinions
 concerning causation, care, and future medical needs, including medical diagnoses of
 psychological conditions corroborated by the prior therapist in the report previously submitted.
 Dr. Grote is board certified and specializes in osteopathic and internal medicine. His brief
 biography, fee schedule, and report, are attached and incorporated herein as previously sent
 privately to counsel.




                                                  7        Clerk ofthe District Court, Johnson County Kansas
                                                                                        01/25/19 02:33pm SP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 325 of 446




 ADAN GUZMAN

 Monica Stringfield — EMT-Paramedic
 Neil Houlscher — EMT — Paramedic
 Johnson County Med-Act M#1143
 Olathe Fire Department
 1 1811 South Sunset, Suite # 1100
 Olathe, KS 66061

 These emergency personnel's expertise includes emergency medical procedures at the accident
 scene. She/he/they made assessments, including evaluation and diagnoses and shall address their
 observations and findings upon arrival to the auto accident on February 23, 2016. They will
 include Minor Plaintiff Adan Guzman's complaints of injury to his right knee, leg, ankle, and
 foot with abrasions and right-side chest wall pain as a result of being pinned following intrusion
 when a light pole fell on Plaintiff Sanchez-Diaz's car without warning. They will also explain
 their assessment of Minor Plaintiff Guzman's injuries. These treaters stabilized him for transport
 to University of Kansas Hospital Emergency Room.

 Their observations, findings, diagnoses, and recommendations are found within the medical
 records already produced.




 Kathi Glauner, M.D.
 Pamela Hite, M.D.
 Kristin Pope, M.D.
 Johnathan D. Lindquist, M.D.
 UNIVERSITY OF KANSAS HOSPITAL
 Emergency Room and Consulting Treaters
 3901 Rainbow Boulevard
 Kansas City, KS 66101
(913)588-6100

These treatment providers are all board-certified medical professionals in their respective
specialties. They are part of the University of Kansas Hospital's Emergency, Trauma, and
Radiology teams respectively and handled the intake, assessment, and recommendations for
Plaintiff Adan Guzman for initial evaluation of his chest contusions, abrasions and injury to his
right chest wall, right knee, leg, ankle, and foot (right lower leg pain), and completion of various
X-rays, scans, and additional MRI films recommended for review for the diagnoses and
treatment recommendations for his headaches, back pain, chest pain, the osseous fragment at the
medial anterior of the right knee, and for removal of glass shards from Adan Guzman's right leg
and ankle in the ER.

His/her/their observations, findings, diagnoses, and treatment plan(s) are found within the
medical records already produced.


                                                 8         Clerk ofthe District Court, Johnson County Kansas
                                                                                        01/25/19 02:33pm SP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 326 of 446




 J. Maprin
 Jaime L, McDermott, RN, APRN (Nurse Case Manager)
Elizabeth Parker, RCP
 Jennifer H. Reintjes, M.D.
 Christina Twardowski, D.O.(Opthamology Clinic)
 CHILDREN'S MERCY HOSPITALS & CLINICS
 BC Pediatric Care Clinic — Green
 3101 Broadway Boulevard
 Kansas City, MO 64111
(816) 234-3000

These medical professionals are all board certified in their respective specialties. Dr. Reintjes
saw Adan Guzman for the continued headaches as a result of this accident, confirmed he suffered
a concussion as a result of this accident, diagnosed him with post-concussion syndrome, created
a treatment plan including limiting activities and brain rest, reviewed the complaints about
continuing nightmares, and referred him to the Children's Mercy Neurology Clinic for further
monitoring.

His/her/their observations, findings, diagnoses, and treatment plan(s) are found within the
medical records already produced.




Mount Everest Medical, LLC (Office Closed)
4010 Washington, Suite # 310
Kansas City, Missouri 64111

This doctor is board certified and also a licensed radiologist. His field of expertise is general
medicine, and he saw and treated Adan Guzman following the accident between March-April
2016 for continuing headaches due to a diagnosis of cerebral concussion at Children's Mercy
Hospital, cervicalgia, back/knee/thoracic pain, spinal instability, and sprains onset right after the
auto accident. His complaints also included anxiety due to the trauma, which was medically
diagnosed and led to referral for therapy.

 He continue(s) to be fearful due to the accident, including nightmares and bedwetting that did not
 exist prior to the accident. Additional observations, findings, diagnoses, and treatment plan(s) are
 found within the medical records already produced, and note that request for referral regarding
 therapy was recommended.




                                                  9         Clerk ofthe District Court, Johnson County Kansas
                                                                                         01/25/19 02:33pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 327 of 446




Daylin Rodriguez, MA LPC
PENUEL COUNSELING,LLC
Westowne Office Park
1 170 West Kansas Avenue, Building #10
Liberty, MO 64068

This licensed professional counselor evaluated Minor Plaintiff Adan Guzman's complaints of
headaches, back pain, right leg/knee pain, anxiety and nightmares from the accident in April
2016. Following and as a result of this accident, Ms. Rodriguez notes that trauma from being
trapped in the car and fearing he would die, led Mr. Guzman to experience fear of being in
another accident, fear of driving, and fear in seeing his step-father gravely injured from the
accident.

She will opine about his diagnoses of Separation Anxiety Disorder, and Post-Traumatic Stress
Disorder("PTSD"). Her observations of and diagnoses of Mr. Guzman's sadness, anxiety, and
need for treatment prompted referral for additional treatment.

Additional opinions arc found within her report are already produced in this case discovery. Mr.
Guzman has also recently been referred for further anxiety and now depression treatment to
Health Partnership Clinic (Olathe, KS).

Plaintiffs will further supplement under their Motion for Additional Time concerning these
reports, as well as Mr. Guzman's depression diagnosis and therapy treatment appointments with
Responsive Center in Overland Park.


                                                      Respectfully Submitted,

                                                     DEVKOTA LAW FIRM, L.L.C.

                                                     /s/Lynn Weddle Judkins
                                                      Lynn Weddle Judkins,        KS # 20003
                                                      4010 Washington Street, Suite # 350
                                                      Kansas City, Missouri 64111
                                                     (816)842-9100 *(816) 817-1080 - FAX
                                                      attyjudkins@gmail.com
                                                      ATTORNEYS FOR PLAINTIFFS




                                                10        Clerk ofthe District Court, Johnson County Kansas
                                                                                       01/25/19 02:33pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 328 of 446




                       CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Initial Designation

of Experts and Motion for Additional Time to Name/Supplement Expert(s) via the Court's JIMS

Notice Network on January 25, 2019, which the Court should send and serve electronically to all

counsel of record via JIMS notice, including to:


 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER, LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007
(816)561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver,com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY




                                                        /s/ Lynn Weddle Judkins
                                                        ATTORNEY FOR PLAINTIFFS




                                                   11      Clerk ofthe District Court, Johnson County Kansas
                                                                                        01/25/19 02:33pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 329 of 446

                                                                                            17CV04848
                                                                                            Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

       Plaintiffs,

v.
                                                            Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,      et al.
                                                            Division No. 7(Judge Hauber)
       Defendants.


          'REQUEST FOR SUMMONS,SERVICE,AND INSTRUCTION FORM
 PLAINTIFFS

       COME NOW,Plaintiffs, by and through their attorneys of record with the Devkota Law

Firm, L.L.C., to request a Summons issued for each of the following Defendants on the First

Amended Petition for service to be as requested as indicated per the following instructions:


GREAT PLAINS ENERGY
INCORPORATED
SERVE:
CORPORATION SERVICE COMPANY
2900 S.W. Wanamaker Drive, Suite # 204
Topeka, KS 66614,



INSTRUCTIONS:

Please plan for service as indicated:

                       a.     Service through the Sheriff of                      , County,
                              State of                   . Returns may be faxed to (913) 715-
                              3401, 7 days a week, 24 hours a day.


                                                 1       Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/25/19 04.26pm HS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 330 of 446




                     b.      Service by an authorized process server.


XXXX                 c.      Certified-Mail Service by the undersigned litigant or attorney, who
                             understands that it is his/her/their responsibility to obtain service
                             and to make the return to the clerk. The postal receipt for service
                             must be filed with the Clerk's office to prove service.

                     d.      Certified mail service by the Sheriff of Johnson County, Kansas.
                             Sheriff of Johnson County does not do out-of-state service by
                             certified mail.

                                                    Respectfully Submitted,

                                                    DEVKOTA LAW FIRM, L.L.C.

                                                    /s/Lynn Weddle Judkins
                                                     Lynn Weddle Judkins,        KS # 20003
                                                    4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 * (816) 817-1080 - FAX
                                                     attyjudkins@gmail.com
                                                     ATTORNEYS FOR PLAINTIFFS


                       CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Request for
Summons Great Plains Energy and Service Instructions via the Court's JIMS Notice Network on
January 25, 2019, which the Court should send and serve electronically to all counsel of record
via JIMS notice, including to:

 Nick J. Kurt and Carson M. Hinderks
BERKOWITZ OLIVER,LLP
2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816)561-7007
(816)561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY

                                                     /s/ Lynn Weddle Judkins
                                                     ATTORNEY FOR PLAINTIFFS

                                                2        Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/25/19 04:26pm HS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 331 of 446


                                                                                            17CV04848
                                                                                            Div?


              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                              CIVIL DEPARTMENT
                           (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

       Plaintif'f's,

v.
                                                            Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,      et al.
                                                            Division No. 7(Judge Hauber)
       Deftndants.


  PLAINTIFFS
           'REQUEST FOR SUMMONS,SERVICE,AND INSTRUCTION FORM

       COME NOW,Plaintiffs, by and through their attorneys of record with the Devkota Law

Firm, L.L.C., to request a Summons issued for each of the following Defendants on the First

Amended Petition for service to be as requested as indicated per the following instructions:


CUSTOM LIGHTING SERVICES,L.L.C.
d/b/a BLACK & McDONALD,
SERVE:
CORPORATION SERVICE COMPANY
2900 S.W. Wanamaker Drive, Suite # 204
Topeka, KS 66614,


INSTRUCTIONS:

Please plan for service as indicated:

                       a.      Service through the Sheriff of                     , County,
                               State of                  . Returns may be faxed to (913) 715-
                               3401, 7 days a week, 24 hours a day.



                                                 1       Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/25/19 04:27pm HS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 332 of 446




                      b.      Service by an authorized process server.


XXXX                  c.      Certified-Mail Service by the undersigned litigant or attorney, who
                              understands that it is his/her/their responsibility to obtain service
                              and to make the return to the clerk. The postal receipt for service
                              must be filed with the Clerk's office to prove service.

                      d.      Certified mail service by the Sheriff of Johnson County, Kansas.
                              Sheriff of Johnson County does not do out-of-state service by
                              certified mail.

                                                     Respectfully Submitted,

                                                     DEVKOTA LAW FIRM, L.L.C.

                                                    /s/Lynn Weddle Judkins
                                                     Lynn Weddle Judkins,        KS # 20003
                                                    4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 * (816) 817-1080 - FAX
                                                     attyjudkins@gmail.com
                                                     ATTORNEYS FOR PLAINTIFFS


                       CERTIFICATE OF ELECTRONIC SERVICE

        The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Request for
Summons Custom Lighting Services, L.L.C. via the Court's JIMS Notice Network on January
25, 2019, which the Court should send and serve electronically to all counsel of record via JIMS
notice, including to:

 Nick J. Kurt and Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007
(816) 561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY

                                                     /s/ Lynn Weddle Judkins
                                                     ATTORNEY FOR PLAINTIFFS



                                                2         Clerk ofthe District Court, Johnson County Kansas
                                                                                       01/25/19 04:27pm HS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 333 of 446


                                                                                             17CV04848
                                                                                             Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

       Plaintiffs,

v.
                                                            Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,      et al.
                                                            Division No. 7(Judge Hauber)
       Defendants.


          'REQUEST FOR SUMMONS,SERVICE, AND INSTRUCTION FORM
 PLAINTIFFS

       COME NOW,Plaintiffs, by and through their attorneys of record with the Devkota Law

Firm, L.L.C., to request a Summons issued for each of the following Defendants on the First

Amended Petition for service to be as requested as indicated per the following instructions:

MILLERBERND MANUFACTURING
COMPANY,
SERVE:
Corporate Secretary or Registered Agent
622 South 6th Street
Winsted, MN 55395,



INSTRUCTIONS:

Please plan for service as indicated:

                       a.     Service through the Sheriff of                     , County,
                              State of                  . Returns may be faxed to (913) 715-
                              3401, 7 days a week, 24 hours a day.



                                                1        Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/25/19 04:28pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 334 of 446




                      b.     Service by an authorized process server.


XXXX                  c.     Certified-Mail Service by the undersigned litigant or attorney, who
                             understands that it is his/her/their responsibility to obtain service
                             and to make the return to the clerk. The postal receipt for service
                             must be filed with the Clerk's office to prove service.

                      d.     Certified mail service by the Sheriff of Johnson County, Kansas.
                             Sheriff of Johnson County does not do out-of-state service by
                             certified mail.

                                                    Respectfully Submitted,

                                                    DEVKOTA LAW FIRM, L.L.C.

                                                    /s/Lynn Weddle Judkins
                                                    Lynn Weddle Judkins,         KS # 20003
                                                    4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 *(816) 817-1080 - FAX
                                                     attyjudkins@gmail.com
                                                     ATTORNEYS FOR PLAINTIFFS


                       CERTIFICATE OF ELECTRONIC SERVICE

        The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Request for
Summons Millerbernd Manufacturing via the Court's JIMS Notice Network on January 25,
2019, which the Court should send and serve electronically to all counsel of record via JIMS
notice, including to:

 Nick J. Kurt and Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816)561-7007
(816) 561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY

                                                    /s/ Lynn Weddle Judkins
                                                    ATTORNEY FOR PLAINTIFFS



                                                2        Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/25/19 04:28pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 335 of 446

                                                                                            17CV04848
                                                                                            Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

       Plaintiffs,

v.
                                                            Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,      et al.
                                                            Division No. 7(Judge Hauber)
       Defendants.


           'REQUEST FOR SUMMONS,SERVICE, AND INSTRUCTION FORM
  PLAINTIFFS

       COME NOW,Plaintiffs, by and through their attorneys of record with the Devkota Law

Firm, L.L.C., to request a Summons issued for each of the following Defendants on the First

Amended Petition for service to be as requested as indicated per the following instructions:

GREAT PLAINS ENERGY
SERVICES,INCORPORATED
SERVE:
CORPORATION SERVICE COMPANY
2900 S.W. Wanamaker Drive, Suite # 204
Topeka, KS 66614,


INSTRUCTIONS:

Please plan for service on all of the as indicated:

                       a.      Service through the Sheriff of                     , County,
                               State of                  . Returns may be faxed to (913) 715-
                               3401, 7 days a week,24 hours a day.




                                                  1      Clerk ofthe District Court; Johnson County Kansas
                                                                                    01/25/19 04:27pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 336 of 446




                      b.     Service by an authorized process server.


XXXX                 c.      Certified-Mail Service by the undersigned litigant or attorney, who
                             understands that it is his/her/their responsibility to obtain service
                             and to make the return to the clerk. The postal receipt for service
                             must be filed with the Clerk's office to prove service.

                      d.     Certified mail service by the Sheriff of Johnson County, Kansas.
                             Sheriff of Johnson County does not do out-of-state service by
                             certified mail.

                                                    Respectfully Submitted,

                                                    DEVKOTA LAW FIRM, L.L.C.

                                                    /s/Lynn Weddle Judkins
                                                     Lynn Weddle Judkins,        KS # 20003
                                                    4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 *(816) 817-1080 - FAX
                                                     attyjudkins@gmail.com
                                                     ATTORNEYS FOR PLAINTIFFS


                       CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Request for
Summons and Service Instructions for Great Plains Energy and Services via the Court's JIMS
Notice Network on January 25, 2019, which the Court should send and serve electronically to all
counsel of record via JIMS notice, including to:

 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER, LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816)561-7007
(816)561-1888 — FAX
 nkurt@berkowitzoliver.com
 ehinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY


                                                     /s/ Lynn Weddle Judkins
                                                     ATTORNEY FOR PLAINTIFFS

                                                2        Clerk ofthe District Court, Johnson County Kansas
                                                                                    01/25/19 04:27pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 337 of 446

                                                                                            17CV04848
                                                                                            Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

       Plaintiffs,

v.
                                                            Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,      et al.
                                                            Division No. 7(Judge Hauber)
       Defendants.


           'REQUEST FOR SUMMONS,SERVICE,AND INSTRUCTION FORM
  PLAINTIFFS

       COME NOW,Plaintiffs, by and through their attorneys of record with the Devkota Law

Firm, L.L.C., to request a Summons issued for each of the following Defendants on the First

Amended Petition for service to be as requested as indicated per the following instructions:

VALMONT INDUSTRIES,INC.,
c/o Carmen Jones
One Valmont Place
Omaha, NE 68154-5215,
SERVE:
THE CORPORATION COMPANY
112 S.W. 7th Street, Suite # 3C
Topeka, KS 66603,



INSTRUCTIONS:

Please plan for service as indicated:

                       a.     Service through the Sheriff of                     , County,
                              State of                  . Returns may be faxed to (913) 715-
                              3401, 7 days a week, 24 hours a day.


                                                 1       Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/25/19 04:29pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 338 of 446




                      b.      Service by an authorized process server.


XXXX                  c.      Certified-Mail Service by the undersigned litigant or attorney, who
                              understands that it is his/her/their responsibility to obtain service
                              and to make the return to the clerk. The postal receipt for service
                              must be filed with the Clerk's office to prove service.

                      d.      Certified mail service by the Sheriff of Johnson County, Kansas.
                              Sheriff of Johnson County does not do out-of-state service by
                              certified mail.

                                                     Respectfully Submitted,

                                                     DEVKOTA LAW FIRM, L.L.C.

                                                    /s/Lynn Weddle Judkins
                                                     Lynn Weddle Judkins,        KS # 20003
                                                    4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 * (816) 817-1080 - FAX
                                                     attyjudkins@gmail.com
                                                     ATTORNEYS FOR PLAINTIFFS


                       CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Request for
Summons Valmont Industries via the Court's JIMS Notice Network on January 25, 2019, which
the Court should send and serve electronically to all counsel of record via JIMS notice, including
to:

 Nick J. Kurt and Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007
(816) 561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY

                                                    /s/ Lynn Weddle Judkins
                                                    ATTORNEY FOR PLAINTIFFS



                                                2        Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/25/19 04:29pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 339 of 446

                                                                                             17CV04848
                                                                                             Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

       Plaintiffs,

v.
                                                            Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,      et al.
                                                            Division No. 7(Judge Hauber)
       Defendants.


 PLAINTIFFS
          'REQUEST FOR SUMMONS, SERVICE, AND INSTRUCTION FORM

       COME NOW,Plaintiffs, by and through their attorneys of record with the Devkota Law

Firm, L.L.C., to request a Summons issued for each of the following Defendants on the First

Amended Petition for service to be as requested as indicated per the following instructions:

BLACK & McDONALD,INC.,
SERVE:
CORPORATION SERVICE COMPANY
2900 S.W. Wanamaker Drive, Suite # 204
Topeka, KS 66614,


INSTRUCTION S:

Please plan for service as indicated:

                       a.     Service through the Sheriff of                     , County,
                              State of                  . Returns may be faxed to (913)715-
                              3401, 7 days a week, 24 hours a day.


                       b.      Service by an authorized process server.


                                                 1       Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/25/19 04:31pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 340 of 446




XXXX                 c.     Certified-Mail Service by the undersigned litigant or attorney, who
                            understands that it is his/her/their responsibility to obtain service
                            and to make the return to the clerk. The postal receipt for service
                            must be filed with the Clerk's office to prove service.

                     d.     Certified mail service by the Sheriff of Johnson County, Kansas.
                            Sheriff of Johnson County does not do out-of-state service by
                            certified mail.

                                                   Respectfully Submitted,

                                                   DEVKOTA LAW FIRM, L.L.C.

                                                   /s/Lynn Weddle Judkins
                                                    Lynn Weddle Judkins,        KS # 20003
                                                   4010 Washington Street, Suite # 350
                                                    Kansas City, Missouri 64111
                                                   (816)842-9100 *(816) 817-1080 - FAX
                                                    attyjudkins@gmail.com
                                                    ATTORNEYS FOR PLAINTIFFS


                      CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Request for
Summons Black and McDonald, Inc. via the Court's JIMS Notice Network on January 25, 2019,
which the Court should send and serve electronically to all counsel of record via JIMS notice,
including to:

 Nick J. Kurt and Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007
(816)561-1888 —FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY

                                                    /s/ Lynn Weddle Judkins
                                                    ATTORNEY FOR PLAINTIFFS




                                               2        Clerk ofthe District Court, Johnson County Kansas
                                                                                     01/25/19 04:31pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 341 of 446

                                                                                             17CV04848
                                                                                             Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

       Plaintiffs,

v.
                                                            Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,      et al.
                                                            Division No. 7(Judge Hauber)
       Defendants.


          'REQUEST FOR SUMMONS,SERVICE,AND INSTRUCTION FORM
 PLAINTIFFS

       COME NOW,Plaintiffs, by and through their attorneys of record with the Devkota Law

Firm, L.L.C., to request a Summons issued for each of the following Defendants on the First

Amended Petition for service to be as requested as indicated per the following instructions:

BLACK & McDONALD,INC.,
SERVE:
CORPORATION SERVICE COMPANY
2900 S.W. Wanamaker Drive, Suite # 204
Topeka, KS 66614,


INSTRUCTIONS:

Please plan for service as indicated:

                       a.     Service through the Sheriff of                     , County,
                              State of                  . Returns may be faxed to (913)715-
                              3401, 7 days a week, 24 hours a day.


                       b.      Service by an authorized process server.


                                                 1        Clerk ofthe District Court, Johnson County Kansas
                                                                                      01/25/19 04:28pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 342 of 446




XXXX                 c.      Certified-Mail Service by the undersigned litigant or attorney, who
                             understands that it is his/her/their responsibility to obtain service
                             and to make the return to the clerk. The postal receipt for service
                             must be filed with the Clerk's office to prove service.

                     d.     Certified mail service by the Sheriff of Johnson County, Kansas.
                            Sheriff of Johnson County does not do out-of-state service by
                            certified mail.

                                                    Respectfully Submitted,

                                                    DEVKOTA LAW FIRM, L.L.C.

                                                    /s/Lynn Weddle Judkins
                                                     Lynn Weddle Judkins,        KS # 20003
                                                    4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 * (816) 817-1080 - FAX
                                                     attyjudkins@gmail.com
                                                     ATTORNEYS FOR PLAINTIFFS


                      CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Request for
Summons Black and McDonald, Inc. via the Court's JIMS Notice Network on January 25, 2019,
which the Court should send and serve electronically to all counsel of record via JIMS notice,
including to:

 Nick J. Kurt and Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007
(816)561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY

                                                    /s/ Lynn Weddle Judkins
                                                    ATTORNEY FOR PLAINTIFFS




                                                2        Clerk ofthe District Court, Johnson County Kansas
                                                                                     01/25/19 04:28pm MM
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 343 of 446


                                                                                                17CV04848
                                                                                                Div?


              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                              CIVIL DEPARTMENT
                           (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

       Plaintiffs,

v.
                                                               Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,      et al.
                                                              Division No. 7(Judge Hauber)
        Defendants.


                 PLAINTIFFS
                          'COUNSEL
                                 ' S ENTRIES OF APPEARANCE

        COME NOW,Plaintiffs, by and through their attorneys of record with the Devkota Law

Firm, L.L.C., to notify this Court and all that the following are Plaintiffs' counsel of record:

 Tarak A. Devkota
 Lynn Weddle Judkins
 DEVKOTA LAW FIRM, L.L.C.
4010 Washington, Suite # 350
 Kansas City, MO 64111
(816)842-9100
(816) 817-1080 — FAX

                                                       Respectfully Submitted,

                                                       DEVKOTA LAW FIRM, L.L.C.

                                                      /s/Lynn Weddle Judkins
                                                       Lynn Weddle Judkins,        KS # 20003
                                                      4010 Washington Street, Suite # 350
                                                       Kansas City, Missouri 64111
                                                      (816)842-9100 * (816) 817-1080 - FAX
                                                       attyjudkins@gmail.com
                                                       ATTORNEYS FOR PLAINTIFFS


                                                  1         Clerk ofthe District Court, Johnson County Kansas
                                                                                         01/29/19 10:54am SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 344 of 446




                        CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Entries of

Appearance via the Court's JIMS Notice Network on January 29, 2019, which the Court should

send and serve electronically to all counsel of record via JIMS notice, including to:


 Nick J. Kurt and Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007
(816) 561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY

                                                     /s/ Lynn Weddle Judkins
                                                     ATTORNEY FOR PLAINTIFFS




                                                 2        Clerk ofthe District Court, Johnson County Kansas
                                                                                       01/29/19 10:54am SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 345 of 446


                                                                                             17CV04848
                                                                                             Div?


              IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                              CIVIL DEPARTMENT
                           (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and

JEAN CHAVEZ(GUZMAN)SANCHEZ,

and ADAN GUZMAN,a Minor,

       Plaintiffs,

v.
                                                             Case No.         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY,      et al.
                                                             Division No. 7(Judge Haubert)
       Defendants.


                      AFFIDAVIT FOR SERVICE BY PUBLICATION
                         Pursuant to K.S.A. 60-307 & 53-601

        1.     I am one ofthe counsel for Defendant, over the age of 18 years, and have personal

knowledge of the facts herein;

       2.      Summonses and Plaintiff's First Set of Discovery requests have been served or are

currently out for service to be served upon the other defendants in this case, and Plaintiffs await

the responses, which may assist to identify this installer. Other Defendants and service addresses

include:

               a. KANSAS CITY POWER & LIGHT CO.
                  SERVE:
                  Corporation Service Company,
                  2900 S.W. Wanamaker Drive, Suite # 204
                  Topeka, Kansas 66614;

               b. GREAT PLAINS ENERGY
                  SERVE:
                  CORPORATION SERVICE COMPANY
                  2900 S.W. Wanamaker Drive, Suite # 204

                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/04/19 05:33pm HS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 346 of 446




                    Topeka, KS 66614;

                c. GREAT PLAINS ENERGY
                   INCORPORATED
                   SERVE:
                   CORPORATION SERVICE COMPANY
                   2900 S.W. Wanamaker Drive, Suite # 204
                   Topeka,KS 66614;

                d. CUSTOM LIGHTING SERVICES,L.L.C.
                   d/b/a BLACK & McDONALD
                   SERVE:
                   CORPORATION SERVICE COMPANY
                   2900 S.W. Wanamaker Drive, Suite # 204
                   Topeka, KS 66614;

                e. BLACK & McDONALD,INC.
                   SERVE:
                   CORPORATION SERVICE COMPANY
                   2900 S.W. Wanamaker Drive, Suite # 204
                   Topeka, KS 66614;

                f. MILLERBERND MANUFACTURING
                   COMPANY,
                   SERVE:
                   Corporate Secretary or Registered Agent
                   622 South 6th Street
                   Winsted, MN 55395; and

                g. VALMONT INDUSTRIES,INC.,
                   cio Carmen Jones
                   SERVE:
                   THE CORPORATION COMPANY
                   112 S.W. 7th Street, Suite # 3C
                   Topeka, KS 66603.

        3.      Defendant,unknown John Doe Company,Entity, or Person as the OriginalLight

Pole Installer, has not yet been identified following discovery to the light pole's owner at the time

of this incident, Kansas City Power and Light Company therefore although all reasonable efforts

were made to ascertain this Defendant's identity, address, and agents, Plaintiffs have not been able




                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/04/19 05:33pm HS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 347 of 446




to achieve such, and will not be able to do so until such time that said discovery responses are

received;

        4.         Plaintiffs are unable to obtain service of summons on Defendant, unknown John

Doe Company, Entity, or Person as the Original Light Pole Installer; and

        5.         This case is now set for a trial the week of July 15-19, 2019 in Johnson County

District Court.



State.of ./
          (A--
            "aiAA?                        )
                                          )
                                          'SS
County of


         I declare under penalty of perjury under the laws of the State of Kansas that the foregoing
is true and correct.



                                                       --0411111111110
                                                   01
                                                    1 0IPP.
                                                    ,



SUBSCRIBED and SWORN to before me this on this                 1    day •      britArti
2019.


    i
    i
             DAM DONALDSON
         Notary Pubilo - Notary Seal
              State of Missouri                  NOTARY PUBLIC
                                                                             k
       Commissioned for
      My Commission Expires:Clay
                            Match
                                 County
     COmmission Number: 11,2022
    ...-                       14691716



My Appointment Expires:




                                                             Clerk ofthe District Court, Johnson County Kansas
                                                                                          02/04/19 05:33pm HS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 348 of 446

                                                                                          17CV04848
                                                                                          Div7


            IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                            CIVIL DEPARTMENT
                        (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ,et al.,
                                                         Case No. 17CV04848
                     Plaintiffs,
                                                         Division 7(Judge Hauber)
       V.

KANSAS CITY POWER & LIGHT CO.,et al,

                     Defendants.

            SECOND AMENDED NOTICE OF VIDEO-TAPED .DEPOS TON

TO:    ALL PARTIES AND/OR THEIR ATTORNEYS OF RECORD

        PLEASE TAKE NOTICE that Plaintiffs will take the video-taped deposition of Kenneth
Pringle, DPT, CM PT, ATC/L , University of Kansas Hospital/University of Kansas P.T., before
an officer authorized to administer oaths in Kansas affiliated with Sommers Reporting Company,
8700 Monrovia, Suite 11 310, Lenexa, KS 66215, and the videographer will likely be Wayne
Green law,or another designated videographer employed from Legal Video Productions,500 N.W.
301 Street, Warrensburg, MO 64093,(660) 429-1156. This deposition will he continued from
day to day until completed.

       WHO:                  Kenneth Pringle, DPT,CMPT,ATC/L
                             U niversity of Kansas Hospital
                             University of Kansas — Orthopedic Surgery — P.T. Team
                             3901 Rainbow Boulevard — Mail Stop 3017
                             Kansas City, KS 66160

       DATE/TIME:            Friday, March 29, 2019 at 11:00 a.m.

       PLACE:                DEVKOTA LAW FIRM, L.L.C.
                             4010 Washington, Suite # 350
                             Kansas City, MO 64111




                                                       Clerk ofthe District Court, Johnson County Kansas
                                                                                  02/0649 02:29pin MM
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 349 of 446




                                                    Respectfully submitted,

                                                    DEVKOTA LAW FIRM, L.L.C.

                                                   /s/ Lynn. Weddle Judkins
                                                    Lynn Weddle Judkins KS # 20003
                                                    Tarak A. Devkota,       KS # 19767
                                                   4010 Washington Street, Suite # 350
                                                    Kansas City, Missouri 64111
                                                   (816)842-9100 *(816) 817-1080 - FAX
                                                    attyjudkins(a)amail.com
                                                    litigation(wdev kotalawf
                                                                           irm.com
                                                    ATTORNEYS FOR PLAINTIFFS


                       CERTIFICATE OF ELECTRONIC SERVICE

        The Devkota Law Firm, L.L.C. hereby certifies that on the 6'1 day of February 2019, the
above and foregoing was filed with the Clerk via the Court's electronic filing system which will
service notice of such filing on all counsel of record via JIMS notice, including:

 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER, LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816)561-7007 *(816)561-1888 FAX
 nkurt(Oerkowitzoliver.com
 chindcrks@bcrkowitzolivcr.com
 ATTORNEYS FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY



                                                    A/Lynn Weddle Adkins
                                                    ATTORNEY FOR PLAINTIFFS




                                                         Clok ofthe District Court, Johnson County Kansas
                                                                                   02/0649 02:29inn MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 350 of 446

                                                                                            17CV04848
                                                                                            Div7
                                                                                        Chapter 60
                                                                      Summons and Return of Service
                                                                                 .
                                                                                 (Rovised  206114)

             IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                              CIVIL DEPARTMENT
                         (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, et al.                        )
                                                   )
       Plaintiffs,                                 )
                                                   )
v.                                                 )
                                                   )      Case No.         17CV04848
KANSAS CITY POWER AND                              )
LIGHT COMPANY, et al,                              )
                                                   )      Division No. 7 (Judge Haubert)
       Defendants.                                 )
                                                   )

               RETURN OF SERVICE OF SUMMONS ON AN INDIVIDUAL

I hereby certify that I served a copy of (a) First Amended Petition, (b) Plaintiffs First
Interrogatories to Defendant,(c) Plaintiffs First Request for Production of Documents to

Defendant, (d) First Amended Case Management Order, (e) Defendant KCPL's First
Amended Preliminary Witness & Exhibit List, and (f) Plaintiffs Second Witness &
Exhibit List, on   c--yea)
                         ,-- o.o „s Ertf41„i   f&VVi    inin.the following manner:
      (1)      Personal Service on the 641/1 day of R
                                                    ) 0111016)                      , 2 14,       by
               delivering or offering to deliver the documents to the above-named

               person; SL \siluta ki,014           741C0 S\NNANItt-r(w-v-ec                     26* I      -
       (2)     Residence Service - on the           day of                          ,2      ,     by
               leaving the documents at the dwelling or usual place of abode of the
               above-named person, with some person of suitable age and discretion
               who resides there;
      (3)      Residence Service - on the           day of                          ,2      ,     by
               leaving a copy of the documents at the dwelling or usual place of abode of
               the above-named person and mailing to that person by first-class mail a
                                               1
                                                       Clerk ofthe District Court; Johnson County Kansas
                                                                                    02/06/19 12:29pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 351 of 446




              notice that the copy has been left at the individual's dwelling or place of
              abode;
      (4)     Return Receipt Delivery - by causing to be delivered on the                       day
              of             ,2     , the documents by return receipt delivery to the
              above-named           person           at       the         following          address:
                                       with delivery being made by the following person or
              entity:
              A copy of the return receipt evidencing delivery is attached to this Return
              of Service.
      (5)     Return Receipt Delivery Refused - by mailing on the                               day
              of                             2       , the documents by first-class, postage
              prepaid, to the above-named person at the following address:
      (6)     Other Method of Service -
      (7)     No Service. The above-named person was not served for the following
              reason(s):
                                 CERTIFICATION OF
                           RETURN ON SERVICE OF SUMMONS




                                   Service Outside State
                                    Affidavit of Service

STATE OF
                            )ss.
COUNTY OF

                                    , am authorized to serve process in civil actions

in the state of

       I declare under penalty of perjury under the laws of the state of Kansas that the
foregoing Return on Service of Summons is true and correct.

Executed on                         ,2


                                                 2
                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/06/19 12:2.9pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 352 of 446




                                                                    Signature and Title of Server

Subscribed and sworn to before me this day of                                        , 2_._.


                                                                       Notary




      Service by a Person other than a Law Enforcement Officer in Kansas

                                                Affidavit of Service

STATE OF KANSAS                    )) ss.

COUNTY OF                         )

         , (ASVA                 6\Ait A , swear or affirm that the foregoing Return on
Service of Summons is true and correct.

Executed on Q,
             0‘         c 1" , 2
               4 AiljtA )



                                                                       signature ndk1tle of Server

Subscribed and sworn to before me this day of ct/OftW11,1 94/1 , 2t 14


                                                                       NotarY
                    J ANAY KENT
               Notary PuHic   State of Kansas
            M y Appt.[   eras Jan I I 2021



                                                     Authority

      K.S.A. 60-302, 60-213(a), 60-303, 60-308, and 60-312.




                                                         3
                                                                 Clerk ofthe District Court, Johnson County Kansas
                                                                                              02/06/19 12:29pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 353 of 446

                                                                                         17CV04848
                                                                                         Div7

                                                                                     Chapter 60
                                                                   Summons and Return of Service
                                                                                        2/ P14)

            IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                             CIVIL DEPARTMENT
                        (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, et al.                      )
                                                 )
      Plaintiffs,                                )
                                                 )
V.                                               )
                                                 )      Case No.         17CV04848
KANSAS CITY POWER AND                            )
LIGHT COMPANY, et al.                            )
                                                 )      Division No. 7(Judge Haubert)
      Defendants,                                )
                                                 )

              RETURN OF SERVICE OF SUMMONS ON AN INDIVIDUAL

I hereby certify that I served a copy of (a) First Amended Petition, (b) Plaintiff's First
Interrogatories to Defendant,(c) Plaintiffs First Request for Production of Documents to
Defendant, (d) First Amended Case Management Order, (e) Defendant KCPL's First

Amended Preliminary Witness & Exhibit List, and (f) Plaintiff's Second Witness &
Exhibit List. on 6"e/A,k   V\,(LtrVi Yvvv)\i\C.           in the following manner:

      (1)     Personal Service - on the 5
                                        1 h day of Fri\a)     (
                                                         Vkii 4,Vj               ,2 4 ,         by
              delivering or offering to deliver the documents to the above-named
              person, ‘2J005W-e6A     PC0)evAx              wavxraway-       .s1-4- 2C.),t
                                                                                          Vek., LS 161(biLf
      (2)     Residence Service - on the         day of                           ,2      ,     by
              leaving the documents at the dwelling or usual place of abode of the
              above-named person, with some person of suitable age and discretion
              who resides there;
      (3)     Residence Service - on the         day of                           ,2      ,     by
              leaving a copy of the documents at the dwelling or usual place of abode of
              the above-named person and mailing to that person by first-class mail a
                                             1
                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                  02/06/19 12:27pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 354 of 446




              notice that the copy has been left at the individual's dwelling or place of
              abode;
      (4)     Return Receipt Delivery - by causing to be delivered on the                       day
              of             ,2     , the documents by return receipt delivery to the
              above-named           person           at       the         following          address:
                                      with delivery being made by the following person or
              entity: ,.
              A copy of the return receipt evidencing delivery is attached to this Return
              of Service.
      (5)     Return Receipt Delivery Refused - by mailing on the                               day
              of                          ,2         , the documents by first-class, postage
              prepaid, to the above-named person at the following address:
              Other Method of Service -
              No Service. The above-named person was not served for the following
              reason(s):
                                 CERTIFICATION OF
                           RETURN ON SERVICE OF SUMMONS




                                   Service Outside State
                                    Affidavit of Service

STATE OF                    )
                            )ss.
COUNTY OF                   )

       I,                           , am authorized to serve process in civil actions

in the state of

       I declare under penalty of perjury under the laws of the state of Kansas that the
foregoing Return on Service of Summons is true and correct.

Executed on                         ,2       .


                                                 2
                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/06/19 12:27pin SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 355 of 446




                                                                     Signature and Title of Server

Subscribed and sworn to before me this day of                                         ,2


                                                                     Notary




      Service by a Person other than a Law Enforcement Officer In Kansas

                                              Affidavit of Service

STATE OF KANSAS                    )
                                   )ss.
COUNTY OF

      I,   )           (AmiA , swear or affirm that the foregoing Return on
           \ D1-40v\ V.)
Service of Summons is true and correct,

Executed on               )
                          ‘
                       ,411
                . 41,1J)                      ,2 Y   .

                                                                         ,
                                                                         P
                                                                                       i     \.
                                                                         ignature anti/1We of Server
                                                                    t'
Subscribed and sworn to before me this day of rtkvivi)
                                                     ):
                                                      1---71-b                        , 2 VI.

                                                                     Nbtaiy
                        JANAY KENT
                   Notary Public - Stafe of Kansas
                My Appt, Expires Jan 11, 2021


                                                     Authority

      K.S.A. 60-302, 60-213(a), 60-303, 60-308, and 60-312.




                                                         3

                                                                 Clerk ofthe District Court, Johnson County Kansas
                                                                                              02/06/19 12:27pm SP
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 356 of 446




                                                 Notes on Use

          The summons must be signed by the clerk or deputy, dated the day it is issued, and bear the
court's seal. K.S.A. 60-302.
          The time within which an Answer or other responsive pleading is to be filed by a party served with
process is:
                   21 days for a defendant served in-state other than an insurance company served under
                   K.S.A. 40-218, K.S.A. 60-212;
                   if a defendant is served out-of-state no default may be taken against that defendant until
                   30 days after service, K.S.A. 60-308;
                   40 days for an Insurance company when service is made on the commissioner of
                   insurance under K.S.A. 40-218;
unless otherwise provided by law. The times within which a responsive pleading must be filed are
exclusive of the date of service of process.
          The sheriff of the county in which the action is filed must serve any process by any method
authorized by K.S.A. 60-303, or as otherwise provided by law, unless a party, either personally or through
an attorney, notifies the clerk that the party elects to undertake responsibility for service. K.S.A. 60-
303(b).
          The sheriff shall endorse upon every summons, order of arrest, or for the delivery of property, or
of attachment, injunction execution or order of sale, the day and hour it was received by him or her. The
sheriff shall execute every summons, order or other process and return the same as required by law.
K.S.A. 60-2602.
          Methods of service of process within this state are described in K.S.A. 60-303. Methods of service
of process outside the state are described in K.S.A. 60-308. Persons to be served are set forth in K.S.A.
60-304.
          Methods of service described in K.S.A. 60-303 are service by return receipt delivery [K.S.A 60-
303(c)], and personal and residence service [K.S.A 60-303(d)]. Service by publication is authorized by
K.S.A. 60-307. Additional methods of serving garnishment process include service by first-class mail,
telefacsimile, and internet electronic mail [K.S.A. 60-303(f)].
          An acknowledgment of service on the summons is equivalent to service. The voluntary
appearance by a defendant is equivalent to service as of the date of appearance. K.S.A. 60-303(e).
          K.S.A. 60-308 provides that service of process may be made upon any party outside the state. If
service of process is made upon a person domiciled in this state or upon a person who has submitted to
the jurisdiction of the courts of this state, it shall have the force and effect of service of process within this
state; otherwise it shall have the force and effect of service by publication.
          Service of process outside the state shall be made (A) in the same manner as service within this
state, by an officer authorized to serve process in this state or in the state where the party is served or(B)
by service by return receipt delivery. No order of a court is required.
          Pursuant to K.S.A. 60-203 a civil action is commenced at the time a petition is filed with the court
if service of process is obtained or the first publication is made for service by publication within 90 days
after the petition is filed, except that the court may extend that time an additional 30 days upon a showing
of good cause by the plaintiff. If service of process or first publication is not made within the 90 day time
 period, or within the 60-308-day extension of time for service, the action is deemed commenced as of the
date of service of process or first publication.
          An officer or other person receiving a summons or other process must file a return of service not
 later than 14 days after the service is effected. If the process cannot be served it must be returned to the
court within 30 days after the date issued with a statement of the reason for the failure to serve it, except
the court may extend the time for service up to 90 days after the date issued. Upon receipt of the return
on any summons or other process, the clerk must serve a copy of the return on the attorney for the party
 requesting issuance of the summons or other process or, if the party has no attorney, on the requesting
 party. K.S.A. 60-312(d).
          K.S.A. 60-303 provides for service of process by return receipt delivery which is effected by
certified mail, priority mail, commercial courier service, overnight delivery service, or other reliable
 personal delivery service to the party addressed, in each instance evidenced by a written or electronic
 receipt showing to whom delivered, the date of delivery, the address where delivered, and the person or
 entity effecting delivery. K.S.A. 60-303(c)(1).
                                                        4
                                                                  Clerk ofthe District Court, Johnson County Kansas
                                                                                               02/06/19 12:27pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 357 of 446




         After service and return of the return receipt, the sheriff, party, or party's attorney must execute
and file a return of service. The return of service must state the nature of the process, to whom delivered,
the date of delivery, the address where delivered, and the person or entity effecting delivery. It must
include a copy of the return receipt evidencing delivery. K.S.A. 60-303(c)(4).
          If the sealed envelope is returned with an endorsement showing refusal to accept delivery, the
sheriff, party, or the party's attorney may send a copy of the process and petition or other document by
first-class mail, postage prepaid, addressed to the party to be served, or may elect other methods of
service. If mailed, service is considered to be obtained three days after the mailing. Mailing must be
evidenced by a certificate filed with the clerk. If the unopened envelope sent by first-class mail is returned
as undelivered for any reason, service is not obtained and the sheriff, party, or party's attorney must file an
amended certificate with the clerk indicating nondelivery. Mere failure to claim the sealed envelope sent by
return receipt delivery is not refusal of service within the meaning of this subsection. K.S.A. 60-303(c)(5).
         Proof of personal and residence service must be filed with the court and made as follows:
         (1) Every officer to whom summons or other process is delivered for service must make a
               statement subject to penalty of perjury as provided in K.S.A. 21-3805, and amendments
               thereto, as to the time, place, and manner of service. K.S.A. 60-312(a)(1).
        (2) If process is delivered to a person, other than an officer, for service, the person must make an
               affidavit or a declaration pursuant to K.S.A. 53-601, and amendments thereto, showing as to
               the time, place, and manner of service. K.S.A. 60-312 (a)(2).
          When service is made outside this state, the server must file an affidavit or a declaration pursuant
to K.S.A. 53-601, and amendments thereto, or any other competent proof, stating the time, manner, and
 place of service. The court may consider the affidavit or declaration or any other competent proof in
determining whether service has been properly made. K.S.A. 60-308(a)(2).




                                                       5
                                                                Clerk ofthe District Court, Johnson County Kansas
                                                                                             02/06/19 12:27pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 358 of 446

                                                                                          17CV04848
                                                                                          Div7
                                                                                      Chapter 60
                                                                    Summons and Return of Service
                                                                               (Rovi ct 2126/14)


              IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                               C1V)L DEPARTMENT
                          (Pursuant to K.S.A, Chapter 60)


CARLOS SANCHEZ DIAZ, et al.

       Plaintiffs,

V.
                                                        Case No,         17CV04848
KANSAS CITY POWER AND
LIGHT COMPANY, et al.
                                                        Division No. 7(Judge Haubert)
       Defendants.


               RETURN OF SERVICE OF SUMMONS ON AN INDIVIDUAL

I hereby certify that I served a copy of (a) First Amended Petition, (b) Plaintiffs First
I nterrogatories to Defendant,(c) Plaintiffs First Request for Production of Documents to
Defendant, (d) First Amended Case Management Order, (e) Defendant KCPL's First
Amended Preliminary Witness & Exhibit List, and (f) Plaintiffs Second Witness &
Exhibit List. on c.,(A   rthv't U C   M SeN       4,C in the following manner:
       (1)      Personal Service - on the -3)
                                            01-' day of ''
                                                         '
                                                         ''
                                                          ')Y1
                                                             0 (1j                , 2 ICI ,     by
                delivering or offering to deliver the documents to the above-named
                person;   a01:5Vt-v-e A    I
                                           t'llertt4 2400 S\1\1.            YIDLQ-r.
                                                                                                     Ls_ (addl
       (2)      Residence Service - on the        day of                          ,2       ,    by
                leaving the documents at the dwelling or usual place of abode of the
                above-named person, with some person of suitable age and discretion
                who resides there;
       (3)      Residence Service - on the        day of                          ,2       ,    by
                leaving a copy of the documents at the dwelling or usual place of abode of
                the above-named person and mailing to that person by first-class mail a

                                             1
                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                  02/06/19 12:29pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 359 of 446




              notice that the copy has been left at the individual's dwelling or place of
              abode;
      (4)     Return Receipt Delivery - by causing to be delivered on the - day
              of          ,2    , the documents by return receipt delivery to the
              above-named          person           at       the         following          address:
                                      with delivery being made by the following person or
              entity:
              A copy of the return receipt evidencing delivery is attached to this Return
              of Service.
      (5)     Return Receipt Delivery Refused - by mailing on the                              day
              of                            ,2       the documents by first-class, postage
              prepaid, to the above-named person at the following address:
      (6)     Other Method of Service -
      (7)     No Service. The above-named person was not served for the following
              reason(s):
                                 CERTIFICATION OF
                           RETURN ON SERVICE OF SUMMONS




                                   Service Outside State
                                    Affidavit of Service

STATE OF
                            )ss.
COUNTY OF

                                    , am authorized to serve process in civil actions

in the state of

       I declare under penalty of perjury under the laws of the state of Kansas that the
foregoing Return on Service of Summons is true and correct.

Executed on                         ,2      .


                                                2
                                                         Clerk ofthe District Court, Johnson County Kansas
                                                                                      02/06/19 12:29pm SP
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 360 of 446




                                                               Signature and Title of Server

Subscribed and sworn to before me this day of                                   ,2


                                                               Notary




      Service by a Person other than a Law Enforcement Officer in Kansas

                                          Affidavit of Service

STATE OF KANSAS                )
                               )ss.
COUNTY OF 4\AAA                )
      1,                                  , swear or affirm that the foregoing Return on

Service of Summons is true and correct.

Executed on irbk.AANI                     ,2 V



                                                              /5 nature and Title of Server
Subscribed and sworn to before me this day of :
                                              cc              lAO VV 5<0- , 2
                                                              f

                     J ANAY K. -NT
                               ,                                 Notary
                Notary PoW,- State of Kansas
             My Appt. Ex l' s Jan. 11, 2021


                                               Authority

      K.S.A. 60-302, 60-213(a), 60-303, 60-308, and 60-312.




                                                   3
                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/06/19 12:29pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 361 of 446

                                                                                          17CV04848
                                                                                          Div7

                                                                                      Chapter 60
                                                                    Summons and Return of Service
                                                                               ( eViseci 2126114)

             IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                              CIVIL DEPARTMENT
                         (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, et al.                      )
                                                 )
      Plaintiffs,                                )
                                                 )
v.                                               )
                                                 )      Case No.          17CV04848
KANSAS CITY POWER AND                            )
LIGHT COMPANY, et al.                            )
                                                 )       Division No. 7(Judge Haubert)
      Defendants.                                )
                                                 )

             RETURN OF SERVICE OF SUMMONS ON AN INDIVIDUAL

I hereby certify that I served a copy of (a) First Amended Petition, (b) Plaintiffs First
Interrogatories to Defendant,(c) Plaintiffs First Request for Production of Documents to
Defendant, (d) First Amended Case Management Order, (e) Defendant KCPL's First

Amended Preliminary Witness & Exhibit List, and (f) Plaintiffs Second Witness &
Exhibit List on c4, r         •/\('
                                  `,12\01 rkj
                                            3 Pr •        in the following manner:

 \:
  ,`'1 (1)    Personal Service - on the .t)WI day of        0)
                                                             - rtita,iv           ,2            by
              delivering or offering to deliver the documents to the above-named
              person; 2.,   t-C,re.ct   McAr (6) 2(1u) Wikock-TY10-0-                          24
      (2)     Residence Service - on the         day of                           , 2_,         by    vai„14+
              leaving the documents at the dwelling or usual place of abode of the
              above-named person, with some person of suitable age and discretion
              who resides there;
      (3)     Residence Service - on the         day of                           ,2       ,     by
              leaving a copy of the documents at the dwelling or usual place of abode of
              the above-named person and mailing to that person by first-class mail a

                                             1
                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                  02/06/19 12:30pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 362 of 446




              notice that the copy has been left at the individual's dwelling or place of
              abode;
      (4)     Return Receipt Delivery - by causing to be delivered on the                         day
              of            ,2       , the documents by return receipt delivery to the
              above-named            person            at       the        following          address:
                                       with delivery being made by the following person or
              entity:
              A copy of the return receipt evidencing delivery is attached to this Return
              of Service.
      (5)     Return Receipt Delivery Refused - by mailing on the                                 day
              of                              ,2       , the documents by first-class, postage
              prepaid, to the above-named person at the following address:
      (6)     Other Method of Service -
      (7)     No Service. The above-named person was not served for the following
              reason(s):
                                 CERTIFICATION OF
                           RETURN ON SERVICE OF SUMMONS




                                    Service Outside State
                                     Affidavit of Service

STATE OF
                             )ss.
COUNTY OF

                                     , am authorized to serve process in civil actions

in the state of

       I declare under penalty of perjury under the laws of the state of Kansas that the
foregoing Return on Service of Summons is true and correct.

Executed on                          ,2       .


                                                   2
                                                            Clerk ofthe District Court, Johnson County Kansas
                                                                                         02/06/19 12:30pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 363 of 446




                                                                   Signature and Title of Server

Subscribed and sworn to before me this day of                                       , 2__.


                                                                      Notary




      Service by a Person other than a Law Enforcement Officer in Kansas

                                               Affidavit of Service

STATE OF KANSAS                       )) ss.

COUNTY OF             OL V\frta)

      1,    I \raLl)1\        P(X)J1, A        , swear or affirm that the foregoing Return on

Service of Summons is true and correct.

Executed on    lbovutwv                        , 2 14.
                                                                                        !

                                                                   signature and Title of Server

Subscribed and sworn to before me this day of'
                                             t y'r                     r Kfikfu) , 20
                                                                       '
                                                                       )


                                                                      Notary
                   JANAY KENT
              Notary Public State of Kansas
           M y Appt. Expires Jan, 11, 2021



                                                    Authority

      K.S.A. 60-302, 60-213(a), 60-303, 60-308, and 60-312.




                                                         3
                                                                Clerk ofthe District Court, Johnson County Kansas
                                                                                             02/06/19 12:30pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 364 of 446

                                                                                          17CV04848
                                                                                          Div7
                                                                                      Chapter 60
                                                                    Summons and Return of Service
                                                                               (Rovisod 2/28h4)

            IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                             CIVIL DEPARTMENT
                        (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, et al.                      )
                                                 )
      Plaintiffs,                                )
                                                 )
V.                                               )
                                                 )      Case No.         17CV04848
KANSAS CITY POWER AND                            )
LIGHT COMPANY, et al,                            )
                                                 )       Division No. 7(Judge Haubert)
      Defendants.                                )
                                                 )

              RETURN OF SERVICE OF SUMMONS ON AN INDIVIDUAL

I hereby certify that I served a copy of (a) First Amended Petition, (b) Plaintiff's First
I nterrogatories to Defendant,(c) Plaintiffs First Request for Production of Documents to

Defendant, (d) First Amended Case Management Order, (e) Defendant KCPL's First
Amended Preliminary Witness & Exhibit List, and (f) Plaintiffs Second Witness &
Exhibit List, on q CUP                         / ‘Y\ L in the following manner:
                     (1,Vi\-- \AC.A.kitSb;10...)
  ,/
 t\,. (1) Personal Service - on the(      )--1-irs , day of ce/0
                                                               1,
                                                                4,0f
                                                                   it-S    , 2D rq ,            by
              delivering or offering to deliver the documents to the above-named
              person;   pi ‘soetA kVk&                  \`1"s—tN "
                                                                 1 :
                                                                   431-6                  T14)
                                                                                             —
                                                                                             6A'
                                                                                               6c
                                                                                                t;
                                                                                                 eu--4
      (2)     Residence Service - on the         day of                           ,2       ,    by
              leaving the documents at the dwelling or usual place of abode of the
              above-named person, with some person of suitable age and discretion
              who resides there;
      (3)     Residence Service - on the         day of                           ,2            by
              leaving a copy of the documents at the dwelling or usual place of abode of
              the above-named person and mailing to that person by first-class mail a

                                             1
                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                  02/06/19 12:28pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 365 of 446




              notice that the copy has been left at the individual's dwelling or place of
              abode;
      (4)     Return Receipt Delivery - by causing to be delivered on the                        day
              of            ,2      , the documents by return receipt delivery to the
              above-named           person            at       the        following          address:
                                      with delivery being made by the following person or
              entity:
              A copy of the return receipt evidencing delivery is attached to this Return
              of Service.
      (5)     Return Receipt Delivery Refused - by mailing on the                                day
              of                             ,2       , the documents by first-class, postage
              prepaid, to the above-named person at the following address:
     (6)      Other Method of Service -
      (7)     No Service. The above-named person was not served for the following
              reason(s):
                                 CERTIFICATION OF
                           RETURN ON SERVICE OF SUMMONS




                                   Service Outside State
                                    Affidavit of Service

STATE OF I
                            )ss.
COUNTY OF

                                    , am authorized to serve process in civil actions

in the state of

       I declare under penalty of perjury under the laws of the state of Kansas that the
foregoing Return on Service of Summons is true and correct.

Executed on                         ,2       .


                                                  2
                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/06/19 12:28pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 366 of 446




                                                                   Signature and Title of Server

Subscribed and sworn to before me this day of                                       ,2


                                                                      Notary




      Service by a Person other than a Law Enforcement Officer in Kansas

                                               Affidavit of Service

STATE OF KANSAS
                                      )ss
COUNTY OF Cs,\MAA1

         )okc 6k0
      1, ,                                      swear or affirm that the foregoing Return on

Service of Summons is true and correct.

Executed on                  /34A , 2 OK
                    cONAYVS 6'


                                                                                   j -
                                                                      pgnatureand.title of Server
Subscribed and sworn to before me this day of                    )1/1
                                                                    ) /A,14 6)
                                                                             1'171 , 2 014
                                                                                         '
                                                                                         .



                 J ANAY KENT
                                    of Kansn
            N ete•ty Public - S te ,2021
            Appt    Expires  Jan. 1.1
         My

                                                    Authority

      K.S.A. 60-302, 60-213(a), 60-303, 60-308, and 60-312.




                                                                Clerk ofthe District Court, Johnson County Kansas
                                                                                             02/06/19 12:28pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 367 of 446

                                                                                         17CV04848
                                                                                         Div?


            IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                            CIVIL DEPARTMENT
                        (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ,et al.,
                                                        Case No. 17CV04848
                     Plaintiffs,
                                                        Division 7(Judge Hauber)
       v.


KANSAS CITY POWER & LIGHT CO.,et al.,

                     Defendants.

            SECOND AMENDED NOTICE OF VIDEO-TAPED DEPOSITON

TO:    ALL PARTIES AND/OR THEIR ATTORNEYS OF RECORD

       PLEASE TAKE NOTICE that Plaintiffs will take the video-taped deposition of Cynthia
Obenhaus, Ambulatory Clinic RN of the University of Kansas Hospital/KUPI Pediatrics,
before an officer authorized to administer oaths in Kansas affiliated with Sommers Reporting
Company, 8700 Monrovia, Suite # 310, Lenexa, KS 66215, and the videographer will likely be
Wayne Greenlaw, or another designated videographer employed from Legal Video Productions,
500 N.W. 301' Street, Warrensburg, MO 64093, (660) 429-1156. This deposition will be
continued from day to day until completed.

       WHO:                 Cynthia Obenhaus, Ambulatory Clinic RN
                            University of Kansas Hospital/KUPI Pediatrics
                            3901 Rainbow Boulevard — Mail Stop 3017
                            Kansas City, KS 66160

       DATE/TIME:           Friday, March 29, 2019 at 10:00 a.m.

       PLACE:               DEVKOTA LAW FIRM,L.L.C.
                            4010 Washington, Suite # 350
                            Kansas City, MO 64111




                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                02/06/19 02:27pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 368 of 446




                                                    Respectfully submitted,

                                                    DEVKOTA LAW FIRM, L.L.C.

                                                    /s/Lynn Weddle Judkins
                                                     Lynn Weddle Judkins           KS # 20003
                                                     Tarak A. Devkota              KS # 19767
                                                    4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 *(816) 817-1080 - FAX
                                                     attyjudkinsAgmail.com
                                                     litigation
                                                              ( ii)
                                                                  ,devkotalawf
                                                                             irm.corn
                                                     ATTORNEYS FOR PLAINTIFFS


                       CERTIFICATE OF ELECTRONIC SERVICE

        The Devkota Law Firm, L.L.C. hereby certifies that on the 6th day of February 2019, the
above and foregoing was filed with the Clerk via the Court's electronic filing system which will
service notice of such filing on all counsel of record via JIMS notice, including:

 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER, LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007 *(816) 561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEYS FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY



                                                    /s/Lynn Weddle Judkins
                                                    ATTORNEY FOR PLAINTIFFS




                                                2        Clerk ofthe District Court, Johnson County Kansas
                                                                                    02/06/19 02:27pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 369 of 446

                                                                                            17CV04848
                                                                                            Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                             CIVIL DEPARTMENT
                         (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ,et al.,
                                                           Case No. 17CV04848
                     Plaintiffs,
                                                           Division 7(Judge Hauber)
       v.


KANSAS CITY POWER & LIGHT CO.,et al.,

                      Defendants.

            SECOND AMENDED NOTICE OF VIDEO-TAPED DEPOSITON

TO:    ALL PARTIES AND/OR THEIR ATTORNEYS OF RECORD

       PLEASE TAKE NOTICE that Plaintiffs will take the video-taped deposition of Kathi S.
Glauner, M.D., Ph.D. of the University of Kansas Hospital Emergency Medicine/University
of Kansas Physicians, before an officer authorized to administer oaths in Kansas affiliated with
Sommers Reporting Company, 8700 Monrovia, Suite # 310, Lenexa, KS 66215, and the
videographer will likely be Wayne Greenlaw, or another designated videographer employed from
Legal Video Productions, 500 N.W. 301st Street, Warrensburg, MO 64093,(660)429-1156. This
deposition will be continued from day to day until completed.

       WHO:                  Kathi S. Glauner, M.D., Ph.D.
                             University of Kansas Hospital — Emergency Medicine
                             University of Kansas Physicians(KUPI)
                             3901 Rainbow Boulevard — Mail Stop 3017
                             Kansas City, KS 66160

       DATE/TIME:            Friday, March 29,2019 at 11:30 a.m.

       PLACE:                DEVKOTA LAW FIRM,L.L.C.
                             4010 Washington, Suite # 350
                             Kansas City, MO 64111




                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                   02/06/19 02:28pin MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 370 of 446




                                                    Respectfully submitted,

                                                    DEVKOTA LAW FIRM, L.L.C.

                                                    /s/Lynn Weddle Judkins
                                                     Lynn Weddle Judkins          KS # 20003
                                                     Tarak A. Devkota             KS # 19767
                                                    4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 *(816) 817-1080 - FAX
                                                     attyjudkins@gmail.com
                                                     litigation
                                                              ( d)devkotalawf
                                                                            irm.com
                                                     ATTORNEYS FOR PLAINTIFFS


                       CERTIFICATE OF ELECTRONIC SERVICE

        The Devkota Law Firm, L.L.C. hereby certifies that on the 6th day of February 2019, the
above and foregoing was filed with the Clerk via the Court's electronic filing system which will
service notice of such filing on all counsel of record via JIMS notice, including:

 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER, LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816)561-7007 *(816)561-1888 -- FAX
 nkurt_i,bberkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEYS FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY



                                                    /s/Lynn Weddle Judkins
                                                     ATTORNEY FOR PLAINTIFFS




                                                2        Clerk ofthe District Court, Johnson County Kansas
                                                                                     02/06/19 02:28pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 371 of 446

                                                                                         17CV04848
                                                                                         Div?


            IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                            CIVIL DEPARTMENT
                        (Pursuant to K.S.A. Chapter 60)

CARLOS SANCHEZ DIAZ,et al.,            )
                                       )                Case No. 17CV04848
              Plaintiffs,              )
                                       )                Division 7(Judge Hauber)
    v.                                 )
                                       )
KANSAS CITY POWER & LIGHT CO., et al., )
                                       )
              Defendants.              )

            SECOND AMENDED NOTICE OF VIDEO-TAPED DEPOSITON

TO:    ALL PARTIES AND/OR THEIR ATTORNEYS OF RECORD

        PLEASE TAKE NOTICE that Plaintiffs will take the video-taped deposition of Ashley
Bennett, M.D., University of Kansas Hospital/University of Kansas Physicians, before an
officer authorized to administer oaths in Kansas affiliated with Sommers Reporting Company,
8700 Monrovia, Suite # 310, Lenexa, KS 66215, and the videographer will likely be Wayne
Greenlaw, or another designated videographer employed from Legal Video Productions, 500 N.W.
301st Street, Warrensburg, MO 64093,(660) 429-1156. This deposition will be continued from
day to day until completed.

       WHO:                 Ashley Bennett, MD
                            University of Kansas Hospital
                            University of Kansas Physicians
                            3901 Rainbow Boulevard — Mail Stop 3017
                            Kansas City, KS 66160

       DATE/TIME:           Friday, March 29, 2019 at 9:00 a.m.

       PLACE:               DEVKOTA LAW FIRM,L.L.C.
                            4010 Washington, Suite # 350
                            Kansas City, MO 64111




                                                     Clerk ofthe District Court, Johnson County Kansas
                                                                                02/06/19 02:29pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 372 of 446




                                                    Respectfully submitted,

                                                    DEVKOTA LAW FIRM, L.L.C.

                                                    /s/Lynn Weddle Judkins
                                                     Lynn Weddle Judkins, KS # 20003
                                                     Tarak A. Devkota,      KS # 19767
                                                    4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 *(816) 817-1080 - FAX
                                                     attyjudkins@gmail.com
                                                     litigation@devkotalawfimi.corn
                                                     ATTORNEYS FOR PLAINTIFFS


                       CERTIFICATE OF ELECTRONIC SERVICE

        The Devkota Law Firm, L.L.C. hereby certifies that on the 6th day of February 2019, the
above and foregoing was filed with the Clerk via the Court's electronic filing system which will
service notice of such filing on all counsel of record via DIMS notice, including:

 Nick J. Kurt
 Carson M. Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007 *(816) 561-1888 — FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEYS FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY



                                                    /s/Lynn Weddle Judkins
                                                     ATTORNEY FOR PLAINTIFFS




                                                2        Clerk ofthe District Court, Johnson County Kansas
                                                                                    02/06/19 02:29pm MM
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 373 of 446


                                                                                             17CV04848
                                                                                             Div7


                                                                                      Chapter 60
                                                                    Summons and Return of Service
                                                                               (Revised 2/26114'i


                I N THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                                  CIVIL DEPARTMENT
                             (Pursuant to K.S.A. Chapter 80)


   CAR LOS SANCHEZ DIAZ, et al,                     )
                                                    )
          Plaintiffs,                               )
                                                    )
   V.                                               )
                                                    )     Case No.       17CV04848
   KANSAS CITY POWER AND                            )
   LIGHT COMPANY, et al,                            )
                                                    )     Division No. 7(Judge Hauber)
          Defendants.                               )
                                                    )

                 RETURN OF SERVICE OF SUMMONS ON AN INDIVIDUAL

   I hereby certify that I served a copy of (a) First Amended Petition, (b) Plaintiff's First

   interrogatories to Defendant, (c) Plaintiffs First Request for Production of Documents to
   Defendant, (d) First Amended Case Management Order, (e) Defendant KCPL's First
   Amended Preliminary Witness & Exhibit List, (f) Plaintiff's Second Witness & Exhibit
    List, and (g) Plaintiff's Second Request for Production of Documents to Defendant. on
   /21i/ rioernd 44                      i rftq Comfx.fiely, 6,2a        St,, S. Wi•rt.sivd,
              Goe r rsh i        trollex,IIM ITS the following manner   6-3'3 'i5 -

        X (1)     Personal Service - on the    g    day of   Rh r wiry          ,2            by
                  delivering or offering to deliver the documents to the above-named
                  person; AY' ,?"19"4/t4 •
          (2)     Residence Service - on the        day of                       ,2      ,    by
                  leaving the documents at the dwelling or usual place of abode of the
                  above-named person, with some person of suitable age and discretion
                  who resides there;
          (3)     Residence Service - on the        day of                       ,2      ,    by
                  leaving a copy of the documents at the dwelling or usual place of abode of
                                                1




                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                     02/12/19 06:46pm GT
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 374 of 446




                 the above-named person and mailing to that person by first-class mail a
                 notice that the copy has been left at the Individual's dwelling or place of
                     abode;
         (4)         Return Receipt Delivery - by causing to be delivered on the             day
                 of                 ,2    . the documents by return receipt delivery to the
                 above-narned             person        at      the      following        address;
                                             with delivery being made by the following person or
                 entity: ,.
                 A copy of the return receipt evidencing delivery is attached to this Return
                 of Service,
          (5)    Return Receipt Delivery Refused - by mailing on the                         day
                 of                                ,2   , the documents by first-class, postage
                 prepaid, to the above-named person at the following address:
         (6)     Other Method of Service -
         (7)     No Service. The above-named person was not served for the following
                 reason(s):
                                     CERTIFICATION OF
                               RETURN ON SERVICE OF SUMMONS




                                         Service Outside State
                                          Affidavit of Service

   STATE OF ANrlileSe-ta-)
                          ss.
   COUNTY OF AkcLe &)ci

          1, N111-$04e.        Mteier, am authorized to serve process in civil actions

   in the state of   AA   n tke.S

          I declare under penalty of perjury under the laws of the state of Kansas that the
   foregoing Return on Service of Summons is true and correct.

   Executed on J--ei,
                    rr u '
                         f t-1       5 ,2
                                                    2




                                                             Clerk ofthe District Court, Johnson County Kansas-- •
                                                                                          02/12/19 06.,46m GT
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 375 of 446




                                                                     Signature and Title of Server
                                                                                                      PADttss5erv,4-•
   Subscribed and sworn to before me this , day of

                             .." Ah- ...0-..-      sik- A'.
                                      TIM HELIER
                                   NOTARY PUBLIC                     Notary
                                      MIN ESOTA
                             MyCifnMissidli into Jan,St MO
               I -...-   -.11
                          ,   4.110°- 110
                                        . 4410'   ,IF
                                                   .. - 410." kV"




                                                        Authority

         K.S,A. 60-302, 60-213(a), 60-303, 60-308, and 60-312.




                                                                    Clerk ofthe District Court, Johnson County Kansas
                                                                                                 02/12/19 06:46pm GT
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 376 of 446


                                                                                                17CV04848
                                                                                                Div?


               IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                            CIVIL COURT DEPARTMENT

CARLOS SANCHEZ D1AZ,        )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
and ADAN GUZMAN,            )                          Case No. 17CV04848
                            )                          Division: 7
                Plaintiffs, )                          K.S.A. Chapter 60
                            )
      v.                    )
                            )
KANSAS CITY POWER & LIGHT   )
COMPANY,et al.,             )
                            )
                Defendants. )

         KANSAS CITY POWER & LIGHT COMPANY'S MOTION TO STRIKE
         DESIGNATED EXPERT TIMOTHY KREHBIEL AND INCORPORATED
                                'MOTION FOR EXTENSION OF TIME
         OPPOSITION TO PLAINTIFFS

        Defendant Kansas City Power & Light Company("KCP&L")hereby opposes Plaintiffs'

"Motion for Extension of Time [to] Designate Additional Experts and to Supplement Existing

Designations with Reports"("Motion to Supplement"). While the exact relief Plaintiffs seek is

unclear, they appear to have submitted revised "Initial Expert Witness Designations," see Doc.

98 at 4-10, and ask the Court for an extension of"at least an additional three (3) weeks" to:(1)

name "at least one additional supplemental medical expert(s)";(2) finalize unidentified

"supplemental retained expert(s)' reports"; and (3) inspect the light pole at issue in this case so

that their designated engineering expert can draft and submit an initial report. Doc. 98 at 2-3.

        KCP&L respectfully requests that the Court deny the Motion to Supplement. KCP&L

also moves the Court, pursuant to K.S.A. § 60-237(c)(1) and Paragraph 7.D of the Amended

Case Management Order ("Amended CMO")(Doc. 92), to strike Plaintiffs' designation of




02308865.DOCX;-2                                            Clerk ofthe District Court; Johnson County Kansas
                                                                                         02/13/19 04:58pin SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 377 of 446




putative engineering expert Timothy Krehbiel, P.E.1 See Doc. 98 at 7. Plaintiffs have failed to

disclose Mr. Krehbiel's proposed opinions and the bases for those opinions in the manner

expressly required by Kansas law. Moreover, the history of this case and Plaintiffs' failure to

conduct timely discovery demonstrate that the defects in Mr. Krehbiel's designation are neither

substantially justified nor subject to supplementation.

        In the subsections below, KCP&L describes the law governing the designation of expert

witnesses in Kansas. It then sets out the relevant procedural history of this case and explains

why that background warrants issuance of an order striking Mr. Krehbiel's designation and

denying Plaintiffs' Motion to Supplement.

I.      LEGAL STANDARD

        In Kansas, the law governing expert designation is clear: "Parties must make expert

disclosures 'at the times and in the sequence that the court orders.' Campbell v. Bd. of Cnty.

Comm 'rlY ofSedgwick Cnly., 383 P.3d 183, 2016 WL 6139662, at *8(Kan. Ct. App. Oct. 21,

2016)(unpublished opinion)(quoting K.S.A. § 60-226(b)(6)(C)). Indeed,"K.S.A. 60-

226(b)(6)(B) and (C)require that parties disclose each expert opinion 'and a summary of the

grounds for each opinion' according to the schedule set by the Court. Walder v. Bd. of

Comm 'rs ofJackson Cnty., 236 P.3d 525, 526(Kan. Ct. App. 2010)(quoting K.S.A. § 60-

226(b)(6)(B)); accord K.S.A. § 60-226(b)(6)(A)("The disclosure must state: (i) The subject

matter on which the expert is expected to testify; and (ii) the substance of the facts and opinions

to which the expert is expected to testify.").

        Under K.S.A. § 60-226(e),"a party must supplement a disclosure 'if the party learns that

in some material respect the information disclosed is incomplete or incorrect.' Id.(quoting

        Plaintiffs and KCP&L agreed to extend the 10-day objection period set out in Paragraph 7.D of
the Amended CMO and the 14-day response deadline contained in Local Rule No. 8.3 until February 13,
2019, while they attempted to negotiate a resolution of the instant dispute.
02308865.DOCX -2                                  2         Clerk ofthe District Court, Johnson County Kansas
                                                                                         02/13/19 04:58pin SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 378 of 446




 K.S.A. § 60-226(e)(1)). But, crucially, supplementation under §60-226(e) only "is intendedfor

changes due to newly discovered evidence or material inadvertently left out, notfor the initial

disclosure ofan opinion on the central issue in the lawsuit." Walder, 236 P.3d at 527

(emphasis added). To be sure, a "'party may not use a supplemental report to disclose

information that should have been disclosed in the initial expert report, thereby circumventing

 the requirementfor a timely and complete expert witness report.'" Id.(quoting 6 Moore's

Federal Practice § 26.131[2](3d ed. 2010))(emphasis added); see Williams ex rel. McGuire v.

 Wesley Rehab. Hosp., 201 P.3d 2, 2009 WL 454941, at *3(Kan. Ct. App. Feb. 20, 2009)

(unpublished opinion)("K.S.A. 60-226 is modeled after Fed. R. Civ. Proc. 26, and the provisions

 regarding disclosure of expert testimony are striking similar.").

        "If a party fails to disclose [expert opinion] . . . as required, 'the party is not allowed to

use that information or witness to supply evidence on a motion, at a hearing or at trial, unless the

failure was substantially justified or is harmless." Campbell, 2016 WL 6139662, at *8 (quoting

 K.S.A. § 60-237(c)(1)). The Court "has broad discretion in supervising a lawsuit, including the

course of discovery." Walder, 236 P.3d at 527. But the procedural rules governing expert

 designation "arc not just 'fluff' They serve a 'necessary purpose.' Cafer v. Ash, 353 P.3d 469,

2015 WL 4366541, at *17 (Kan. Ct. App. June 26, 2015)(unpublished opinion)(quoting

McCullough v. Bethany Med. Cir., 683 P.2d 1258, 1261 (Kan. 1984)). To that end, the Kansas

 Court of Appeals explains:

         Many courts have refused to allow the late disclosure of an expert's opinion
         when the initial time.for such disclosures has passed, even though the time limit
        .for supplementation has not yet expired or the trial had not yet begun. E.g.,
         Macaulay, 321 F.3d [45,] 50-53 [(1st Cir. 2003)]; Schweizer v. DEKALB Swine
         Breeders, Inc., 954 F. Supp. 1495, 1509-11 (D. Kan. 1997); McGuire v. Rehab.
         Hosp., 2009 WL 454941, at *2-4 (Kan. App.)(unpublished opinion), rev. denied
         289 Kan. 1279 (2009); see also 6 Moore's Federal Practice § 26.131[2] (citing
         cases).


02308865.DOCX;-2                                    3         Clerk ofthe District Court, Johnson County Kansas
                                                                                           02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 379 of 446




 Walden, 236 P.3d at 527-28 (emphasis added); see also Havens v. Branstine, 2009 WL 1212595,

at *3(Kan. Ct. App. May 1, 2009)(unpublished opinion)("Havens' failure to disclose cannot be

considered harmless because Haven's entire [causation] argument was based on the speed

[defendant's] trailer was designed to be towed. Thus, the excluded expert witness testimony was

inadmissible because the proffered opinion was not properly disclosed in the expert witness'

report.").

II.       DISCUSSION

          KCP&L respectfully requests that the Court issue an order striking Mr. Krehbiel's

designation and denying Plaintiffs' Motion to Supplement. Mr. Krehbiel's designation, in total,

states:

          This mechanical engineer, following review of the existing file materials, photos,
          and discovery in this case determined that the light pole fell due to the base not
          being secured, installation, and concern about material. His curriculum vitae is
          attached. Plaintiffs will supplement regarding his report within this timeframe
          requested [in the Motion to Supplement], following inspection sought of the light
          pole, and as well concerning deposition availability.

Doc. 98 at 7.

          Thus, as filed, Plaintiffs' designation of Mr. Krehbiel includes only three bare,

unexplained conclusions. It does not state the "substance of the facts and opinions" that

Plaintiffs expect Mr. Krchbiel will testify about at trial. K.S.A. § 60-226(b)(6)(A)(ii); see also

Doc. 92 at 5(Amended CMO). Nor does it provide a "summary of the grounds for each

opinion" Mr. Krchbiel has formed, as K.S.A. § 60-226(b)(6)(B) requires. See also Doc. 92 at 5.

          As the procedural history below illustrates, Plaintiffs' omissions arc not substantially

justified, harmless, nor, under Kansas law, correctable by supplementation. Indeed, they stem

directly from Plaintiffs' inexcusable failure to conduct timely discovery.



02308865.DOCX;-2                                   4         Clerk ofthe District Court, Johnson County Kansas
                                                                                          02/13/19 04:58inn SS
     Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 380 of 446




         A.        Relevant Procedural History.

         1.        Plaintiffs initiated this action against KCP&L on August 28, 2017. See Doc. 1

(Petition for Damages). The Court issued the first Case Management Order (Doc. 8), setting the

schedule of this case on January 31, 2018 (the "First CMO").

         2.        The First CMO required that Plaintiffs designate expert witnesses on or before

 July 9, 2018. Doc. 8. The First CMO also mandated that:

         [T]he designation must state the subject matter on which each designated expert
         is expected to testify, the substance of the facts and opinions of the expert and a
         summary of the grounds for each opinion. In addition to the designation, if the
         expert witness is a "retained" expert pursuant to K.S.A. 60-226(b)(6)(B) and
          he/she has prepared a written report, such report must be provided along with the
         designation.

 Doc. 8 at 5 (emphasis in original).

         3.        Plaintiffs filed their first expert witness designations on July 10, 2018. See Doc.

 13 at 4-10.

         4.        Plaintiffs' first designations identified engineer Timothy M. Krehbiel, P.E. as a

 retained expert witness. The first designation of Mr. Krehbiel, in total, stated the following:

         This mechanical engineer, following review of existing file materials and photos,
         determined that the light pole fell due to the base not being secured. His
         curriculum vitae is attached. Plaintiffs will supplement regarding any deposition
         availability.

Doc. 13 at 7.

         5.        Plaintiffs did not serve an expert report with Mr. Krehbiel's first designation.'

         6.        Seventeen days later, on July 27, 2018    i.e., on the deadline for written discovery

 pursuant to the First CMO Plaintiffs served KCP&L with their first set of discovery requests.


 2      After it received Plaintiffs' first expert witness designations, KCP&L attempted to depose Mr.
Krehbiel on two separate occasions. See Does. 15 and 82. KCP&L rescheduled Mr. Krehbiel's first
deposition, at Plaintiffs' request. It postponed the second after Plaintiffs moved to continue trial and
modify the First CMO. See Doc. 83.
02308865.DOCX;-2                                     5         Clerk ofthe.Dlstrict Court, Johnson County Kansas
                                                                                            02/13/19 04:58inn SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 381 of 446




See Doc. 14. There, for the first time, Plaintiffs inquired whether KCP&L had retained the light

pole at issue in this case. Plaintiffs also requested that KCP&L provide them "access for

inspection and possibly testing" of the pole. See Exhibit A at 7, 11-12 (Interrogatory Nos. 8, 9,

and 20); Exhibit B at 7(Request for Production No. 10).

        7.         On September 17, 2018, KCP&L answered Plaintiffs' discovery requests. As

relevant here, KCP&L: (1) informed Plaintiffs that it had retained the light pole, its breakaway

base, and the base plate of the pole's screw-in anchor base;(2) identified the location where

KCP&L maintained the pole and its components; and (3) stated that it would "provide access to

the retained light pole following agreement between the parties as to a reasonable, non-

destructive inspection and testing protocol." Ex. B at 1, 7; Ex. A at 1, 7, 11-12.

        8.         Plaintiffs did not attempt to schedule an inspection of the pole after receiving

KCP&L's discovery responses.

        9.         On August 23, 2018, Plaintiffs filed a motion, asking the Court to continue trial

and modify the First CMO. See Doc. 83. Because of the various personal issues Plaintiffs'

counsel cited in support, KCP&L did not oppose the requested continuance. See Doc. 91. On

September 12, 2018, the Court continued trial until July 15, 2019. The Court also entered a First

Amended Case Management Order(Doc. 92) on November 5, 2018 (the "Amended CMO").

See Doc. 92.

         10.       The Amended CMO set a second expert designation deadline, requiring that

Plaintiffs designate expert witnesses on or before January 25, 2019. See Doc. 92 at 4. And,

again, it mandated that:

       [T]he designation must state the subject matter on which each designated expert
        is expected to testify, the substance of the facts and opinions of the expert and a
        summary of the grounds for each opinion. In addition to the designation, if the
        expert witness is a "retained" expert pursuant to K.S.A. 60-226(b)(6)(B) and


02308865.DOCX;-2                                     6        Clerk ofthe District Court, Johnson County Kansas
                                                                                           02/13/19 04:58pm SS
    Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 382 of 446




        he/she has prepared a written report, such report m ust be provided along with the
        designation

 Doc. 92 at 5 (emphasis in original).

         1 1.      On November 21, 2018, Plaintiffs filed a First Amended Petition for Damages

(Doc. 93). In it, they asserted claims against seven additional defendants. See Doc. 93.

         12.       On January 25, 2019, Plaintiffs filed the Motion to Supplement(Doc. 98). Near

the end of that document, Plaintiffs included a second set of"Initial Expert Witness

Designations," see Doc. 98 at 4-10, and state that they have "otherwise provided the information

 necessary to make such designations." Doc. 98 at 4.

         1 3.      When Plaintiffs filed the Motion to Supplement on January 25, 2019, Plaintiffs

 had not requested summons for the seven additional defendants added to the case on November

21, 2018.

         14.       Plaintiffs' Motion to Supplement asks that the Court grant them an extension of

"at least an additional three (3) weeks." Doc. 98 at 2. Plaintiffs state that they have requested

the extension "solely to supplement [their] existing [expert] designations with respective

report(s)." Doc. 98 at 3.

         1 5.      Plaintiffs offer a scattershot of reasons for the requested extension, including: (1)

 the "weather";(2)"illness of counsel";(3)"awaiting additional treatment medical records";(4)

"trial conflicts of several of the [designated] experts"; and (5)"pending discovery out to the

additional defendants, which may affect the need for additional experts."3 Doc. 98 at 1-2.




3
        After filing the Motion to Supplement, Plaintiffs requested summons for each of the "additional
defendants" named in their First Amended Petition. Plaintiffs represent that they served the First
Amended Petition and written discovery requests on five of those defendants on February 5, 2019, and
another defendant on February 8, 2019---i.e., at least 11 days after• they had filed the Motion to
Supplement. See Does.108-112, 117.
02308865.DOCX;-2                                     7        Clerk ofthe District Court, Johnson County Kansas
                                                                                           02/13/19 04:58pin SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 383 of 446




         16.       As particularly relevant here, Plaintiffs' Motion represents that their counsel

"called [KCP&L] defense counsel and requested an inspection of the light pole as part of the

completion need for expert mechanical engineer, Timothy M. Krehbiel; however, no date has

been set yet, which, in part, prompts this request for additional time[.]" Doc. 98 at 3.

         1 7.      In fact, counsel for the Plaintiffs' left a voicemail for KCP&L counsel at 12:07

p.m. on January 25, 2019 -i.e., the afternoon that Plaintiffs' expert designations and

corresponding expert reports were due. See Doc. 92 at 4-5. In that message, Plaintiffs' counsel,

for the first time, stated that Mr. Krehbiel "would like a chance to inspect and review the light

pole, which [Plaintiffs' counsel] understood you all had possession of." Plaintiffs' counsel noted

that Mr. Krehbiel needed to inspect the pole "to finalize his report."

        B.         Plaintiffs'failure to designate Mr. Krehbiel and to provide an expert report as
                   Kansas law requires is not substantiallyjustified, harmless, nor subject to
                   supplementation.

        A party who fails to designate expert witness testimony in the manner prescribed by

K.S.A. § 60-226(b)(6) and court order is "'not allowed to use that information or witness to

supply evidence . . . unless the failure was substantially justified or is harmless.— Campbell,

2016 WL 6139662, at *8 (quoting K.S.A. § 60-237(c)(1)). Here, Plaintiffs' failure to disclose

the substance and basis of Mr. Krehbiel's opinions or to provide a report completed by Mr.

Krehbiel by the January 25, 2019 deadline was not substantially justified, harmless, nor, under

Kansas law, correctable via a supplemental report. Instead, the inadequacies inherent in Mr.

Krehbiel's designation and his purported inability to complete an initial report arise directly from

Plaintiffs' failure to conduct discovery across two entire expert discovery periods and not until

the most recent expert designation deadline had passed.




02308865.DOCX;-2                                     8        Clerk ofthe District Court, Johnson County Kansas
                                                                                           02/13/19 04:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 384 of 446




        Indeed, an order striking Mr. Krehbiel's designation and denying Plaintiffs' Motion to

Supplement is appropriate in this case. After filing this action on August 28, 2017, Plaintiffs

waited 11 months--until the first, July 27, 2018 deadline for written discovery       before

conducting any form of affirmative discovery, including any inquiry into whether KCP&L had

retained the light pole for expert inspection. See Does. 1, 14. Before doing so, Plaintiffs filed

their first expert designation of Mr. Krehbiel, setting out a single, bare opinion that, out of

necessity, was not based on an inspection of the light pole. See Doc. 13. Moreover, even after

learning on September 17, 2018, that KCP&L had retained the pole, Plaintiffs         despite receiving

a second chance under the Amended CMO to include a pole inspection as a basis of Mr.

Krehbiel's testimony—again failed to request an inspection until midday on the January 25, 2019

expert designation deadline.

        Plaintiffs do not(and cannot) explain how discrete, temporary, and vague issues

identified in the Motion to Supplement, such as the "weather," "illness," or "trial conflicts" of

certain, unnamed experts, prevented them from seeking an inspection of the pole—the object at

the center of this case and the sole focus of Mr. Krchbicl's proposed testimony       first for 11

months and then, again, for an additional four months before the January 25, 2019 designation

deadline. Instead, the procedural history above demonstrates that the deficiencies in and

omissions from Mr. Krehbiel's designation are problems of Plaintiffs' own creation. They also

arc ones that cannot be remedied by a supplemental report or disclosure, as that avenue is

reserved, expressly, "for changes due to newly discovered evidence or material inadvertently left

out" of an expert designation or report   i.e., not material that was readily available to a party

that chose not to pursue it. Walden, 236 P.3d at 527("[A] party may not use a supplemental

report to disclose information that should have been disclosed in the initial expert report, thereby



02308865.DOCX;-2                                  9        Clerk ofthe District Court; Johnson County Kansas
                                                                                        02/13/19 041:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 385 of 446




circumventing the requirement for a timely and complete expert witness report.'"(quoting 6

Moore's Federal Practice § 26.131[2](3d ed. 2010)). Accordingly, Kansas law compels an order

striking Mr. Krehbiel's expert designation, excluding his testimony from trial, and denying

Plaintiffs' Motion to Supplement. See Campbell, 2016 WL 6139662, at *8; Walder, 236 P.3d at

526-27.

III.    CONCLUSION

        WHEREFORE,for the reasons set out above, KCP&L respectfully requests that that the

Court deny Plaintiffs' Motion to Supplement and strike Plaintiffs' designation of Timothy

Krehbiel, P.E. for failure to comply with K.S.A. 60-226(b)(6) and the Court's Amended CMO.



Dated: February 13, 2019                     Respectfully submitted,

                                             BERKOWITZ OLIVER LLP

                                            /s/ Nick J. Kurt
                                            Nick J. Kurt                    KS Bar No. 20225
                                            Carson M. Hinderks               KS Bar No. 25079
                                            2600 Grand Boulevard, Suite 1200
                                            Kansas City, Missouri 64108
                                            Telephone: (816) 561-7007
                                            Facsimile: (816) 561-1888
                                            Email         nkurt@berkowitzoliver.com
                                                          chinderks@berkowitzoliver.com

                                            Attorneysfor Defendant Kansas City
                                            Power & Light Company




02308865,DOCX;-2                               10        Clerk ofthe District Court Johnson County Kansas
                                                                                     02/13/19 04:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 386 of 446




                                   CERTIFICATE OF SER VICE

        I hereby certify that a true and correct copy of the foregoing was served via e-mail this

1 3th day of February 2019, on the following:

        Tarak Alexander Devkota
        Lynn Weddle Judkins
        DEVKOTA LAW FIRM, LLC
        4010 Washington Street, Suite 350
        Kansas City, Missouri 64111
        Phone:         (816) 842-9100
        Facsimile:    (816) 817-1080
        litigationgdevkotalawfirm.com
        attyjudkinsk,r)gmail.com

        Attorney,fir Plaintiffs'

                                                          A/ Nick J. Kurt
                                                      A ttorney for Defendant Kansas City
                                                      Power & Light Company




02308865.DOCX;-2                                 11       Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/13/19 04:58pm SS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 387 of 446




                      Exhibit
                              A




                                         Clerk ofthe District Court, Johnson County Kansas
                                                                      02/13/19 04:58pm SS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 388 of 446




From:               vphommachanh@berkowitzoliver.com
To:                 jitioation1Olevkoialawrirm.com; LititykkikinqrLgmail icorn
Cc:                 (
                    k ert, N ick 3: binclerks, Carson ri1.,
Subject:            Carlos Sanchez Diaz, et al. v. Kansas City Power & Light Company, et al.; Case No. 17CV04848
Date:                Monday, September 17, 2018 4:37:13 PM




   You have received 3 secure files from vphommachanh@berkowitzoliver.com.
    Use the secure links below to download.




   Please see the attached.

    After setting up your Accellion account, if you do not receive the email to complete the account activation and
    download the data, you may need to check your spam email. Please do not hesitate to contact me if you have any
    issues accessing the data.

   Thank you,


   Vong Phommachanh
   Legal Administrative Assistant



   2600 Grand Boulevard, Suite 1200 I Kansas City, MO 64108
   P: 816-561-7007 i F: 816-561-1888 I DD: 816-627.0270
   vphommachanh@berkowitzoliver.corn I www.berkowitzoliveritoin



   Secure File Downloads:
   Available    until: 17 October 2018

   Click links to download:

           2911,01,,izELP.1..agaagnagiQataintitaialktmgatariaa.to22' aaux,95,a511,42Ett
           475.23 KB, Fingerprint: c450fbf3c88:11136438b2ddedeb4ecfc (DWI(

           2018.09-17 KCPL Response to Plaintiffs RFPs(02236994x9E351)           .pdf
           475.33 KB, Fingerprint: 29eaa245a292cd71795140213a6af6fe(Whpt is th is2,)

           .KCP11, 9001 KCPL-003a4AD2           4 "9-3.-5-1bzia
            286,91 MB, Fingerprint: b585d8894b61d1f8f29ca11dc037f2d7


   You have received secure links within this email sent via Berkowitz Oliver I.LP Secure File Sharing. To retrieve the files, please click on
   the links above. To learn how your company can benefit from Accellion Secure File Sharing, please visit httplfwww.accellion.com




                                                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                                                     02/13/19 04:5817n SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 389 of 446




                   IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                                CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,
JEAN CHAVEZ(GUZMAN)SANCHEZ,
and ADAN GUZMAN,

                        Plaintiffs,

         v.                                           Case No. 17CV04848
                                                      Division: 7
KANSAS CITY POWER & LIGHT                             K.S.A. Chapter 60
COMPANY,et al.,

                         Defendants.

                   KANSAS CITY POWER & LIGHT COMPANY'S OBJECTIONS
                    AND RESPONSES TO PLAINTIFFS
                                              'INTERROGATORIES

         Defendant Kansas City Power & Light Company("KCP&L") hereby submits its

objections and responses to Plaintiffs Carlos Sanchez Diaz, Jean Chavez(Guzman) Sanchez, and

Adan Guzman's Interrogatories ("Interrogatories," and, individually, an "Interrogatory").

Discovery is ongoing. Thus, the responses below are based on information currently known to

KCP&L and will be supplemented in accordance with its obligations under Kansas law.

                                OBJECTIONS AND RESPONSES

       1.     State the full name, title, and employment address of the individual(s) who
provided information for these interrogatories, and please identify who answered each
inquiry.

ANSWER:

         KCP&L objects to this Interrogatory to the extent it seeks information protected by the

attorney-client privilege and the work-product doctrine, including, but not limited to, information

and materials produced in anticipation of litigation or in connection with obtaining legal advice

from counsel.




02238974.DOCX;-1                                          Clerk ofthe District Court; Johnson County Kansas
                                                                                       02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 390 of 446




         Subject to and without waiver of the foregoing objections, KCP&L states that the

answers have been formulated by KCP&L's attorneys based on information gathered from

documents produced to Plaintiffs and by information provided by Chris Kurtz, Senior Director of

Transmission & Distribution. Mr. Kurtz can be contacted through undersigned counsel.



       2.      Identify the names, titles, departments of the individuals and/or companies,
agencies, etc. who investigated the light pole fall/failure that occurred on February 23, 2016
for the unmarked light pole at Black Bob Road and 131st Street East, Olathe Kansas
between light poles marked as KCPLA2559 and KCPLA2557 at the scene of this accident.

ANSWER:

         KCP&L objects to this interrogatory to the extent it seeks information protected by the

attorney-client privilege and the work-product doctrine, including, but not limited to, information

and materials produced in anticipation of litigation or in connection with obtaining legal advice

from counsel.

         Subject to and without waiver of the foregoing objections, the following people

investigated the incident scene:

         Officer A. Cerda, #787
         Olathe Police Department
         501 E. Old 56 Highway
         Olathe, Kansas 66061

         The following individuals went to the incident scene on February 23, 2016 and February

24, 2016:

         Caleb Hambrick, KCP&L Operations
         Matthew Kellogg, KCP&L Operations
         Mike Madrigal, Safety Specialist




02238974.DOCX;-1                                 2         Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 391 of 446




       3.     State who owns the unmarked light pole at Black Bob Road and 1315
                                                                              'Street
East, Olathe Kansas, that sat between light poles marked as KCPLA2559 and
KCPLA2557, and fell/failed on February 23, 2016.

ANSWER:

         The City of Olathe currently owns the light pole located at 131st Street and Black Bob

between KCPLA2259 and KCPLA2557 (the "Pole"). KCP&L owned the Pole before January 1,

2017.


       4.     Identify the personnel from KCP&L(by name, title, department), who
oversaw the installation of the unmarked light pole at Black Bob Road and 1315'Street
East, Olathe Kansas formerly located between light poles marked as KCPLA2559 and
KCPLA2557 that fell/failed on February 23, 2016.

ANSWER:

         KCP&L is unaware of the personnel that oversaw the installation of the Pole. Based on

information currently available to it, KCP&L believes that the Pole was installed in or around

1 991.



        5.     Identify the date of installation, all contract(s)for installation, all
maintenance agreement(s)for those poles that includes the unmarked light pole at Black
Bob Road and 1315'Street East, Olathe Kansas formerly located between light poles
marked as KCPLA2559 and KCPLA2557 that fell/failed on February 23, 2016 and for
light poles KCPLA2559, KCPLA2557,and KCPLA2556,including identification of any
installations contracts for light poles that included this particular pole.

ANSWER:

         KCP&L objects to this Interrogatory as overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant or admissible- evidence, and not proportional to the

needs of the case to the extent that its request for contacts and maintenance agreements is



02238974.DOCX;-1                                 3         Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 392 of 446




unlimited in time. For example, requests for information about KCP&L's contracts for

maintaining the Pole in 1995 or 2005 are unduly burdensome and are not relevant to whether the

Pole was being properly maintained at or around the time of the relevant incident.

         Subject to and without waiver of the foregoing objections, KCP&L states that it believes

the Pole was installed in or around 1991. KCP&L further refers Plaintiffs to the August 26, 1991

Permit to Install Street Lights on Black Bob Road issued by the City of Olathe and the 2014

Black & McDonald Master Service Agreement and accompanying amendments, statements of

work, exhibits, and street light operations plan produced in response to Plaintiffs' Requests for

Production.



       6.    Identify who at KCP&L first learned of the unmarked light pole fall/failure
on February 23, 2016 at Black Bob Road and 131' Street East, Olathe Kansas formerly
located between light poles marked as KCPLA2559 and KCPLA2557.

ANSWER:

         Michael Almeda received the initial report and Jeremiah Palmer worked the dispatch

ticket during the evening of February 23, 2016, and morning of February 24, 2016.



       7.       Who did the above person(s) contact or notify regarding the unmarked light
pole fall/failure on February 23, 2016 at Black Bob Road and 131s' Street East, Olathe
Kansas formerly located between light poles marked as KCPLA2559 and KCPLA2557:

                   a.   Within the first 24 hours;
                   b.   Within the first week;
                   c.   Within the first 30 days; and
                   d.   Within the first 60 days.

ANSWER:

         KCP&L objects to this Interrogatory to the extent it seeks information protected by the

attorney-client privilege and the work-product doctrine, including, but not limited to, information


o2238974.00cx;-1                                 4        Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 393 of 446




and materials produced in anticipation of litigation or in connection with obtaining legal advice

from counsel.

         Subject to and without waiver of the foregoing objections, the above employees

contacted Matt Kellogg and Caleb Hambrick.


      8.      State whether KCP&L has retained the unmarked light pole that fell/failed
on February 23, 2016 at Black Bob Road and 131st Street East, Olathe Kansas,that was
formerly located between light poles marked as KCPLA2559 and KCPLA2557.

ANSWER:

         KCP&L has retained the Pole, the breakaway base, and the base plate of the screw-in

anchor base. KCP&L does not have possession of the stem of the screw-in anchor base that was

buried in the ground at the time of the incident.



        9.      if the above referenced pole has not been retained, identify by name, date,
and current location all testing results or reports of findings for the cause of the unmarked
light pole fall/failure that occurred on February 23, 2016 at Black Bob Road and 131"
Street East, Olathe Kansas,formerly located between light poles marked as KCPLA2559
and KCPLA2557.

ANSWER:

         Not applicable.



        10.     Identify which KCP&L engineers designed this style unmarked light pole
that fell/failed on February 23, 2016 at Black Bob Road and 131' Street East, Olathe
Kansas, formerly located between light poles marked as KCPLA2559 and KCPLA2557.

ANSWER:

         KCP&L engineers did not design the Pole.




02238974.DOCX;-1                                    5     Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/13/19 04:58pin SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 394 of 446




         1 1.  Identify the names, company(ies), dates of, manufacturer(s)(manufacturing)
and/fabricator(s)(fabricating) of this style unmarked light pole that fell/failed on February
23, 2016 at Black Bob Road and 131st Street East, Olathe Kansas,formerly located between
light poles marked as KCPLA2559 and KCPLA2557,including identification of the parties
to any manufacturing and/or fabricating of this batch of light poles in which the one that
fell/failed came from.

ANSWER:

         KCP&L objects to this Interrogatory because the phrase "identification of the parties to

any manufacturing and/or fabricating of this batch of light poles" as vague, ambiguous, and

undefined.

         Subject to and without waiver of the foregoing objections, Millerbernd Manufacturing

Company manufactured the Pole. The manufacturer of the breakaway base was Valmont

Industries. KCP&L is unaware of the Pole's date of manufacture, its model, or who

manufactured the Pole's screw-in anchor base.



      12.     Identify the make and model of the unmarked light pole that fell/failed on
February 23, 2016 at Black Bob Road and 131'Street East, Olathe Kansas, and was
formerly located between light poles marked as KCPLA2559 and KCPLA2557.

ANSWER:

         Sec response to Interrogatory No. 1 I .



        13.     State the name and present or last known addresses of any and all persons
known to you, your attorney(s) or any other representative(s), or reported to you, your
agent(s), or attorney(s), or others acting on your behalf, who claim to have witnessed the
light pole fall/failure as described in the Petition.

ANSWER:

         Plaintiff Carlos Sanchez Diaz
         Plaintiff Adan Guzman

         Jacqueline Franklin


02238974.DOCX;-1                                   6       Clerk ofthe _District Court, Johnson County Kansas
                                                                                         02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 395 of 446




        6403 Manchester Avenue, Apt. D
        Kansas City, Missouri 64133

         Kenatta Harden
         2212 Cleveland Avenue
         Kansas City, Missouri 64127


        14.     Identify and state any unprivileged statement(s), written or otherwise, by
date, person(s), that KCP&L obtained from anyone concerning the cause for the unmarked
light pole fall/failure on February 23, 2016 at Black Bob Road and 131st Street East, Olathe
Kansas, and was formerly located between light poles marked as KCPLA2559 and
KCPLA2557.

ANSWER:

         KCP&L objects to this Interrogatory to the extent that it seeks the information protected

by the attorney-client privilege and the work-product doctrine, including, but not limited to,

materials produced in anticipation of litigation and/or in connection with obtaining advice from

counsel. KCP&L further objects to this Interrogatory as overbroad, unduly burdensome, and

premature to the extent that it seeks disclosure of expert testimony or information. KCP&L will

identify expert witnesses it intends to call at trial and provide information about each expert and

his or her opinions according to the Case Management Order set by the Court, the agreement of

the parties, and as required by Kansas law.

         Subject to and notwithstanding the foregoing objections, KCP&L is not in possession or

control of any non-privileged or non-expert statements about the cause of the incident alleged in

the Petition.


        15.    Do you or anyone acting on your behalf, have any videotapes, photographs,
or animations of any objects (e.g. light pole, persons, accident scene, vehicles, etc.) that
were taken since the accident described in the Petition, including but not limited to the
scene, the persons, the objects, and/or the fall/failure:

                   a.   The number of photographs you have;
                   b.   The subject matter of each photograph;


02238974.DOCX;-1                                  7        Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/13/19 04:58pin SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 396 of 446




                   c.   The dates the photographs were taken;
                   d.   The name and address of each photographer taking the photographs;
                   e.   The name and address of the present custodian of the photographs.

ANSWER:

        KCP&L objects to this Interrogatory to the extent it seeks information protected by the

attorney-client privilege and the work-product doctrine, including, but not limited to, information

and materials produced in anticipation of litigation or in connection with obtaining legal advice

from counsel.

         Subject to and without waiver of the foregoing objections, KCP&L refers Plaintiffs to the

photographs of the accident scene on February 23, 2016 taken by the Olathe Police Department

as well as the photographs of the accident scene, damage to Plaintiffs' personal property, and

alleged injuries provided to KCP&L by Plaintiffs and produced in response to Plaintiffs' Request

for Production.



        16.     Identify all maintenance agreements that include the unmarked light pole
that fell/failed on February 23, 2016 at Black Bob Road and 131' Street East, Olathe
Kansas, and was formerly located between light poles marked as KCPLA2559 and
KCPLA2557,including the dates of such agreements, the parties to such agreements, and
the current custodians of such agreements. As in the companion Requests for Production,
please produce or make available for review copies of all such agreements.

ANSWER:

         See KCP&L objections and response to Interrogatory No. 5.



        17.     Please state whether or not KCP&L,including all of its agents or
representatives, have a commercial general liability insurance policy that could provide
coverage for this accident, including whether such policy is providing KCP&L's defense in
this case, the name and address of the insurance company defending this lawsuit, the name
and address of each the insurer for such policy, and in accord with the Requests for
Production, please provide a copy of such policy with the declarations page.



02238974.DOCX;-1                                 8        Clerk attic District Court, Johnson County Kansas
                                                                                       02/13/19 04.58prn SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 397 of 446




A NSWER:

         KCP&L is self-insured against the allegations set out in the Petition.



       18.    Pursuant to K.S.A. § 60-226, please provide the name and address of each
person whom you expect to call as an expert witness at trial, his/her occupation, the subject
matter about which the expert is expected to testify, the substance of the facts and opinions
to which the expert is expected to testify along with a summary of the grounds for each
opinion.

ANSWER:

         KCP&L objects to this Interrogatory as overbroad, unduly burdensome, and premature.

KCP&L will identify expert witnesses it intends to call at trial and provide information about

each expert and his or her opinions according to the Case Management Order set by the Court,

the agreement of the parties, and as required by Kansas law.



       19.    Please identify each non-retained expert witness, whom you expect to call at
trial who may provide expert witness' opinion testimony, including the non-retained
expert(s)' name, address, and field of expertise.

ANSWER:

         KCP&L objects to this Interrogatory as overbroad, unduly burdensome, and premature.

KCP&L will identify expert witnesses it intends to call at trial and provide information about

each expert and his or her opinions according to the Case Management Order set by the Court,

the agreement of the parties, and as required by Kansas law.



       20.     Please state the name and address of the person currently in possession of the
unmarked light pole that fell/failed on February 23, 2016 at Black Bob Road and 131'
Street East, Olathe Kansas, and was formerly located between light poles marked as
KCPLA2559 and KCPLA2557.

ANSWER:


02238974.DOCX;-1                                  9         Clerk ofthe District Court, Johnson County Kansas
                                                                                         02/13/19 04:58pin SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 398 of 446




         KCP&L maintains the Pole at its F&M facility located at 4400 East Front Street, Kansas

City, Missouri 64120.



        21.     State the number of such light pole failures where the same make/model of
light pole fell within the last year, last five years, and last ten years, including the name of
any person making an injury claim as a result of the fall/failure, the location of each
fall/failure by address and city, the identification of and production of any accident or
incident reports for each fall/failure, and whether each of these falls/failures resulted in a
claim.

ANSWER:

         KCP&L objects to this Interrogatory as overbroad, unduly burdensome, seeking

information not relevant to any party's claims or defenses, not reasonably calculated to lead to

the discovery of relevant or admissible evidence, and not proportional to the needs of the case to

the extent that its request information about other, unrelated and alleged pole failures within the

last ten years     i.e., a period extending more than eight years before the accident alleged in the

Petition.

         Subject and without waiver of the foregoing objections, KCP&L states that, during the

previous five years, no light poles of the same make or model of the Pole have fallen in the

manner alleged in the Petition.



         22.       Identify all maintenance schedules that include the unmarked light pole that

fell/failed on February 23, 2016 at Black Bob Road and 131' Street East, Olathe Kansas,

and was formerly located between light poles marked as KCPLA2559 and KCPLA2557,

including identification of who was to inspect the lights pole(s), who was responsible for




02238974.DOCX;-1                                    10       Clerk ofthe District Court,.Johnson County Kansas
                                                                                          02/13/19 04:•58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 399 of 446




ordering maintenance on the light pole(s), and who would order replacement of such light

pole(s).

ANSWER:

         See objections and response to Interrogatory No. 5. KCP&L no longer owns the Pole,

but at the time of the incident, the Pole was being visually inspected twice a year by Black &

McDonald.



         23.       State whether KCP&L made any claim concerning fall/failure of the

unmarked light pole that fell/failed on February 23, 2016 at Black Bob Road and 131'

Street East, Olathe Kansas, and was formerly located between light poles marked as

KCPLA2559 and KCPLA2557 to any other company, agency, or entity, and the response to

each such claim.

ANSWER:

         KCP&L objects to this Interrogatory because the term "claim" is vague, ambiguous, and

undefined.

         Subject to and notwithstanding the foregoing objections, KCP&L states that, after

receiving a demand letter from Plaintiffs' counsel, it submitted a letter to Black & McDonald,

requesting that it defend and indemnify KCP&L pursuant to a Master Service Agreement. Black

& McDonald has denied that claim.



         24.       State whether the unmarked light pole that fell/failed on February 23, 2016

at Black Bob Road and 131'Street East, Olathe Kansas, and was formerly located between

light poles marked as KCPLA2559 and KCPLA2557 was ever repaired or replaced prior to



02238974.DOCX;-1                                 11       Clerk ofthe .District Court, Johnson County Kansas
                                                                                        02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 400 of 446




February 23, 2016, and if so, state the date of replacement/repair, the

person/company/agency performing the replacement/repair, and what was repaired, if

anything.

ANSWER:

        KCP&L objects to this Interrogatory as overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant or admissible evidence, and not proportional to the

needs of the case to the extent that its request for information pertaining to the repair or

replacement of the Pole is unlimited in time. Based on the information available to KCP&L

right now, it appears that the Pole was installed in 1991. This Interrogatory seeks information

about work or maintenance performed on the Pole going back over 25 years, which is overbroad

and unduly burdensome.

         Subject to and without waiver of the foregoing objections, KCP&L states that, between

January 1, 2011 and February 23, 2016, Black & McDonald performed one repair on the Pole.

On April 12, 2012, Black & McDonald replaced the Pole's light bulb and photocell.



         25.       Identify all installation standards, regulations, ASTM standards, and/or

requirements for the type of light pole that fell/failed on February 23, 2016 at Black Bob

Road and 131st Street East, Olathe Kansas, and was formerly located between light poles

marked as KCPLA2559 and KCPLA2557,including any prohibitions to limit or prevent

corrosion.

ANSWER:

         KCP&L objects to this Interrogatory as vague, overbroad, unduly burdensome, and not

proportional to the needs of the case to the extent it purports to request that KCP&L identify "all



02238974.DOCX;-1                                  12        Clerk ofthe District Court, Johnson County Kansas
                                                                                         02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 401 of 446




standards, regulations, ASTM standards, and/or requirements" governing the Pole. Copies of

such standards, regulations, and requirements (if any) are publically available to Plaintiffs and,

thus, are not identified in response to this Interrogatory.



Dated: September 17, 2018                      Respectfully submitted,
                                               BERKOWITZ OLIVER LLP

                                               /s/ Nick J. Kurt
                                               Nick J. Kurt                    KS Bar No. 20225
                                               Carson M. Hinderks              KS Bar No. 25079
                                               2600 Grand Boulevard, Suite 1200
                                               Kansas City, Missouri 64108
                                               Telephone: (816) 561-7007
                                               Facsimile: (816) 561-1888
                                               Email         nkurt@berkowitzoliver.com
                                                             chinderks@berkowitzoliver.com

                                               Attorneysfor Defendant Kansas City
                                               Power & Light Company



                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served via e-mail this

1 7th day of September 2018, on the following:

         Tarak Alexander Devkota
         Lynn Weddle Judkins
         DEVKOTA LAW FIRM, LLC
         4010 Washington Street, Suite 350
         Kansas City, Missouri 64111
         Phone:        (816) 842-9100
         Facsimile:    (816) 817-1080
         litigationgdevkotalawfirm.com
         attyjudkins@gmail.com

         Attorneysfor Plaintiff'

                                                          /s/ Nick J. Kurt
                                                       Attorney for Defendants

02238974.DOCX;-1                                  13          clerk ofthe District Court; Johnson County Kansas
                                                                                           02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 402 of 446




                                        VERIFICATION




          I, Chris Kurtz, DECLARE:

        I am employed by Kansas City Power & Light Company, and have been authorized to
make this Verification on its behalf.

        I have read KCP&L's Objections and Responses to Plaintiffs' Interrogatories and I know
its contents. These responses are not all entirely within my personal knowledge, but were
prepared by employees and counsel for KCP&L upon whom I have relied. The responses are
subject to inadvertent and undiscovered errors and are based upon records and information still
in existence and thus far discovered. Consequently, KCP&L reserves the right to make any
change in these responses if it appears that omissions or errors have been made or that more
accurate information is available. Subject to these limitations, these responses are true to the
best of my knowledge, information, and belief.

        I declare under penalty of perjury and pursuant to the laws of the State of Missouri that
the foregoing is true and correct.


Executed this 17th__ day of September, 2018.


                                              44(

Subscribed and sworn to before me thisj         day of September 2018.



                                      '              1 1 CILQ.1-Gb
                                       Nt-0-32--Ki_. 6
                                              Notary Public
My Commission Expires:

      41012_2_

                                                                     HELENE KAY CROSS
                                                                 Notary Public • Notary Seal
                                                               Clay County - State of Missouri
                                                              Commission Number 91529531
                                                            My Commission Expires Apr 19, 2022
                                                                                        141111-131101%



                                                           Clerk ofthe District Court, Johnson County Kansas
02238363.DOCX;-1                                 14                                     02/13/19 04:58pm SS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 403 of 446




                      Exhibit
                              B




                                         Clerk ofthe District Court, Johnson County Kansas
                                                                      02/13/19 04:58pm SS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 404 of 446




From:               vphommachanh@berkowitzoliver.corn
To:                 ittinigiotKcdek0VAia:TILOI.c.c111)
Cc:                 5urt. Nick 1;Lin:Jerks. Carson
                    '
Subject:            Carlos Sanchez Diaz, et al. v. Kansas City Power & Light Company, et al.; Case No. 17CV04848
Date:                Monday, September 17, 2018 4:37:13 PM




   You have received 3 secure files from vphommachanh@berkowitzoliver.com.
   Use the secure links below to download.



   Please see the attached.

   After setting up your Accellion account, if you do not receive the email to complete the account activation and
   download the data, you may need to check your spam email. Please do not hesitate to contact me if you have any
   issues accessing the data.

   Thank you,


   Vong Phommachanh
   Legal Administrative Assistant


   BERKOWITZ                           r.

   2600 Grand Boulevard, Suite 1200 I Kansas City, MO 64108
   P: 816-561-7007 I F:816.561-1888 I DD: 816-627-0270
   vphommachanh@berkowitzoliver.com www.beikowitiolivei.com




   Secure File Downloads:
   Available until- 17 October 2018

   Click links to download:

                               R.QUAllaLigLEIslilltiti$AARIE2g.g.9ries,(11221027_1&9E351),Qpif,
           475,23 KB, Fingerprint: c450fbf3c88f1136438b2ddedeb4ecfc(Wh21 is this2)

           ,2018-09-17 KCPL RasDonse to Naintiffs Pit      (0223 994x‘   )
                                                                         .. E,351)   .prif
           475.33 KB, Fingerprint: 29eaa245a292cd71795140213a6af6fe (Vv't)2t is th is?)

            cPt 00001 - s
                        t cpLoow w2,22a404,9miLzio
           286.91 MB, Fingerprint: b585d8894b61d1f8f29ca11dc037f2d7 (ttipaT,s_thip7)


   You have received secure links within this email sent via Borkov,ritz Oliver 1 Secure Filo Shario.g. To retrieve the files, please click on
   the links above. To learn how your company can benefit from Accellion Secure File Sharing, please visit http://www.accellion com




                                                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                                                     02/13/19 04:58pin SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 405 of 446




                  IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                               CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,
JEAN CHAVEZ(GUZMAN)SANCHEZ,
and ADAN GUZMAN,

                        Plaintiffs,

        v.                                         Case No. 17CV04848
                                                   Division: 7
KANSAS CITY POWER & LIGHT                          K.S.A. Chapter 60
COMPANY,et al.,

                        Defendants.

 KANSAS CITY POWER & LIGHT COMPANY'S OBJECTIONS AND RESPONSES TO
         PLAINTIFFS REQUESTS FOR PRODUCTION OF DOCUMENTS

        Defendant Kansas City Power & Light Company ("KCP&L") hereby submits its

objections and responses to Plaintiffs Carlos Sanchez Diaz, Jean Chavez(Guzman) Sanchez, and

Adan Guzman's Requests for Production of Documents ("Requests," and, individually, a

"Request"). Discovery is ongoing. Thus, the responses below arc based on information

currently known to KCP&L and will be supplemented in accordance with its obligations under

Kansas law.

                                OBJECTIONS AND RESPONSES

      1.     Please produce all documents identified in, referenced in, or relied upon in
answering Plaintiffs' interrogatories.

RESPONSE:

        KCP&L objects to this Request to the extent it seeks the production of documents

protected by the attorney-client privilege and work product doctrine. KCP&L also incorporates

its objections to Plaintiffs' Interrogatories.



02238992.DOCX 1


                                                        Clerk ofthe District Court, Johnson County Kansas
                                                                                     02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 406 of 446




         Subject to and notwithstanding the foregoing objections, KCP&L will produce non-

privileged documents responsive to this Request.


        2.      Provide copies or make available all accident or incident reports concerning
light pole falls/failures from 2008 to the present.

RESPONSE:

        KCP&L objects to this Request as overbroad, unduly burdensome, seeking documents

and information not relevant to any party's claims or defenses, not reasonably calculated to lead

to the discovery of admissible or relevant evidence, and not proportional to the needs of the case

to the extent it: (1) requests documents for a period extending from 2008 to the present         i.e.,

eight years before and nearly two years after the incident alleged in the Petition; and (2) requests

reports about any light poles and/or light pole falls or "failures," without further limitation or

definition. KCP&L also objects to this Request because the term "light pole falls/failures" is

vague, ambiguous, and undefined. KCP&L further objects to this Request to the extent that it

seeks the production of documents protected by the attorney-client privilege and the work-

product doctrine, including, but not limited to, materials produced in anticipation of litigation

and in connection with obtaining advice from counsel.

        Subject to and notwithstanding the foregoing objections,.KCP&L is not aware of any

light poles of the same type referenced in the Petition that have fallen without contact during the

last five years. KCP&L will produce non-privileged documents responsive to this Request that

pertain to the light pole fall alleged in the Petition.




02238992.DOCX 1                                     2
                                                            Clerk ofthe District Court; Johnson County Kansas
                                                                                         02/13/19 04:58inn SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 407 of 446




       3.   Please produce documents showing ownership of the unmarked light pole at
Black Bob Road and 131" Street East, Olathe Kansas, that sat between light poles marked
as KCPLA2559 and KCPLA2557,and fell/failed on February 23, 2016.

RESPONSE:

         KCP&L will produce non-privileged documents responsive to this Request.


       4.     Provide all personnel schedules, logs, reports, or other documents showing
the personnel from KCP&L(by name, title, department), who oversaw the installation of
the unmarked light pole at Black Bob Road and 131'Street East, Olathe Kansas formerly
located between light poles marked as KCPLA2559 and KCPLA2557 that fell/failed on
February 23, 2016.

RESPONSE:

         KCP&L is not in possession, custody, or control of documents responsive to this Request.


        5.     Please produce all contract(s)for installation for those poles that includes the
unmarked light pole at Black Bob Road and 131" Street East, Olathe Kansas formerly
located between light poles marked as KCPLA2559 and KCPLA2557 and including
installation of poles KCPLA2559, KCPLA2557, and KCPLA2556.

RESPONSE:

         KCP&L objects to this Request because the phrase "those poles" is vague, ambiguous,

and undefined.

         Subject to and notwithstanding the foregoing objections, KCP&L will produce non-

privileged documents applicable to poles KCPLA2556 through KCPLA2559 and responsive to

this Request to the extent that they are in its possession, custody, or control can be located.




02238992.DOCX;-1                                  3
                                                           Clerk ofthe District court, Johnson county Kansas
                                                                                        02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 408 of 446




       6.     Provide all maintenance schedules and maintenance agreements that include
the unmarked light pole at Black Bob Road and 131' Street East, Olathe Kansas formerly
located between light poles marked as KCPLA2559 and KCPLA2557 and including
maintenance for poles KCPLA2559, KCPLA2557, and KCPLA2556.

RESPONSE:

         KCP&L objects to this Request as overbroad, unduly burdensome, seeking documents

and information not relevant to any party's claims or defenses, not reasonably calculated to lead

to the discovery of admissible or relevant evidence, and not proportional to the needs of the case

to the extent that its request for documents is unlimited in time.

         Subject to and notwithstanding the foregoing objections, KCP&L will produce

responsive maintenance schedules and agreements effective within the last five years.


        7.      Please produce all investigation reports of KCP&L concerning the cause of
the fall/failure of unmarked light pole at Black Bob Road and 131s► Street East, Olathe
Kansas formerly located between light poles marked as KCPLA2559 and KCPLA2557.

RESPONSE:

         KCP&L objects to this Request to the extent it seeks the production of documents

protected by the attorney-client privilege and the work-product doctrine, including, but not

limited to, materials produced in anticipation of litigation and/or in connection with obtaining

advice from counsel.

         Subject to and notwithstanding the foregoing objections, KCP&L is not in possession,

custody, or control of non-privileged documents responsive to this Request.




02238992.DOCX;-1                                 4
                                                           Clerk of the District Court, Johnson County Kansas
                                                                                         02/13/19 04:58pin SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 409 of 446




       8.     Provide all documents that show when KCP&L first learned of the
unmarked light pole fall/failure on February 23, 2016 at Black Bob Road and 131" Street
East, Olathe Kansas formerly located between light poles marked as KCPLA2559 and
KCPLA2557.

RESPONSE:

        KCP&L will produce non-privileged documents responsive to this Request.


      9.    Please produce all internal KCP&L e-mails (not including attorney-client
communication) about this unmarked light pole fall/failure on February 23, 2016 at Black
Bob Road and 131st Street East, Olathe Kansas formerly located between light poles
marked as KCPLA2559 and KCPLA2557:
            a.      Within the first 24 hours; and
            b.      Within the first week of it occurring.

RESPONSE:

        KCP&L is not in possession, custody, or control of documents responsive to this Request.


        10.    Provide access for inspection and possibly testing of the retained unmarked
light pole that fell/failed on February 23, 2016 at Black Bob Road and 131st Street East,
Olathe Kansas, that was formerly located between light poles marked as KCPLA2559 and
KCPLA2557.

RESPONSE:

        KCP&L will provide access to the retained light pole following agreement between the

parties as to a reasonable, non-destructive inspection and testing protocol.


       11.    Please produce all testing results or reports of findings for the cause of the
unmarked light pole fall/failure that occurred on February 23, 2016 at Black Bob Road and
131" Street East, Olathe Kansas,formerly located between light poles marked as
KCPLA2559 and KCPLA2557.

RESPONSE:

        KCP&L objects to this Request to the extent it seeks the production of documents

protected by the attorney-client privilege and the work-product doctrine, including, but not


02238992.DOCX 1                                  5
                                                          Clerk ofthe District Court Johnson County Kansas
                                                                                      02/13/19 04:58inn SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 410 of 446




limited to, materials produced in anticipation of litigation and/or in connection with obtaining

advice from counsel. KCP&L further objects to this Request as overbroad, unduly burdensome,

and premature to the extent that it seeks disclosure of expert testimony or information. KCP&L

will identify expert witnesses it intends to call at trial and provide information about each expert

and his or her opinions according to the Case Management Order set by the Court, the agreement

of the parties, and as required by Kansas law.



        12.    Please provide all engineering drawings, specifications, ASTM guidelines,
installation manuals, plans, concerning the unmarked light pole that fell/failed on February
23, 2016 at Black Bob Road and 131st Street East, Olathe Kansas,formerly located between
light poles marked as KCPLA2559 and KCPLA2557.

RESPONSE:

         KCP&L is not in possession, custody, or control of documents responsive to this Request.



        13.   Produce all purchase orders or identifying documents concerning the
manufacturing and/or fabricating of this unmarked light pole that fell/failed on February
23, 2016 at Black Bob Road and 131st Street East, Olathe Kansas,formerly located between
light poles marked as KCPLA2559 and KCPLA2557.

RESPONSE:

         KCP&L is not in possession, custody, or control of documents responsive to this Request.



        14.    Please provide documents showing the make and model of the unmarked
light pole that fell/failed on February 23, 2016 at.Black Bob Road and 131st Street East,
Olathe Kansas, and was formerly located between light poles marked as KCPLA2559 and
KCPLA2557.

RESPONSE:

         KCP&L is not in possession, custody, or control of documents responsive to this Request.


02238992.DOCX;-1                                 6
                                                           Clerk ofthe District Cowl, Johnson County Kansas
                                                                                       02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 411 of 446




       15.    Produce all recalls for any products used to manufacture or fabricate this
make and   model of the unmarked light pole that fell/failed on February 23, 2016 at Black
Bob Road and 131" Street East, Olathe Kansas, and was formerly located between light
poles marked as KCPLA2559 and KCPLA2557.

RESPONSE:

         KCP&L is not in possession or control of any documents pertaining to a recall of any

poles or pole components of the same type referenced in the Petition.


        16.     Please provide all unprivileged statement(s), written or otherwise, by date,
person(s), that KCP&L obtained from anyone concerning the cause for the unmarked light
pole fall/failure on February 23, 2016 at Black Bob Road and 131" Street East, Olathe
Kansas, and was formerly located between light poles marked as KCPLA2559 and
KCPLA2557.

RESPONSE:

         KCP&L objects to this Request to the extent it seeks the production of documents

protected by the attorney-client privilege and the work-product doctrine, including, but not

limited to, materials produced in anticipation of litigation and/or in connection with obtaining

advice from counsel. KCP&L further objects to this Request as overbroad, unduly burdensome,

and premature to the extent that it seeks disclosure of expert testimony or information. KCP&L

will identify expert witnesses it intends to call at trial and provide information about each expert

and his or her opinions according to the Case Management Order set by the Court, the agreement

of the parties, and as required by Kansas law.

         Subject to and notwithstanding the foregoing objections, KCP&L is not in possession or

control of documents containing non-privileged or non-expert statements about the cause of the

incident alleged in the Petition.




02238992.DOCX;- 1                                7


                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/13/19 04:581)177 SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 412 of 446




        17.    Produce all videotapes, photographs, or animations of any objects (e.g. light
pole, persons, accident scene, vehicles, etc.) that were taken since the accident described in
the Petition, including but not limited to the scene, the persons, the objects, and/or the
fall/failure:

RESPONSE:

        KCP&L objects to this Request to the extent it seeks the production of documents

protected by the attorney-client privilege and the work-product doctrine, including, but not

limited to, materials produced in anticipation of litigation and/or in connection with obtaining

advice from counsel. KCP&L further objects to this Request as overbroad, unduly burdensome,

and premature to the extent that it seeks disclosure of expert testimony or information. KCP&L

will identify expert witnesses it intends to call at trial and provide information about each expert

and his or her opinions according to the Case Management Order set by the Court, the agreement

of the parties, and as required by Kansas law.

        Subject to and notwithstanding the foregoing objections, KCP&L will produce non-

privileged documents responsive to this Request.



        18.    Please provide all videotapes, photographs, or animations of KCPLA light
pole testing from 2008 to present.

RESPONSE:

        KCP&L objects to this Request as overbroad, unduly burdensome, seeking documents

and information not relevant to any party's claims or defenses, not reasonably calculated to lead

to the discovery of admissible or relevant evidence, and not proportional to the needs of the case

to the extent it requests documents for a period extending from 2008 to the present       i.e., eight

years before and nearly two years after the incident alleged in the Petition. KCP&L also objects

to this Request to the extent that it seeks the production of documents protected by the attorney-

02238992.DOCX 1                                  8
                                                           Clerk ofthe District Court; Johnson County Kansas
                                                                                        02/13/19 04:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 413 of 446




client privilege and the work-product doctrine, including, but not limited to, materials produced

in anticipation of litigation and/or in connection with obtaining advice from counsel. KCP&L

further objects to this Request as overbroad, unduly burdensome, and premature to the extent that

it seeks disclosure of expert testimony or information. KCP&L will identify expert witnesses it

intends to call at trial and provide information about each expert and his or her opinions

according to the Case Management Order set by the Court, the agreement of the parties, and as

required by Kansas law.

         Subject to and notwithstanding the foregoing objections, KCP&L is not in possession or

control of non-privileged or non-expert materials responsive to this Request.



        19.   To the extent not already requested or produced, provide all maintenance
agreements that include the unmarked light pole that fell/failed on February 23, 2016 at
Black Bob Road and 131st Street East, Olathe Kansas, and was formerly located between
light poles marked as KCPLA2559 and KCPLA2557.

RESPONSE:

         KCP&L objects to this Request as unduly burdensome and cumulative because it seeks

information identical to that requested by Plaintiffs in Request No. 6.

         Subject to and notwithstanding the foregoing objections, see KCP&L's objections and

responses to Plaintiffs' Request No. 6.



      20.    Please produce KCP&L's commercial general liability insurance policy that
covered period from 2015-2017.

RESPONSE:

         KCP&L objects to this Request as overbroad, unduly burdensome, seeking documents

and information not relevant to any party's claims or defenses, not reasonably calculated to lead

02238992.DOCX;-1                                 9
                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/13/19 04:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 414 of 446




to the discovery of admissible or relevant evidence, and not proportional to the needs of the case.

         Subject to and notwithstanding the foregoing objections, KCP&L is not in possession of

an insurance policy covering the allegations set out in the Petition.



       21.   Provide all written reports of all expert witnesses with whom you or your
attorneys have consulted.

RESPONSE:

         KCP&L objects to this Request to the extent it seeks the production of documents

protected by the attorney-client privilege and the work-product doctrine, including, but not

limited to, materials produced in anticipation of litigation and/or in connection with obtaining

advice from counsel, as well as drafts protected from disclosure under K.S.A. § 60-226(b)(5)(B)-

(D). KCP&L further objects to this Request as overbroad, unduly burdensome, and premature to

the extent that it seeks disclosure of expert testimony or information. KCP&L will identify

expert witnesses it intends to call at trial and provide information about each expert and his or

her opinions according to the Case Management Order set by the Court, the agreement of the

parties, and as required by Kansas law.




       22.    All documents upon which any expert witness you intend to call at trial relied
on to form an opinion.

RESPONSE:

         KCP&L objects to this Request as overbroad, unduly burdensome, and premature to the

extent that it seeks disclosure of expert testimony or information. KCP&L will identify expert

witnesses it intends to call at trial and provide information about each expert and his or her



02238992.DOCX;-1                                 10
                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 415 of 446




opinions according to the Case Management Order set by the Court, the agreement of the parties,

and as required by Kansas law.




        23.     The most recent resume or curriculum vitae of each expert whom you expect
to call as an expert witness at trial.

RESPONSE:

         KCP&L objects to this Request as overbroad, unduly burdensome, and premature to the

extent that it seeks disclosure of expert testimony or information. KCP&L will identify expert

witnesses it intends to call at trial and provide information about each expert and his or her

opinions according to the Case Management Order set by the Court, the agreement of the parties,

and as required by Kansas law.



       24.    All notes, correspondence, bills, invoices, diagrams, photographs, x-rays or
other documents prepared or reviewed by each person whom you expect to call as an
expert witness at trial.

RESPONSE:

         KCP&L objects to this Request to the extent it calls for documents or information

protected from disclosure under K.S.A. § 60-226(b)(5)(B)-(C). KCP&L further objects to this

Request as overbroad, unduly burdensome, and premature to the extent that it seeks disclosure of

expert testimony or information. KCP&L will identify expert witnesses it intends to call at trial

and provide information about each expert and his or her opinions according to the Case

Management Order set by the Court, the agreement of the parties, and as required by Kansas law.




02238992.DOCX -1                                 I1
                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/13/19 04:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 416 of 446




       25.     All invoices generated by expert witnesses for performing all expert witness
services to the defendant, including but not limited to, the fees for the medical examination,
the records review, the pretrial preparation, any telephone conference, any trial testimony
anticipated and any other fee paid by the defendants for expert fees.

RESPONSE:

         KCP&L objects to this Request to the extent it calls for documents or information

protected from disclosure under K.S.A. § 60-226(b)(5)(D). KCP&L further objects to this

Request as overbroad, unduly burdensome, and premature to the extent that it seeks disclosure of

expert testimony or information. KCP&L will identify expert witnesses it intends to call at trial

and provide information about each expert and his or her opinions according to the Case

Management Order set by the Court, the agreement of the parties, and as required by Kansas law.



       26.    All documents sent to, provided to, or requested by any KCP&L "retained"
expert witness.

RESPONSE:

         KCP&L objects to this Request to the extent it calls for documents or information

protected from disclosure under K.S.A. § 60-226(b)(5)(B)-(D). KCP&L further objects to this

Request as overbroad, unduly burdensome, and premature to the extent that it seeks disclosure of

expert testimony or information. KCP&L will identify expert witnesses it intends to call at trial

and provide information about each expert and his or her opinions according to the Case

Management Order set by the Court, the agreement of the parties, and as required by Kansas law.




02238992.DOCX;-1                                12
                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/13/19 04:58inn SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 417 of 446




      27.     Please produce all documents KCP&L or its agents received from, were
prepared by, or reviewed by any KCP&L "retained" expert witness.

RESPONSE:

        KCP&L objects to this Request to the extent it calls for documents or information

protected from disclosure under K.S.A. § 60-226(b)(5)(B)-(D). KCP&L further objects to this

Request as overbroad, unduly burdensome, and premature to the extent that it seeks disclosure of

expert testimony or information. KCP&L will identify expert witnesses it intends to call at trial

and provide information about each expert and his or her opinions according to the Case

Management Order set by the Court, the agreement of the parties, and as required by Kansas law.



      28.     Produce all maintenance records for the unmarked light pole that fell/failed
on February 23, 2016 at Black Bob Road and 131st Street East, Olathe Kansas, and was
formerly located between light poles marked as KCPLA2559 and KCPLA2557.

RESPONSE:

        KCP&L objects to this Request as overbroad, unduly burdensome, seeking documents

and information not relevant to any party's claims or defenses, not reasonably calculated to lead

to the discovery of admissible or relevant evidence, and not proportional to the needs of the case

to the extent its request for documents is unlimited in time.

        Subject to and notwithstanding the foregoing objections, KCP&L will produce

documents responsive to this Request that arc in its possession, custody, or control and dated

within the last five years.



       29.    Please provide all repair estimates, bills, invoices, or other documents
concerning repair or replacement of the unmarked light pole that fell/failed on February
23, 2016 at Black Bob Road and 131" Street East, Olathe Kansas, and was formerly located
between light poles marked as KCPLA2559 and KCPLA2557 from 2010-present.

02238992.DOCX 1                                  1   3
                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 418 of 446




RESPONSE:

         KCP&L objects to this Request as overbroad, unduly burdensome, seeking documents

and information not relevant to any party's claims or defenses, not reasonably calculated to lead

to the discovery of admissible or relevant evidence, and not proportional to the needs of the case

to the extent it requests documents for a period extending from 2010 to the present i.e., six

years before and nearly two years after the incident alleged in the Petition. KCP&L further

objects to this Request because the estimated or actual cost to replace or repair the pole

referenced in the Petition (or any of its individual components) at any point between 2010 to the

present is not relevant to any claim or defense and is not reasonably calculated to lead to the

discovery or admissible or relevant evidence.



    30.   Produce copies of all accident, incident, and/or investigation reports from
KCP&L concerning light pole falls/failures from 2010-present.

RESPONSE:

         KCP&L objects to this Request as unduly burdensome and cumulative because it seeks

information included within and/or identical to that requested by Plaintiffs in Request No. 2.

KCP&L further objects to this Request to the extent that its request for "investigation reports"

seeks the production of documents protected by the attorney-client privilege and the work-

product doctrine, including, but not limited to, materials produced in anticipation of litigation

and/or in connection with obtaining advice from counsel.

         Subject to and notwithstanding the foregoing objections, see KCP&L's objections and

responses to Plaintiffs' Request No. 2.



02238992.DOCX;-1                                 14
                                                           Clcik ofthe District Court, Johnson County Kansas
                                                                                        02/13/19 04:58pin SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 419 of 446




         31.       Please provide all files of your retained and non-retained expert witness(es).

RESPONSE:

         KCP&L objects to this Request because the term "files" is vague, ambiguous, and

undefined. KCP&L also objects to this Request as overbroad, unduly burdensome, and

premature to the extent that it seeks disclosure of expert testimony or information. KCP&L will

identify expert witnesses it intends to call at trial and provide information about each expert and

his or her opinions according to the Case Management Order set by the Court, the agreement of

the parties, and as required by Kansas law. Further, KCP&L objects to this Request to the extent

that it calls for documents or information protected from disclosure under K.S.A. § 60-

226(b)(5)(B)-(D).



       32.     Produce all installation manuals, guidelines, requirements for the style make,
and/or model of light pole that fell/failed on February 23, 2016 at Black Bob Road and 131st
Street East, Olathe Kansas, and was formerly located between light poles marked as
KCPLA2559 and KCPLA2557.

RESPONSE:

         KCP&L objects to this Request as unduly burdensome and cumulative to the extent that it

seeks documents or information included within and/or identical to that requested by Plaintiffs in

Request No. 12. KCP&L further objects to this Request because the terms "guidelines" and

"requirements" are vague, ambiguous, and undefined.

         Subject to and notwithstanding the foregoing objections, KCP&L is not in possession,

custody, or control of documents responsive to this Request.




02238992.DOCX;-1                                  15
                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/13/19 04:58pin SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 420 of 446




       33.      Please provide all maintenance schedules that include the unmarked light
pole that fell/failed on February 23, 2016 at Black Bob Road and 131st Street East, Olathe
Kansas, and was formerly located between light poles marked as KCPLA2559 and
KCPLA2557,including identification of who was to inspect the lights pole(s), who was
responsible for ordering maintenance on the light pole(s), and who would order
replacement of such light pole(s).

RESPONSE:

         KCP&L objects to this Request as unduly burdensome and cumulative because it seeks

information included within and/or identical to that requested by Plaintiffs in Request No. 6.

         Subject to and notwithstanding the foregoing objections, see KCP&L's objections and

responses to Plaintiffs' Request No. 6.



       34.     Please produce all claim(s) KCP&L made concerning fall/failure of the
unmarked light pole that fell/failed on February 23, 2016 at Black Bob Road and 131st
Street East, Olathe Kansas, and was formerly located between light poles marked as
KCPLA2559 and KCPLA2557 to any other company, agency, or entity, and the response to
each such claim.

RESPONSE:

         KCP&L objects to this Request because the term "claim(s)" is vague, ambiguous, and

undefined.

         Subject to and notwithstanding the foregoing objections, KCP&L will produce non-

privileged documents responsive to this Request.



       35.     Please provide all inspection reports, repair logs, repair invoices,
replacement purchase orders, and/or documents that show any repair/replacement to the
unmarked light pole that fell/failed on February 23, 2016 at Black Bob Road and 131st
Street East, Olathe Kansas, and was formerly located between light poles marked as
KCPLA2559 and KCPLA2557 prior to February 23, 2016 — and after February 23, 2016.

RESPONSE:


02238992.DOCX;-1                                16
                                                          Clerk ofthe .District Court, Johnson County Kansas
                                                                                        02/13/19 04:58inn SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 421 of 446




         KCP&L objects to this Request as overbroad, unduly burdensome, seeking documents

and information not relevant to any party's claims or defenses, not reasonably calculated to lead

to the discovery of admissible or relevant evidence, and not proportional to the needs of the case

to the extent its request for documents is unlimited in time. KCP&L also objects to this Request

as unduly burdensome and cumulative to the extent that it seeks documents or information

requested by Plaintiffs in Request Nos. 13, 28, and 29.

         Subject to and notwithstanding the foregoing objections, KCP&L refers Plaintiffs to its

objections and responses to Request Nos. 13, 28, and 29, and will produce additional documents

responsive to this Request and dated within the last five years, to the extent that such documents

are in its possession, custody, or control.



       36.   Produce all installation standards, regulations, ASTM standards, and/or
requirements for the type of light pole that fell/failed on February 23, 2016 at Black Bob
Road and 131' Street East, Olathe Kansas, and was formerly located between light poles
marked as KCPLA2559 and KCPLA2557,including any prohibitions to limit or prevent
corrosion.

RESPONSE:

         KCP&L objects to this Request because the terms "installation standards," and

"requirements" are vague, ambiguous, and undefined. KCP&L further objects to this Request as

vague, overbroad, unduly burdensome, and not proportional to the needs of the case to the extent

it purports to require KCP&L produce "installation standards, regulations, ASTM standards,

and/or requirements" governing the pole identified in the Petition. Copies of"standards,"

regulations, and "requirements"(if any) governing the pole referenced in the Petition arc

publically available to Plaintiffs and, thus, are not produced.



02238992.DOCX;-1                                 17
                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/13/19 04:581)177 SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 422 of 446




         Subject to and without waiver of the foregoing objections, KCP&L will produce non-

privileged, internal documents responsive to this Request to the extent that any such documents

exist in its possession, custody, or control.



        37.    Please provide all engineering drawings, specifications, ASTM guidelines,
installation manuals, plans, concerning wind speed tolerances for the type style,
make/model of the unmarked light pole that fell/failed on February 23, 2016 at Black Bob
Road and 13151 Street East, Olathe Kansas,formerly located between light poles marked as
KCPLA2559 and KCPLA2557.

RESPONSE:

         KCP&L objects to this Request as unduly burdensome and cumulative because it seeks

information included within and/or identical to that requested by Plaintiffs in Request No. 12.

         Subject to and notwithstanding the foregoing objections, sec KCP&L's objections and

responses to Plaintiffs' Request No. 12.



       38.     Produce all clearance reports, approvals, sign offs, checklists, or other
documents that show this make/model of the unmarked light pole that fell/failed on
February 23, 2016 at Black Bob Road and 131st Street East, Olathe Kansas,formerly
located between light poles marked as KCPLA2559 and KCPLA2557 complied with all
specifications.

RESPONSE:

         KCP&L objects to this Request because the terms "clearance reports," "approvals," "sign

offs," and "checklists," as well as the phrases "this make/model of the unmarked light pole" and

"complied with all specifications" are vague, ambiguous, and undefined. KCP&L also objects to

this Request as overbroad, unduly burdensome, seeking documents and information not relevant

to any party's claims or defenses, not reasonably calculated to lead to the discovery of admissible



02238992.DOCX;-1                                18
                                                          Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 423 of 446




or relevant evidence, and not proportional to the needs of the case to the extent its request for

documents is unlimited in time.

          Subject to and notwithstanding the foregoing objections, KCP&L is not in possession,

custody, or control of documents responsive to this Request.



       39.     Please provide all documents that show or demonstrate the role of KCP&L:
concerning the installation, inspection, maintenance, and repair of the make/model of the
unmarked light pole that fell/failed on February 23, 2016 at Black Bob Road and 131'
Street East, Olathe Kansas,formerly located between light poles marked as KCPLA2559
and KCPLA2557 from 2008 to present.

RESPONSE:

         KCP&L objects to this Request as overbroad, unduly burdensome, seeking documents

and information not relevant to any party's claims or defenses, not reasonably calculated to lead

to the discovery of admissible or relevant evidence, and not proportional to the needs of the case

to the extent that it requests documents for a period extending from 2008 to the present       i.e.,

eight years before and nearly two years after the incident alleged in the Petition. KCP&L also

objects to this Request as overbroad, vague, and ambiguous to the extent that it purports to

request that KCP&L produce documents showing its role concerning the "the make/model of the

unmarked pole that fell/failed on February 23, 2016." KCP&L further objects to this Request as

unduly burdensome and cumulative because it seeks information included within and/or identical

to that requested by Plaintiffs in Request Nos. 4, 5, 6, 19, 28, 29, 33, and 35.

         Subject to and notwithstanding the foregoing objections, sec KCP&L's objections and

responses to Plaintiffs' Request Nos. 4, 5, 6, 19, 28, 29, 33, and 35.




02238992.DOCX;-1                                 19
                                                           Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/13/19 04:58pm SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 424 of 446




        40.    Produce all documents that show or demonstrate the process KCP&L takes
to investigate the cause for fall/failure, like of this unmarked light pole that fell/failed on
February 23, 2016 at Black Bob Road and 131st Street East, Olathe Kansas,formerly
located between light poles marked as KCPLA2559 and KCPLA2557 from 2015 to present.

RESPONSE:

         KCP&L objects to this Request to the extent it seeks the production of documents

protected by the attorney-client privilege and work product doctrine.

         Subject to and notwithstanding the foregoing objections, KCP&L is not in possession,

custody, or control of non-privileged documents responsive to this Request.



Dated: September 17, 2018                    Respectfully submitted,
                                             BERKOWITZ OLIVER LLP

                                             Is/Nick,L Kurt
                                             Nick J. Kurt                   KS Bar No. 20225
                                             Carson M. Hinderks             KS Bar No. 25079
                                             2600 Grand Boulevard, Suite 1200
                                             Kansas City, Missouri 64108
                                             Telephone: (816) 561-7007
                                             Facsimile: (816) 561-1888
                                             Email        nkurt@berkowitzoliver.com
                                                          chinderks@berkowitzoliver.com

                                             Attorneysfor Defendant Kansas City
                                             Power & Light Company




02238992.DOCX;-1                                20
                                                         Clerk ofthe District Court, Johnson County Kansas
                                                                                      02/13/19 04:58pin SS
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 425 of 446




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served via e-mail this

17th day of September 2018, on the following:

         Tarak Alexander Devkota
         Lynn Weddle Judkins
         DEVKOTA LAW FIRM,LLC
         4010 Washington Street, Suite 350
         Kansas City, Missouri 64111
         Phone:        (816)842-9100
         Facsimile:    (816) 817-1080
         litigation@devkotalawtirm.com
         attyjudkins@gmail.com

         Attorneysfin- Plaintiff



                                                          /s/ Nick." Kurt
                                                       Attorney for Defendants




02238992.DOCX;-1                                  21
                                                            Clerk ofthe District Court, Johnson County Kansas
                                                                                         02/13/19 04:58pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 426 of 446


                                                                                             17CV04848
                                                                                             Div?


             IN THE DISTRICT COURT OF JOHNSONCOUNTY,KANSAS
                             CIVIL DEPARTMENT
                          (Pursuant to K.S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and                            )
                                                    )
JEAN CHAVEZ(GUZMAN)SANCHEZ,                         )
                                                    )
and ADAN GUZMAN,a Minor,                            )
                                                    )
       Plaintiffs,                                  )
                                                    )
v.                                                  )
                                                    )       Case No.         17CV04848
KANSAS CITY POWER AND                               )
LIGHT COMPANY,      et al.                          )
                                                    )       Division No. 7(Judge Hauber)
       Defendants.                                  )
                                                    )

         PLAINTIFFS' NOTICE OF RETURN RECEIPT FOR SERVICE UPON
       JOHN DOE(S)PERSON/COMPANY/ENTITY SERVED BY PUBLICATION

       COMES NOW,Plaintiffs, by and through their attorneys of record, to notify this Court

and all that Plaintiffs served notice via Summons to the John Doe(s)and Plaintiffs' First

Amended Petition for Damages pursuant to K.S.A. § 60-307(d) via publication. The attached

Exhibit"A" includes the proof of service and published notices for three consecutive weeks,


                                                     Respectfully Submitted,

                                                     DEVKOTA LAW FIRM,L.L.C.

                                                    /s/Lynn Weddle Judkins
                                                     Lynn Weddle Judkins,        KS # 20003
                                                     4010 Washington Street, Suite # 350
                                                     Kansas City, Missouri 64111
                                                    (816)842-9100 *(816)817-1080 FAX
                                                     attyjudkins@gmail.com
                                                     ATTORNEYS FOR PLAINTIFFS




                                                1         Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/18/19 02:38pm SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 427 of 446




                        CERTIFICATE OF ELECTRONIC SERVICE

       The Devkota Law Firm, L.L.C. notes that it filed the above Plaintiffs' Notice of Service

via Publication via the Court's JIMS Notice Network on February 18, 2019, which the Court

should send and serve electronically to all counsel of record via JIMS notice, including to:


 Nick J. Kurt and Carson M.Hinderks
 BERKOWITZ OLIVER,LLP
 2600 Grand Boulevard, Suite # 1200
 Kansas City, MO 64108
(816) 561-7007
(816) 561-1888 FAX
 nkurt@berkowitzoliver.com
 chinderks@berkowitzoliver.com
 ATTORNEY FOR DEFENDANT
 KANSAS CITY POWER & LIGHT COMPANY



                                                     /s/ Lynn Weddle Judkins
                                                     ATTORNEY FOR PLAINTIFFS




                                                 2        Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/18/19 02:38pm SS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 428 of 446




           IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                           CIVIL DEPARTMENT
                        (Pursuant to K,S.A. Chapter 60)


CARLOS SANCHEZ DIAZ, and               )
                                       )
JEAN CHAVEZ(GUZMAN)SANCHEZ,            )
                                       )
and ADAN GUZMAN,a Minor,               )
                                       )
     Plaintiffs,                       )
                                       )
v.                                     )
                                       )     Case No,         17CV04848
KANSAS CITY POWER AND                  )
LIGHT COMPANY,      et al,             )
                                       )     Division No. 7(Judge Hauber)
     Defendants.                       )
                                       )

            PLAINTIFFS' EXHIBIT A — PUBLICATIONS FOR SERVICE
               UPON JOHN DOE(S)PERSON/COMPANY/ENTITY




 SEE ATTACHED DOCUMENTS REGARDING PUBLICATION




                                   3       Clerk ofthe District Court, Johnson County Kansas
                                                                        02/18/19 02:38pm SS
Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 429 of 446




                                          Clerk ofthe District.Court, Johnson County Kansas
                                                                       02/18/19 02:38pm SS
                           Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 430 of 446




……‘班1谬七eg欲农以笃0班一～
                                                                                                                                                                                                           0九
  P;dh
  OI thBox
        ; KS273
             6O&i.Q273                                                                                                                                        Th L 君ai.证初口tdfa
                                                                                                                                                        一S 澳pi ;A次ura妙a 凌&onny.
  Phone; (913)7&Y.57O

                     尹




  TAI供i ArJtA 拍珍R. 1 封VI<OTk
                                                                                                                                                                                         W、心心
  PE、从0势践乙几加甘XRL 工J沈JC
  如工0 碗A名兹工尧寸《知3℃，对招切书吻；3万0                                                                                                                                                          invoice 俄七7匀30e
~～从典竣昌熟氏买久买笙一域级～虽；焦人焦矢滋毓磊。
                                                                                                                                                                                  Payment勺ue;a/13i G



                               、         0A念扮勺班台C执iFiiQN; AS日NO. AN。俩U甘L心Ar1oN・A丁ES                                                                                                 一                        'Ariiodiit "~                      门认光”脚书人川
                                                                                                                                                                                                                                                       {

            c＆公工。冬汾雄健飞。he公公土践艺丫‘
            ca   :Los.              Banohe                                            洲食打sas CityPowe对公石jtht CO ,:                                                                        a工．                        岑434,,28
            17cY4a4:a
            生7C穿盆分路分
             …～~                                   ”                        们



             2/12/1 Ui /1      .9    .                        2/26719        .




                                                                                谬
                                                                                ：


                                                                                                                                                                                                                         $4:s42廷
‘诊                                                                                                                                                                                       Subtotal
                                                                                                                                                                               Amau改尸aid ’                               $434卫8


             Lew喊egal News, fr。，Fed Thx U .tio'4、1Oi拍1                                                                                                                         日alancDut                                     $o:oo. ;


  一ThiFeUs'rvJtAcNeOsteEb1IrOFIAGE
                            fesleorc1ymutot
                                     r黝黝IhgyU
                                      eOFIe(Irtf6%ty uep orchates
                                                           nmohertphecridFymrnt
                                                                          RlhoenqftlhpuaTtfhdlirbInaeittetioIreaOdevyA(FaTttei
                                                                                                                 4NtuibAiLnFtPEtCNTA
                                                                                                                             a1amout
                                                                                                                               Pen tuhO peuibo(tHPIpfnlIiM:eoeItrFPotu16%bumQiIpeucbic
                                                                                                                                                                                     ii 拍0俘拓r
                                                                                                                                                                                     attn :
                                                                                                                                                                                          :ts



                                                                                                                                                                                     珍




                                                                  沙如吞阳愉服伪口户直r和冲七・幻以扮社扫夕城律加时钾脚夕全每切娜雌刀动璐0犷碗口姚

                                                                                                                                               lnvo沁e #:L7B396

                                                                                                                                                           ‘、一毛7Cv4口4'"Z/:12/19
                                                                                                                                         重一一：：一P日之钾r1tE1dosad
                                                                                                                                         人M碑望议1。cK 牡即2臀t   。I u:L既乃 LI 鱿场哪LJ,)
     。o者凳郡撰摊犷
        LAV  EViOTA                                                                                                                      'or-妙BrcJemy crae比‘习「佛
                                                                                                                                         孙”r口开
   次A筑日澄矍舞黔粼 ST 翔                                                                                                                 ‘，闷脚
                                                                                                                                  ‘                     片奋．人．价，   ～侧。，箱护～*，加代，,,,'、；匆‘邓．
                                                                                                                                                                                  ．——




                                                                                                                                          村ameon.cord                   一．.~~-                            护确，福闷甸附，．‘公




                                                                                                                                          公l劝t、0t・r公林一～               ～门“

                                                                                                                                         白！l任门众人因泊巴台                                                   卜气甲・喇，片，   户‘・‘       栩      ・．




                                                                                                                                          ZIp Crdo‘洲书．～一一～~                                        一～cvvw,-
  丫日E LEG八L 日I0QfVJ                                                                                                                                                                                                                L7日3日6
  科O. BOX.'273
  0LAT日民K 朋081'0273                                                                                                                      X                                     s yetitcnd黯.J
                                                                                                                                                                                         (Retrall ya1uegal1252).ird every
                                                                                                                                                                           ,.ckth,ofti          'c District Court        ,
                                                                                                                                                                                                                                         County Kansas
                                                                                                                                                                                                                                 02/18/19 02
                                                                                                                                                                                                                             Johnson7        :38pin SS
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 431 of 446


                                                                                             17CV04848
                                                                                             Div?


               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                            CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ, et al.                 )
                                            )
               Plaintiffs,                  )
                                            )
v.                                                   Case No. 17CV04848
                                                     Division 7
                                                     K.S.A. Chapter 60
VALMONT INDUSTRIES INC., et al.,

               Defendants.

                 CLERK'S ORDER FOR 14 DAY EXTENSION OF TIME
                      TO ANSWER OR OTHERWISE PLEAD

       On this 20th day of February, 2019, Defendant Valmont Industries Inc., pursuant to

Kansas Supreme Court Rule 113, makes application for additional time within which to answer

or otherwise plead to Plaintiffs' First Amended Petition. The responsive pleading to the Petition

on behalf of this Defendant is presently due on or about February 26, 2019. The responsive

pleading deadline for this Defendant has not expired as of the date of filing of this motion. No

previous extensions have been requested.

       It is hereby ORDERED that the Defendant be given fourteen (14) additional days from

February 26, 2019, up to and including March 12, 2019, to answer or otherwise plead.

                                             Chief Clerk of the District Court

                                                           /s/ DAVID W HAUBER
                                                           Dated: 02/22/19
                                             By




                                                          Clerk ofthe District Court, Johnson County Kansas
{00558955}                                                                            02/22/19 10:10am MM
  Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 432 of 446




Respectfully submitted:

/s/Stephen J. Torline
 Stephen J. Torline         KS #18292
 Kuckelman Torline Kirkland
 10740 Nall Ave., Suite 250
 Overland Park, KS 66211
(913)948-9610 (phone)       (913)948-9611 (fax)
 stonline@ktk-law.com

Attorneyfor Defendant Valmont Industries Inc.




 {00558955}                                     2   Clerk ofthe District Court, Johnson County Kansas
                                                                                02/22/19 10:10am MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 433 of 446

                                                                                            17CV04848
                                                                                            Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ DIAZ,        )
JEAN CHAVEZ(GUZMAN)SANCHEZ, )
and ADAN GUZMAN,            )
                            )
               Plaintiffs,  )
                            )
      v.                    )                       Case No. 17CV04848
                            )                       Division: 7
GREAT PLAINS ENERGY         )
INCORPORATED,et al.,        )
                            )
                Defendants. )

            '
        CLERK S ORDER FOR ADDITIONAL TIME TO PLEAD TO PETITION

       The Clerk of the District Court of Johnson County, Kansas, pursuant to Sup. Ct. Rule

1 13, hereby grants separate defendants Great Plains Energy Incorporated and Great Plains

Energy Services Incorporated an additional 14 days to answer or otherwise plead to plaintiffs'

First Amended Petition for Damages (Doc. 93).

       Dated this     day of February, 2019.




                                                             /s/ STACEY PENNELL
                                                             Dated: 02/25/19

                                             Clerk of the District Court




                                                1        Clerk ofthe District Court, Johnson County Kansas
                                                                                      02/25/19 12:36pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 434 of 446




Respectfully submitted,

BERKOWITZ OLIVER LLP

/s/ Nick J. Kurt
Nick J. Kurt                   KS Bar No. 20225
Carson M. Hinderks             KS Bar No. 25079
2600 Grand Boulevard, Suite 1200
Kansas City, Missouri 64108
P:(816) 561-7007
F:(816)561-1888
nkurt@berkowitzoliver.com
chinderks@berkowitzoliver.com

Attorneys.fbr Defendants Great Plains Energy Incorporated
and Great Plains Energy Services Incorporated




                                             2        Clerk ofthe District Court, Johnson County Kansas
                                                                                   02/25/19 12:36pm SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 435 of 446


                                                                                           17CV04848
                                                                                           Div?


            IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                            CIVIL DEPARTMENT
                          Pursuant to K.S.A. Chapter 60

CARLOS SANCHEZ DIAZ,

JEAN CHAVEZ(GUZMAN)SANCHEZ,

ADAN GUZMAN,a Minor,

                     Plaintiffs,                          Case No. 17CV04848
       v.                                                 Division 7 197

KANSAS CITY POWER AND LIGHT
COMPANY,et al.,

                     Defendants.

                                   NOTICE OF HEARING

       TAKE NOTICE that counsel for Plaintiffs will call up for hearing Plaintiffs' Motion

for Extension of Time to Designate Additional Experts and to Supplement Existing

Designations with Reports on Thursday, April 4, 2011, at 2:00 p.m., or as soon thereafter as

counsel may be heard.

                                                   DEVKOTA LAW FIRM, L.L.C.

                                           By:   /s/ Tarak Alexander Devkota
                                                  Tarak Alexander Devkota, KS #19767
                                                  Lynn Weddle Judkins,        KS # 20003
                                                  Rachel C. Rutter            KS #27677
                                                 4010 Washington Street, Suite # 350
                                                  Kansas City, Missouri 64111
                                                 (816)842-9100 * (816) 817-1080 - FAX
                                                  litigation@devkotalawfirm.corn
                                                  attyjudkins@gmail.com
                                                  rutter@devkotalawfirm.com
                                                  ATTORNEYS FOR PLAINTIFFS




                                          Page 1 of 2   Clerk ofthe District Court, Johnson County Kansas
                                                                                     02/25/19 09:33am SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 436 of 446




                                   CERTIFICATE OF SERVICE


        I hereby certify that on February 25, 2019, the above and foregoing was filed with the Clerk via
the Court's electronic filing system which will serve notice of such filing on the following counsel of
record:



        Nick J. Kurt
        Carson M. Hinderks
        BERKOWITZ OLIVER, LLP
        2600 Grand Boulevard, Suite # 1200
        Kansas City, MO 64108
       (816) 561-7007
       (816) 561-1888 — FAX
        nkurt@berkowitzoliver.com
        chinderks@berkowitzoliver.corn
        ATTORNEY FOR DEFENDANT
        KANSAS CITY POWER & LIGHT COMPANY




                                                         /s/ Tarak Alexander Devkota




                                                Page 2 of 2   Clerk ofthe District Court, Johnson County Kansas
                                                                                           02/25/19 09:33am SP
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 437 of 446


                                                                                          17CV04848
                                                                                          Div?


            IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                         CIVIL COURT DEPARTMENT

CARLOS SANCHEZ-DIAZ , JEAN
CHAVEZ(GUZMAN)SANCHEZ,
and ADAN GUZMAN,

                                    Plaintiffs,
v.
                                                         Case No. 17CV04848
KANSAS CITY POWER LIGHT,                                 Division 7
GREAT PLAINS ENERGY SERVICES                             K.S.A. Chapter 60
INCORPORATED,GREAT PLAINS
ENERGY INCORPORATED,CUSTOM
LIGHTING SERVICES, LLC d/b/a
BLACK & MCDONALD,
BLACK & MCDONALD,INC.
MILLERBERND MANUFACTURING
COMPANY,VALMONT INDUSTRIES,INC.,
JOHN DOE COMPANY/PERSON/ENTITY
LIGHT POLE ORIGINAL INSTALLER,

                                    Defendants.

                          LIMITED ENTRY OF APPEARANCE

       COMES NOW Jane Ann Landrum of the law firm of Evans & Dixon, LLC and hereby

enters her limited appearance as attorney of record for Defendants Custom Lighting Services,

LLC d/b/a Black & McDonald and Black & McDonald, Inc., for the purposes of filing a Motion

to Dismiss, or in the alternative, Motion to Make Statements More Concise.




                                                       Clerk ofthe District Court, Johnson County Kansas
                                                                                  02/25/19 01:42pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 438 of 446




                                            Respectfully submitted,

                                            EVANS & DIXON,L.L.C.

                                            /s/Jane Ann Landrum

                                            Jane Ann Landrum KS #13544
                                             1 100 Main Street, Suite 2000
                                            Kansas City, MO 64105
                                            Tele:(816)472-4600
                                            Fax: (816)472-4013
                                            jlandrum@evans-dixon.com

                                            ATTORNEYS FOR DEFENDANTS
                                             CUSTOM LIGHTING SERVICES,LLC d/b/a
                                            BLACK & MCDONALD and
                                            BLACK & MCDONALD,INC.

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was filed via the Kansas eFiling

System on February 25, 2019 and that a copy of same was thus served on Plaintiffs Carlos

Sanchez-Diaz, Jean Chavez(Guzman) Sanchez, and Adan Guzman and on Defendant KCP&L

via the electronic filing system in accordance with Supreme Court Rule 122.



                                                   /s/Jane Ann Landrum

                                            Jane Ann Landrum




                                               2         Clerk ofthe District Court, Johnson County Kansas
                                                                                     02/25/19 01:42pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 439 of 446


                                                                                             17CV04848
                                                                                             Div?


             IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                          CIVIL COURT DEPARTMENT

CARLOS SANCHEZ-DIAZ , JEAN               )
CHAVEZ(GUZMAN)SANCHEZ,                   )
and ADAN GUZMAN,                         )
                                         )
                             Plaintiffs, )
v.                                       )
                                         )                   Case No. 17CV04848
KANSAS CITY POWER  LIGHT,                )                   Division 7
GREAT PLAINS ENERGY SERVICES             )                   K.S.A. Chapter 60
INCORPORATED,GREAT PLAINS                )
ENERGY INCORPORATED,CUSTOM               )
LIGHTING SERVICES, LLC d/b/a             )
BLACK & MCDONALD,                        )
BLACK & MCDONALD,INC.                    )
MILLERBERND MANUFACTURING                )
COMPANY,VALMONT INDUSTRIES,INC., )
JOHN DOE COMPANY/PERSON/ENTITY           )
LIGHT POLE ORIGINAL INSTALLER,           )
                                         )
                             Defendants. )


               DEFENDANTS CUSTOM LIGHTING SERVICES,LLC d/b/a
              BLACK & MCDONALD AND BLACK & MCDONALD,INC'   .S
                 MOTION TO DISMISS, OR IN THE ALTERNATIVE,
                 MOTION TO MAKE STATEMENTS MORE CONCISE

       COME NOW Defendants Custom Lighting Services, LLC d/b/a Black & McDonald and

Black & McDonald, Inc. (hereinafter referred to as "Black & McDonald Defendants"), by and

through counsel Jane Ann Landrum of Evans & Dixon, LLC, pursuant to K.S.A. §§60-208(a)(1),

60-208(e), 60-212(e), 60-215(c) and 60-513(a), and hereby request this Court to dismiss

Plaintiffs' First Amended Petition, dismiss Count IV or in the alternative order Plaintiffs to make

their First Amended Petition more concise and definite. In support of this Motion, Black &

McDonald Defendants state the following:




                                                 1        Clerk ofthe District Court, Johnson County Kansas
                                                                                     02/26/19 02:15pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 440 of 446




                                 STATEMENT OF FACTS

        1.   Plaintiffs claim injury and damage from a motor vehicle accident on February 23,

2016.

        2.   Plaintiffs filed an original Petition on August 28, 2017, against Defendants

KCP&L and "John Doe Business Entity A, Operations Company" and "John Doe Entity B

Maintenance Company."

        3.   Said original Petition contained the following claims against Defendants John

Doe A and John Doe

        a.   Paragraph 7 states: Defendant John Doe Business Entity A is an operations

             company and likely subsidiary of KCP&L for purposes of its in-field line

             services, monitoring, and maintenance for municipal utility electrical lines and

             poles in Johnson County, Kansas.

        b.   Paragraph 8 states: John Doe Business Entity B is a maintenance company

             contractually or otherwise affiliated with KCP&L for purposes of its in-field line

             services, monitoring, and maintenance for municipal utility electrical lines and

             poles in Johnson County, Kansas.

        c.   Count I, Paragraph 21 states: KCP&L's subsidiaries owned, installed, operated,

             inspected, and/or maintained the light pole near Blackbob Road near 131St Street,

             in Olathe, Johnson County, Kansas, the site of this failure and collision.

        d.   Count I, Paragraph 26, although inartfully worded, made five allegations of

             negligence against John Doe A and B, along with Defendant KCP&L.

        e.   Count II, Res Ipsa Loquitor was directed against Defendant KCP&L only.

        f.   Plaintiffs' original Petition made no claims for strict liability.



                                                2         Clerk ofthe District Court, Johnson County Kansas
                                                                                     02/26/19 02:15pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 441 of 446




       4.      Plaintiffs served their First Set of Interrogatories and Request for Production of

Documents to Defendant KCP&L on July 27, 2018, over two years after the February 2016

accident and after the two-year statute of limitations had already run.

       5.      Plaintiffs then filed a First Amended Petition on November 21, 2018, naming

Black & McDonald Defendants for the first time.

       6.      Black & McDonald Defendants were served on February 5, 2019.

       7.      Plaintiffs' First Amended Petition is 31 pages and contains 87 narrative, rambling

and incomprehensible paragraphs with multiple sub-parts.

       8.      Plaintiffs' First Amended Petition contains allegations and counts, which were not

included in their original Petition, specifically, Count IV.

       9.      Defendant complains of the following defects in Plaintiffs' First Amended

Petition:

        a. Paragraphs 7 through 10 of Plaintiffs' First Amended Petition appear to address
           service information on Defendants, contract language, facts of the alleged incident
           and claims for negligence in convoluted, incomprehensible run-on sentences; and

        b. Paragraphs 7 through 10 are so vague and ambiguous that this Defendant cannot
           separate which allegations are against it or the remaining Defendants; and

        c. Paragraph 10 references "discovery and presumptions" regarding this Defendant's
           relationships with other Defendants, unknown agreements along with service
           information;

        d. Paragraph 17 is over a page in length, and appears to discuss the relationships of all
           Defendants with each other, but in a rambling, incomprehensible manner; and

        e. Plaintiffs' Counts I through VII contradict each other in that they fail to clearly state
           the relationship between the Defendants and the duties of each separate Defendant,
           and they reference "upon information and belief' and "in the alternative" numerous
           times so as to confuse and obfuscate the allegations;

        f. Count IV, Strict Liability against Black & McDonald Defendants was not included in
           Plaintiffs' original Petition; and


                                                  3            Clerk ofthe District Court, Johnson County Kansas
                                                                                          02/26/19 02:15pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 442 of 446




         g. Plaintiffs' First Amended Petition rambles, contains circuitous and incoherent
            allegations, which defy reason or logic.

         h. These Defendants request:

                (i)     Dismissal for Plaintiffs' failure to comply with the 2-year statute of
                        limitations;

                (ii)    Dismissal of Count IV for lack of notice; or

                (iii)   All paragraphs to be separated into facts, specific reference to agreements,
                        and allegations of negligence against each separate Defendant.


                                    STANDARD OF REVIEW

         Black & McDonald Defendants request this Court to dismiss Plaintiffs' First Amended

Petition for Damages against them for failure to state a claim against them under K.S.A. §60-

208(a)(1). The standard ofreview for this dismissal was set forth in Grindsted Products, Inc. v.

Kansas Corporation Comm 'n, 262 Kan. 294, 937 P.2d 1 (1997), in which the Kansas Supreme

Court stated:


         In considering a motion to dismiss for failure of the petition to state a claim for relief, a
         court must accept the Plaintiff's description of that which occurred, along with any
         inferences reasonably to be drawn therefrom. However, this does not meant the court is
         required to accept conclusory allegations on the legal effects of events the plaintiff has set
         out if these allegations do not reasonably follow from the description of what happened
         or if these allegations are contradicted by the description itself.

262 Kan. at 302-03.
                                            ARGUMENT

    I.       PLAINTIFFS' CLAIMS AGAINST BLACK & MCDONALD DEFENDANTS
             MUST BE DISMISSED FOR FAILURE TO COMPLY WITH THE KANSAS
             STATUTE OF LIMITATIONS AND RELATION-BACK RULE.

         The statute of limitations for an action for injury to the rights of another, not arising on

contract, and not herein enumerated is two years, pursuant to K.S.A. §60-513(a)(4).




                                                    4        Clerk ofthe District Court, Johnson County Kansas
                                                                                         02/26/19 02:15pin MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 443 of 446




        K.S.A. § 60-215(c) provides that an amendment to a pleading relates back to the date of

the original pleading when:

       (1)The law that provides the applicable statute of limitations allows relation back;

       (2)the amendment asserts a claim or defense that arose out of the conduct, transaction or
        occurrence set out, or attempted to be set out, in the original pleading; or

       (3)the amendment changes the party or the naming of the party against whom a claim is
        asserted if paragraph (2) is satisfied and if, within the period provided by law for
        commencing the action against the party, including the period for service of process
        under K.S.A. 60-203, and amendments thereto, the party to be brought in by amendment:

              (A)Received such notice of the action that it will not be prejudiced in defending
                    on the merits; and

               (B)knew or should have known that the action would have been brought against
                     it, but for a mistake concerning the proper party's identity.

       "While the old rules of formal pleading have been greatly relaxed in the interests of

justice, and our present rules of pleading are to be liberally construed toward that goal, there still

remains upon every lawyer the duty to comply with the applicable rules and statutes."

Martindale v. Robert T. Tenny, M.D., P.A., 250 Kan. 621, 643, 829 P.2d 561, 574(1992). As in

Martindale, supra, Plaintiffs' attorneys in this action had every opportunity to proceed in this

action against Black & McDonald Defendants, but failed to do so.

        Plaintiffs' original Petition, filed within the statute of limitations of two-years was against

KCP&L and "John Does A and B"; however, under K.S.A. §60-215(c), that Petition did not give

adequate notice to Black & McDonald Defendants of the claims eventually made in Plaintiffs'

First Amended Petition. Further, Plaintiffs knew or could have known of the identity of the

Black & McDonald Defendants within the two-year statute of limitations, but failed to file their

First Amended Petition until November 21, 2018, nine months after the statute of limitations had

run, and failed to serve them until February 5, 2019, almost three months later.



                                                   5         Clerk ofthe District Court, Johnson County Kansas
                                                                                         02/26/19 02:15pin MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 444 of 446




          Under K.S.A. § 215(c)(3), Black & McDonald Defendants would be prejudiced on the

merits if the First Amended Petition against them proceeds. Plaintiffs' attorneys made no

attempt within the two-year statute of limitations to identify "John Doe A" and "John Doe B,"

evidenced by their failure to even propound opening discovery to Defendant KCP&L until after

the two-year statute of limitations had already expired. The Black & McDonald Defendants

were not misidentified and have not been hiding from this lawsuit.

          Plaintiffs' First Amended Petition includes allegations and a Count IV for strict liability

which was not contemplated in their original Petition. Plaintiffs and their attorneys have made

no attempt to comply with Kansas statutes to file a lawsuit against the Black & McDonald

Defendants and to serve them within the proper statute of limitations. Plaintiffs didn't even send

discovery to KCP&L,presumably to ask about the "John Doe" Defendants, until after the two-

year statute of limitations had run. All of Plaintiffs' claims against the Black & McDonald

Defendants should be dismissed.

          Even if this Court proceeds with the lawsuit, Count IV should be dismissed, because it

fails to comply with K.S.A. §215(c)(2) in that Plaintiffs failed to even attempt to set out a strict

liability claim in their original Petition and they now seek to include this Count against Black &

McDonald Defendants over two years after the motor vehicle accident. These Defendants would

be prejudiced if forced to defend Count IV.

    II.       PLAINTIFFS' FIRST AMENDED COMPLAINT FAILS TO CONTAIN A
              SHORT AND PLAIN STATEMENT OF CLAIMS AGAINST BLACK &
              MCDONALD DEFENDANTS AND SHOULD BE DISMISSED OR,
              PLAINTIFFS SHOULD BE ORDERED TO MAKE MORE CONCISE
              STATEMENTS.




                                                    6        Clerk ofthe District Court, Johnson County Kansas
                                                                                         02/26/19 02:15pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 445 of 446




       K.S.A. § 60-208(a)(1) states that a pleading that states a claim for relief must contain: a

short and plain statement of the claim showing that the pleader is entitled to relief. K.S.A. §60-

208(e)(1) states that pleadings must be construed as to do justice. K.S.A. §60-212(e) states:

       A party may move for a more definite statement of a pleading to which a responsive
       pleading is allowed, but which is so vague or ambiguous that the party cannot reasonably
       prepare a response.


       "Complaints which ramble, which needlessly speculate, accuse and condemn, and which

contain circuitous diatribes far removed from the heat of the claim do not comport with these

goals and this system and must be dismissed." Gatlin v. Hartley, Nicholson, Hartley & Arnett,

P.A., 29 Kan. App. 2d 318, 321, 26 P.3d 1284, 1287 (2001). In Gatlin, the Court found that

Plaintiff's petition and amended petition "contained conclusory, rambling and incoherent

allegations defying reason or logic." Id. The Court held that Plaintiff's failure to reasonably

meet the liberal dictates of K.S.A. 60-208(a)(1)justified the district court's dismissal of the

underlying lawsuit. Id.

       Paragraphs 7 through 10 of Plaintiffs' First Amended Petition are so long and convoluted

that it is impossible to separate out each sub-part for admission or denial. These paragraphs

alone fail to comply with Kansas statutory guidelines of "a short and plain statement of the

claim showing that the pleader is entitled to relief' and case law explaining this rule.

        Black & McDonald Defendants have complied with K.S.A. §60-212(e) in providing this

Court a list of the defects complained of and the its recommendation for corrections desired, as

indicated in Paragraph 9 above. These Defendants request this Court to order Plaintiffs to amend

their First Amended Petition to make more definite statements within 14 days after notice of its

Order, and if Plaintiffs fail to comply, these Defendants request this Court to dismiss Plaintiffs'

claims against Black & McDonald Defendants.

                                                  7        Clerk ofthe District Court, Johnson County Kansas
                                                                                       02/26/19 02:15pm MM
 Case 2:19-cv-02116-CM-KGG Document 1-1 Filed 03/01/19 Page 446 of 446




                                          CONCLUSION

        WHEREFORE,Black & McDonald Defendants request this Court to dismiss Plaintiffs'

First Amended Petition for (I) failure to failure to comply with the 2-year statute of limitations

against the Black & McDonald Defendants and thereby prejudicing these Defendants; and (II)

because of its failure to meet the liberal dictates of K.S.A. §60-208(a)(1); in the alternative,

Black & McDonald Defendants request this Court to order Plaintiffs to amend their Complaint to

make each averment simple, concise and direct.

                                               Respectfully submitted,

                                               EVANS & DIXON, L.L.C.

                                              /s/Jane Ann Landrum

                                              Jane Ann Landrum KS #13544
                                               1 100 Main Street, Suite 2000
                                              Kansas City, MO 64105
                                              Tele:(816)472-4600
                                              Fax: (816)472-4013
                                              jlandrum@evans-dixon.com

                                               ATTORNEYS FOR DEFENDANTS
                                               CUSTOM LIGHTING SERVICES,LLC d/b/a
                                               BLACK & MCDONALD and
                                               BLACK & MCDONALD,INC.

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed via the Kansas eFiling

System on February 26, 2019 and that a copy of same was thus served on Plaintiffs Carlos

Sanchez-Diaz, Jean Chavez(Guzman)Sanchez, and Adan Guzman and on Defendant KCP&L

via the electronic filing system in accordance with Supreme Court Rule 122.


                                               /s/Jane Ann Landrum


                                               Jane Ann Landrum

                                                  8         Clerk ofthe District Court, Johnson County Kansas
                                                                                        02/26/19 02:15pm MM
